Exhibit 10.119

SECOND AMENDMENT TO CREDIT AGREEMENT AND JOINDER

THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND JOINDER (the “Amendment”), dated
as of April 10, 2018 (the “Second Amendment Closing Date”), is made by and among
KOPPERS INC., a Pennsylvania corporation (the “Borrower”), the GUARANTORS (as
defined in the Amended Credit Agreement (as hereinafter defined)), the LENDERS
(as defined in the Amended Credit Agreement), and PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, certain of the Loan Parties, certain of the Lenders and
the Administrative Agent are parties to that certain Credit Agreement dated as
of February 17, 2017, as amended by that certain First Amendment to Credit
Agreement dated as of February 26, 2018 (as so amended, the “Credit Agreement”).
The Credit Agreement as amended by this Amendment shall be referred to as the
“Amended Credit Agreement”); and

WHEREAS, the Loan Parties desire to join Cox Industries, Inc., a South Carolina
corporation, Cox Wood Preserving Company, a South Carolina corporation, National
Wood Sourcing, LLC, a South Carolina limited liability company, Sustainable
Management Systems, LLC, a South Carolina limited liability company, Atlantic
Pole- Georgia, LLC, a South Carolina limited liability company, Atlantic Pole-
Virginia, LLC, a South Carolina limited liability company, Cox Recovery
Services, LLC, a South Carolina limited liability company, Ruby’s Corner, LLC, a
South Carolina limited liability company, Sweetwater Wood Holdings, LLC, a South
Carolina limited liability company, Carolina Pole, Inc., a South Carolina
corporation, North-South Wood Preserving Company, Inc., a South Carolina
corporation, Structural Woods Preserving Co., a North Carolina corporation, Cove
City Wood Preserving, Inc., a North Carolina corporation, Carolina Pole Leland,
Inc., a North Carolina corporation, Leland Land LLC, a North Carolina limited
liability company, Cox Wood of Alabama, LLC, an Alabama limited liability
company, and Cox Wood of Virginia, LLC, a Virginia limited liability company
(each, a “New Guarantor” and collectively, the “New Guarantors”) as Guarantors
under the Amended Credit Agreement and the other Loan Documents; and

WHEREAS, the Borrower has requested that the Lenders (i) provide a new term loan
credit facility in an aggregate principal amount not to exceed $100,000,000.00
and (ii) amend certain other provisions of the Credit Agreement and the Lenders
are willing to do so upon and subject to the terms and conditions of this
Amendment.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1.Definitions. Except as set forth in this Amendment, defined terms used herein
shall have the meanings given to them in the Amended Credit Agreement and the
Loan Documents.

2.Amendment to the Credit Agreement. Effective as of the Second Amendment
Closing Date and subject to the terms and conditions set forth herein and in
reliance upon the

 

--------------------------------------------------------------------------------

 

representations and warranties set forth herein, the Credit Agreement shall be
amended as set forth in the Amended Credit Agreement attached hereto as Exhibit
A; provided, however, that the amendments to Section 8.2.6(iv)(B)(a) contained
in the Amended Credit Agreement shall be effective as of April 10, 2018.

3.Amendment to Schedules. Each of the Schedules to the Credit Agreement listed
in the below table is hereby amended and restated in its entirety as set forth
on the respective correspondingly numbered Schedules attached hereto and made
apart hereof:

Schedules:

Schedule 1.1(A) - Pricing Grid

Schedule 1.1(B) - Commitments of Lenders

Schedule 6.1.1 - Qualifications To Do Business

Schedule 6.1.2 - Subsidiaries

Schedule 6.1.6 - Litigation

Schedule 6.1.7 - Owned and Leased Real Property

Schedule 6.1.16 - Partnership Agreements; LLC Agreements

Schedule 6.1.17 - Insurance Policies

Schedule 6.1.23 - Environmental Disclosures

Schedule 8.2.1 - Permitted Indebtedness

 

4.Amendment to Exhibits. Exhibit 2.5.1, Exhibit 8.2.6 and Exhibit 8.3.3 of the
Credit Agreement are hereby amended and restated in their entirety as set forth
on, Exhibit 2.5.1 [Loan Request], Exhibit 8.2.6 [Acquisition Compliance
Certificate] and Exhibit 8.3.3 [Quarterly Compliance Certificate], attached
hereto and made a part hereof.

5.New Exhibits to Credit Agreement. Exhibit 1.1(N)(3) is hereby added as a new
exhibit to the Credit Agreement in the form attached hereto and made a part
hereof as Exhibit 1.1(N)(3) [Term Note] and Exhibit 8.2.1 is hereby added as a
new exhibit to the Credit Agreement in the form attached hereto and made a part
hereof as Exhibit 8.2.1 [Unsecured Indebtedness Certificate].

6.Revolving Credit Loans. Each Lender by executing and delivering this
Amendment, agrees in connection therewith to provide a Revolving Credit
Commitment as amended hereby and hereby (i) agrees to the terms of this
Amendment, (ii) agrees to all provisions of the Amended Credit Agreement and to
be a party to the Amended Credit Agreement as a Lender and (iii) commits to
provide Revolving Credit Commitments to the Borrower on the Second Amendment
Closing Date in such amount as set forth on Schedule 1.1(B) to the Amended
Credit Agreement. The aggregate amount of the Revolving Credit Commitments on
the Second Amendment Closing Date shall be $600,000,000.00.

7.Term Loans. Each Lender by executing and delivering this Amendment hereby (i)
agrees to the terms of this Amendment, (ii) agrees to all provisions of the
Amended Credit Agreement and to be a party to the Amended Credit Agreement as a
Lender and (iii) commits to make a Term Loan to the Borrower on the Second
Amendment Closing Date in such amount as set forth on Schedule 1.1(B) to the
Amended Credit Agreement. The aggregate amount of the Term Loans to be made on
the Second Amendment Closing Date shall be $100,000,000.00.

2

--------------------------------------------------------------------------------

 

8.Conditions Precedent. The Loan Parties and the Lenders acknowledge and agree
that the amendments set forth herein shall only be effective upon the occurrence
of all the following conditions precedent:

(a)Amendment. The Loan Parties, the Administrative Agent and the Lenders shall
have executed and delivered this Amendment to the Administrative Agent.

(b)Notes. Borrower shall have executed and delivered a new promissory note to
each Lender that is joining the Credit Agreement pursuant to Section 10 hereof
and amended and restated promissory notes to the existing Lenders evidencing the
Revolving Credit Loans and new promissory notes evidencing the Term Loans.

(c)Officer’s Certificates. The Administrative Agent shall have received a
certificate of each of the Loan Parties signed by an Authorized Officer, dated
as of the date hereof stating that (i) all representations and warranties of the
Loan Parties set forth in the Amended Credit Agreement are true and correct in
all material respects (ii) the Loan Parties are in compliance with each of the
covenants and conditions in this Amendment and the Amended Credit Agreement,
(iii) no Event of Default or Potential Default exists, (iv) no Material Adverse
Change has occurred since December 31, 2017 and (v) Loan Parties’ compliance
with ERISA, Code, and applicable Laws regarding Plans and Benefit Arrangements
and funding of Plans by ERISA Group.

(d)Secretary’s Certificates. The Administrative Agent shall have received a
certificate dated as of the date hereof and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Amendment
and, if and as applicable, the acquisition of and joinder by the New Guarantors;
(b) the names of the Authorized Officers authorized to sign the Loan Documents
and their true signatures; (c) copies of its organizational document as in
effect on the Second Amendment Closing Date certified by the appropriate state
official where such documents are filed in a state office or the fact that the
previously delivered organizational documents of each Loan Party are still in
full force and effect and have not been amended; and (d) certificates from the
appropriate state officials as to the continued existence and good standing of
each Loan Party in each state where organized.

(e)Legal Opinion. The Administrative Agent and Lenders shall have received a
written opinion of counsel to the Loan Parties, in form and substance
satisfactory to the Administrative Agent, dated as of the Second Amendment
Closing Date.

(f)Acquisition Compliance Certificate. The Administrative Agent shall have
received a duly completed Acquisition Compliance Certificate as of the Second
Amendment Closing Date and signed by an Authorized Officer of the Borrower
(which certificate shall include, solely with respect to the Acquisition
Compliance Certificate delivered as of the Second Amendment Closing Date, a
detailed calculation of the Net Senior Secured Leverage Ratio as of such date).

(g)Lien Searches. The Administrative Agent shall have received lien searches in
acceptable scope and with acceptable results for each of the Loan Parties.

3

--------------------------------------------------------------------------------

 

(h)Projections. The Administrative Agent shall have received pro forma
projections for years 2018 through 2021 (including pro forma statements of
operations and cash flow) and quarterly projections through December 31, 2018,
including assumptions used in preparing the forecast financial statements,
satisfactory to the Administrative Agent.

(i)Material IP Listing. The Administrative Agent shall have received the
Material IP Listing.

(j)Updated Schedules to Collateral Documents. The Administrative Agent shall
have received updated Schedules to each of the Security Agreement, the Patent
Trademark and Copyright Security Agreement, and the Pledge Agreement reflecting
the joinder of the New Guarantors.

(k)Financing Statements; Certificates. The Administrative Agent shall have
received evidence of the filing of all appropriate financing statements and all
shall have received all appropriate stock powers and certificates evidencing the
pledged Collateral.

(l)Insurance. The Administrative Agent shall have received evidence that each
New Guarantor maintains insurance as required under the Credit Agreement with
additional insured and lender loss payable special endorsements attached thereto
in form and substance satisfactory to the Administrative Agent.

(m)Know-Your-Customer Diligence. At least five Business Days prior to the Second
Amendment Closing Date, the Administrative Agent shall have received all
documentation and other information requested by the Administrative Agent or any
Lender that is required by U.S. regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act.

(n)Payoff Documents; Lien Releases. The Administrative Agent shall have received
evidence of the payment in full and termination of all outstanding Indebtedness
of the New Guarantors that is not permitted to remain outstanding under the
Amended Credit Agreement together with evidence that all Liens securing such
obligations shall have been released.

(o)Purchase Documents. The Administrative Agent shall have received
fully-executed copies of the Agreement and Plan of Merger and any other
documents related to the acquisition of the New Guarantors.

(p)Approvals. The Administrative Agent shall have received evidence that all
material regulatory approvals and licenses necessary for the consummation of the
transactions under this Amendment have been completed, and there shall be an
absence of any legal or regulatory prohibitions or restrictions upon the
consummation of the transactions under this Amendment.

(q)Fees. The Borrower shall have paid (y) to the Administrative Agent all fees
due and owing pursuant to the fee letter dated as of February 23, 2018 by and
among the Borrower, the Administrative Agent and PNC Capital Markets LLC, and
(z) to the Administrative Agent the costs and expenses of the Administrative
Agent, including without

4

--------------------------------------------------------------------------------

 

limitation, reasonable fees of the Administrative Agent’s counsel in connection
with this Amendment.

(r)Miscellaneous. Such other documents, agreements, instruments, deliverables
and items deemed necessary by the Administrative Agent.

9.Post-Closing Deliveries. The Borrower shall provide to the Administrative
Agent within 45 days of the Second Amendment Closing Date certified copies of
the articles of incorporation, formation, or organization, as the case may be,
of each of the following entities: (i) Cox Industries, Inc., (ii) National Wood
Sourcing, LLC, (iii) Ruby’s Corner, LLC, (iv) Leland Land LLC, and (v)
Structural Woods Preserving Co.

10.Representations, Warranties and Covenants. The Borrower and each Guarantor
covenants and agrees with and represents and warrants to the Administrative
Agent and the Lenders as follows:

(a)the Borrower’s and Guarantors’ obligations under the Credit Agreement, as
modified hereby, are and shall remain secured by the Collateral, pursuant to the
terms of the Credit Agreement and the other Loan Documents;

(b)the Borrower and each of the Guarantors possesses all of the powers requisite
for it to enter into and carry out the transactions of the Borrower and each
Guarantor referred to herein and to execute, enter into and perform the terms
and conditions of this Amendment, the Credit Agreement and the other Loan
Documents and any other documents contemplated herein that are to be performed
by the Borrower or such Guarantor; any and all actions required or necessary
pursuant to the Borrower’s or such Guarantor’s organizational documents or
otherwise have been taken to authorize the due execution, delivery and
performance by the Borrower and such Guarantor of the terms and conditions of
this Amendment; the officers of the Borrower and each Guarantor executing this
Amendment are the duly elected, qualified, acting and incumbent officers of such
Loan Party and hold the titles set forth below their names on the signature
lines of this Amendment; and such execution, delivery and performance will not
conflict with, constitute a default under or result in a breach of any
applicable law or any agreement, instrument, order, writ, judgment, injunction
or decree to which the Borrower or such Guarantor is a party or by which the
Borrower or such Guarantor or any of its properties is bound, and that all
consents, authorizations and/or approvals required or necessary from any third
parties in connection with the entry into, delivery and performance by the
Borrower and such Guarantor of the terms and conditions of this Amendment, the
Credit Agreement, the other Loan Documents and the transactions contemplated
hereby have been obtained by the Borrower and such Guarantor and are full force
and effect;

(c)this Amendment, the Credit Agreement, and the other Loan Documents constitute
the valid and legally binding obligations of the Borrower and each Guarantor,
enforceable against the Borrower and each Guarantor in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws and by
general equitable principles, whether enforcement is sought by proceedings at
law or in equity;

5

--------------------------------------------------------------------------------

 

(d)all representations and warranties made by the Borrower and each Guarantor in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects (or in the case of any such representation and warranty that
is qualified by materiality or reference to Material Adverse Change, in all
respects) as of the date hereof, except to the extent that any such
representation and warranty relates to a specific date, in which case such
representation and warranty shall be true and correct in all material respects
(or in the case of any such representation and warranty that is qualified by
materiality or reference to Material Adverse Change, in all respects) as of such
earlier date, with the same force and effect as if all such representations and
warranties were fully set forth herein and made as of the date hereof and the
Borrower and each Guarantor has complied with all covenants and undertakings in
the Credit Agreement and the other Loan Documents;

(e)no Event of Default or Potential Default has occurred and is continuing under
the Credit Agreement or the other Loan Documents; there exist no defenses,
offsets, counterclaims or other claims with respect to the Borrower’s or any
Guarantor’s obligations and liabilities under the Credit Agreement or any of the
other Loan Documents; and

(f)the Borrower and each Guarantor hereby ratifies and confirms in full its
duties and obligations under the Credit Agreement, the Guaranty Agreement, and
the other Loan Documents applicable to it, each as modified hereby.

11.Lender Joinder and Assumption. In consideration of each New Lender becoming a
Lender under the Credit Agreement, each New Lender agrees that effective as of
the Second Amendment Closing Date it shall become, and shall be deemed to be, a
Lender under the Credit Agreement and each of the other Loan Documents and
agrees that from and after the Second Amendment Closing Date and so long as such
New Lender remains a party to the Credit Agreement, such New Lender shall assume
the obligations of a Lender under and perform, comply with and be bound by each
of the provisions of the Credit Agreement which are stated to apply to a Lender
and shall be entitled (in accordance with its Commitment) to the benefits,
rights and remedies set forth therein and in each of the other Loan Documents.
Each New Lender hereby acknowledges that it has heretofore received (i) a true
and correct copy of the Credit Agreement (including any modifications thereof or
supplements or waivers thereto) as in effect on the Second Amendment Closing
Date, and (ii) the executed original of its Notes dated the Second Amendment
Closing Date issued by the Borrower under the Credit Agreement in the
appropriate amount as set forth on Schedule 1.1(B) attached hereto.

The Commitments and Ratable Shares of each New Lender and each of the other
Lenders are as set forth on Schedule 1.1(B) attached hereto. Each New Lender is
executing and delivering this Amendment as of the Second Amendment Closing Date
and acknowledges that it shall: (A) participate in all Loans borrowed by the
Borrower on and after the Second Amendment Closing Date according to its Ratable
Share; and (B) participate in all Letters of Credit outstanding on and after the
Second Amendment Closing Date according to its Ratable Share.

12.Guarantor Joinder and Assumption. Each New Guarantor hereby becomes a
Guarantor under the terms of the Amended Credit Agreement and in consideration
of the value of the synergistic and other benefits received by each New
Guarantor as a result of being affiliated with the Borrower and the other
Guarantors, each New Guarantor hereby agrees that

6

--------------------------------------------------------------------------------

 

effective as of the date hereof it hereby is, and shall be deemed to be, a
Guarantor and a Loan Party under the Credit Agreement and this Amendment, a
Guarantor under the Guaranty, a Debtor under the Security Agreement, a Pledgor
under the Pledge Agreement and the Patent, Trademark and Copyright Security
Agreement, a Company under the Intercompany Subordination Agreement, and a
Guarantor or Loan Party, as applicable, under each of the other Loan Documents
to which the Guarantors are a party, and agrees that from the date hereof and so
long as any Loan or any Commitment of any Lender shall remain outstanding and
until Payment In Full, each New Guarantor has assumed the joint and several
obligations of a “Guarantor”, “Loan Party”, “Debtor”, “Company” or “Pledgor”, as
the case may be, under, and each New Guarantor shall perform, comply with and be
subject to and bound by, jointly and severally, each of the terms, provisions
and waivers of the Credit Agreement, the Guaranty, the Security Agreement, the
Pledge Agreement, the Patent, Trademark and Copyright Security Agreement, the
Intercompany Subordination Agreement, and each of the other Loan Documents which
are stated to apply to or are made by a “Guarantor”. Without limiting the
generality of the foregoing, each New Guarantor hereby represents and warrants
that (i) each of the representations and warranties set forth in Article 6 of
the Credit Agreement applicable to such New Guarantor as a Guarantor is true and
correct as to such New Guarantor on and as of the date hereof, and (ii) each New
Guarantor has heretofore received a true and correct copy of the Credit
Agreement, the Guaranty, and each of the other Loan Documents (including any
modifications thereof or supplements or waivers thereto) in effect on the date
hereof.

New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders and
the Administrative Agent the Credit Agreement, the Guaranty, the Security
Agreement, the Pledge Agreement, the Patent, Trademark and Copyright Security
Agreement, the Intercompany Subordination Agreement and each of the other Loan
Documents given by the Guarantors to Administrative Agent and any of the
Lenders. In furtherance of the foregoing, each New Guarantor shall execute and
deliver or cause to be executed and delivered at any time and from time to time
such further instruments and documents and do or cause to be done such further
acts, as may in the reasonable opinion of the Administrative Agent, be necessary
or advisable to carry out more effectively the provisions and purposes of the
foregoing joinder and assumption and the other Loan Documents.

13.Incorporation into Credit Agreement and other Loan Documents. This Amendment
shall be incorporated into the Credit Agreement by this reference and each
reference to the Credit Agreement that is made in the Credit Agreement or any
other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.
The term “Loan Documents” as defined in the Credit Agreement shall include this
Amendment.

14.Severability. If any one or more of the provisions contained in this
Amendment, the Credit Agreement, or the other Loan Documents shall be held
invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained in this Amendment, the
Credit Agreement or the other Loan Documents shall not in any way be affected or
impaired thereby, and this Amendment shall otherwise remain in full force and
effect.

7

--------------------------------------------------------------------------------

 

15.Successors and Assigns. This Amendment shall apply to and be binding upon the
Borrower and each Guarantor in all respects and shall inure to the benefit of
each of the Administrative Agent and the Lenders and their respective successors
and assigns, provided that neither the Borrower nor any Guarantor may assign,
transfer or delegate its duties and obligations hereunder. Nothing expressed or
referred to in this Amendment is intended or shall be construed to give any
person or entity other than the parties hereto a legal or equitable right,
remedy or claim under or with respect to this Amendment, the Credit Agreement or
any of the other Loan Documents, it being the intention of the parties hereto
that this Amendment and all of its provisions and conditions are for the sole
and exclusive benefit of the Borrower, the Guarantors, the Administrative Agent
and the Lenders.

16.Reimbursement of Expenses. The Borrower unconditionally agrees to pay and
reimburse the Administrative Agent and save the Administrative Agent harmless
against liability for the payment of reasonable out-of-pocket costs, expenses
and disbursements, including without limitation, fees and expenses of counsel
incurred by the Administrative Agent in connection with the development,
preparation, execution, administration, interpretation or performance of this
Amendment and all other documents or instruments to be delivered in connection
herewith.

17.Counterparts. This Amendment may be executed by different parties hereto in
any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

18.Entire Agreement. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings and agreements, whether written
or oral, between the parties hereto relating to the subject matter hereof. No
representation, promise, inducement or statement of intention has been made by
any party which is not embodied in this Amendment, and no party shall be bound
by or liable for any alleged representation, promise, inducement or statement of
intention not set forth herein.

19.Headings. The various headings of this Amendment are inserted for convenience
only and shall not affect the meaning or interpretation of this Amendment or any
provisions hereof.

20.Construction. The rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Amendment.

21.Governing Law. This Amendment shall be deemed to be a contract under the laws
of the State of New York and for all purposes shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York
without regard to its conflict of laws principles.

22.Amendment/Novation. This Amendment amends, among other things, the Credit
Agreement. All references to the “Credit Agreement” contained in the other Loan
Documents delivered in connection with the Credit Agreement or this Amendment
shall, and shall be deemed to refer to the Credit Agreement as amended by this
Amendment.  Notwithstanding the

8

--------------------------------------------------------------------------------

 

foregoing, the Obligations of the Borrower and the other Loan Parties
outstanding under the Credit Agreement and the Loan Documents as of the Second
Amendment Closing Date shall remain outstanding and shall constitute continuing
Obligations without novation and shall continue as such to be secured by the
Collateral. Such Obligations shall in all respects be continuing and this
Amendment shall not be deemed to evidence or result in a novation or repayment
and reborrowing of such Obligations. The Liens securing payment of the
Obligations under the Credit Agreement, as amended in the form attached to this
this Amendment, shall in all respects be continuing, securing the payment of all
Obligations.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

 

9

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

BORROWER:

 

 

KOPPERS INC.,

a Pennsylvania corporation

 

By: /s/ Louann E. Tronsberg-Deihle

Name:Louann E. Tronsberg-Deihle

Title:Treasurer

 

 

GUARANTORS:

 

 

KOPPERS HOLDINGS INC.,

a Pennsylvania corporation

KOPPERS DELAWARE, INC.,

a Delaware corporation

KOPPERS ASIA LLC,

a Delaware limited liability company

KOPPERS CONCRETE PRODUCTS, INC.,

a Delaware corporation

CONCRETE PARTNERS, INC.,

a Delaware corporation

KOPPERS PERFORMANCE CHEMICALS, INC.,
a New York corporation

KOPPERS RAILROAD STRUCTURES INC.,
a Delaware corporation

 

By: /s/ Louann E. Tronsberg-Deihle

Name:Louann E. Tronsberg-Deihle

Title:Treasurer

 

 

KOPPERS WORLD-WIDE VENTURES CORPORATION,

a Delaware corporation

 

By: /s/ Louann E. Tronsberg-Deihle

Name:Louann E. Tronsberg-Deihle

Title:Vice President

 

 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

M.A. ENERGY RESOURCES, LLC

a Kansas limited liability company

KOPPERS VENTURES INC.,

a Delaware corporation

 

By: /s/ Louann E. Tronsberg-Deihle

Name:Louann E. Tronsberg-Deihle

Title:Treasurer

 

 

KOPPERS-NEVADA LIMITED-LIABILITY COMPANY,
a Nevada limited liability company
KOPPERS NZ LLC,
a New York limited liability company
WOOD PROTECTION MANAGEMENT LLC,
a Nevada limited liability company

By: /s/ Steven R. Lacy
Name:Steven R. Lacy

Title:Manager

 

 

WOOD PROTECTION LP,

a Texas limited partnership

By:WOOD PROTECTION MANAGEMENT LLC,

as General Partner

By: /s/ Steven R. Lacy

Name:Steven R. Lacy

Title:Manager

 

 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

COX INDUSTRIES,INC.,
a South Carolina corporation
COX WOOD PRESERVING COMPANY,
a South Carolina corporation
NATIONAL WOOD SOURCING, LLC,
a South Carolina limited liability company
SUSTAINABLE MANAGEMENT SYSTEMS, LLC,
a South Carolina limited liability company
ATLANTIC POLE- GEORGIA, LLC,
a South Carolina limited liability company
ATLANTIC POLE- VIRGINIA, LLC,
a South Carolina limited liability company
COX RECOVERY SERVICES, LLC,
a South Carolina limited liability company
RUBY’S CORNER, LLC,
a South Carolina limited liability company
SWEETWATER WOOD HOLDINGS, LLC,
a South Carolina limited liability company
CAROLINA POLE, INC.,
a South Carolina corporation
NORTH-SOUTH WOOD PRESERVING COMPANY, INC.,
a South Carolina Corporation
STRUCTURAL WOODS PRESERVING CO.,
a North Carolina corporation
COVE CITY WOOD PRESERVING, INC.,
a North Carolina corporation
CAROLINA POLE LELAND, INC.,
a North Carolina corporation
LELAND LAND LLC,
a North Carolina limited liability company
COX WOOD OF ALABAMA, LLC,
an Alabama limited liability company
COX WOOD OF VIRGINIA, LLC,
a Virginia limited liability company


By: /s/ Louann E. Tronsberg-Deihle

Name:Louann E. Tronsberg-Deihle

Title:Treasurer

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent

 

By: /s/ Tracy J. DeCock

Name:Tracy J. DeCock

Title:Senior Vice President

 

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

 

By: /s/ J. Barrett Donovan

Name:J. Barrett Donovan

Title:Senior Vice President

 

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A.,

as a Lender

 

By: /s/ Katherine Osele

Name:Katherine Osele

Title:Senior Vice President

 

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

FIFTH THIRD BANK,

as a Lender

 

By: /s/ Michael S. Barnett

Name:Michael S. Barnett

Title:Managing Director

 

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

BANK OF MONTREAL,

as a Lender

 

By: /s/ Joshua Hovermale

Name:Joshua Hovermale

Title:Director

 

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

MUFG BANK, LTD.,

as a Lender

 

By: /s/ Mustafa Khan

Name:Mustafa Khan

Title:Director

 

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

CITIZENS BANK OF PENNSYLVANIA,

as a Lender

 

By: /s/ Carl S. Tabacjar, Jr.

Name:Carl S. Tabacjar, Jr.

Title:Senior Vice President

 

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

 

By: /s/ Philip R. Medsger

Name:Philip R. Medsger

Title:Senior Vice President

 

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

NORTHWEST BANK,

as a Lender

 

By: /s/ C. Forrest Tefft

Name:C. Forrest Tefft

Title:Senior Vice President

 

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

THE HUNTINGTON NATIONAL BANK,

as a Lender

 

By: /s/ Michael Kiss

Name:Michael Kiss

Title:Vice President

 

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

FIRST NATIONAL BANK OF PENNSYLVANIA,

as a Lender

 

By: /s/ Dennis F. Lennon

Name:Dennis F. Lennon

Title:Vice President

 

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

FIRST COMMONWEALTH BANK,

as a Lender

 

By: /s/ David H. McGowan

Name:David H. McGowan

Title:Senior Corporate Banker, SVP

 

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

TRISTATE CAPITAL BANK,

as a Lender

 

By: /s/ Ellen Frank

Name:Ellen Frank

Title:Senior Vice President

 

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

WASHINGTON FINANCIAL BANK,

as a Lender

 

By: /s/ Anthony M. Cardone

Name:Anthony M. Cardone

Title:Vice President

 

 






 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

SUNTRUST BANK,

as a Lender

 

By: /s/ Carlos Cruz

Name:Carlos Cruz

Title: Vice President

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A
Conformed Credit Agreement

 

--------------------------------------------------------------------------------

 

DEAL CUSIP NUMBER: 50060JAA8

REVOLVER CUSIP NUMBER: 50060JAB6

TERM LOAN CUSIP NUMBER:  50060JAC4

 

 

$600,000,000 REVOLVING CREDIT FACILITY

$100,000,000 TERM LOAN

 

 

CREDIT AGREEMENT

 

by and among

 

KOPPERS INC.,

as Borrower,

 

THE GUARANTORS PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

PNC CAPITAL MARKETS LLC,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH PIERCE FENNER & SMITH INC.,

and

FIFTH THIRD BANK,

as Joint Lead Arrangers and Joint Bookrunners,

 

WELLS FARGO BANK, NA,

BANK OF AMERICA, N.A.,

and

FIFTH THIRD BANK,

as Co-Syndication Agents,

 

and

 

BANK OF MONTREAL

KEYBANK NATIONAL ASSOCIATION,

THE BANK OF TOKYO MITSUBISHI UFJ, LTD.

and

CITIZENS BANK OF PENNSYLVANIA

as Co-Documentation Agents

 

Dated as of February 17, 2017

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

Page

1.

CERTAIN DEFINITIONS1

 

 

1.1

Certain Definitions1

 

 

1.2

Construction41

 

 

1.3

Accounting Principles; Changes in GAAP41

 

 

1.4

Currency Calculations42

 

2.

REVOLVING CREDIT AND SWING LOAN FACILITIES42

 

 

2.1

Revolving Credit Commitments42

 

 

2.1.1

Revolving Credit Loans; Optional Currency Loans42

 

 

2.1.2

Swing Loan Commitment42

 

 

2.2

Nature of Lenders’ Obligations with Respect to Revolving Credit Loans43

 

 

2.3

Commitment Fees43

 

 

2.4

Termination or Reduction of Revolving Credit Commitments43

 

 

2.5

Loan Requests44

 

 

2.5.1

Revolving Credit Loan Requests44

 

 

2.5.2

Swing Loan Requests44

 

 

2.6

Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans45

 

 

2.6.1

Making Revolving Credit Loans45

 

 

2.6.2

Presumptions by the Administrative Agent45

 

 

2.6.3

Making Swing Loans46

 

 

2.6.4

Repayment of Revolving Credit Loans46

 

 

2.6.5

Borrowings to Repay Swing Loans46

 

 

2.6.6

Swing Loans Under Cash Management Agreements46

 

 

2.7

Notes47

 

 

2.8

Use of Proceeds47

 

 

2.9

Letter of Credit Subfacility47

 

 

2.9.1

Issuance of Letters of Credit47

 

 

2.9.2

Letter of Credit Fees48

 

 

2.9.3

Disbursements, Reimbursement49

 

 

2.9.4

Repayment of Participation Advances50

 

i

--------------------------------------------------------------------------------

 

 

2.9.5

Documentation51

 

 

2.9.6

Determinations to Honor Drawing Requests51

 

 

2.9.7

Nature of Participation and Reimbursement Obligations51

 

 

2.9.8

Indemnity53

 

 

2.9.9

Liability for Acts and Omissions53

 

 

2.9.10

Issuing Lender Reporting Requirements54

 

 

2.9.11

Cash Collateral54

 

 

2.10

Defaulting Lenders55

 

 

2.11

Increase in Revolving Credit Commitments and Term Loan Commitments56

 

 

2.11.1

Increasing Lenders and New Lenders56

 

 

2.11.2

Treatment of Outstanding Revolving Credit Loans and Letters of
Credit……………………………………………………………………58

 

 

2.12

Utilization of Commitments in Optional Currencies58

 

 

2.12.1

Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit Outstanding; Repayment in
Same Currency58

 

 

2.12.2

Notices From Lenders That Optional Currencies Are Unavailable to Fund New
Loans59

 

 

2.12.3

Notices From Lenders That Optional Currencies Are Unavailable to Fund Renewals
of the Euro-Rate Option59

 

 

2.12.4

European Monetary Union59

 

3.

TERM LOANS60

 

 

3.1

Term Loan Commitments60

 

 

3.2

Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms61

 

4.

INTEREST RATES61

 

 

4.1

Interest Rate Options61

 

 

4.1.1

Revolving Credit Interest Rate Options; Swing Line Interest Rate61

 

 

4.1.2

Term Loan Interest Rate Options62

 

 

4.1.3

Interest Act (Canada)62

 

 

4.1.4

Rate Calculations; Rate Quotations62

 

 

4.2

Interest Periods62

 

 

4.2.1

Amount of Borrowing Tranche63

 

 

4.2.2

Renewals63

 

ii

--------------------------------------------------------------------------------

 

 

4.2.3

No Conversion of Optional Currency Loans63

 

 

4.3

Interest After Default63

 

 

4.3.1

Letter of Credit Fees, Interest Rate63

 

 

4.3.2

Other Obligations63

 

 

4.3.3

Acknowledgment63

 

 

4.4

Rate Unascertainable; Successor Euro-Rate Index; Illegality; Increased Costs;
Deposits Not Available; Optional Currency Not Available63

 

 

4.4.1

Unascertainable63

 

 

4.4.2

Successor Euro-Rate Index64

 

 

4.4.3

Illegality; Increased Costs65

 

 

4.4.4

Optional Currency Not Available65

 

 

4.4.5

Administrative Agent’s and Lender’s Rights65

 

 

4.5

Selection of Interest Rate Options66

 

5.

PAYMENTS66

 

 

5.1

Payments67

 

 

5.2

Pro Rata Treatment of Lenders67

 

 

5.3

Pro Rata Treatment of Term Loan Lenders68

 

 

5.4

Sharing of Payments by Lenders68

 

 

5.5

Presumptions by Administrative Agent68

 

 

5.6

Interest Payment Dates69

 

 

5.7

Voluntary Prepayments69

 

 

5.7.1

Right to Prepay69

 

 

5.7.2

Replacement of a Lender70

 

 

5.7.3

Designation of a Different Lending Office71

 

 

5.8

Mandatory Prepayments71

 

 

5.8.1

Asset Sales and Recovery Events71

 

 

5.8.2

Currency Fluctuations71

 

 

5.8.3

Equity Issuance72

 

 

5.8.4

Application Among Loans and Interest Rate Options72

 

 

5.9

Increased Costs72

 

 

5.9.1

Increased Costs Generally72

 

 

5.9.2

Capital Requirements73

 

iii

--------------------------------------------------------------------------------

 

 

5.9.3

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans73

 

 

5.9.4

Delay in Requests73

 

 

5.9.5

Additional Reserve Requirements73

 

 

5.10

Taxes74

 

 

5.10.1

Issuing Lender74

 

 

5.10.2

Payments Free of Taxes74

 

 

5.10.3

Payment of Other Taxes by the Loan Parties74

 

 

5.10.4

Indemnification by the Loan Parties74

 

 

5.10.5

Indemnification by the Lenders74

 

 

5.10.6

Evidence of Payments75

 

 

5.10.7

Status of Lenders75

 

 

5.10.8

Treatment of Certain Refunds77

 

 

5.10.9

Survival77

 

 

5.11

Indemnity77

 

 

5.12

Settlement Date Procedures78

 

 

5.13

Collections; Administrative Agent’s Right to Notify Account Debtors79

 

 

5.14

Currency Conversion Procedures for Judgments79

 

 

5.15

Indemnity in Certain Events79

 

6.

REPRESENTATIONS AND WARRANTIES79

 

 

6.1

Representations and Warranties79

 

 

6.1.1

Organization and Qualification79

 

 

6.1.2

Subsidiaries80

 

 

6.1.3

Power and Authority80

 

 

6.1.4

Validity and Binding Effect80

 

 

6.1.5

No Conflict80

 

 

6.1.6

Litigation81

 

 

6.1.7

Title to Properties81

 

 

6.1.8

Financial Statements81

 

 

6.1.9

Use of Proceeds; Margin Stock82

 

 

6.1.10

Full Disclosure82

 

 

6.1.11

Taxes83

 

 

6.1.12

Consents and Approvals83

 

iv

--------------------------------------------------------------------------------

 

 

6.1.13

No Event of Default; Compliance with Instruments83

 

 

6.1.14

Patents, Trademarks, Copyrights, Licenses, Etc83

 

 

6.1.15

Security Interests83

 

 

6.1.16

Status of the Pledged Collateral84

 

 

6.1.17

Insurance84

 

 

6.1.18

Compliance with Laws84

 

 

6.1.19

Material Contracts85

 

 

6.1.20

Investment Companies; Regulated Entities85

 

 

6.1.21

Plans and Benefit Arrangements85

 

 

6.1.22

Employment Matters86

 

 

6.1.23

Environmental Matters and Safety Matters87

 

 

6.1.24

Solvency89

 

 

6.1.25

Anti-Terrorism Laws90

 

 

6.1.26

EEA Financial Institution90

 

 

6.2

Updates to Schedules and Material IP Listing90

 

7.

CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT90

 

 

7.1

First Loans and Letters of Credit90

 

 

7.1.1

Deliveries90

 

 

7.1.2

Payment of Fees92

 

 

7.2

Each Loan or Letter of Credit92

 

8.

COVENANTS92

 

 

8.1

Affirmative Covenants92

 

 

8.1.1

Preservation of Existence, Etc92

 

 

8.1.2

Payment of Liabilities, Including Taxes, Etc93

 

 

8.1.3

Maintenance of Insurance93

 

 

8.1.4

Maintenance of Properties and Leases93

 

 

8.1.5

Maintenance of Patents, Trademarks, Etc93

 

 

8.1.6

Visitation Rights93

 

 

8.1.7

Keeping of Records and Books of Account94

 

 

8.1.8

Plans and Benefit Arrangements94

 

 

8.1.9

Compliance with Laws94

 

 

8.1.10

Use of Proceeds94

 

 

8.1.11

Further Assurances94

 

v

--------------------------------------------------------------------------------

 

 

8.1.12

Subordination of Intercompany Loans95

 

 

8.1.13

Anti-Terrorism Laws; International Trade Law Compliance95

 

 

8.1.14

Keepwell95

 

 

8.2

Negative Covenants95

 

 

8.2.1

Indebtedness95

 

 

8.2.2

Liens; Lien Covenants97

 

 

8.2.3

Guaranties97

 

 

8.2.4

Loans and Investments98

 

 

8.2.5

Restricted Payments99

 

 

8.2.6

Liquidations, Mergers, Consolidations, Acquisitions99

 

 

8.2.7

Dispositions of Assets or Subsidiaries101

 

 

8.2.8

Affiliate Transactions102

 

 

8.2.9

Subsidiaries, Partnerships and Joint Ventures102

 

 

8.2.10

Continuation of or Change in Business103

 

 

8.2.11

Plans and Benefit Arrangements103

 

 

8.2.12

Fiscal Year104

 

 

8.2.13

Issuance of Stock104

 

 

8.2.14

Changes in Organizational Documents 2017 Senior Note Debt Documents104

 

 

8.2.15

Minimum Fixed Charge Coverage Ratio104

 

 

8.2.16

Maximum Total Secured Leverage Ratio104

 

 

8.2.17

Maximum Total Leverage Ratio105

 

 

8.3

Reporting Requirements105

 

 

8.3.1

Quarterly Financial Statements105

 

 

8.3.2

Annual Financial Statements105

 

 

8.3.3

Certificate of the Borrower106

 

 

8.3.4

Notice of Default106

 

 

8.3.5

Notice of Litigation106

 

 

8.3.6

Certain Events106

 

 

8.3.7

Budgets, Forecasts, Other Reports and Information107

 

 

8.3.8

Notices Regarding Plans and Benefit Arrangements107

 

9.

DEFAULT109

 

 

9.1

Events of Default109

 

vi

--------------------------------------------------------------------------------

 

 

9.1.1

Payments Under Loan Documents109

 

 

9.1.2

Breach of Warranty109

 

 

9.1.3

Anti-Terrorism Laws109

 

 

9.1.4

Breach of Negative and Certain Other Covenants, Visitation Rights or
Anti-Terrorism Laws109

 

 

9.1.5

Breach of Other Covenants109

 

 

9.1.6

Defaults in Other Agreements or Indebtedness109

 

 

9.1.7

Final Judgments or Orders110

 

 

9.1.8

Loan Document Unenforceable110

 

 

9.1.9

Uninsured Losses; Proceedings Against Assets110

 

 

9.1.10

Notice of Lien or Assessment110

 

 

9.1.11

Insolvency110

 

 

9.1.12

Events Relating to Plans and Benefit Arrangements110

 

 

9.1.13

Cessation of Business111

 

 

9.1.14

Change of Control111

 

 

9.1.15

Beazer East Default111

 

 

9.1.16

Involuntary Proceedings112

 

 

9.1.17

Voluntary Proceedings112

 

 

9.2

Consequences of Event of Default112

 

 

9.2.1

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings112

 

 

9.2.2

Bankruptcy, Insolvency or Reorganization Proceedings112

 

 

9.2.3

Set-off113

 

 

9.2.4

Application of Proceeds113

 

 

9.2.5

Collateral Sharing114

 

 

9.2.6

Other Rights and Remedies114

 

 

9.2.7

Notice of Sale115

 

 

9.2.8

Enforcement of Rights and Remedies115

 

10.

ADMINISTRATIVE AGENT115

 

 

10.1

Appointment and Authority115

 

 

10.2

Rights as a Lender115

 

 

10.3

Exculpatory Provisions116

 

 

10.4

Reliance by Administrative Agent117

 

vii

--------------------------------------------------------------------------------

 

 

10.4.1

Delegation of Duties117

 

 

10.4.2

Resignation of Administrative Agent117

 

 

10.4.3

Non-Reliance on Administrative Agent and Other Lenders118

 

 

10.4.4

No Other Duties, etc118

 

 

10.4.5

Administrative Agent’s Fee118

 

 

10.4.6

Authorization to Release Collateral and Guarantors119

 

 

10.4.7

No Reliance on Administrative Agent’s Customer Identification Program119

 

 

10.4.8

Authorization to Release Collateral and Guarantors119

 

 

10.5

Certain ERISA Matters119

 

11.

MISCELLANEOUS121

 

 

11.1

Modifications, Amendments or Waivers121

 

 

11.1.1

Increase of Commitment122

 

 

11.1.2

Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment122

 

 

11.1.3

Release of Collateral or Guarantor122

 

 

11.1.4

Miscellaneous122

 

 

11.2

No Implied Waivers; Cumulative Remedies123

 

 

11.3

Expenses; Indemnity; Damage Waiver123

 

 

11.3.1

Costs and Expenses123

 

 

11.3.2

Indemnification by the Borrower124

 

 

11.3.3

Reimbursement by Lenders124

 

 

11.3.4

Waiver of Consequential Damages, Etc124

 

 

11.3.5

Payments125

 

 

11.4

Holidays125

 

 

11.5

Notices; Effectiveness; Electronic Communication125

 

 

11.5.1

Notices Generally125

 

 

11.5.2

Electronic Communications125

 

 

11.5.3

Change of Address, Etc126

 

 

11.6

Severability126

 

 

11.7

Duration; Survival126

 

 

11.8

Successors and Assigns126

 

 

11.8.1

Successors and Assigns Generally126

 

viii

--------------------------------------------------------------------------------

 

 

11.8.2

Assignments by Lenders127

 

 

11.8.3

Register128

 

 

11.8.4

Participations128

 

 

11.8.5

Certain Pledges; Successors and Assigns Generally129

 

 

11.9

Confidentiality130

 

 

11.9.1

General130

 

 

11.9.2

Sharing Information With Affiliates of the Lenders130

 

 

11.9.3

Customary Advertising Material131

 

 

11.10

Counterparts; Integration; Effectiveness131

 

 

11.10.1

Counterparts; Integration; Effectiveness131

 

 

11.11

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL131

 

 

11.11.1

Governing Law131

 

 

11.11.2

SUBMISSION TO JURISDICTION131

 

 

11.11.3

WAIVER OF VENUE132

 

 

11.11.4

SERVICE OF PROCESS132

 

 

11.11.5

WAIVER OF JURY TRIAL132

 

 

11.12

USA Patriot Act Notice133

 

 

11.13

Joinder of Guarantors133

 

 

11.14

Funding by Branch, Subsidiary or Affiliate133

 

 

11.14.1

Notional Funding133

 

 

11.14.2

Actual Funding133

 

 

11.14.3

Right to Realize on Collateral and Enforce Guaranty134

 

 

11.15

Acknowledgment and Consent to Bail-In of EEA Financial Institutions134

 

 

11.16

No Advisory or Fiduciary Responsibility134

 

 

 




ix

--------------------------------------------------------------------------------

 

SCHEDULES AND EXHIBITS

SCHEDULES

SCHEDULE 1.1(A)

-PRICING GRID

SCHEDULE 1.1(B)

-COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(E)

-EXCLUDED SUBSIDIARIES

SCHEDULE 1.1(P)

-PERMITTED LIENS

SCHEDULE 2.9.1

-EXISTING LETTERS OF CREDIT

SCHEDULE 6.1.1

-QUALIFICATIONS TO DO BUSINESS

SCHEDULE 6.1.2

-SUBSIDIARIES

SCHEDULE 6.1.6

-LITIGATION

SCHEDULE 6.1.7

-OWNED AND LEASED REAL PROPERTY

SCHEDULE 6.1.12

-CONSENTS AND APPROVALS

SCHEDULE 6.1.16

-PARTNERSHIP AGREEMENTS; LLC AGREEMENTS

SCHEDULE 6.1.17

-INSURANCE POLICIES

SCHEDULE 6.1.19

-MATERIAL CONTRACTS

SCHEDULE 6.1.21

-EMPLOYEE BENEFIT PLAN DISCLOSURES

SCHEDULE 6.1.22

-EMPLOYMENT MATTERS

SCHEDULE 6.1.23

-ENVIRONMENTAL DISCLOSURES

SCHEDULE 0

-INSURANCE REQUIREMENTS RELATING TO COLLATERAL

SCHEDULE 8.2.1

-PERMITTED INDEBTEDNESS

SCHEDULE 8.2.3

-GUARANTIES

SCHEDULE 8.2.4

-PERMITTED LOANS AND INVESTMENTS

SCHEDULE 8.2.9

-PERMITTED PARTNERSHIPS, LLCs, JOINT VENTURES

SCHEDULE 8.2.10-BUSINESS DESCRIPTIONS

 

 

 

x

--------------------------------------------------------------------------------

 

EXHIBITS

EXHIBIT 1.1(A)-ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(G)(1)-GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)-GUARANTY AGREEMENT

EXHIBIT 1.1(I)-INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(N)(1)-REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)-SWING LOAN NOTE

EXHIBIT 1.1(N)(3)-TERM NOTE

EXHIBIT 1.1(P)(1)

-PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

EXHIBIT 1.1(P)(2)-PLEDGE AGREEMENT

EXHIBIT 1.1(S)-SECURITY AGREEMENT

EXHIBIT 2.5.1-LOAN REQUEST

EXHIBIT 2.5.2-SWING LOAN REQUEST

EXHIBIT 2.11-LENDER JOINDER

EXHIBIT 5.10.7(A)

-U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.10.7(B)

-U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.10.7(C)

-U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.10.7(D)

-U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

EXHIBIT 7.1.1-SOLVENCY CERTIFICATE

EXHIBIT 8.2.1-UNSECURED INDEBTEDNESS CERTIFICATE

EXHIBIT 8.2.6-ACQUISITION COMPLIANCE CERTIFICATE

EXHIBIT 8.3.3-QUARTERLY COMPLIANCE CERTIFICATE




xi

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (as hereafter amended, restated, modified or supplemented
from time to time, the “Agreement”) is dated as of February 17, 2017 and is made
by and among KOPPERS INC., a Pennsylvania corporation (the “Borrower”), each of
the GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined),
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for
the Lenders under this Agreement (hereinafter referred to in such capacity as
the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrower has requested the Lenders to provide (i) a revolving
credit facility to the Borrower in an aggregate principal amount not to exceed
$600,000,000 and (ii) a $100,000,000 term loan facility; and

WHEREAS, the Lenders are willing to provide such credit facilities upon the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows:

1.CERTAIN DEFINITIONS

1.1Certain Definitions

. In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

Account shall mean any account, contract right, general intangible, chattel
paper, instrument or document representing any right to payment for goods sold
or services rendered, whether or not earned by performance and whether or not
evidenced by a contract, instrument or document, which is now owned or hereafter
acquired by the Borrower or any other Loan Party. All Accounts of the Loan
Parties shall be subject to the Administrative Agent’s Prior Security Interest
for the benefit of the Lenders and their respective Affiliates.

Account Debtor shall mean any Person who is or who may become obligated to the
Borrower or to any other Loan Party, with respect to, or on account of, an
Account.

Acquisition Compliance Certificate shall have the meaning specified in
Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] hereof.

Administrative Agent shall have the meaning specified in the introductory
paragraph, and shall include its successors and assigns.

Administrative Agent’s Fee shall have the meaning specified in Section 10.4.5
[Administrative Agent’s Fee].

2

--------------------------------------------------------------------------------

 

Administrative Agent’s Letter shall have the meaning specified in Section 10.4.5
[Administrative Agent’s Fee].

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

Agreement shall have the meaning specified in the introductory paragraph.

Alternate Currency shall mean with respect to any Letter of Credit the following
lawful currencies: the Euro, British Pounds Sterling, New Zealand Dollars,
Australian Dollars, Canadian Dollars, Chinese Renminbi, Danish Krone, and
Brazilian Real and any other currency satisfactory to the Administrative Agent
and the Issuing Lender that shall issue such Letter of Credit. Each Alternate
Currency must be the lawful currency of the specified country.

Anti-Terrorism Laws shall mean any applicable Laws relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery (including Laws comprising or implementing the Canadian Anti-Money
Laundering & Anti-Terrorism Legislation), any regulation, order, or directive
promulgated, issued or enforced pursuant to such Laws, (as any of the foregoing
Laws may from time to time be amended, renewed, extended, or replaced).

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Net Senior Secured Leverage Ratio then in effect according to the pricing
grid on Schedule 1.1(A) below the heading “Commitment Fee”.

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Net Senior Secured Leverage Ratio then in effect according to the
pricing grid on Schedule 1.1(A) below the heading “Letter of Credit Fee.”

Applicable Margin shall mean, as applicable:

(i)

the percentage spread to be added to the Base Rate applicable to Loans under the
Base Rate Option based on the Net Senior Secured Leverage Ratio then in effect
according to the pricing grid on Schedule 1.1(A) below the heading “Base Rate
Spread”, or

(ii)

the percentage spread to be added to the Euro-Rate applicable to Loans under the
Euro-Rate Option based on the Net Senior Secured Leverage Ratio then in effect
according to the pricing grid on Schedule 1.1(A) below the heading “Euro-Rate
Spread”.

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of

3

--------------------------------------------------------------------------------

 

business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

Arranger shall mean PNC Capital Markets LLC.

As-Offered Rate shall mean an interest rate per annum (computed on the basis of
a year of 360 days and actual days elapsed) applicable to the Swing Loans
offered by the Swing Loan Lender, as determined by the Swing Loan Lender in its
sole discretion.

Asset Sale shall mean any disposition or series of dispositions by the Borrower
or any of its Subsidiaries after the date hereof of the type described in clause
(vi) of Section 8.2.7 [Dispositions of Assets or Subsidiaries].

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Australian Dollars shall mean the lawful currency of Commonwealth of Australia.

Authorized Officer shall mean, with respect to any Loan Party, Chief Executive
Officer, President, Chief Financial Officer, Treasurer, or Director of such Loan
Party, any manager or the members (as applicable) in the case of any Loan Party
which is a limited liability company, or such other individuals, designated by
written notice to the Administrative Agent from the Borrower, authorized to
execute notices, reports and other documents on behalf of such Loan Party
required hereunder. The Borrower may amend such list of individuals from time to
time by giving written notice of such amendment to the Administrative Agent.

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Overnight Bank Funding Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(a)
[Revolving Credit Base Rate Option] or Section 4.1.2(a) [Term Loan Base Rate
Option], as applicable.

Beazer Acquisition Agreement shall mean the Asset Purchase Agreement dated as of
December 28, 1988, as amended as of July 15, 2004, by and between the Borrower
and Beazer East.

4

--------------------------------------------------------------------------------

 

Beazer Acquisition Agreement Guarantee shall mean the Guarantee of Beazer
Limited of all of Beazer East’s liabilities and obligations under Article VII of
the Beazer Acquisition Agreement.

Beazer East shall mean Beazer East, Inc., a Delaware corporation.

Beazer Limited shall mean Beazer Limited, an English corporation.

Benefit Arrangement shall mean at any time an “employee benefit plan”, within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

Benefit Plan shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

Borrower shall have the meaning specified in the introductory paragraph.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which are in Dollars or in the
same Optional Currency advanced under the same Loan Request by the Borrower and
which have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in New York, New York and if the applicable Business Day relates to any
Loan to which the Euro-Rate Option applies, such day must also be a day on which
dealings are carried on in the Relevant Interbank Market.

Canadian Anti-Money Laundering & Anti-Terrorism Legislation shall mean the
Criminal Code, R.S.C. 1985, c. C 46, The Proceeds of Crime (Money Laundering)
and Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations Act, R.S.C.
1985, c. U 2 or any similar Canadian legislation, together with all rules,
regulations and interpretations thereunder or related thereto including, without
limitation, the Regulations Implementing the United Nations Resolutions on the
Suppression of Terrorism and the United Nations Al Qaida and Taliban Regulations
promulgated under the United Nations Act.

Canadian Dollar means lawful money of Canada.

Capital Expenditures shall mean for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital

5

--------------------------------------------------------------------------------

 

lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) which are
required to be capitalized under GAAP on a consolidated balance sheet of such
Person; provided, however, that Capital Expenditures made with respect to
reorganization of the Borrower’s carbon materials and chemicals business
operations in the US and Europe and incurred on or after (y) January 1, 2017
through and including December 31, 2017 in an amount up to $25,000,000 and
(z) January 1, 2018 in an amount up to $35,000,000 shall, in each case, be
excluded from the calculation of Capital Expenditures.

Cash Collateralize means to pledge and deposit with or deliver to Administrative
Agent, for the benefit of each Issuing Lender and the Lenders, as collateral for
the Letter of Credit Obligations, or obligations of the Lenders to fund
participations in respect of Letter of Credit Obligations, cash or deposit
account balances pursuant to documentation satisfactory to Administrative Agent
and each Issuing Lender (which documents are hereby consented to by the
Lenders). Cash Collateral shall have a meaning correlative to the foregoing and
shall include the proceeds of such Cash Collateral and other credit support.

Cash Equivalents shall mean, at any time, (i) Indebtedness with a maturity of
one year or less issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof),
(ii) certificates of deposit or acceptances with a maturity of one year or less
of any financial institution that is a member of the Federal Reserve System
having combined capital and surplus and undivided profits of not less than
$500,000,000, (iii) commercial paper with a maturity of 270 days or less issued
by a corporation (except an Affiliate of the Borrower) organized under the laws
of any state of the United States or the District of Columbia or of the
Commonwealth of Australia or any state thereof or of England and rated at least
A 2 by Standard & Poor’s or at least P 2 by Moody’s, (iv) repurchase agreements
with institutions described in clause (ii) with respect to investments described
in clause (i), and (v) money market mutual funds or cash management trusts rated
in the highest rating by Standard & Poor’s or Moody’s (and not rated other than
in the highest rating by Standard & Poor’s or Moody’s) or investing solely in
investments described in clauses (i) through (iv) above.

Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].

CDOR Rate shall have the meaning specified in the definition of Euro-Rate.

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

CFTC shall mean the Commodity Futures Trading Commission.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the

6

--------------------------------------------------------------------------------

 

contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

Change of Control shall mean (i) any person or group of persons (within the
meaning of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as
amended) shall have acquired beneficial ownership of (within the meaning of Rule
13d-3 promulgated by the Securities and Exchange Commission under said Act) 35%
or more of the voting capital stock of Holdings, (ii) Holdings shall cease to
own 100% of the outstanding capital stock of the Borrower, (iii) a “Change of
Control” as defined in the 2017 Senior Note Indenture shall occur, or (iv) the
Borrower shall cease to own directly or indirectly 100% of the outstanding
capital stock, member interests or partnership interests of any Loan Party
except as permitted in this Agreement or following the consent of the Required
Lenders.

China JV Letters of Credit shall mean those certain letters of credit,
denominated in Renminbi and issued by an Issuing Lender, for the account of
Koppers Jiangsu.

CIP Regulations shall have the meaning specified in Section 10.4.7 [No Reliance
on Administrative Agent’s Customer Identification Program].

Closing Date shall mean February 17, 2017.

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

Collateral shall mean the Pledged Collateral, the UCC Collateral, and the
Intellectual Property Collateral.

Collateral Documents shall have the meaning specified in Section 9.2.5
[Collateral Sharing].

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and Term Loan Commitment, and, in the case of the Swing Loan Lender,
its Swing Loan Commitment, and Commitments shall mean the aggregate, without
duplication, of the Revolving Credit Commitments, Term Loan Commitments and
Swing Loan Commitment of all of the Lenders.

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].

7

--------------------------------------------------------------------------------

 

Computation Date shall have the meaning specified in Section 2.12.1 [Periodic
Computations of Dollar Equivalent amounts of Revolving Credit Loans and Letters
of Credit Outstanding, Etc.].

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) the cash paid by the Borrower or any of its respective
Subsidiaries, directly or indirectly, to the seller in connection therewith,
(ii) the Indebtedness incurred or assumed by Borrower or any of its
Subsidiaries, whether in favor of the seller or otherwise and whether fixed or
contingent, (iii) any Guaranty given or incurred by the Borrower or any of its
respective Subsidiaries in connection therewith, and (iv) any other
consideration given or obligation incurred by the Borrower or any of its
respective Subsidiaries in connection therewith.

Consolidated EBITDA for any period of determination shall mean (i) the sum of,
without duplication, (a) Consolidated Net Income, (b) depreciation,
(c) depletion, (d) amortization, (e) other non-recurring, non-cash charges to
net income, (f) losses on the sale of assets outside the ordinary course of
business, (g) interest expense, (h) income tax expense, (i) cash dividends
received from Affiliates to the extent not included in determining Consolidated
Net Income, (j) equity losses of Affiliates (other than Consolidated
Subsidiaries) to the extent included in determining Consolidated Net Income for
such period, (k) non-recurring cash and non-cash charges to net income in an
aggregate cumulative amount during the period commencing on (y) January 1, 2017
through and including December 31, 2017 not greater than $15,000,000 and
(z) January 1, 2018 and continuing for the balance of the term of this Agreement
not greater than $75,000,000, in each case, related to discontinuation or sale
of business operations of Holdings and its Subsidiaries as such charges are
incurred, (l) transaction expenses incurred in connection with Permitted
Acquisitions which close on or after January 1, 2018, in an aggregate cumulative
amount for the balance of the term of this Agreement not greater than
$10,000,000, (m) non-cash stock-based compensation expense, and (n) all
unamortized financing costs written off, and premiums paid, gains/losses
incurred, and/or charges and fees paid and not capitalized, in each case, by the
Loan Parties in connection with the (x) refinancing of the Prior Credit
Agreement, (y) early extinguishment of the 2009 Senior Notes or (z) exchange,
redemption, repurchase, tender or retirement of the 2009 Senior Notes, minus
(ii) the sum of non-recurring, non-cash credits to net income, gains on the sale
of assets outside the ordinary course of business, gains on non-cash
equity-based compensation and equity earnings of Affiliates (other than
Consolidated Subsidiaries) to the extent included in determining Consolidated
Net Income for such period, in each case of Holdings and its Subsidiaries for
such period determined and consolidated in accordance with GAAP. For purposes of
determining Consolidated EBITDA, items related to Excluded Subsidiaries shall be
excluded, except that cash dividends paid by an Excluded Subsidiary to a
wholly-owned Subsidiary of Holdings shall be included in Consolidated EBITDA,
but only to the extent that such dividends paid by the Excluded Subsidiaries
exceed the loans, advances and investments made by the Loan Parties in or to
such Excluded Subsidiaries and their respective subsidiaries during the period
of measurement. For purposes of this definition, with respect to a business
acquired by the Loan Parties pursuant to a Permitted Acquisition, Consolidated
EBITDA as

8

--------------------------------------------------------------------------------

 

reported in the maximum Total Secured Leverage Ratio, the Net Senior Secured
Leverage Ratio and the Specified Ratio shall be calculated on a pro forma basis,
using (i) historical numbers, in accordance with GAAP as if the Permitted
Acquisition had been consummated at the beginning of such period or
(ii) financial effects that are reasonably identifiable and factually
supportable, as projected by Holdings in good faith, and agreed to by the
Administrative Agent, and set forth in a certificate delivered by an Authorized
Officer of Holdings to the Administrative Agent (which certificate shall also
set forth in reasonable detail the calculation of such financial effects).
Additionally, for purposes of this definition, with respect to a business or
assets disposed of by the Loan Parties pursuant to Section 8.2.7 [Disposition of
Assets or Subsidiaries] hereof, Consolidated EBITDA as reported in the maximum
Total Secured Leverage Ratio, the Net Senior Secured Leverage Ratio and the
Specified Ratio shall be calculated as if such disposition had been consummated
at the beginning of such period. In addition, Consolidated EBITDA shall be
adjusted to the extent that the computation of Consolidated EBITDA includes a
gain or loss with respect to any commodity swap, currency swap, interest rate
swap, cap, collar or floor agreement or other interest rate management device
(including, for the avoidance of doubt, obligations under such commodity swap,
currency swap, interest rate swap, cap, collar or floor agreement or other
interest rate management device that are secured as well as those that are
unsecured) as follows: Consolidated EBITDA shall be (1) increased by any
non-cash items of loss arising from such swap, agreement or other device, in
each case, net of any actual cash payments related to the items giving rise to
the loss and (2) decreased by any non-cash items of gain arising from such swap,
agreement or other device, in each case, net of any actual cash payments related
to items giving rise to the gain.

Consolidated Net Income for any period of determination shall mean the
consolidated net income (or loss) after taxes of Holdings and its Consolidated
Subsidiaries determined and consolidated in accordance with GAAP.

Consolidated Net Tangible Assets shall mean, at any time, the total assets of
Holdings and its Subsidiaries, less all Intangible Assets, as set forth on the
consolidated balance sheet of Holdings as of the end of the most recently
concluded fiscal quarter of Holdings (but excluding the assets and Intangible
Assets of the Excluded Subsidiaries and their respective subsidiaries).

Consolidated Subsidiaries of Holdings shall mean those Subsidiaries whose
accounts are or should be consolidated with those of Holdings at such time.

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or migrating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the performance of a
Remedial Action or which otherwise constitutes a violation of Environmental
Laws.

Covered Entity shall mean (a) the Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral, and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors

9

--------------------------------------------------------------------------------

 

of such Person or other Persons performing similar functions for such Person, or
(y) power to direct or cause the direction of the management and policies of
such Person whether by ownership of equity interests, contract or otherwise.

Credit Arrangement Liabilities shall have the meaning specified in the
definition of the term “Lender-Provided Credit Arrangement”.

Currency/Commodity Agreement shall mean any foreign exchange contract, currency
swap agreement, commodity swap agreement, commodity forward purchase agreement,
commodity hedging agreement or other similar agreement or arrangement, among the
Borrower or any of its Subsidiaries, on the one hand, and one or more financial
institutions, on the other hand, designed to protect the Borrower or any of its
Subsidiaries against fluctuations in currency or commodity, as the case may be,
values and that is documented in a reasonable and customary manner.

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate by as adjusted for any additional
costs pursuant to Section 5.9.5 [Additional Reserve Requirements].
Notwithstanding the foregoing, if the Daily LIBOR Rate as determined above would
be less than zero (0.00), such rate shall be deemed to be zero (0.00) for
purposes of this Agreement.

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lenders, PNC
(as the Swing Loan Lender) or any Lender any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s or the Borrower’s receipt of such certification in
form and substance satisfactory to the Administrative Agent or the Borrower, as
the case may be, (d) has become the subject of a Bankruptcy Event, (e) has
failed at any time to comply with the provisions of Section 5.4 [Sharing of
Payments by Lenders] with respect to purchasing participations from the other
Lenders, whereby such Lender’s share of any payment received, whether by setoff
or otherwise, is in excess of its Ratable Share of such payments due and payable
to all of the Lenders or (f) becomes the subject of a Bail-in Action.

10

--------------------------------------------------------------------------------

 

As used in this definition and in Section 2.10 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].

EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Effective Date means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

11

--------------------------------------------------------------------------------

 

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

Eligible Foreign Cash shall mean unencumbered cash of Subsidiaries of the Loan
Parties, net of reasonably anticipated applicable withholding, net income and
other taxes, fees and other expenses in connection with the repatriation of such
cash, denominated in the lawful currency of (i) any country that is a member of
the European Union, (ii) Australia, (iii) Canada, (iv) New Zealand or (v) the
United Kingdom and that, upon repatriation, would be eligible for paying down
the Loans, provided, that the repatriator of such cash will, after giving effect
to such repatriation, have sufficient working capital to operate for a period of
at least 30 days following the date of such repatriation.

Eligible U.S. Cash shall mean unencumbered cash of the Loan Parties denominated
in U.S. Dollars and held in an account located within the United States of
America.

Environmental Complaint shall mean any (i) notice of non-compliance or
violation, citation or order relating in any way to any Environmental Law,
Environmental Permit, Contamination or Regulated Substance; (ii) civil,
criminal, administrative or regulatory investigation instituted by an Official
Body relating in any way to any Environmental Law, Environmental Permit,
Contamination or Regulated Substance; (iii) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any Person or Official
Body or any written notice of liability or potential liability from any Person
or Official Body, in either instance, setting forth allegations relating to or a
cause of action for personal injury (including but not limited to death),
property damage, natural resource damage, contribution or indemnity for the
costs associated with the performance of Remedial Actions, direct recovery for
the costs associated with the performance of Remedial Actions, liens or
encumbrances attached to or recorded or levied against property for the costs
associated with the performance of Remedial Actions, civil or administrative
penalties, criminal fines or penalties, or declaratory or equitable relief
arising under any Environmental Laws; or (iv) subpoena, request for information
or other written notice or demand of any type issued by an Official Body
pursuant to any Environmental Laws.

Environmental Laws shall mean all federal, territorial, tribal, state, local and
foreign Laws (including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § § 9601 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act,
33 U.S.C. § § 1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C. § §
300f-300j, the Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq., the
Oil Pollution Act, 33 U.S.C. § 2701 et seq., the Federal Insecticide, Fungicide
and Rodenticide Act, 7 U.S.C. § § 136 to 136y, each as amended, and any
regulations promulgated thereunder or any equivalent state or local Law, each as
amended, and any regulations promulgated thereunder) and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to Regulated Substances (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction,

12

--------------------------------------------------------------------------------

 

treatment, recycling, refining, reclamation, labeling, packaging, sale,
transport, storage, collection, distribution, disposal or release or threat of
release of Regulated Substances; (vi) the presence of Contamination; (vii) the
protection of endangered or threatened species; and (viii) the protection of
Environmentally Sensitive Areas.

Environmental Permits shall mean all permits, licenses, bonds or other forms of
financial assurances, consents, registrations, identification numbers, approvals
or authorizations required under Environmental Laws (i) to own, occupy or
maintain the Property; (ii) for the operations and business activities of the
Loan Parties or any Subsidiaries of any Loan Party; or (iii) for the performance
of a Remedial Action.

Environmental Records shall mean all notices, reports, records, plans,
applications, forms or other filings relating or pertaining to the Property,
Contamination, the performance of a Remedial Action and the operations and
business activities of the Loan Parties or any Subsidiaries of any Loan Party
which pursuant to Environmental Laws, Required Environmental Permits or at the
request or direction of an Official Body either must be submitted to an Official
Body or which otherwise must be maintained.

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; (v) wilderness or refuge areas as defined or designated by
applicable Laws, including Environmental Laws; or (vi) a floodplain or other
flood hazard area as defined pursuant to any applicable Laws.

Equity Issuance shall mean an issuance of equity or debt/equity securities of
Holdings that results in cash proceeds.

Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent’s spot selling rate (based on the market rates then
prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made. Notwithstanding the other provisions in this
definition, in the case of the China JV Letters of Credit, the determinations
set forth above shall be made by the Issuing Lender of the China JV Letters of
Credit rather than the Administrative Agent.

Equivalent Currency shall have the meaning specified in the definition of
“Equivalent Amount”.

13

--------------------------------------------------------------------------------

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(1) of ERISA.

EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

Euro shall refer to the lawful currency of the Participating Member States.

European Interbank Market shall mean the European interbank market for Euro
operating in Participating Member States.

Euro-Rate shall mean the following:

(a)with respect to Dollar Loans comprising any Borrowing Tranche to which the
Euro-Rate Option applies for any Interest Period, the interest rate per annum
determined by the Administrative Agent as the rate which appears on the
Bloomberg Page BBAM1 (or such other substitute Bloomberg page that displays
rates at which U.S. Dollar deposits are offered by leading banks in the London
interbank deposit market), or the rate which is quoted by another source
selected by the Administrative Agent as an authorized information vendor for the
purpose of displaying rates at which U.S. Dollar deposits are offered by leading
banks in the London interbank deposit market at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period as
the Relevant Interbank Market offered rate for U.S. Dollars for an amount
comparable to such Borrowing Tranche and having a borrowing date and a maturity
comparable to such Interest Period. The Administrative Agent shall give prompt
notice to the Borrower of the Euro-Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

(b)with respect to Optional Currency Loans in Euros or British Pounds Sterling
comprising any Borrowing Tranche for any Interest Period, the interest rate per
annum determined by the Administrative Agent as the rate which appears on the
Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays
rates at which the relevant Optional Currency is offered by leading banks in the
London interbank deposit market), or the rate which is quoted by another source
selected by the Administrative Agent as an authorized information vendor for the
purpose of displaying rates at which such applicable Optional Currencies are
offered by leading banks in the London interbank deposit market, at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for deposits in Euros or British Pounds Sterling, as the case may be, for
an amount comparable to the principal amount of such Borrowing Tranche and
having a borrowing date and a maturity comparable to such Interest Period. The
Administrative Agent shall give prompt notice to the Borrower of the Euro-Rate
as

14

--------------------------------------------------------------------------------

 

determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.

(c)with respect to Optional Currency Loans denominated in Canadian Dollars
comprising any Borrowing Tranche, the interest rate per annum (the “CDOR Rate”)
as determined by the Administrative Agent, equal to the arithmetic average rate
applicable to Canadian Dollar bankers’ acceptances (C$BAs) for the applicable
Interest Period appearing on the Bloomberg page BTMM CA, per annum, at
approximately 11:00 a.m. Eastern Time, two Business Days prior to the
commencement of such Interest Period, or if such day is not a Business Day, then
on the immediately preceding Business Day, provided that if such rate does not
appear on the Bloomberg page BTMM CA on such day the CDOR Rate on such day shall
be the rate for such period applicable to Canadian Dollar bankers’ acceptances
quoted by a bank listed in Schedule I of the Bank Act (Canada), as selected by
the Administrative Agent, as of 11:00 a.m. Eastern Time on such day or, if such
day is not a Business Day, then on the immediately preceding Business Day.

(d)with respect to Optional Currency Loans denominated in Australian Dollars
comprising any Borrowing Tranche for any Interest Period, the rate per annum
equal to the Australian Bank Bill Swap Bid Rate or the successor thereto as
approved by the Administrative Agent as published by Bloomberg (or on any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time) at approximately 10:00 a.m., Sydney, Australia time, two (2)
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in Australian Dollars with a maturity comparable to such Interest
Period.

(e)with respect to Optional Currency Loans denominated in New Zealand Dollars
comprising any Borrowing Tranche for any Interest Period, the rate per annum
equal to the NZFMA Bank Bill Reference Rate or the successor thereto as approved
by the Administrative Agent as published by Bloomberg (or on any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by the Administrative Agent from time to
time) at approximately 10:00 a.m., Auckland, New Zealand time, two (2) Business
Days prior to the commencement of such Interest Period, as the rate for deposits
in New Zealand Dollars with a maturity comparable to such Interest Period.

(f)If, at any time, the Administrative Agent and all of the Lenders approve an
additional Optional Currency pursuant to Section 2.12.4(iii) [Requests for
Additional Optional Currencies], any reference in this Agreement to the
Euro-Rate applicable to any Optional Currency Loan in such additional Optional
Currency shall be a reference to a rate to be mutually agreed upon between the
Administrative Agent and the Borrower.

(g)Notwithstanding the foregoing, if the Euro-Rate as determined under any
method above would be less than zero (0.00), such rate shall be deemed to be
zero (0.00) for purposes of this Agreement.

(h)The Euro-Rate for any Loans shall be based upon the Euro-Rate for the
currency in which such Loans are requested.

15

--------------------------------------------------------------------------------

 

Euro-Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit Euro-Rate Option] or Section 4.1.2(ii) [Term Loan Euro-Rate
Option], as applicable.

Euro-Rate Termination Date shall have the meaning specified in Section 4.4.2(i)
[Successor Euro-Rate Index].

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and
(ii) the particular Person with respect to which such Swap Obligations
constitute Excluded Hedge Liabilities.

Excluded Subsidiary shall collectively mean (a) Koppers Mauritius, (b) Koppers
Jiangsu, (c) KCCC, (d) Koppers India, (e) Koppers Tianjin, (f) Subsidiaries
identified on Schedule 1.1(E) and (g) any Foreign Subsidiary created or acquired
after the Closing Date which meets the following requirements:

 

(1)

Such Foreign Subsidiary is not wholly-owned, directly or indirectly, by a Loan
Party or a Subsidiary of a Loan Party, and

 

(2)

The investment in such Foreign Subsidiary by the Loan Parties, together with all
other loans, advances and investments to and in all of the Loan Parties’ Foreign
Subsidiaries, must not exceed the amount permitted under clause (vi) of
Section 8.2.4 [Loans and Investments].

16

--------------------------------------------------------------------------------

 

Any Foreign Subsidiary meeting the foregoing requirements may be designated by
the Loan Parties as an “Excluded Subsidiary” by delivering written notice to the
Administrative Agent prior to the creation of such Foreign Subsidiary, together
with an updated Schedule 1.1(E).

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.7.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.10.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient’s failure to comply with
Section 5.10.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes
imposed under FATCA (except to the extent imposed due to the failure of the
Borrower to provide documentation or information to the IRS).

Expiration Date shall mean April 10, 2023.

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed) announced by the Federal Reserve
Bank of New York (or any successor) on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank (or any successor) in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate” as of the date of this Agreement; provided, if
such Federal Reserve Bank (or its successor) does not announce such rate on any
day, the “Federal Funds Effective Rate” for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.

Financial Projections shall have the meaning specified in Section 6.1.8(ii).

Fitch shall mean Fitch IBCA, Duff & Phelps, a division of Fitch, Inc., and its
successors.

17

--------------------------------------------------------------------------------

 

Fixed Charge Coverage Ratio shall mean the ratio of (i) Consolidated EBITDA
minus Capital Expenditures of Holdings and its Subsidiaries minus cash taxes of
Holdings and its Subsidiaries, to (ii) Fixed Charges.

Fixed Charges shall mean for any period of determination the sum of interest
expense, contractual principal installments on Indebtedness, and contractual
principal payments on capitalized leases, in each case of Holdings and its
Subsidiaries for such period determined and consolidated in accordance with
GAAP; provided that, notwithstanding the foregoing, in the event that Holdings
pays any dividends or distributions after the Closing Date, then all dividends
or distributions made by Holdings during any period of determination shall be
included in the calculation of Fixed Charges.

Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

Foreign Subsidiary shall mean a Subsidiary of a Loan Party organized under the
laws of a jurisdiction outside of the United States of America, any State
thereof or the District of Columbia.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature pages hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors to the Administrative Agent for the benefit of the
Lenders.

Hedge Liabilities shall have the meaning given to such term in the definition of
the term “Lender-Provided Hedge”.

Historical Statements shall have the meaning specified in Section 6.1.8(i)
[Historical Statements].

18

--------------------------------------------------------------------------------

 

Holdings shall mean Koppers Holdings Inc., a Pennsylvania corporation.

ICC shall have the meaning specified in Section 11.11.1 [Governing Law].

Increasing Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments and Term Loan Commitments].

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, bank guarantee, commodity swap agreement, currency swap
agreement, interest rate swap, cap, collar or floor agreement or other interest
rate management device, (iv) any other transaction (including forward sale or
purchase agreements, capitalized leases and conditional sales agreements) having
the commercial effect of a borrowing of money entered into by such Person to
finance its operations or capital requirements (but not including trade payables
and accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than thirty (30) days past due), or (v) any Guaranty of Indebtedness
for borrowed money.

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

Intangible Assets shall mean, at any date, the amount (if any) stated under the
heading “Goodwill and Other Intangible assets, net” or under any other heading
relating to intangible assets separately listed, in each case, on the face of a
balance sheet of Holdings and its

19

--------------------------------------------------------------------------------

 

Subsidiaries organized under the laws of the United States or any state thereof,
prepared on a consolidated basis as of such date.

Intellectual Property Collateral shall mean all of the property described in the
Patent, Trademark and Copyright Security Agreement.

Intercompany Subordination Agreement shall mean the Subordination Agreement
among the Loan Parties in the form attached hereto as Exhibit 1.1(I).

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Loans bear interest under the Euro-Rate Option. Subject to the
last sentence of this definition, such period shall be one Month with respect to
Optional Currency Loans and one, two, three or six Months with respect to all
other Loans. Such Interest Period shall commence on the effective date of such
Interest Rate Option, which shall be (i) the Borrowing Date if the Borrower is
requesting new Loans, or (ii) the date of renewal of or conversion to the
Euro-Rate Option if the Borrower is renewing or converting to the Euro-Rate
Option applicable to outstanding Loans. Notwithstanding the second sentence
hereof: (A) any Interest Period which would otherwise end on a date which is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) the Borrower shall
not select, convert to or renew an Interest Period for any portion of the Loans
that would end after the Expiration Date.

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by the Loan Parties or their Subsidiaries in
order to provide protection to, or minimize the impact upon, the Borrower, the
Guarantors and/or their Subsidiaries of increasing floating rates of interest
applicable to Indebtedness.

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

IRS shall mean the United States Internal Revenue Service.

ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].

Issuing Lender shall mean (i) PNC, in its individual capacity as issuer of
Letters of Credit hereunder, (ii) solely with respect to certain China JV
Letters of Credit, The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its individual
capacity as issuer of such China JV Letters of Credit, and (iii) any other
Lender that Borrower, Administrative Agent and such other Lender may agree may
from time to time issue Letters of Credit hereunder.

Joint Lead Arrangers shall mean PNC Capital Markets LLC, Wells Fargo Securities,
LLC, Merrill Lynch Pierce Fenner & Smith Inc. (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), and Fifth Third Bank.

20

--------------------------------------------------------------------------------

 

Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

KCCC shall mean Koppers (China) Carbon & Chemical Co, Ltd, a limited liability
company organized under the laws of the People’s Republic of China.

KCL shall mean Koppers Chile Limitada, a limited liability partnership formed
under the laws of Chile

KGICV means Koppers Global Investments C.V., a limited partnership formed under
the laws of The Netherlands.

Koppers Ashcroft shall mean Koppers Ashcroft Inc., a corporation formed under
the laws of British Columbia, Canada.

Koppers Assurance shall mean Koppers Assurance, Inc., a South Carolina
corporation and successor by merger to KHC Assurance, Inc., a Vermont
corporation.

Koppers India shall mean Koppers India Carbon Materials and Chemicals Pte Ltd, a
company organized under the laws of India.

Koppers Jiangsu shall mean Koppers (Jiangsu) Carbon Chemical Co., Ltd., a
limited liability company organized under the laws of the People’s Republic of
China.

Koppers Mauritius shall mean Koppers Mauritius, a company organized under the
laws of the Republic of Mauritius.

Koppers NZ shall mean Koppers NZ LLC, a New York limited liability company.

Koppers Tianjin shall mean Koppers (Tianjin) Trading Co., Ltd., a limited
liability company organized under the laws of the People’s Republic of China.

KPCBC shall mean Koppers Performance Chemicals Brasil Comercio de Preservaties
Ltda., a limited liability company formed under the laws of Brazil.

KRSCI shall mean Koppers Railroad Structures Canada Inc., a corporation formed
under the laws of British Columbia, Canada.

KTL shall mean Koppers Thailand Ltd., a company formed under the laws of
Thailand.

KWWHCV shall mean Koppers World-Wide Holdings C.V., a limited partnership formed
under the laws of The Netherlands.

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements or understandings (other
than a Plan,

21

--------------------------------------------------------------------------------

 

Benefit Arrangement or Multiemployer Plan) among Borrower or any member of the
ERISA Group.

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

Lender-Provided Credit Arrangement shall mean any obligation or liability of the
Borrower or any of its Subsidiaries to the Administrative Agent or any of the
Lenders or their Affiliates howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, under or in connection with (i) line of credit facilities
provided to Subsidiaries of the Borrower which are not Guarantors, and
(ii) letters of credit, bank guaranties and bid guaranties issued for the
account of Subsidiaries of the Borrower which are not Guarantors (and for which
the Borrower is not a co-applicant); and in any case under clause (i) or (ii),
either the applicable documents that create or evidence any such facilities,
letters of credit or guaranties shall designate the same as a Lender-Provided
Credit Arrangements, or the Borrower shall have provided the Administrative
Agent prior written notice of such designation. The liabilities of the Loan
Parties and any Subsidiary of the Loan Parties to the provider of any
Lender-Provided Credit Arrangement (the “Credit Arrangement Liabilities”) shall
be “Obligations” hereunder, guaranteed obligations under the Guaranty Agreement
and secured obligations under the Collateral Documents and otherwise treated as
Obligations for purposes of each of the other Loan Documents, except to the
extent constituting Excluded Hedge Liabilities of such Person. The Liens
securing the Credit Arrangement Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.4 [Application of
Proceeds].

Lender-Provided Hedge shall mean: (a) an Interest Rate Hedge which is provided
by a Lender or an Affiliate of a Lender to any Loan Party or any Subsidiary of a
Loan Party, whether or not such Subsidiary is a Guarantor, and which (i) is
documented in a standard International Swaps and Derivatives Association Master
Agreement, or another reasonable and customary manner (ii) provides for the
method of calculating the reimbursable amount of the provider’s credit exposure
in a reasonable and customary manner, and (iii) is entered into for hedging
(rather than speculative) purposes, and (b) the following transactions which are
provided by a Lender or an Affiliate of a Lender to any Loan Party, any Excluded
Subsidiary or any Subsidiary of a Loan Party, whether or not such Subsidiary is
a Guarantor: foreign currency exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions entered into for hedging (rather than speculative)
purposes, and (c) the following transactions which are provided by a Lender or
an Affiliate of a Lender to any Loan Party or any Subsidiary of a Loan Party,
whether or not such Subsidiary is a Guarantor: commodity swaps, commodity
options, forward commodity contracts and any other similar transactions entered
into for hedging (rather than speculative) purposes. The liabilities of the Loan
Parties and any such Subsidiaries or Excluded Subsidiaries to the provider of
any Lender-Provided Hedge (the “Hedge Liabilities”) shall be “Obligations”
hereunder, guaranteed obligations under the Guaranty Agreement and secured
obligations under

22

--------------------------------------------------------------------------------

 

the Collateral Documents and otherwise treated as Obligations for purposes of
each of the other Loan Documents, except to the extent constituting Excluded
Hedge Liabilities of such Person. The Liens securing the Hedge Liabilities shall
be pari passu with the Liens securing all other Obligations under this Agreement
and the other Loan Documents, subject to the express provisions of Section 9.2.4
[Application of Proceeds].

Lender-Provided Treasury Arrangement shall mean any obligation or liability of
the Borrower or any of its Subsidiaries to the Administrative Agent or any of
the Lenders or their Affiliates howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, under or in connection with treasury management services,
depository services, overdraft protection arrangement, and cash management
services, including, without limitation all arrangements with the Administrative
Agent, or any Lender or its Affiliates to provide company paid credit cards that
permit employees to make purchases on behalf of any Loan Party, including all
fees and expenses of the Loan Parties payable to the Administrative Agent, any
Lender or its Affiliates related to any of the foregoing. The liabilities of the
Loan Parties and any Subsidiary of the Loan Parties to the provider of any
Lender-Provided Treasury Arrangement (the “Treasury Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty Agreement and
secured obligations under the Collateral Documents and otherwise treated as
Obligations for purposes of each of the other Loan Documents, except to the
extent constituting Excluded Hedge Liabilities of such Person. The Liens
securing the Treasury Liabilities shall be pari passu with the Liens securing
all other Obligations under this Agreement and the other Loan Documents, subject
to the express provisions of Section 9.2.4 [Application of Proceeds].

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].

Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.

23

--------------------------------------------------------------------------------

 

Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
hypothec, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).

LLC Interests shall have the meaning specified in Section 6.1.2 [Subsidiaries].

Loan Documents shall mean this Agreement, the Continuing Agreement of Guaranty
and Suretyship of the Borrower in favor of the Administrative Agent, for the
benefit of each Hedge/Treasury/Credit Provider (as defined therein), the
Guaranty Agreement, the Intercompany Subordination Agreement, the Notes, the
Patent, Trademark and Copyright Security Agreement, the Pledge Agreement, the
Security Agreement, agreements related to Lender-Provided Hedges,
Lender-Provided Treasury Arrangements and Lender-Provided Credit Arrangements,
fee letters between the Borrower and the Administrative Agent, and any other
instruments, certificates or documents delivered or contemplated to be delivered
hereunder or thereunder or in connection herewith or therewith, as the same may
be supplemented or amended from time to time in accordance herewith or
therewith, and Loan Document shall mean any of the Loan Documents.

Loan Parties shall mean the Borrower and the Guarantors.

Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans, Swing Loans and the Term Loans or any Revolving Credit Loan, Swing
Loan or the Term Loan.

Material Acquisition shall mean a Permitted Acquisition where the Consideration
for such Permitted Acquisition exceeds $150,000,000.

Material Acquisition Period shall have the meaning assigned to such term in
Section 8.2.16 [Maximum Total Secured Leverage Ratio].

Material Adverse Change shall mean any set of circumstances or events which
(a) has a material adverse effect upon the validity or enforceability of this
Agreement or any other Loan Document, (b) is material and adverse to the
business, properties, assets, financial condition, or results of operations of
the Loan Parties taken as a whole, (c) impairs materially the ability of the
Loan Parties taken as a whole to duly and punctually pay or perform its
Indebtedness, or (d) impairs materially the ability of the Administrative Agent
or any of the Lenders, to the extent permitted, to enforce their legal remedies
pursuant to this Agreement or any other Loan Document.

24

--------------------------------------------------------------------------------

 

Material IP shall have the meaning assigned to such term in Section 6.1.14
[Patents, Trademarks, Copyrights, Licenses, Etc.].

Material IP Listing shall have the meaning assigned to such term in
Section 6.1.14 [Patents, Trademarks, Copyrights, Licenses, Etc.].

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Moody’s shall mean Moody’s Investors Service, Inc. and its successors.

Multiemployer Plan shall mean any employee pension benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the Plan year including the
Closing Date and the preceding five Plan years, has made or had an obligation to
make such contributions.

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

Net Cash Proceeds shall mean in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking and other customary advisor fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Collateral Document) and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements).

Net Secured Debt shall mean Total Secured Debt minus the lesser of (i) the sum
of (a) Eligible U.S. Cash plus (b) the Dollar Equivalent amount of Eligible
Foreign Cash and (ii) $10,000,000.

Net Senior Secured Leverage Ratio shall mean, as of any date of determination,
the ratio of (i) Net Secured Debt to (ii) Consolidated EBITDA for the four
fiscal quarters ending on such date.

New Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments and Term Loan Commitments].

25

--------------------------------------------------------------------------------

 

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans, in
the form of Exhibit 1.1(N)(2) evidencing the Swing Loan, and in the form of
Exhibit 1.1(N)(3) evidencing the Term Loans.

Obligations shall mean (i) any and all obligations, liabilities, and
indebtedness from time to time of the Borrower, any Guarantor or any other
Subsidiary of the Borrower to the Administrative Agent, any of the Lenders or
any Affiliate of any Lender under or in connection with this Agreement or any
other Loan Document, whether for principal, interest, fees, indemnities,
expenses, or otherwise, and all refinancings or refundings thereof, whether such
obligations, liabilities, or indebtedness are direct or indirect, secured or
unsecured, joint or several, absolute or contingent, due or to become due,
whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganizations, or similar
proceeding with respect to the Borrower, any Guarantor or any other Subsidiary
of the Borrower or which would have arisen or accrued but for the commencement
of such proceeding, even if the claim for such obligation, liability, or
indebtedness is not enforceable or allowable in such proceeding, and including
all Obligations, liabilities, and indebtedness arising from any extensions of
credit under or in connection with the Loan Documents from time to time,
regardless whether any such extensions of credit are in excess of the amount
committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to an extension of credit is not
satisfied); (ii) all Reimbursement Obligations of each Loan Party and any other
Subsidiary of the Borrower with respect to any one or more Letters of Credit
issued by any Issuing Lender; (iii) all indebtedness, loans, obligations,
expenses and liabilities of each Loan Party, each Excluded Subsidiary or any
other Subsidiary of the Borrower to the Administrative Agent or any of the
Lenders, or any of their respective Affiliates, arising out of any
Lender-Provided Hedge, any Lender-Provided Treasury Arrangement or any
Lender-Provided Credit Arrangement provided by the Administrative Agent, any of
the Lenders or such Affiliates pursuant to this Agreement; (iv) any sums
advanced by or owing to the Administrative Agent or any of the Lenders for any
reason relating to this Agreement, any other Loan Document, or any collateral
relating thereto, including for indemnification, for maintenance, preservation,
protection or enforcement of, or realization upon, the Collateral or other
collateral security or any one or more guaranties, and for enforcement,
collection, or preservation of the rights of the Administrative Agent and the
Lenders, and regardless whether before or after default or the entry of any
judgment; (v) any obligation or liability of any Loan Party or any other
Subsidiary of the Borrower arising out of overdrafts on deposits or other
accounts or out of electronic funds (whether by wire transfer or through
automated clearing houses or otherwise) or out of the return unpaid of, or other
failure of any Lender to receive final payment for, any check, item, instrument,
payment order or other deposit or credit to a deposit or other account, or out
of any Lender’s non-receipt of or inability to collect funds or otherwise not
being made whole in connection with depository or other similar arrangements,
and (vi) any amendments,

26

--------------------------------------------------------------------------------

 

extensions, renewals and increases of or to any of the foregoing.
Notwithstanding the foregoing provisions in this definition, Obligations shall
not include Excluded Hedge Liabilities.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

Optional Currency shall mean the following lawful currencies: the Euro, British
Pounds Sterling, New Zealand Dollars, Australian Dollars, and Canadian Dollars
and any other currency approved by the Administrative Agent and all of the
Lenders pursuant to Section 2.12.4(iii) [European Monetary Union; Requests for
Additional Optional Currencies]. Subject to Section 2.12.4 [European Monetary
Union], each Optional Currency must be the lawful currency of the specified
country.

Optional Currency Loans shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

Optional Currency Sublimit shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].

Original Currency shall have the meaning specified in Section 5.14 [Currency
Conversion Procedures for Judgments].

Osmose Purchase Agreement shall mean the Stock Purchase Agreement by and among
Osmose Holdings, Inc., Osmose, Inc., Osmose Railroad Services, Inc., and
Borrower, dated as of April 13, 2014 as amended by that certain Amendment No. 1
to Stock Purchase Agreement by and among Osmose Holdings, Inc., Osmose, Inc.,
Osmose Railroad Services, Inc., and Borrower, dated as of August 15, 2014.

Other Currency shall have the meaning specified in Section 5.14 [Currency
Conversion Procedures for Judgments].

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

27

--------------------------------------------------------------------------------

 

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.7.2 [Replacement of a Lender]).

Overnight Bank Funding Rate shall mean, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrative
Agent for the purpose of displaying such rate); provided, that if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that if such
rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error). If the Overnight Bank
Funding Rate determined as above would be less than zero, then such rate shall
be deemed to be zero. The rate of interest charged shall be adjusted as of each
Business Day based on changes in the Overnight Bank Funding Rate without notice
to the Borrower.

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

Participant has the meaning specified in Section 11.8.4 [Participations].

Participant Register shall have the meaning specified in Section 11.8.4
[Participations].

Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Partnership Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries].

Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement in substantially the form of
Exhibit 1.1(P)(1) executed and delivered by each of the Loan Parties to the
Administrative Agent.

28

--------------------------------------------------------------------------------

 

Payment Date shall mean initially, May 1, 2017, and thereafter the first day of
each August, November, February and May, and on the Expiration Date or upon
acceleration of the Notes.

Payment In Full and Paid In Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder (other than contingent
indemnification obligations which by their terms survive such termination of the
Commitments, payment of the Loans and the other Obligations), termination of the
Commitments and expiration or termination of all Letters of Credit.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Permitted Acquisitions shall have the meaning specified in Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].

Permitted Investments shall mean:

(i)direct obligations of the United States of America, the Commonwealth of
Australia, a State of the Commonwealth of Australia, or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America or the Commonwealth of Australia or a State of the
Commonwealth of Australia maturing in twelve (12) months or less from the date
of acquisition;

(ii)commercial paper with a maturity of 270 days or fewer issued by a
corporation (except an Affiliate of the Borrower) organized under the laws of
any state of the United States or the District of Columbia or of the
Commonwealth of Australia or any state thereof or of England and rated at least
A-2, by Standard & Poor’s, at least F2 by Fitch, or at least P-2 by Moody’s on
the date of acquisition;

(iii)demand deposits, time deposits, term deposits, or certificates of deposit
maturing within one year in commercial banks of the United States or Europe, or
banks constituted under the legislation of a State of the Commonwealth of
Australia whose obligations are given a short-term rating of A-2, or a long-term
senior unsecured rating of A or the equivalent or better by Standard & Poor’s or
given a short-term rating of P-2, or a long-term senior unsecured rating of A2
or the equivalent or better by Moody’s, or a short-term rating of F2, or a
long-term senior unsecured rating of A or the equivalent or better by Fitch on
the date of acquisition;

(iv)notes or bonds with a maturity or mandatory put or call of 365 days or less
from the date of investment issued by a corporation (except an Affiliate of the
Borrower) organized under the laws of any state of the United States or the
District of Columbia or of the Commonwealth of Australia or any state thereof or
of England and rated at least AA by Standard & Poor’s, at least AA by Fitch or
at least Aa by Moody’s; and

(v)money market mutual funds or cash management trusts rated in the highest
rating by Standard & Poor’s, Fitch or Moody’s (and not rated other than the
highest rating by Standard & Poor’s, Fitch or Moody’s) or money market mutual
funds or cash

29

--------------------------------------------------------------------------------

 

management trusts investing at least ninety percent (90%) of its assets in
investments described in clauses (i) through (iv) of the definition of Cash
Equivalents; and

(vi)investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.

Permitted Liens shall mean:

(i)Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii)Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii)Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv)Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(v)Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, or minor irregularities in title
thereto and other immaterial liens that do not secure the payment of money, none
of which materially impairs the use of such property or the value thereof, and
none of which is violated in any material respect by existing or proposed
structures or land use;

(vi)Liens, security interests and mortgages in favor of the Administrative Agent
for the benefit of the Lenders or any Affiliates of any Lender securing the
Obligations including liabilities under any Lender-Provided Hedge,
Lender-Provided Treasury Arrangement or Lender-Provided Credit Arrangement;

(vii)Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under capital and operating leases securing obligations of such Loan Party or
Subsidiary to the lessor under such leases;

(viii)Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), and any extension, replacement or renewal thereof, provided
that the principal amount secured thereby is not hereafter increased, and no
additional assets become subject to such Lien;

30

--------------------------------------------------------------------------------

 

(ix)Purchase Money Security Interests, capitalized leases and Liens on tangible
property (excluding inventory) to the extent that the Indebtedness secured
thereby is permitted under Section 8.2.1(vii);

(x)The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty (30)
days of entry, and in either case they do not affect the Collateral or, in the
aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

(a)Claims or Liens for taxes, assessments or charges due and payable and subject
to interest or penalty, provided that the applicable Loan Party maintains such
reserves or other appropriate provisions as shall be required by GAAP and pays
all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien;

(b)Claims, Liens or encumbrances upon, and defects of title to, real or personal
property other than the Collateral, including any attachment of personal or real
property or other legal process prior to adjudication of a dispute on the
merits;

(c)Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(d)Liens resulting from final judgments or orders described in Section 9.1.6;

(xi)Pledges or deposits in margin accounts made in the ordinary course of
business to secure Currency/Commodity Agreements permitted under
Section 8.2.1(ix); provided that the amount of such pledges or deposits are not
in excess of the aggregate amount required to be so pledged or deposited under
such Currency/Commodity Agreements and that no additional assets become subject
to a Lien to secure such Currency/Commodity Agreements; and

(xii)Liens securing obligations in an aggregate amount not to exceed $15,000,000
at any one time outstanding.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by
Title IV of ERISA or is subject to the minimum funding standards under
Sections 412, 430 and 436 of the Code and either (i) is sponsored, maintained or
contributed to by any member of the ERISA Group for employees of any member of
the ERISA Group or (ii) has at any time within the current year including the
Closing Date and the preceding five years been sponsored, maintained or
contributed to by any entity which was at such time a member of the ERISA Group
for employees of any entity which was at such time a member of the ERISA Group,
or, in the case

31

--------------------------------------------------------------------------------

 

of a Multiple Employer Plan or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years ending prior to the Closing Date.

Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(2) executed and delivered by each of the Loan Parties to the
Administrative Agent.

Pledged Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Pledge Agreement.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or a determination by the Administrative Agent or the Required Lenders,
or any combination of the foregoing, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Principal Payment Amount shall mean, (a) prior to the Re-Amortization Event, an
amount determined by the following formula: Principal Payment Amount = amount of
Term Loans made on the Second Amendment Closing Date * 0.025, and (b) following
the Re-Amortization Event, an amount determined by the following formula:
Principal Payment Amount = Reduced Term Loan Balance * 0.025.

Prior Credit Agreement shall mean the Credit Agreement dated as of August 15,
2014, by and among the Borrower, the Guarantors party thereto, the
Administrative Agent, and the Lenders Party thereto, as amended.

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the UCC
Collateral and the Pledged Collateral which is subject only to (i) Liens for
taxes not yet due and payable to the extent such prospective tax payments are
given priority by statute, (ii) Purchase Money Security Interests as permitted
hereunder, (iii) Permitted Liens on tangible property (excluding inventory)
acquired pursuant to Permitted Acquisitions, and (iv) other Permitted Liens to
the extent given priority by statute, excluding Liens created by consensual
security interests granted under the Uniform Commercial Code.

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Code or Section 406 of ERISA for which neither a statutory
exemption

32

--------------------------------------------------------------------------------

 

exists nor an individual nor a class exemption has been issued by the United
States Department of Labor.

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

Property A shall have the meaning specified in the Osmose Purchase Agreement.

Pro Forma Financial Information shall have the meaning specified in
Section 6.1.8(ii).

Pro Forma Financial Statements shall have the meaning specified in
Section 6.1.8(ii).

PTE shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property, which Liens do not encumber any other property.

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

Ratable Share shall mean:

(i)with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender’s Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, provided however that if the Revolving Credit Commitments
have terminated or expired, the Ratable Shares for purposes of this clause shall
be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.

33

--------------------------------------------------------------------------------

 

(ii)with respect to a Lender’s obligation to make Term Loans and receive
payments, interest, and fees related thereto, the proportion that such Lender’s
Term Loans bear to the Term Loans of all of the Lenders.

(iii)with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (a) such Lender’s Revolving Credit Commitment plus Term
Loan, by (b) the sum of the aggregate amount of the Revolving Credit Commitments
plus Term Loans of all Lenders; provided however that if the Revolving Credit
Commitments have terminated or expired, the computation in this clause shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments, and not on the current amount of the Revolving
Credit Commitments and provided further in the case of Section 2.10 [Defaulting
Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall mean the
percentage of the aggregate Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment.

Real Property shall mean the real estate owned by the Loan Parties listed on
Schedule 6.1.7 hereto.

Re-Amortization Event shall occur upon the first mandatory prepayment of the
Loans made pursuant to Section 5.8.3 [Equity Issuance].

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) any
Issuing Lender, as applicable.

Recovery Event shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any of its Subsidiaries, including any event
described in clause (c) of Schedule 0 hereof.

Reduced Term Loan Balance shall mean the outstanding principal balance of the
Term Loans immediately after the occurrence of the Re-Amortization Event.

Reference Currency shall have the meaning specified in the definition of
“Equivalent Amount.”

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance”, “pollutant”, “pollution”, “contaminant”, “hazardous or
toxic substance”, “extremely hazardous substance”, “toxic chemical”, “toxic
substance”, “toxic waste”, “hazardous waste”, “special handling waste”,
“industrial waste”, “residual waste”, “solid waste”, “municipal waste”, “mixed
waste”, “infectious waste”, “chemotherapeutic waste”, “medical waste”,
“pesticide” or “regulated substance” or any other substance, material or waste,
regardless of its form or nature, which is regulated, controlled or governed by
Environmental Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties or nature or any other
material, substance or waste, regardless of its form or nature, which otherwise
is regulated, controlled or governed by Environmental Laws including without
limitation, petroleum and petroleum products (including crude oil and any
fractions thereof), natural gas,

34

--------------------------------------------------------------------------------

 

synthetic gas and any mixtures thereof, asbestos, urea formaldehyde,
polychlorinated biphenlys, mercury, radon and radioactive materials.

Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Reinvestment Notice shall mean a written notice executed by an Authorized
Officer of the Borrower stating that no Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire or repair assets useful in its
business, other than current assets.

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Relevant Interbank Market shall mean in relation to Euro, the European Interbank
Market, in relation to Australian Dollars, the Australian Financial Markets
Association, and, in relation to any other currency, the London interbank market
or other applicable offshore interbank market. Notwithstanding the foregoing,
the references to the currencies listed in this definition shall only apply if
such currencies are or become available as Optional Currencies in accordance
with the terms hereof.

Remedial Action shall mean any investigation, identification, preliminary
assessment, characterization, delineation, feasibility study, cleanup,
corrective action, removal, remediation, risk assessment, fate and transport
analysis, in-situ treatment, containment, operation and maintenance or
management in-place, control or abatement of or other response actions to
Regulated Substances and any closure or post-closure measures associated
therewith.

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan for which notice has not
been waived by regulation of the PBGC.

Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the sum of (a) the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender), and (b) the aggregate outstanding amount of
any Term Loans.

35

--------------------------------------------------------------------------------

 

Required Share shall have the meaning assigned to such term in Section 5.12
[Settlement Date Procedures].

Restricted Payment shall mean with respect to any Person (i) the declaration or
payment of any dividend or other distribution on account of any shares of such
Person’s capital stock, (ii) any payment on account of the purchase, redemption,
retirement or other acquisition of (a) any shares of such Person’s capital stock
or (b) any option, warrant or other right to acquire shares of such Person’s
capital stock, (iii) any voluntary prepayment or defeasance, redemption,
repurchase or other acquisition or retirement for value of any Indebtedness
ranked subordinate in right of payment to the Obligations, or (iv) any payment
made for the purpose of redemption or repurchase of the 2017 Senior Notes prior
to the stated maturity. Notwithstanding the foregoing, “Restricted Payment”
shall not include (i) any dividend on shares of capital stock payable solely in
shares of capital stock or in options, warrants or other rights to purchase
capital stock; (ii) any dividend or other distribution or payment in respect of
redemption of capital stock payable to the Borrower by any of its Subsidiaries
or by a Subsidiary to another Subsidiary or the retirement of any shares of the
Borrower held by any wholly-owned Subsidiary of the Borrower; (iii) the
repurchase or other acquisition or retirement for value of any shares of the
Borrower’s capital stock, or any option, warrant or other right to purchase
shares of the Borrower’s capital stock with additional shares of, or out of the
net proceeds of a substantial contemporaneous issuance of, capital stock; and
(iv) the retirement of any shares of capital stock by conversion into, or by
exchange for, additional shares of capital stock, or out of the net proceeds of
the substantial contemporaneous issuance (other than to a Subsidiary of the
Borrower) of other shares of capital stock.

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].

Revolving Facility Usage shall mean at any time the sum of the Dollar Equivalent
amount of the outstanding Revolving Credit Loans, the outstanding Swing Loans,
and the Letter of Credit Obligations.

Safety Complaints shall mean any (i) notice of non-compliance or violation,
citation or order relating in any way to any Safety Law; (ii) civil, criminal,
administrative or regulatory investigation instituted by an Official Body
relating in any way to any Safety Law; (iii) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any Person or Official
Body or any written notice of liability or potential liability from any Person
or Official Body, in either instance, setting forth allegations relating to or a
cause of action for civil or administrative penalties, criminal fines or
penalties, or declaratory or equitable relief arising

36

--------------------------------------------------------------------------------

 

under any Safety Laws; or (iv) subpoena, request for information or other
written notice or demand of any type issued by an Official Body pursuant to any
Safety Laws.

Safety Filings and Records shall mean all notices, reports, records, plans,
applications, forms, logs, programs, manuals or other filings or documents
relating or pertaining to compliance with Safety Laws, including, but not
limited to, employee safety in the workplace, employee injuries or fatalities,
employee training, or the protection of employees from exposure to Regulated
Substances which pursuant to Safety Laws or at the direction or order of any
Official Body the Loan Parties or any Subsidiaries of any Loan either must be
submit to an Official Body or otherwise must maintain in their records.

Safety Laws shall mean the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq., as amended, and any regulations promulgated thereunder or any
equivalent foreign, territorial, provincial state or local Law, each as amended,
and any regulations promulgated thereunder or any other foreign, territorial,
provincial, federal, state or local Law, each as amended, and any regulations
promulgated thereunder, pertaining or relating to the protection of employees
from exposure to Regulated Substances in the workplace (but excluding workers
compensation and wage and hour laws).

Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

Second Amendment Closing Date shall mean April 10, 2018.

Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S) executed and delivered by each of the Loan Parties to the
Administrative Agent.

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.12 [Settlement Date Procedures].

Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction,

37

--------------------------------------------------------------------------------

 

for which such Person’s property would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which such Person is engaged. In computing the amount of contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

Specified Debt shall mean, as of any date of determination, without duplication,
the sum of (i) Total Secured Debt, plus (ii) 2017 Senior Note Debt, plus
(iii) any other unsecured Indebtedness in respect of borrowed money, in each
case of Holdings and its Subsidiaries as of such date determined and
consolidated in accordance with GAAP.

Specified Foreign Subsidiary shall mean any of Koppers Ashcroft KPCBC, KCL,
KRSCI, and KTL.

Specified Ratio shall mean, as of any date of determination, the ratio of
(A) Specified Debt on such date to (B) Consolidated EBITDA (i) for the four
fiscal quarters then ending if such date is a fiscal quarter end or (ii) for the
four fiscal quarters most recently ended if such date is not a fiscal quarter
end.

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Statements shall have the meaning specified in Section 6.1.8 [Financial
Statements].

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which more than 50% (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which more than 50% of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
more than 50% of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person’s Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person’s Subsidiaries; provided, that Excluded Subsidiaries and
their respective subsidiaries shall not be a “Subsidiary” for purposes of this
Agreement or any other Loan Document.

Subsidiary Shares shall have the meaning specified in Section 6.1.2
[Subsidiaries].

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC
Regulation 32.3(a).

38

--------------------------------------------------------------------------------

 

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Hedge.

Swing Loan Commitment shall mean the Swing Loan Lender’s commitment to make
Swing Loans to the Borrower pursuant to Section 2.1.2 [Swing Loan Commitment]
hereof in an aggregate principal amount up to $30,000,000.

Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by the Swing Loan Lender to the Borrower
pursuant to Section 2.1.2 [Swing Loan Commitment] hereof.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

Term Loans shall mean collectively, and Term Loan shall mean separately, all
Term Loans made to the Borrower pursuant to Section 3.1 [Term Loan Commitments].

Term Loan Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Term Loans”, as such Commitment is thereafter assigned
or modified and Term Loan Commitments shall mean the aggregate Term Loan
Commitments of all of the Lenders.

Total Debt shall mean, as of any date of determination, without duplication, any
and all Indebtedness in respect of (i) borrowed money, (ii) amounts raised under
or liabilities in respect of any note purchase or acceptance credit facility,
(iii) the unreimbursed amount of all drafts drawn under letters of credit issued
for the account of Holdings or its Subsidiaries and the undrawn stated amount of
all letters of credit issued for the account of Holdings and its Subsidiaries,
(iv) obligations with respect to capitalized leases, and (v) net obligations
requiring any actual cash payment or settlement under any commodity swap,
currency swap, interest rate swap, cap, collar or floor agreement or other
interest rate management device (including, for the avoidance of doubt,
obligations under such commodity swap, currency swap, interest rate swap, cap,
collar or floor agreement or other interest rate management device that are
secured as well as those that are unsecured), in each case of Holdings and its
Subsidiaries as of such date determined and consolidated in accordance with
GAAP.

Total Leverage Ratio shall mean, as of any date of determination, the ratio of
(i) Total Debt, to (ii) Consolidated EBITDA for the four fiscal quarters ending
on the date of the

39

--------------------------------------------------------------------------------

 

end of the most recent fiscal quarter for which the Borrower has submitted a
Compliance Certificate pursuant to Section 8.3.1 [Quarterly Financial
Statements] hereof.

Total Secured Debt shall mean, as of any date of determination, without
duplication, any and all Indebtedness in respect of (i) borrowed money that is
on such date secured by a Lien on assets of a Loan Party, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility that are on such date secured by a Lien on assets of a Loan Party,
(iii) the unreimbursed amount of all drafts drawn under letters of credit issued
for the account of Holdings or its Subsidiaries and the undrawn stated amount of
all letters of credit issued for the account of Holdings and its Subsidiaries,
in each case, that are on such date secured by a Lien on assets of a Loan Party,
(iv) obligations with respect to capitalized leases that are on such date
secured by a Lien on assets of a Loan Party, and (v) net obligations requiring
any actual cash payment or settlement under any commodity swap, currency swap,
interest rate swap, cap, collar or floor agreement or other interest rate
management device (including, for the avoidance of doubt, obligations under such
commodity swap, currency swap, interest rate swap, cap, collar or floor
agreement or other interest rate management device that are secured as well as
those that are unsecured), in each case of Holdings and its Subsidiaries as of
such date determined and consolidated in accordance with GAAP.

Total Secured Leverage Ratio shall mean, as of any date of determination, the
ratio of (i) Total Secured Debt, to (ii) Consolidated EBITDA for the four fiscal
quarters ending on such date.

Treasury Liabilities shall have the meaning specified in the definition of the
term “Lender-Provided Treasury Arrangement”.

UCP shall have the meaning specified in Section 11.11.1 [Governing Law].

UCC Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Security Agreement.

Unavailable Currency shall mean a currency that is not available outside the
country of issuance of such currency, as determined by the Administrative Agent,
in its sole discretion, on any Computation Date.

Undrawn Availability shall mean, as of any date of determination, an amount
equal to (a) the Revolving Credit Commitments available to the Borrower at any
time to the extent that the utilization of such Revolving Credit Commitments
would not violate the covenants set forth in Section 8.2.16 [Maximum Total
Secured Leverage Ratio] or Section 8.2.17 [Maximum Total Leverage Ratio], in
each case on a proforma basis, minus (b) the sum of (i) the Revolving Facility
Usage plus (ii) fees and expenses then due from the Borrower hereunder which
have not been paid or charged to the account of the Borrower.

Uniform Commercial Code shall have the meaning specified in Section 6.1.15
[Security Interests].

40

--------------------------------------------------------------------------------

 

Unpaid Drawing shall mean, with respect to any Letter of Credit, the aggregate
Dollar Equivalent amount of the draws made on such Letters of Credit that have
not been reimbursed by the Borrower.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.10.7 [Status of Lenders].

Withholding Agent shall mean any Loan Party and the Administrative Agent.

Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

2009 Senior Note Indenture shall mean the Indenture dated as of December 1, 2009
among the Borrower, the Guarantors and Wells Fargo Bank, N.A., as trustee,
relating to the 2009 Senior Notes, as the same may be amended, restated,
supplemented or otherwise modified in accordance with this Agreement.

2009 Senior Notes shall mean the Borrower’s Senior Unsecured Notes Due 2019
issued pursuant to the 2009 Senior Note Indenture, as the same may be amended,
restated, supplemented or otherwise modified in accordance with this Agreement.

2017 Senior Note Debt shall mean the Indebtedness of the Borrower under the 2017
Senior Notes.

2017 Senior Note Debt Documents shall mean the 2017 Senior Note Indenture and
the 2017 Senior Notes substantially in the form as delivered to the
Administrative Agent and the Lenders.

2017 Senior Note Indenture shall mean the Indenture dated as of January 25, 2017
among the Borrower, the Guarantors and Wells Fargo Bank, N.A., as trustee,
relating to the 2017 Senior Notes, as the same may be amended, restated,
supplemented or otherwise modified in accordance with this Agreement.

2017 Senior Notes shall mean the Borrower’s Senior Unsecured Notes Due 2025
issued pursuant to the 2017 Senior Note Indenture, as the same may be amended,
restated, supplemented or otherwise modified in accordance with this Agreement.

2017 Trustee shall mean Wells Fargo Bank, N.A., and its permitted successors and
assigns under the 2017 Senior Note Indenture.

41

--------------------------------------------------------------------------------

 

1.2Construction

. Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”; (ii) the words
“hereof,” “herein,” “hereunder,” “hereto” and similar terms in this Agreement or
any other Loan Document refer to this Agreement or such other Loan Document as a
whole; (iii) article, section, subsection, clause, schedule and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person’s
successors and assigns; (v) reference to any agreement, including this Agreement
and any other Loan Document together with the schedules and exhibits hereto or
thereto, document or instrument means such agreement, document or instrument as
amended, modified, replaced, substituted for, superseded or restated;
(vi) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; (vii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time.

1.3Accounting Principles; Changes in GAAP

. Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2) shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with those used in preparing the Historical
Statements referred to in Section 6.1.8 [Financial Statements]; and provided,
further that (a) any lease with aggregate payments of less than $500,000 and
(b) leases of Holdings and its Subsidiaries, either existing on the Closing Date
or created thereafter that (i) initially were not included on the consolidated
balance sheet of Holdings as capital lease obligations and were subsequently
recharacterized as capital lease obligations, or (ii) did not exist on the
Closing Date and were required to be characterized as capital lease obligations
but would not have been required to be treated as capital lease obligations on
the Closing Date had they existed at that time, shall for all purposes not be
treated as capital lease obligations for purposes of this Agreement.
Notwithstanding the foregoing, if the Borrower notifies the Administrative Agent
in writing that the Borrower wishes to amend any financial covenant in
Section 8.2 of this Agreement (including the Specified Ratio), any related
definition and/or the definition of the term Net Senior Secured Leverage Ratio
for purposes of interest, Letter of Credit Fee and Commitment Fee determinations
to eliminate the effect of any change in GAAP occurring after the Closing Date
affecting the operation of such financial covenants and/or interest, Letter of
Credit Fee or Commitment Fee determinations (or if the Administrative Agent
notifies the Borrower in writing that the Required Lenders wish to amend any
financial covenant in Section 8.2 (including the Specified Ratio), any related
definition and/or the definition of the term Net Senior Secured Leverage Ratio
for

42

--------------------------------------------------------------------------------

 

purposes of interest, Letter of Credit Fee and Commitment Fee determinations to
eliminate the effect of any such change in GAAP), then the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratios
or requirements to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, the Loan Parties’ compliance with such covenants (including the
Specified Ratio) and/or the definition of the term Net Senior Secured Leverage
Ratio for purposes of interest and Letter of Credit Fee determinations shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such
covenants or definitions are amended in a manner satisfactory to the Borrower
and the Required Lenders, and the Loan Parties shall provide to the
Administrative Agent, when they deliver their financial statements pursuant to
Section 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements] of this Agreement, such reconciliation statements as shall be
reasonably requested by the Administrative Agent.

1.4Currency Calculations

. All financial statements and Compliance Certificates shall be set forth in
Dollars. For purposes of preparing the financial statements, calculating
financial covenants and determining compliance with covenants expressed in
Dollars, Optional Currencies or Alternate Currencies, as the case may be, shall
be converted to Dollars on a weighted average in accordance with GAAP.

2.REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1Revolving Credit Commitments

.

2.1.1Revolving Credit Loans; Optional Currency Loans

. Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Lender severally agrees to
make Revolving Credit Loans in either Dollars or one or more Optional Currencies
to the Borrower at any time or from time to time on or after the date hereof to
the Expiration Date; provided that after giving effect to each such Loan (i) the
aggregate Dollar Equivalent amount of Revolving Credit Loans from such Lender
shall not exceed such Lender’s Revolving Credit Commitment minus such Lender’s
Ratable Share of the Letter of Credit Obligations and outstanding Swing Loans,
(ii) the Revolving Facility Usage shall not exceed the aggregate Revolving
Credit Commitments of the Lenders, (iii) no Revolving Credit Loan to which the
Base Rate Option applies shall be made in an Optional Currency, and (iv) the
aggregate Dollar Equivalent principal amount of Revolving Credit Loans made in
an Optional Currency (each, an “Optional Currency Loan”) shall not exceed
$75,000,000 (the “Optional Currency Sublimit”). Within such limits of time and
amount and subject to the other provisions of this Agreement, the Borrower may
borrow, repay and reborrow pursuant to this Section 2.1.

2.1.2Swing Loan Commitment

. Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, and in order to facilitate
loans and repayments between Settlement Dates, the Swing Loan Lender may, at its
option, cancelable at any time for any reason whatsoever, make swing loans in
Dollars (the “Swing Loans”) to the Borrower at any time or from time to time
after the date hereof to, but not including, the Expiration Date, in an
aggregate principal amount up to but not in excess of $30,000,000, provided that
after giving effect to such Loan, the Revolving Facility Usage

43

--------------------------------------------------------------------------------

 

shall not exceed the aggregate Revolving Credit Commitments of the Lenders.
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrower may borrow, repay and reborrow pursuant to this
Section 2.1.2.

2.2Nature of Lenders’ Obligations with Respect to Revolving Credit Loans

. Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate Dollar Equivalent
of each Lender’s Revolving Credit Loans outstanding hereunder to the Borrower at
any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the outstanding Swing Loans and Letter of Credit Obligations. The
obligations of each Lender hereunder are several. The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrower to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder. The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.

2.3Commitment Fees

. Accruing from the date hereof until the Expiration Date, the Borrower agrees
to pay to the Administrative Agent for the account of each Lender according to
its Ratable Share, a nonrefundable commitment fee (the “Commitment Fee”) equal
to the Applicable Commitment Fee Rate (computed on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed) multiplied by the average
daily difference between the amount of (i) the Revolving Credit Commitments and
(ii) the Revolving Facility Usage (provided however, that solely in connection
with determining the share of each Lender in the Commitment Fee, the Revolving
Facility Usage with respect to the portion of the Commitment Fee allocated to
PNC shall include the full amount of the outstanding Swing Loans, and with
respect to the portion of the Commitment Fee allocated by the Administrative
Agent to all of the Lenders other than PNC, such portion of the Commitment Fee
shall be calculated (according to each such Lender’s Ratable Share) as if the
Revolving Facility Usage excludes the outstanding Swing Loans); provided,
further, that any Commitment Fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided further that no Commitment Fee
shall accrue with respect to the Revolving Credit Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Subject to the
proviso in the directly preceding sentence, all Commitment Fees shall be payable
in arrears on each Payment Date in U.S. Dollars.

2.4Termination or Reduction of Revolving Credit Commitments

. The Borrower shall have the right, upon not less than five (5) Business Days’
notice to the Administrative Agent, to terminate the Revolving Credit
Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments (ratably among the Lenders in proportion to their
Ratable Shares); provided that no such termination or reduction of Revolving
Credit Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Revolving Facility Usage would exceed the aggregate Revolving Credit
Commitments of the Lenders. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall

44

--------------------------------------------------------------------------------

 

reduce permanently the Revolving Credit Commitments then in effect. Any such
reduction or termination shall be accompanied by prepayment of the Notes,
together with outstanding Commitment Fees, and the full amount of interest
accrued on the principal sum to be prepaid (and all amounts referred to in
Section 5.11 [Indemnity] hereof) to the extent necessary to cause the aggregate
Revolving Facility Usage after giving effect to such prepayments to be equal to
or less than the Revolving Credit Commitments as so reduced or terminated. Any
notice to reduce the Revolving Credit Commitments under this Section 2.4 shall
be irrevocable.

2.5Loan Requests

.

2.5.1Revolving Credit Loan Requests

. Except as otherwise provided herein, the Borrower may from time to time prior
to the Expiration Date request the Lenders to make Revolving Credit Loans, or
renew or convert the Interest Rate Option applicable to existing Revolving
Credit Loans or Term Loans pursuant to Section 4.2 [Interest Periods], by
delivering to the Administrative Agent, not later than 12:00 p.m., (i) three (3)
Business Days prior to the proposed Borrowing Date with respect to the making of
Revolving Credit Loans in Dollars to which the Euro-Rate Option applies or the
conversion to or the renewal of the Euro-Rate Option for any Loans in Dollars;
(ii) four (4) Business Days prior to the proposed Borrowing Date with respect to
the making of Optional Currency Loans or the date of conversion to or renewal of
the Euro-Rate Option for any Optional Currency Loan; and (iii) the same Business
Day of the proposed Borrowing Date with respect to the making of a Revolving
Credit Loan to which the Base Rate Option applies or the last day of the
preceding Interest Period with respect to the conversion to the Base Rate Option
for any Loan, of a duly completed request therefor substantially in the form of
Exhibit 2.5.1 or a request by telephone immediately confirmed in writing by
letter, facsimile or telex in such form (each, a “Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Loan Request shall be irrevocable and shall
specify (A) the aggregate amount of the proposed Loans (expressed in the
currency in which such Loans shall be funded) comprising each Borrowing Tranche,
and, if applicable, the Interest Period, which amount shall be in (1) integral
multiples of $500,000 (or the Dollar Equivalent thereof) and not less than
$1,000,000 (or the Dollar Equivalent thereof) for each Borrowing Tranche under
the Euro-Rate Option, and (2) not less than the lesser of $100,000 or the
maximum amount available for Borrowing Tranches to which the Base Rate Option
applies, (B) whether the Euro-Rate Option or Base Rate Option shall apply to the
proposed Loans comprising the applicable Borrowing Tranche, (C) the currency in
which such Revolving Credit Loans shall be funded if the Borrower elects the
Euro-Rate Option, and (D) in the case of a Borrowing Tranche to which the
Euro-Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche. No Optional Currency Loan may be converted
into a Base Rate Loan or a Loan denominated in a different Optional Currency.

2.5.2Swing Loan Requests

. Except as otherwise provided herein, the Borrower may from time to time prior
to the Expiration Date request the Swing Loan Lender to make Swing Loans in
Dollars by delivery to the Swing Loan Lender not later than 11:00 a.m. on the
proposed Borrowing Date of a duly completed request therefor substantially in
the form of Exhibit 2.5.2 hereto or a request by telephone immediately confirmed
in writing by letter, facsimile or telex (each, a “Swing Loan Request”), it
being

45

--------------------------------------------------------------------------------

 

understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Swing Loan Request shall be irrevocable and
shall specify the proposed Borrowing Date and the principal amount of such Swing
Loan, which shall be in integral multiples of $100,000 and not less than
$500,000.

2.6Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans

.

2.6.1Making Revolving Credit Loans

. The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan Requests],
notify the Lenders of its receipt of such Loan Request specifying the
information provided by the Borrower, including the currency in which the
Revolving Credit Loan is requested, and the apportionment among the Lenders of
the requested Revolving Credit Loans as determined by the Administrative Agent
in accordance with Section 2.2 [Nature of Lenders’ Obligations with Respect to
Revolving Credit Loans]. Each Lender shall remit the principal amount of each
Revolving Credit Loan in the requested Optional Currency (or in Dollars if so
requested by the Administrative Agent) to the Administrative Agent such that the
Administrative Agent is able to, and the Administrative Agent shall, to the
extent the Lenders have made funds available to it for such purpose and subject
to Section 7.2 [Subsequent Loan or Letter of Credit], fund such Revolving Credit
Loans to the Borrower in U.S. Dollars or the requested Optional Currency (as
applicable) and immediately available funds at the Principal Office prior to
2:00 p.m., on the applicable Borrowing Date; provided that if any Lender fails
to remit such funds to the Administrative Agent (or fails to remit such funds in
the applicable Optional Currency) in a timely manner, the Administrative Agent
may elect in its sole discretion to fund with its own funds, including funds in
the requested Optional Currency, the Revolving Credit Loans of such Lender on
such Borrowing Date, and such Lender shall be subject to the repayment
obligation in Section 2.6.2 [Presumptions by the Administrative Agent].

2.6.2Presumptions by the Administrative Agent

. Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed time of any Base Rate Loan, or, for Loans other than Base Rate
Loans, prior to the close of business the day before the Borrowing Date, that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Loan, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.6.1 [Making
Revolving Credit Loans] and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in the appropriate currency with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate (or, for payments in an Optional Currency, the Overnight Rate) and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation

46

--------------------------------------------------------------------------------

 

and (ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to Loans under the Base Rate Option. If such Lender pays its share of
the applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

2.6.3Making Swing Loans

. So long as the Swing Loan Lender elects to make Swing Loans, the Swing Loan
Lender shall, after receipt by it of a Swing Loan Request pursuant to
Section 2.5.2, [Swing Loan Requests] fund such Swing Loan to the Borrower in
U.S. Dollars only and in immediately available funds at the Principal Office
prior to 2:00 p.m. on the Borrowing Date.

2.6.4Repayment of Revolving Credit Loans

. The Borrower shall repay the Revolving Credit Loans together with all
outstanding interest thereon on the Expiration Date.

2.6.5Borrowings to Repay Swing Loans

. PNC may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender’s Ratable Share of the aggregate
principal amount of the outstanding Swing Loans, plus, if PNC so requests,
accrued interest thereon, provided that no Lender shall be obligated in any
event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its Ratable Share of Letter of Credit Obligations. Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.5.1 [Revolving Credit Loan Requests] without regard to
any of the requirements of that provision. PNC shall provide notice to the
Lenders (which may be telephonic or written notice by letter, facsimile or
telex) that such Revolving Credit Loans are to be made under this Section 2.6.5
and of the apportionment among the Lenders, and the Lenders shall be
unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 2.5.1 [Revolving Credit Loan Requests] are
then satisfied) by the time PNC so requests, which shall not be earlier than
2:00 p.m. on the Business Day next after the date the Lenders receive such
notice from PNC.

2.6.6Swing Loans Under Cash Management Agreements

. In addition to making Swing Loans pursuant to the foregoing provisions of
Section 2.6.3 [Making Swing Loans], without the requirement for a specific
request from the Borrower pursuant to Section 2.5.2 [Swing Loan Requests], the
Swing Loan Lender may make Swing Loans to the Borrower in accordance with the
provisions of the agreements between the Borrower and such Swing Loan Lender
relating to the Borrower’s deposit, sweep and other accounts at such Swing Loan
Lender and related arrangements and agreements regarding the management and
investment of the Borrower’s cash assets as in effect from time to time (the
“Cash Management Agreements”) to the extent of the daily aggregate net negative
balance in the Borrower’s accounts which are subject to the provisions of the
Cash Management Agreements. Swing Loans made pursuant to this Section 2.6.6 in
accordance with the provisions of the Cash Management Agreements shall (i) be
subject to the limitations as to aggregate amount set forth in Section 2.1.2
[Swing Loan Commitment], (ii) not be subject to

47

--------------------------------------------------------------------------------

 

the limitations as to individual amount set forth in Section 2.5.2 [Swing Loan
Requests], (iii) be payable by the Borrower, both as to principal and interest,
at the rates and times set forth in the Cash Management Agreements (but in no
event later than the Expiration Date), (iv) not be made at any time after such
Swing Loan Lender has received written notice of the occurrence of an Event of
Default and so long as such shall continue to exist, or, unless consented to by
the Required Lenders, a Potential Default and so long as such shall continue to
exist, (v) if not repaid by the Borrower in accordance with the provisions of
the Cash Management Agreements, be subject to each Lender’s obligation pursuant
to Section 2.6.5 [Borrowings to Repay Swing Loans], and (vi) except as provided
in the foregoing subsections (i) through (v), be subject to all of the terms and
conditions of this Section 2.

2.7Notes

. The Obligation of the Borrower to repay the aggregate unpaid principal amount
of the Revolving Credit Loans, Swing Loans and Term Loans made to it by each
Lender, together with interest thereon, may be evidenced upon the request of any
Lender by a revolving credit Note, a swing Note and a term Note, dated the
Closing Date, or Second Amendment Closing Date, as applicable, payable to the
order of such Lender in a face amount equal to the Revolving Credit Commitment,
Swing Loan Commitment or Term Loan Commitment, as applicable, of such Lender.

2.8Use of Proceeds

. The proceeds of the Loans shall be used (i) to refinance existing indebtedness
of the Borrower, including indebtedness under the Prior Credit Agreement,
(ii) to provide working capital to the Borrower, (iii) for capital expenditures
and financing for Permitted Acquisitions, and (iv) for general corporate
purposes of Holdings and its Subsidiaries as permitted by the terms of this
Agreement, including dividends and distributions permitted by Section 8.2.5
[Restricted Payments] of this Agreement.

2.9Letter of Credit Subfacility

.

2.9.1Issuance of Letters of Credit

. The Borrower or any Loan Party may at any time prior to the Expiration Date
request the issuance of a letter of credit (each, a “Letter of Credit”), which
may be denominated in either Dollars or an Alternate Currency, for its own
account or the account of another Loan Party or on behalf of the Borrower and
either an Excluded Subsidiary or a Subsidiary of the Borrower which is not a
Loan Party (in which case the Borrower and such Excluded Subsidiary or
Subsidiary, as applicable, shall be co-applicants with respect to such Letter of
Credit), or the amendment or extension of an existing Letter of Credit, by
delivering or transmitting electronically, or having such other Loan Party
deliver or transmit electronically to an Issuing Lender (with a copy to the
Administrative Agent) a completed application for letter of credit, or request
for such amendment or extension, as applicable, in such form as such Issuing
Lender may specify from time to time by no later than 10:00 a.m. at least five
(5) Business Days, or such shorter period as may be agreed to by such Issuing
Lender, in advance of the proposed date of issuance. The Borrower or any Loan
Party shall authorize and direct such Issuing Lender to name the Borrower or any
Loan Party or any Excluded Subsidiary or Subsidiary, as applicable, as the
“Applicant” or “Account Party” of each Letter of Credit. Promptly after receipt
of any letter of credit application, such Issuing Lender shall confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Lender will provide the

48

--------------------------------------------------------------------------------

 

Administrative Agent with a copy thereof. All letters of credit which are
identified on Schedule 2.9.1 hereto, which shall consist of all letters of
credit outstanding on the Closing Date, shall be deemed to have been issued
under this Agreement and shall constitute Letters of Credit, regardless of which
Person is the applicant thereunder.

2.9.1.1Unless such Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, the Issuing Lender or any of such Issuing Lender’s
Affiliates will issue the proposed Letter of Credit or agree to such amendment
or extension, provided that each Letter of Credit shall (A) have a maximum
maturity of twelve (12) months from the date of issuance (but may include a
provision for the automatic extension of the Letter of Credit absent notice by
such Issuing Lender to the beneficiary), and (B) in no event expire later than
364 days after the Expiration Date and provided further that in no event shall
(i) the Letter of Credit Obligations exceed, at any one time, $125,000,000 (the
“Letter of Credit Sublimit”) or (ii) the Revolving Facility Usage exceed, at any
one time, the Revolving Credit Commitments. Each request by the Borrower for the
issuance, amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrower that it shall be in compliance with the preceding
sentence and with Section 7 [Conditions of Lending and Issuance of Letters of
Credit] after giving effect to the requested issuance, amendment or extension of
such Letter of Credit. Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to the beneficiary thereof, the applicable
Issuing Lender will also deliver to the Borrower and the Administrative Agent a
true and complete copy of such Letter of Credit or amendment.

2.9.1.2Notwithstanding Section 2.9.1.1, the Issuing Lenders shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain such Issuing Lender from issuing the Letter of Credit, or any Law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over such
Issuing Lender shall prohibit, or request that such Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to the Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such
Issuing Lender in good faith deems material to it, or (ii) the issuance of the
Letter of Credit would violate one or more policies of such Issuing Lender
applicable to letters of credit generally.

2.9.2Letter of Credit Fees

. The Borrower shall pay in Dollars (i) to the Administrative Agent for the
ratable account of the Lenders a fee (the “Letter of Credit Fee”) equal to the
Applicable Letter of Credit Fee Rate on the daily Dollar Equivalent amount
available to be drawn under each Letter of Credit, and (ii) to each Issuing
Lender for its own account a fronting fee which shall accrue at the rate or
rates per annum separately agreed upon by the Borrower and such Issuing Lender.
All Letter of Credit Fees and fronting

49

--------------------------------------------------------------------------------

 

fees shall be computed on the basis of a year of 360 days and actual days
elapsed and shall be payable quarterly in arrears on each Payment Date following
issuance of each Letter of Credit. The Borrower shall also pay (in Dollars) to
each Issuing Lender for such Issuing Lender’s sole account such Issuing Lender’s
then in effect customary fees and administrative expenses payable with respect
to the Letters of Credit as such Issuing Lender may generally charge or incur
from time to time in connection with the issuance, maintenance, amendment (if
any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit.

2.9.3Disbursements, Reimbursement

. Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
such Issuing Lender a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Ratable Share of the maximum
amount available to be drawn under such Letter of Credit and the amount of such
drawing, respectively, in each case, in the currency in which each Letter of
Credit is issued.

2.9.3.1In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, such Issuing Lender will promptly notify the
Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
such Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) such Issuing Lender prior to 12:00 noon on each date that an amount
is paid by such Issuing Lender under any Letter of Credit (each such date, a
“Drawing Date”) by paying to the Administrative Agent for the account of such
Issuing Lender an amount equal to the amount so paid by such Issuing Lender, in
the same currency as paid, unless otherwise required by the Administrative Agent
or such Issuing Lender, or unless such currency is an Unavailable Currency, in
which case the Borrower shall pay the Dollar Equivalent amount of the amount
paid by such Issuing Lender under the Letter of Credit. Notwithstanding the
foregoing sentence, with respect to the China JV Letters of Credit, and subject
to the approval of the Issuing Lender thereof, Borrower may repay, in Dollars,
the Dollar Equivalent Amount paid by such Issuing Lender under the China JV
Letters of Credit. In the event the Borrower fails to reimburse such Issuing
Lender (through the Administrative Agent) for the full amount of any drawing
under any Letter of Credit by 12:00 noon on the Drawing Date, the Administrative
Agent will promptly notify each Lender thereof, and the Borrower shall be deemed
to have requested that Revolving Credit Loans in U.S. Dollars (and, if the
Letter of Credit was denominated in another currency, in the Dollar Equivalent
amount to the amount paid by the Issuing Lender in such other currency on the
Drawing Date thereof) be made by the Lenders under the Base Rate Option to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the Revolving Credit Commitment and subject to the
conditions set forth in Section 7.2 [Subsequent Loan or Letter of Credit] other
than any notice requirements. Any notice given by the Administrative Agent or
Issuing Lender pursuant to this Section 2.9.3.1 may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

2.9.3.2Each Lender shall upon any notice pursuant to Section 2.9.3.1 make
available to the Administrative Agent for the account of such Issuing Lender an
amount in Dollars in immediately available funds equal to its Ratable Share of
the

50

--------------------------------------------------------------------------------

 

amount of the drawing (and, if the Letter of Credit was denominated in another
currency, in the Dollar Equivalent amount to the amount paid by the Issuing
Lender in such other currency on the Drawing Date thereof), whereupon the
participating Lenders shall (subject to Section 2.9.3 [Disbursements;
Reimbursement]) each be deemed to have made a Revolving Credit Loan under the
Base Rate Option to the Borrower in that amount. If any Lender so notified fails
to make available in Dollars to the Administrative Agent for the account of such
Issuing Lender the amount of such Lender’s Ratable Share of such amount by no
later than 2:00 p.m. on the Drawing Date, then interest shall accrue on such
Lender’s obligation to make such payment, from the Drawing Date to the date on
which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Revolving Credit Loans under the Base Rate Option on and after the fourth day
following the Drawing Date. The Administrative Agent and such Issuing Lender
will promptly give notice (as described in Section 2.9.3.1 above) of the
occurrence of the Drawing Date, but failure of the Administrative Agent or such
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.9.3.2.

2.9.3.3With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrower in
whole or in part as contemplated by Section 2.9.3.1, because of the Borrower’s
failure to satisfy the conditions set forth in Section 7.2 [Subsequent Loan or
Letter of Credit] other than any notice requirements, or for any other reason,
the Borrower shall be deemed to have incurred from such Issuing Lender a
borrowing (each, a “Letter of Credit Borrowing”) in Dollars in the amount of
such drawing (and, if the Letter of Credit was denominated in another currency,
in the Dollar Equivalent amount to the amount paid by the Issuing Lender in such
other currency on the Drawing Date thereof). Such Letter of Credit Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the rate per annum applicable to the Revolving Credit Loans under
the Base Rate Option. Each Lender’s payment to the Administrative Agent for the
account of such Issuing Lender pursuant to Section 2.9.3 [Disbursements,
Reimbursement] shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing (each, a “Participation Advance”) from such
Lender in satisfaction of its participation obligation under this Section 2.9.3.

2.9.4Repayment of Participation Advances

.

2.9.4.1Upon (and only upon) receipt by the Administrative Agent for the account
of such Issuing Lender of immediately available funds from the Borrower (i) in
reimbursement of any payment made by such Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
such Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of such Issuing Lender will pay to each Lender, in the same funds as
those received by the Administrative Agent, the amount of such Lender’s Ratable
Share of such funds, except the Administrative Agent shall retain for the
account of such Issuing Lender the amount of the Ratable Share of such funds of
any Lender that did not make a Participation Advance in respect of such payment
by such Issuing Lender.

51

--------------------------------------------------------------------------------

 

2.9.4.2If the Administrative Agent is required at any time to return to any Loan
Party, or to a trustee, receiver, liquidator, custodian, or any official in any
Insolvency Proceeding, any portion of any payment made by any Loan Party to the
Administrative Agent for the account of such Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of such
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate (or, for any
payment in an Optional Currency, the Overnight Rate) in effect from time to
time.

2.9.5Documentation

. Each Loan Party agrees to be bound by the terms of such Issuing Lender’s
application and agreement for letters of credit and such Issuing Lender’s
written regulations and customary practices relating to letters of credit,
though such interpretation may be different from such Loan Party’s own. In the
event of a conflict between such application or agreement and this Agreement,
this Agreement shall govern. It is understood and agreed that, except in the
case of gross negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction, such Issuing
Lender shall not be liable for any error, negligence and/or mistakes, whether of
omission or commission, in following any Loan Party’s instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

2.9.6Determinations to Honor Drawing Requests

. In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, such Issuing Lender shall be responsible only
to determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

2.9.7Nature of Participation and Reimbursement Obligations

. Each Lender’s obligation in accordance with this Agreement to make the
Revolving Credit Loans or Participation Advances, as contemplated by
Section 2.9.3 [Disbursements, Reimbursement], as a result of a drawing under a
Letter of Credit, and the Obligations of the Borrower to reimburse the Issuing
Lenders upon a draw under a Letter of Credit, shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.9 under all circumstances, including the following circumstances:

(a)any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against such Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against such Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(b)the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.6 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Subsequent Loan or Letter

52

--------------------------------------------------------------------------------

 

of Credit] or as otherwise set forth in this Agreement for the making of a
Revolving Credit Loan, it being acknowledged that such conditions are not
required for the making of a Letter of Credit Borrowing and the obligation of
the Lenders to make Participation Advances under Section 2.9.3 [Disbursements,
Reimbursement];

(c)any lack of validity or enforceability of any Letter of Credit;

(d)any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
such Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(e)the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if such Issuing Lender or any
of its Affiliates has been notified thereof;

(f)payment by such Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(g)the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(h)any failure by such Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless such Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after such Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(i)any adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of any Loan Party or Subsidiaries of a
Loan Party;

(j)any breach of this Agreement or any other Loan Document by any party thereto;

53

--------------------------------------------------------------------------------

 

(k)the occurrence or continuance of an Insolvency Proceeding with respect to any
Loan Party;

(l)the fact that an Event of Default or a Potential Default shall have occurred
and be continuing;

(m)the fact that the Expiration Date shall have passed or this Agreement or the
Commitments hereunder shall have been terminated; and

(n)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing.

2.9.8Indemnity

. The Borrower hereby agrees to protect, indemnify, pay and save harmless each
Issuing Lender and any of its Affiliates that has issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which such Issuing Lender or any of its Affiliates may incur or be
subject to as a consequence, direct or indirect, of the issuance of any Letter
of Credit, other than as a result of (A) the gross negligence or willful
misconduct of such Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction, (B) failure by such Issuing
Lender to comply with Section 2.9.6 [Determinations to Honor Drawing Requests]
in a material manner, or (C) the wrongful dishonor by such Issuing Lender or any
of its Affiliates of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
governmental authority.

2.9.9Liability for Acts and Omissions

. As between any Loan Party and each Issuing Lender, or such Issuing Lender’s
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, such Issuing
Lender shall not be responsible for any of the following, including any losses
or damages to any Loan Party or other Person or property relating therefrom:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if such Issuing Lender or its Affiliates shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Loan Party against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Loan Party and any beneficiary
of any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms;

54

--------------------------------------------------------------------------------

 

(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of such Issuing Lender or
its Affiliates, as applicable, including any act or omission of any Official
Body, and none of the above shall affect or impair, or prevent the vesting of,
any of such Issuing Lender’s or its Affiliates rights or powers hereunder.
Nothing in the preceding sentence shall relieve such Issuing Lender from
liability for such Issuing Lender’s gross negligence or willful misconduct, as
determined by a final non-appealable judgment of a court of competent
jurisdiction, in connection with actions or omissions described in such
clauses (i) through (viii) of such sentence. In no event shall such Issuing
Lender or its Affiliates be liable to any Loan Party for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including attorneys’ fees), or for any damages resulting from any change in the
value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, each Issuing Lender and each
of its Affiliates (i) may rely on any oral or other communication believed in
good faith by such Issuing Lender or such Affiliate to have been authorized or
given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face substantially
to comply with the terms and conditions of the relevant Letter of Credit;
(iii) may honor a previously dishonored presentation under a Letter of Credit,
whether such dishonor was pursuant to a court order, to settle or compromise any
claim of wrongful dishonor, or otherwise, and shall be entitled to reimbursement
to the same extent as if such presentation had initially been honored, together
with any interest paid by such Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on such Issuing Lender or its Affiliate in
any way related to any order issued at the applicant’s request to an air
carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each, an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by such Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put such Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

2.9.10Issuing Lender Reporting Requirements

. Each Issuing Lender shall, on the first Business Day of each month, provide to
Administrative Agent and Borrower a schedule of the Letters of Credit issued by
it, in form and substance satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), and the expiration date of any Letter of Credit outstanding at
any time

55

--------------------------------------------------------------------------------

 

during the preceding month, and any other information relating to such Letter of
Credit that the Administrative Agent may request.

2.9.11Cash Collateral

. (i) Upon the request of Administrative Agent, if any Issuing Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in a Letter of Credit Borrowing, then Borrower shall
immediately Cash Collateralize the then outstanding amount of the Letter of
Credit Obligation relating to such Letter of Credit, or (ii) if, as of five (5)
days prior to the Expiration Date, any Letter of Credit Obligation for any
reason remains outstanding, Borrower shall immediately Cash Collateralize the
then outstanding amount of all Letter of Credit Obligations. Borrower hereby
grants to Administrative Agent, for the benefit of each Issuing Lender and the
Lenders, a security interest in all Cash Collateral pledged pursuant to this
Section 2.9.11 or otherwise under this Agreement. All Cash Collateral shall be
maintained in a deposit account at the Administrative Agent. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
obligations secured thereby, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

2.10Defaulting Lenders

. Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(i)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

(ii)the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

(iii)if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(a)all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

(b)if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by

56

--------------------------------------------------------------------------------

 

the Administrative Agent (x) first, prepay such outstanding Swing Loans, and
(y) second, Cash Collateralize for the benefit of such Issuing Lender the
Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;

(c)if the Borrower Cash Collateralizes any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (b) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations during the period such Defaulting Lender’s Letter
of Credit Obligations are Cash Collateralized;

(d)if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

(e)if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor Cash Collateralized pursuant to
clause (a) or (b) above, then, without prejudice to any rights or remedies of
such Issuing Lender or any other Lender hereunder, all Letter of Credit Fees
payable under Section 2.9.2 [Letter of Credit Fees] with respect to such
Defaulting Lender’s Letter of Credit Obligations shall be payable to such
Issuing Lender (and not to such Defaulting Lender) until and to the extent that
such Letter of Credit Obligations are reallocated and/or Cash Collateralized;
and

(iv) so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and such Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless such Issuing Lender is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or Cash Collateral will be provided by the
Borrower in accordance with Section 2.10(iii), and participating interests in
any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.10(iii)(a) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or an Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lenders shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or such Issuing Lender, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to PNC or such Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the

57

--------------------------------------------------------------------------------

 

Ratable Share of the Swing Loans and Letter of Credit Obligations of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment, and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swing Loans) as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

2.11Increase in Revolving Credit Commitments and Term Loan Commitments

.

2.11.1Increasing Lenders and New Lenders

. The Borrower may, at any time prior to the Expiration Date, request that
(1) the current Lenders holding Revolving Credit Commitments increase their
Revolving Credit Commitments, (2) one or more new lenders reasonably
satisfactory to the Borrower and the Administrative Agent (each, a “New Lender”)
join this Agreement and provide a Revolving Credit Commitment hereunder, or
(3) the current Lenders holding Term Loans and/or one or more New Lenders
participate in an increase of the Term Loan Commitments, in each case subject to
the following terms and conditions (any current Lender which elects to increase
its Revolving Credit Commitment or Term Loan Commitment, as applicable, shall be
referred to as an “Increasing Lender”):

(i)No Obligation to Increase. No current Lender shall be obligated to increase
its Revolving Credit Commitment and/or Term Loan Commitment and any increase in
the Revolving Credit Commitment and/or Term Loan Commitment by any current
Lender shall be in the sole discretion of such current Lender.

(ii)Defaults. There shall exist no Events of Default or Potential Default on the
effective date of such increase after giving effect to such increase.

(iii)Maximum Amount of Increases and Aggregate Commitments. During the period
commencing on the Second Amendment Closing Date and continuing through the
balance of the term of this Agreement, the Borrower may request up to two (2)
separate increases of the Revolving Credit Commitments and/or increases of the
Term Loan Commitments, so long as after giving effect to such increase, (i) the
sum of the total aggregate increase to the Revolving Credit Commitments plus the
total aggregate increase to the Term Loan Commitments, shall not exceed
$100,000,000, and (ii) the aggregate amount of the Revolving Credit Commitments
and Term Loans shall not exceed $700,000,000.

(iv)Resolutions; Opinion. The Loan Parties shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries with attached resolutions certifying that the
increase in the Revolving Credit Commitments and/or Term Loan Commitments has
been approved by such Loan Parties, and (2) an opinion of counsel addressed to
the Administrative Agent and the Lenders addressing the authorization and
execution of the Loan Documents executed in connection with such the increase in
the Revolving Credit Commitments and/or Term Loan Commitments by, and
enforceability of such Loan Documents against, the Loan Parties.

(v)Notes. The Borrower shall execute and deliver (1) in the case of an
Increasing Lender, a replacement revolving credit Note and/or term Note
reflecting the new

58

--------------------------------------------------------------------------------

 

amount of such Increasing Lender’s Revolving Credit Commitment and/or Term Loan
Commitments after giving effect to the increase (and the prior Note issued to
such Increasing Lender shall be deemed to be terminated) and (2) in the case of
a New Lender a revolving credit Note and/or term Note reflecting the amount of
such New Lender’s Revolving Credit Commitment and/or Term Loan Commitment.

(vi)Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment and/or Term Loan Commitment pursuant to
an acknowledgement in a form acceptable to the Administrative Agent, signed by
it and the Borrower and delivered to the Administrative Agent at least five (5)
days before the effective date of such increase.

(vii)New Lenders--Joinder. Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 2.11 pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment and/or Term Loan Commitment in the amount set forth
in such lender joinder.

(viii)Amendment. Increases in any of the Revolving Credit Commitments and/or the
Term Loan Commitments shall be effected by an amendment to this Agreement
setting forth the terms of such increase in the Revolving Credit Commitments
and/or Term Loan Commitments, as the case may be, executed by (x) the
Administrative Agent, (y) each Lender or New Lender agreeing to provide any
portion of such increased Revolving Credit Commitment and/or Term Loan
Commitment, as the case may be, and (z) the Loan Parties, and reaffirmations of
the Loan Documents executed by the Loan Parties, in each case in form and
substance satisfactory to the Administrative Agent. Such amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.11.

2.11.2Treatment of Outstanding Revolving Credit Loans and Letters of Credit

.

(i)Repayment of Outstanding Revolving Credit Loans; Borrowing of New Revolving
Credit Loans. On the effective date of any Revolving Credit Commitment increase,
the Borrower shall repay all Revolving Credit Loans then outstanding, subject to
the Borrower’s indemnity obligations under Section 5.11 [Indemnity]; provided
that it may borrow new Revolving Credit Loans with a Borrowing Date on such
date. Each of the Lenders holding Revolving Credit Commitments shall participate
in any new Revolving Credit Loans made on or after such date in accordance with
their respective Ratable Shares after giving effect to the increase in Revolving
Credit Commitments contemplated by this Section 2.11.

(ii)Outstanding Letters of Credit. On the effective date of such Revolving
Credit Commitment increase, each Increasing Lender and each New Lender (i) will
be deemed to have purchased a participation in each then outstanding Letter of
Credit equal to its Ratable Share of such Letter of Credit and the participation
of each other Lender holding Revolving Credit Commitments in such Letter of
Credit shall be adjusted accordingly and (ii) will acquire, (and will pay to the
Administrative Agent, for the account of each Lender

59

--------------------------------------------------------------------------------

 

holding Revolving Credit Commitments, in immediately available funds, an amount
equal to) its Ratable Share of all outstanding Participation Advances.

2.12Utilization of Commitments in Optional Currencies

.

2.12.1Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency

. For purposes of determining utilization of the Revolving Credit Commitments,
the Administrative Agent will determine the Dollar Equivalent amount of (i) the
outstanding and proposed Revolving Credit Loans that are Optional Currency Loans
and Letters of Credit to be denominated in an Alternate Currency as of the
requested Borrowing Date or date of issuance, as the case may be, (ii) the
outstanding Letter of Credit Obligations denominated in an Alternate Currency as
of the last Business Day of each month, (iii) the outstanding Revolving Credit
Loans denominated in an Optional Currency as of the end of each Interest Period
and (iv) any Revolving Credit Loan, Letter of Credit Obligation, fee, payment or
other obligation under this Agreement or any other Loan Document on any date on
which the Administrative Agent reasonably determines it is necessary or
advisable to make such computation in its sole discretion (each such date under
clauses (i) through (iv), is referred to as a “Computation Date”). Unless
otherwise provided in this Agreement or agreed to by the Administrative Agent
and the Borrower, each Loan and Reimbursement Obligation shall be repaid or
prepaid in the same currency in which the Loan or Reimbursement Obligation was
made.

2.12.2Notices From Lenders That Optional Currencies Are Unavailable to Fund New
Loans

. The Lenders shall be under no obligation to make the Revolving Credit Loans
requested by the Borrower which are denominated in an Optional Currency if any
Lender notifies the Administrative Agent by 5:00 p.m. four (4) Business Days
prior to the Borrowing Date for such Revolving Credit Loans that such Lender
cannot provide its Ratable Share of such Revolving Credit Loans in such Optional
Currency. In the event the Administrative Agent timely receives a notice from a
Lender pursuant to the preceding sentence, the Administrative Agent will notify
the Borrower no later than 12:00 noon three (3) Business Days prior to the
Borrowing Date for such Revolving Credit Loans that the Optional Currency is not
then available for such Revolving Credit Loans, and the Administrative Agent
shall promptly thereafter notify the Lenders of the same and the Lenders shall
not make such Revolving Credit Loans requested by the Borrower under its Loan
Request.

2.12.3Notices From Lenders That Optional Currencies Are Unavailable to Fund
Renewals of the Euro-Rate Option

. If the Borrower delivers a Loan Request requesting that the Lenders renew the
Euro-Rate Option with respect to an outstanding Borrowing Tranche of Revolving
Credit Loans denominated in an Optional Currency, the Lenders shall be under no
obligation to renew such Euro-Rate Option if any Lender delivers to the
Administrative Agent a notice by 5:00 p.m. four (4) Business Days prior to the
effective date of such renewal that such Lender cannot continue to provide
Revolving Credit Loans in such Optional Currency. In the event the
Administrative Agent timely receives a notice from a Lender pursuant to the
preceding sentence, the Administrative Agent will notify the Borrower no later
than 12:00 noon three (3) Business Days prior to the renewal date that the
renewal of such Revolving Credit Loans in such Optional Currency is not then
available, and the Administrative Agent shall promptly thereafter notify the
Lenders of the same. If the Administrative Agent shall have so notified the
Borrower

60

--------------------------------------------------------------------------------

 

that any such continuation of such Revolving Credit Loans in such Optional
Currency is not then available, any notice of renewal with respect thereto shall
be deemed withdrawn, and such Loans shall be redenominated into Loans in Dollars
at the Base Rate Option or Euro-Rate Option, at the Borrower’s option (subject,
in the case of the Euro-Rate Option, to compliance with Section 2.6.1 [Making
Revolving Credit Loans, Etc.] and Section 4.1 [Interest Rate Options]), with
effect from the last day of the Interest Period with respect to any such Loans.
The Administrative Agent will promptly notify the Borrower and the Lenders of
any such redenomination, and in such notice, the Administrative Agent will state
the aggregate Dollar Equivalent amount of the redenominated Revolving Credit
Loans in an Optional Currency as of the applicable Computation Date with respect
thereto and such Lender’s Ratable Share thereof.

2.12.4European Monetary Union

.

(i)Payments In Euros Under Certain Circumstances. If (i) any Optional Currency
ceases to be lawful currency of the nation issuing the same and is replaced by
the Euro or (ii) any Optional Currency and the Euro are at the same time
recognized by any governmental authority of the nation issuing such currency as
lawful currency of such nation and the Administrative Agent or the Required
Lenders shall so request in a notice delivered to the Borrower, then any amount
payable hereunder by any party hereto in such Optional Currency shall instead be
payable in the Euro and the amount so payable shall be determined by translating
the amount payable in such Optional Currency to the Euro at the exchange rate
established by that nation for the purpose of implementing the replacement of
the relevant Optional Currency by the Euro (and the provisions governing
payments in Optional Currencies in this Agreement shall apply to such payment in
the Euro as if such payment in the Euro were a payment in an Optional Currency).
Prior to the occurrence of the event or events described in clause (i) or (ii)
of the preceding sentence, each amount payable hereunder in any Optional
Currency will, except as otherwise provided herein, continue to be payable only
in that currency.

(ii)Additional Compensation Under Certain Circumstances. The Borrower agrees, at
the request of any Lender, to compensate such Lender for any loss, cost, expense
or reduction in return that such Lender shall reasonably determine shall be
incurred or sustained by such Lender as a result of the replacement of any
Optional Currency by the Euro and that would not have been incurred or sustained
but for the transactions provided for herein. A certificate of any Lender
setting forth such Lender’s determination of the amount or amounts necessary to
compensate such Lender shall be delivered to the Borrower and shall be
conclusive absent manifest error so long as such determination is made on a
reasonable basis. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(iii)Requests for Additional Optional Currencies. The Borrower may deliver to
the Administrative Agent a written request that Revolving Credit Loans hereunder
also be permitted to be made in any other lawful currency (other than Dollars),
in addition to the currencies specified in the definition of “Optional Currency”
herein, provided that such currency must be freely traded in the offshore
interbank foreign exchange markets, freely transferable, freely convertible into
Dollars and available to the Lenders in the Relevant Interbank Market. The
Administrative Agent will promptly notify the Lenders of any such request
promptly after the Administrative Agent receives such request. The
Administrative Agent will promptly notify

61

--------------------------------------------------------------------------------

 

the Borrower of the acceptance or rejection by the Administrative Agent and each
of the Lenders of the Borrower’s request. The requested currency shall be
approved as an Optional Currency hereunder only if the Administrative Agent and
all of the Lenders approve of the Borrower’s request.

3.TERM LOANS

3.1Term Loan Commitments

. Subject to the terms and conditions hereof, and relying upon the
representations and warranties herein set forth, each Lender severally agrees to
make a Term Loan to the Borrower on the Second Amendment Closing Date in Dollars
in such principal amount as the Borrower shall request up to, but not exceeding
such Lender’s Term Loan Commitment.

3.2Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms

. The obligations of each Lender to make Term Loans to the Borrower shall be in
the proportion that such Lender’s Term Loan Commitment bears to the Term Loan
Commitments of all Lenders to the Borrower, but each Lender’s Term Loan to the
Borrower shall never exceed its Term Loan Commitment. The failure of any Lender
to make a Term Loan shall not relieve any other Lender of its obligations to
make a Term Loan nor shall it impose any additional liability on any other
Lender hereunder. The Lenders shall have no obligation to make Term Loans
hereunder after the Second Amendment Closing Date. The Term Loan Commitments are
not revolving credit commitments, and the Borrower shall not have the right to
borrow, repay and reborrow under Section 3.1 [Term Loan Commitments]. The Term
Loans shall be payable, with respect to principal, as follows (subject to
acceleration upon the occurrence of an Event of Default under this Agreement or
termination of this Agreement): in consecutive quarterly installments, each in
an amount equal to the Principal Payment Amount applicable as of such Payment
Date, commencing on May 1, 2018 and continuing on each Payment Date thereafter,
with all remaining outstanding principal on the Term Loans due and payable in
full on the Expiration Date.

4.INTEREST RATES

4.1Interest Rate Options

. The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or Euro-Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche; provided that there shall not be at any
one time outstanding more than twelve (12) Borrowing Tranches in the aggregate
among all of the Loans and provided further that if an Event of Default or
Potential Default exists and is continuing, the Borrower may not request,
convert to, or renew the Euro-Rate Option for any Loans and the Required Lenders
may demand that all existing Borrowing Tranches bearing interest under the
Euro-Rate Option shall be converted immediately to the Base Rate Option, subject
to the obligation of the Borrower to pay any indemnity under Section 5.11
[Indemnity] in connection with such conversion. If at any time the designated
rate applicable to any Loan made by any Lender exceeds such Lender’s highest
lawful rate, the rate of interest on such Lender’s

62

--------------------------------------------------------------------------------

 

Loan shall be limited to such Lender’s highest lawful rate. Interest on the
principal amount of each Optional Currency Loan shall be paid by the Borrower in
such Optional Currency. Notwithstanding anything to the contrary herein, the
As-Offered Rate shall only apply to Swing Loans.

4.1.1Revolving Credit Interest Rate Options; Swing Line Interest Rate

. The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans and Swing Loans, provided that
any Loan made in an Optional Currency shall bear interest at the Euro-Rate:

(i)Revolving Credit Base Rate Option: A fluctuating rate per annum equal to the
Base Rate plus the Applicable Margin, such interest rate to change automatically
from time to time effective as of the effective date of each change in the Base
Rate; or

(ii)Revolving Credit Euro-Rate Option: A rate per annum equal to the Euro-Rate
as determined for each applicable Interest Period plus the Applicable Margin; or

(iii)Swing Loan Rate Options: A fluctuating rate per annum equal to the Base
Rate Option applicable to Revolving Credit Loans or the As-Offered Rate, as
selected by the Borrower, shall be the only rates available to apply to the
Swing Loans.

4.1.2Term Loan Interest Rate Options

. The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Term Loans:

(i)Term Loan Base Rate Option: A fluctuating rate per annum equal to the Base
Rate plus the Applicable Margin, such interest rate to change automatically from
time to time effective as of the effective date of each change in the Base Rate;
or

(ii)Term Loan Euro-Rate Option: A rate per annum equal to the Euro-Rate as
determined for each applicable Interest Period plus the Applicable Margin.

4.1.3Interest Act (Canada)

. For purposes of the Interest Act (Canada): (i) whenever any interest or fee
under this Agreement is calculated on the basis of a period of time other than a
calendar year, such rate used in such calculation, when expressed as an annual
rate, is equivalent to (x) such rate, multiplied by (y) the actual number of
days in the calendar year in which the period for which such interest or fee is
calculated ends, and divided by (z) the number of days in such period of time,
(ii) the principle of deemed reinvestment of interest shall not apply to any
interest calculation under this Agreement, and (iii) the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.

4.1.4Rate Calculations; Rate Quotations

. All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Daily LIBOR Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed or, in the case of interest in respect of Loans
denominated in Optional Currencies as to which market practice differs from the
foregoing, in accordance with such market practice. The Borrower may call the
Administrative Agent on or before the date on which a Loan Request is to be
delivered to receive an indication of the rates then in effect, but it is

63

--------------------------------------------------------------------------------

 

acknowledged that such projection shall not be binding on the Administrative
Agent or the Lenders nor affect the rate of interest which thereafter is
actually in effect when the election is made.

4.2Interest Periods

. At any time when the Borrower shall select, convert to or renew a Euro-Rate
Option, the Borrower shall notify the Administrative Agent thereof by delivering
a Loan Request to the Administrative Agent (a) on the Closing Date, with respect
to the making on the Closing Date of a new Revolving Credit Loan in U.S. Dollars
to which the Euro-Rate Option applies, and (b) with respect to Loans made after
the Closing Date, (i) at least three (3) Business Days prior to the effective
date of such Euro-Rate Option with respect to a Loan denominated in Dollars, and
(ii) at least four (4) Business Days prior to the effective date of such
Euro-Rate Option with respect to an Optional Currency Loan. The notice shall
specify an Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a Euro-Rate Option:

4.2.1Amount of Borrowing Tranche

. Each Borrowing Tranche of Loans under the Euro-Rate Option shall be in
integral multiples of, and not less than, the respective amounts set forth in
Section 2.5.1 [Revolving Credit Loan Requests]; and

4.2.2Renewals

. In the case of the renewal of a Euro-Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

4.2.3No Conversion of Optional Currency Loans

. No Optional Currency Loan may be converted into a Loan with a different
Interest Rate Option, or a Loan denominated in a different Optional Currency.

4.3Interest After Default

. To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, at the
discretion of the Administrative Agent or upon written demand by the Required
Lenders to the Administrative Agent:

4.3.1Letter of Credit Fees, Interest Rate

. The Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.9.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum;

4.3.2Other Obligations

. Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable to Revolving
Credit Loans under the Base Rate Option plus an additional 2.0% per annum from
the time such Obligation becomes due and payable and until it is Paid In Full;
and

4.3.3Acknowledgment

. The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by Borrower upon demand by Administrative Agent.

64

--------------------------------------------------------------------------------

 

4.4Rate Unascertainable; Successor Euro-Rate Index; Illegality; Increased Costs;
Deposits Not Available; Optional Currency Not Available

.

4.4.1Unascertainable

. If on any date on which a Euro-Rate would otherwise be determined, the
Administrative Agent shall have determined that:

(i)adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii)a contingency has occurred which materially and adversely affects the
Relevant Interbank Market relating to the Euro-Rate,

then the Administrative Agent shall have the rights specified in Section 4.4.5
[Administrative Agent’s and Lender’s Rights].

4.4.2Successor Euro-Rate Index

.

(i)Notwithstanding anything herein to the contrary, if the Administrative Agent
determines (which determination shall be final and conclusive, absent manifest
error) that either (a) (i) the circumstances set forth in Section 4.4.1
[Unascertainable] have arisen and are unlikely to be temporary, or (ii) the
circumstances set forth in Section 4.4.1 [Unascertainable] have not arisen but
the applicable supervisor or administrator (if any) of a Euro-Rate or an
Official Body having jurisdiction over the Administrative Agent has made a
public statement identifying the specific date after which the Euro-Rate shall
no longer be used for determining interest rates for loans in Dollars or any
Optional Currency (either such date, a “Euro-Rate Termination Date”), or (b) a
rate other than the Euro-Rate has become a widely recognized benchmark rate for
newly originated loans in Dollars or an applicable Optional Currency in the U.S.
market, then the Administrative Agent may (in consultation with the Borrower)
choose a replacement index for the Euro-Rate in respect of Loans in Dollars or
the applicable Optional Currency, as the case may be, and make adjustments to
applicable margins and related amendments to this Agreement as referred to below
such that, to the extent practicable, the all-in interest rate based on the
replacement index will be substantially equivalent to the all-in Euro-Rate-based
interest rate in effect prior to its replacement.

(ii)The Administrative Agent and the Borrower shall enter into an amendment to
this Agreement to reflect the replacement index, the adjusted margins and such
other related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation,
Section 11.1 [Modifications, Amendments or Waivers]), such amendment shall
become effective without any further action or consent of any other party to
this Agreement at 5:00 p.m. on the tenth (10th) Business Day after the date a
draft of the amendment is provided to the Lenders, unless the Administrative
Agent receives, on or before such tenth (10th) Business Day, a written notice
from the Required Lenders stating that such Lenders object to such amendment.

(iii)Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the

65

--------------------------------------------------------------------------------

 

then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a Euro-Rate-based rate to a replacement index-based rate, and (ii) may also
reflect adjustments to account for (x) the effects of the transition from the
Euro-Rate to the replacement index and (y) yield-or risk-based differences
between the Euro-Rate and the replacement index.

(iv)Until an amendment reflecting a new replacement index in accordance with
this Section 4.4.2 is effective, each advance, conversion and renewal of a Loan
under the Euro-Rate Option will continue to bear interest with reference to the
Euro-Rate; provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a
Euro-Rate Termination Date has occurred, then following the Euro-Rate
Termination Date, all Loans as to which the Euro-Rate Option would otherwise
apply shall automatically be converted to (x) if such Loan is in Dollars, the
Base Rate Option and (y) if such Loan is in an Optional Currency to which such
Euro-Rate Termination Date applies, a Loan in Dollars under the Base Rate
Option, in each case, until such time as an amendment reflecting a replacement
index and related matters as described above is implemented.

(v)Notwithstanding anything to the contrary contained herein, if at any time the
replacement index is less than zero, at such times, such index shall be deemed
to be zero for purposes of this Agreement.

4.4.3Illegality; Increased Costs

. If at any time any Lender shall have determined that:

(i)the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law) or or any Official Body has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, or

(ii)such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan,

then the Administrative Agent shall have the rights specified in Section 4.4.5
[Administrative Agent’s and Lender’s Rights].

4.4.4Optional Currency Not Available

.If at any time the Administrative Agent shall have determined that a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to any Optional Currency (including, without limitation, changes in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls), then (i) the Administrative Agent
shall notify the Borrower of any such determination, and (ii) the Administrative
Agent shall have the rights specified in Section 4.4.5 [Administrative Agent’s
and Lender’s Rights].

4.4.5Administrative Agent’s and Lender’s Rights

. In the case of any event specified in Section 4.4.1 [Unascertainable] above,
the Administrative Agent shall promptly so

66

--------------------------------------------------------------------------------

 

notify the Lenders and the Borrower thereof, in the case of an event specified
in Section 4.4.2 [Illegality; Increased Costs; Deposits Not Available], and in
the case of an event specified in Section 4.4.4 [Optional Currency Not
Available] above, such Lender shall promptly so notify the Administrative Agent
and endorse a certificate to such notice as to the specific circumstances of
such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrower. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, (i) to allow the Borrower to select, convert to or
renew a Euro-Rate Option or select an Optional Currency, as applicable shall be
suspended, and (ii) if such notice asserts the illegality of making or
maintaining Loans under the Base Rate Option the interest rate on which is
determined by reference to the Daily LIBOR Rate component of the Base Rate, the
interest rate on which Loans under the Base Rate Option shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Daily LIBOR Rate component of the Base Rate, in each case until
the Administrative Agent shall have later notified the Borrower, or such Lender
shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 4.4.1
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a Euro-Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower’s indemnification Obligations under Section 5.11 [Indemnity], as to any
Loan of the Lender to which a Euro-Rate Option applies, on the date specified in
such notice either (i) as applicable, convert such Loan to the Base Rate Option
otherwise available with respect to such Loan or select a different Optional
Currency or Dollars, or (ii) prepay such Loan in accordance with Section 5.7
[Voluntary Prepayments]. Absent due notice from the Borrower of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Option
otherwise available with respect to such Loan upon such specified date. If the
Administrative Agent makes a determination under Section 4.4.4 [Optional
Currency Not Available] then, until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such determination no longer
exist, (i) the availability of Loans in the affected Optional Currency shall be
suspended, (ii) the outstanding Loans in such affected Optional Currency shall
be converted into U.S. Dollar Loans (in an amount equal to the Dollar Equivalent
of such outstanding Optional Currency Loans) (x) on the last day of the then
current Interest Period if the Lenders may lawfully continue to maintain Loans
in such Optional Currency to such day, or (y) immediately if the Lenders may not
lawfully continue to maintain Loans in such Optional Currency, and interest
thereon shall thereafter accrue at the Base Rate Option.

4.5Selection of Interest Rate Options

. If the Borrower fails to select a new Interest Period to apply to any
Borrowing Tranche of Loans under the Euro-Rate Option at the expiration of an
existing Interest Period applicable to such Borrowing Tranche in accordance with
the provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed
to have converted such Borrowing Tranche to the Base Rate Option, as applicable
to Revolving Credit Loans or

67

--------------------------------------------------------------------------------

 

Term Loans as the case may be, commencing upon the last day of the existing
Interest Period, and such currency conversion to U.S. Dollars shall be
determined by the Administrative Agent at the time of such conversion.

The amount of the interest or fees eligible in applying this agreement shall not
exceed the maximum rate permitted by Law. Where the amount of such interest or
such fees is greater than the maximum rate, the amount shall be reduced to the
highest rate which may be recovered in accordance with the applicable provisions
of Law.

5.PAYMENTS

5.1Payments

. All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees
or amounts due from the Borrower hereunder shall be payable prior to 12:00 p.m.
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans or Term Loans in U.S. Dollars (unless otherwise provided herein) and in
immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided
that in the event payments are received by 12:00 p.m. by the Administrative
Agent with respect to the Loans and such payments are not distributed to the
Lenders on the same day received by the Administrative Agent, the Administrative
Agent shall pay the Lenders interest at the Federal Funds Effective Rate in the
case of Loans or other amounts due in Dollars, or the Overnight Rate in the case
of Loans or other amounts due in an Optional Currency, with respect to the
amount of such payments for each day held by the Administrative Agent and not
distributed to the Lenders. The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement (including
the Equivalent Amounts of the applicable currencies where such computations are
required) and shall be deemed an “account stated”. All payments of principal and
interest made in respect of the Loans must be repaid in the same currency
(whether Dollars or the applicable Optional Currency) in which such Loan was
made and all Unpaid Drawings with respect to each Letter of Credit shall be made
in the same currency (whether Dollars or the applicable Optional Currency) in
which such Letter of Credit was issued; provided that if the currency in which
such Loan was made or in which such Letter of Credit was issued is an
Unavailable Currency, then the Borrower shall pay the Dollar Equivalent amount
of such payment. The Administrative Agent may (but shall not be obligated to)
debit the amount of any such payment which is not made by such time to any
ordinary deposit account of the applicable Borrower with the Administrative
Agent.

5.2Pro Rata Treatment of Lenders

. Each borrowing of Revolving Credit Loans shall be allocated to each Lender
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrower with
respect to principal, interest, Commitment Fees and Letter of Credit Fees (but
excluding the Administrative Agent’s Fee and each Issuing Lender’s fronting fee)
shall (except as otherwise

68

--------------------------------------------------------------------------------

 

may be provided with respect to a Defaulting Lender and except as provided in
Sections 4.4.5 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [Euro-Rate Unascertainable; Etc.], 5.7.2
[Replacement of a Lender] or 5.9 [Increased Costs]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees and Letter of Credit Fees, as set forth in this
Agreement. Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Borrower of principal, interest, fees or other amounts from
the Borrower with respect to Swing Loans shall be made by or to PNC according to
Section 2.6.5 [Borrowings to Repay Swing Loans].

5.3Pro Rata Treatment of Term Loan Lenders

. Each borrowing of Term Loans shall be allocated to each Lender holding Term
Loan Commitments according to its Ratable Share, and each selection of,
conversion to or renewal of any Interest Rate Option and each payment or
prepayment by the Borrower with respect to principal and interest (but excluding
any fee in connection with any Administrative Agent’s Letter) shall (except as
otherwise may be provided with respect to a Defaulting Lender and except as
provided in Section 4.4.5 [Administrative Agent’s and Lender’s Rights] in the
case of an event specified in Section 4.4 [Rate Unascertainable; Etc.], 5.7.2
[Replacement of a Lender] or 5.9 [Increased Costs]) be payable ratably among the
Lenders of such Term Loans entitled to such payment in accordance with the
amount of principal and interest as set forth in this Agreement.

5.4Sharing of Payments by Lenders

. If any Lender shall, by exercising any right of setoff, counterclaim or
banker’s lien, by receipt of voluntary payment, by realization upon security, or
by any other non-pro rata source, obtain payment in respect of any principal of
or interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro-rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii)the provisions of this Section 5.4 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.4 shall apply).

69

--------------------------------------------------------------------------------

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

5.5Presumptions by Administrative Agent

. Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lenders,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lenders, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate (or, for payments in
an Optional Currency, the Overnight Rate) and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

5.6Interest Payment Dates

. Interest on Loans to which the Base Rate Option or the As-Offered Rate applies
shall be due and payable in arrears on each Payment Date. Interest on Loans to
which the Euro-Rate Option applies shall be due and payable on the last day of
each Interest Period for those Loans and, if such Interest Period is longer than
three (3) Months, also on the 90th day of such Interest Period. Interest on
mandatory prepayments of principal under Section 5.8 [Mandatory Prepayments]
shall be due on the date such mandatory prepayment is due. Interest on the
principal amount of each Loan or other monetary Obligation shall be due and
payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated maturity date, upon acceleration
or otherwise).

5.7Voluntary Prepayments

.

5.7.1Right to Prepay

. The Borrower shall have the right at its option from time to time to prepay
the Loans in whole or part without premium or penalty (except as provided in
Section 5.7.2 [Replacement of a Lender] below, in Section 5.9 [Increased Costs]
and Section 5.11 [Indemnity]). Whenever the Borrower desires to prepay any part
of the Loans, it shall provide a prepayment notice to the Administrative Agent
by 1:00 p.m. at least one (1) Business Day prior to the date of prepayment of
the Revolving Credit Loans or Term Loans denominated in Dollars, and at least
four (4) Business Days prior to the date of prepayment of any Optional Currency
Loans, or no later than 1:00 p.m. on the date of prepayment of Swing Loans,
setting forth the following information:

(w)the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

70

--------------------------------------------------------------------------------

 

(x)a statement indicating the application of the prepayment among the Revolving
Credit Loans, the Term Loans and Swing Loans;

(y)a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies, Loans and Optional Currencies to which the
Euro-Rate Option applies and Loans to which the As-Offered Rate applies; and

(z)the total principal amount of such prepayment, which shall not be less than
the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any Swing
Loan or $500,000 for any Revolving Credit Loan or Term Loan.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. All Term Loan
prepayments permitted pursuant to this Section 5.7.1 [Right to Prepay] shall be
applied to the unpaid installments of principal of the Term Loans in the inverse
order of scheduled maturities. Except as provided in Section 4.4.5
[Administrative Agent’s and Lender’s Rights], if the Borrower prepays a Loan but
fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied (i) first to Revolving Credit Loans
and then to Term Loans; and (ii) after giving effect to the allocations in
clause (i) above and in the preceding sentence, first to the Revolving Credit
Loans and Term Loans to which the Base Rate Option applies, then to Revolving
Credit Loans which are not Optional Currency Loans and the Term Loans to which
the Euro-Rate Option applies, then to Optional Currency Loans, then to Swing
Loans to which the Base Rate Option applies, then to Swing Loans to which the
As-Offered Rate applies. Any prepayment hereunder shall be subject to the
Borrower’s Obligation to indemnify the Lenders under Section 5.11 [Indemnity].
Prepayments shall be made in the currency in which such Loan was made unless
otherwise directed by the Administrative Agent or unless such currency is an
Unavailable Currency, in which case the Borrower shall pay the Dollar Equivalent
amount of such prepayment.

5.7.2Replacement of a Lender

. In the event any Lender (i) gives notice under Section 4.4 [Euro-Rate
Unascertainable, Etc.], (ii) requests compensation under Section 5.9 [Increased
Costs], or requires the Borrower to pay any Indemnified Taxes or additional
amount to any Lender or any Official Body for the account of any Lender pursuant
to Section 5.10 [Taxes], (iii) is a Defaulting Lender, (iv) becomes subject to
the control of an Official Body (other than normal and customary supervision),
or (v) is a Non-Consenting Lender referred to in Section 11.1 [Modifications,
Amendments or Waivers], then in any such event the Borrower may, at its sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.8
[Successors and Assigns]), all of its interests, rights (other than existing
rights to payments pursuant to Sections 5.9 [Increased Costs] or 5.10 [Taxes])
and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8 [Successors and Assigns];

71

--------------------------------------------------------------------------------

 

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.11 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 5.9.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.10 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

(iv)such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

5.7.3Designation of a Different Lending Office

. If any Lender requests compensation under Section 5.9 [Increased Costs], or
the Borrower is or will be required to pay any Indemnified Taxes or additional
amounts to any Lender or any Official Body for the account of any Lender
pursuant to Section 5.10 [Taxes], then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 5.9 [Increased Costs] or
Section 5.10 [Taxes], as the case may be, in the future, and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment

5.8Mandatory Prepayments

.

5.8.1Asset Sales and Recovery Events

. If the Borrower or any of its Subsidiaries receives Net Cash Proceeds from any
Asset Sales or Recovery Events, the Borrower shall make a mandatory prepayment
of principal on the Term Loans (a) if a Reinvestment Notice has been given with
respect to such Asset Sales or Recovery Events, within one hundred eighty (180)
days of the date of receipt by the Borrower or any of its Subsidiaries of such
Net Cash Proceeds in an amount equal to the portion of such Net Cash Proceeds
remaining un-reinvested at the expiration of such one hundred eighty (180) day
period, and (b) if no Reinvestment Notice has been given with respect to such
Asset Sales or Recovery Events, within sixty (60) days of the date of receipt by
the Borrower or any of its Subsidiaries of such Net Cash Proceeds in an amount
equal to 100% of such Net Cash Proceeds. All prepayments pursuant to this
Section 5.8.1 shall be applied to payment of the principal amount of the Term
Loans by application to the unpaid installments of principal in the inverse
order of scheduled maturities.

72

--------------------------------------------------------------------------------

 

5.8.2Currency Fluctuations

. If on any Computation Date the Revolving Facility Usage is equal to or greater
than the Revolving Credit Commitments as a result of a change in exchange rates
between one (1) or more Optional Currencies and/or Alternate Currencies and
Dollars, then the Administrative Agent shall notify the Borrower of the same and
the Borrower shall pay or prepay (subject to Borrower’s indemnity obligations
under Sections 5.9 [Increased Costs] and 5.11 [Indemnity]) within one (1)
Business Day after receiving such notice in an amount such that the Revolving
Facility Usage shall not exceed the aggregate Revolving Credit Commitments after
giving effect to such payments or prepayments.

5.8.3Equity Issuance

. Upon the occurrence of the first Equity Issuance following the Second
Amendment Closing Date, the Borrower shall prepay (subject to Borrower’s
indemnity obligations under Sections 5.9 [Increased Costs] and 5.11 [Indemnity])
the Term Loans in an amount equal to fifty percent (50%) of the outstanding
principal balance of the Term Loans as of the date of such Equity Issuance, such
prepayment to be effected within five (5) Business Days following the receipt of
the proceeds of such Equity Issuance.

5.8.4Application Among Loans and Interest Rate Options

. All prepayments pursuant to this Section 5.8 shall be applied to the Revolving
Credit Loans outstanding, if any, and/or the Term Loans, as applicable, and the
excess, if any, shall be returned to the Borrower. All prepayments required
pursuant to this Section 5.8 shall first be applied among the Interest Rate
Options to the principal amount of the Loans subject to the Base Rate Option,
then to Loans denominated in Dollars and subject to a Euro-Rate Option, then to
the Optional Currency Loans. In accordance with Section 5.11 [Indemnity], the
Borrower shall indemnify the Lenders for any loss or expense, including loss of
margin, incurred with respect to any such prepayments applied against Loans
subject to a Euro-Rate Option on any day other than the last day of the
applicable Interest Period.

5.9Increased Costs

.

5.9.1Increased Costs Generally

. If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement, which is addressed separately in this
Section 5.9) or any Issuing Lender;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender, an Issuing Lender or the Relevant Interbank Market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or

73

--------------------------------------------------------------------------------

 

such other Recipient of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender, such Issuing Lender or other Recipient hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, such
Issuing Lender or other Recipient, the Borrower will pay to such Lender, such
Issuing Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.

5.9.2Capital Requirements

. If any Lender or Issuing Lender determines that any Change in Law affecting
such Lender or Issuing Lender or any lending office of such Lender or such
Lender’s or such Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or such Issuing Lender’s capital or on the capital of
such Lender’s or such Issuing Lender’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by an Issuing Lender, to a level below that which such
Lender or such Issuing Lender or such Lender’s or Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Lender or such Lender’s or Issuing
Lender’s holding company for any such reduction suffered.

5.9.3Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans

. A certificate of a Lender or an Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Lender or its
holding company, as the case may be, as specified in Sections 5.9.1 [Increased
Costs Generally] or 5.9.2 [Capital Requirements] and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

5.9.4Delay in Requests

. Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or an Issuing Lender
pursuant to this Section for any increased costs incurred or reductions suffered
more than nine months prior to the date that such Lender or Issuing Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

5.9.5Additional Reserve Requirements

. The Borrower shall pay to each Lender (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including eurocurrency funds or deposits, additional interest on the

74

--------------------------------------------------------------------------------

 

unpaid principal amount of each Loan under the Euro-Rate Option equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement under Regulation D or under any
similar, successor or analogous requirement of the Board of Governors of the
Federal Reserve System (or any successor) or any other central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Loans under the Euro-Rate Option, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that in each case the Borrower shall
have received at least ten days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice ten days prior to the relevant Payment Date, such additional
interest or costs shall be due and payable ten days from receipt of such notice.

5.10Taxes

.

5.10.1Issuing Lender

. For purposes of this Section 5.10, the term “Lender” includes any Issuing
Lender and the term “applicable Law” includes FATCA.

5.10.2Payments Free of Taxes

. Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be without deduction or withholding for any Taxes,
except as required by applicable Law. If any applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Official Body in accordance with applicable Law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.10 [Taxes]) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

5.10.3Payment of Other Taxes by the Loan Parties

. The Loan Parties shall timely pay to the relevant Official Body in accordance
with applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

5.10.4Indemnification by the Loan Parties

. The Loan Parties shall jointly and severally indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.10 [Taxes]) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy

75

--------------------------------------------------------------------------------

 

to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

5.10.5Indemnification by the Lenders

. Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of any of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.8.4 [Participations] relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.10.5 [Indemnification by the
Lenders].

5.10.6Evidence of Payments

. As soon as practicable after any payment of Taxes by any Loan Party to an
Official Body pursuant to this Section 5.10 [Taxes], such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

5.10.7Status of Lenders

.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.10.7(ii)(a), 5.10.7(ii)(b) and 5.10.7(ii)(d) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

76

--------------------------------------------------------------------------------

 

(a)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(b)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii)executed originals of IRS Form W-8ECI;

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.10.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.10.7(B)
or Exhibit 5.10.7(C), IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.10.7(D)
on behalf of each such direct and indirect partner;

(c)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign

77

--------------------------------------------------------------------------------

 

Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(d)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

5.10.8Treatment of Certain Refunds

. If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 5.10 [Taxes] (including by the payment of additional
amounts pursuant to this Section 5.10 [Taxes]), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 5.10 [Taxes] with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Official Body with respect to such refund). Such indemnifying party,
upon the request of such indemnified party incurred in connection with obtaining
such refund, shall repay to such indemnified party the amount paid over pursuant
to this Section 5.10.8 [Treatment of Certain Refunds] (plus any penalties,
interest or other charges imposed by the relevant Official Body) in the event
that such indemnified party is required to repay such refund to such Official
Body. Notwithstanding anything to the contrary in this Section 5.10.8 [Treatment
of Certain Refunds], in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 5.10.8 [Treatment
of Certain Refunds] the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any

78

--------------------------------------------------------------------------------

 

other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

5.10.9Survival

. Each party’s obligations under this Section 5.10 [Taxes] shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all Obligations.

5.11Indemnity

. In addition to the compensation or payments required by Section 5.9 [Increased
Costs] or Section 5.10 [Taxes], the Borrower shall indemnify each Lender against
all liabilities, losses or expenses (including loss of anticipated profits, any
foreign exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract) which such Lender sustains or
incurs as a consequence of any:

(i)payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due), or any
voluntary prepayment without the required notice,

(ii)attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or
notice relating to prepayments under Section 5.7 [Voluntary Prepayments], or

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

5.12Settlement Date Procedures

. In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and PNC may make Swing Loans as provided in Section 2.1.2 [Swing Loan
Commitments] hereof during the period between Settlement Dates. The
Administrative Agent shall notify each Lender of its Ratable Share of the total
of the Revolving Credit Loans and the Swing Loans (each, a “Required Share”). On
such Settlement Date, each Lender shall pay to the Administrative Agent the
amount equal to the difference between its Required Share and its Revolving
Credit Loans, and the Administrative Agent shall pay to each Lender its Ratable
Share of all payments made by the Borrower to the Administrative Agent with
respect to the Revolving Credit Loans. The Administrative Agent shall also
effect settlement in accordance with the foregoing sentence on the proposed
Borrowing Dates for Revolving Credit Loans and on any mandatory prepayment date
as provided for herein and may at its option effect settlement

79

--------------------------------------------------------------------------------

 

on any other Business Day. These settlement procedures are established solely as
a matter of administrative convenience, and nothing contained in this
Section 5.12 shall relieve the Lenders of their obligations to fund Revolving
Credit Loans on dates other than a Settlement Date pursuant to Section 2.1.2
[Swing Loan Commitment]. The Administrative Agent may at any time at its option
for any reason whatsoever require each Lender to pay immediately to the
Administrative Agent such Lender’s Ratable Share of the outstanding Revolving
Credit Loans and each Lender may at any time require the Administrative Agent to
pay immediately to such Lender its Ratable Share of all payments made by the
Borrower to the Administrative Agent with respect to the Revolving Credit Loans.

5.13Collections; Administrative Agent’s Right to Notify Account Debtors

. After the occurrence of any Event of Default, the Administrative Agent may,
and upon request of the Required Lenders, shall (i) notify any or all Account
Debtors that the Accounts have been assigned to the Lenders and that the Lenders
have a security interest therein, and (ii) direct such Account Debtors to make
all payments due from them to the Borrower and the Guarantors upon the Accounts
directly to the Administrative Agent or to a lockbox designated by the
Administrative Agent. The Administrative Agent shall promptly furnish the
Borrower with a copy of any such notice sent. Any such notice, in the
Administrative Agent’s sole discretion, may be sent on the Borrower’s
stationery, in which event the Borrower shall co-sign such notice with the
Administrative Agent. To the extent that any Law or custom or any contract or
agreement with any Account Debtor requires notice to or the approval of the
Account Debtor in order to perfect such assignment of a security interest in
Accounts, the Borrower agrees to give such notice or obtain such approval.

5.14Currency Conversion Procedures for Judgments

. If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties hereby agree, to the
fullest extent permitted by Law, that the rate of exchange used shall be that at
which in accordance with normal lending procedures the Administrative Agent
could purchase the Original Currency with the Other Currency after any premium
and costs of exchange on the Business Day preceding that on which final judgment
is given.

5.15Indemnity in Certain Events

. The obligation of Borrower in respect of any sum due from Borrower to any
Lender hereunder shall, notwithstanding any judgment in an Other Currency,
whether pursuant to a judgment or otherwise, be discharged only to the extent
that, on the Business Day following receipt by any Lender of any sum adjudged to
be so due in such Other Currency, such Lender may in accordance with normal
lending procedures purchase the Original Currency with such Other Currency. If
the amount of the Original Currency so purchased is less than the sum originally
due to such Lender in the Original Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment or payment, to indemnify such
Lender against such loss.

6.REPRESENTATIONS AND WARRANTIES

6.1Representations and Warranties

. The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

80

--------------------------------------------------------------------------------

 

6.1.1Organization and Qualification

. Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. Each Loan
Party and each Subsidiary of each Loan Party has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct. Each Loan Party and each Subsidiary of each Loan Party is
duly licensed or qualified and in good standing in each jurisdiction listed on
Schedule 6.1.1 and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary, except to the extent that any failure to
be so qualified and in good standing would not constitute a Material Adverse
Change.

6.1.2Subsidiaries

. Schedule 6.1.2 states as of the Closing Date the name of each of the
Borrower’s Subsidiaries, its jurisdiction of organization, its authorized
capital stock, the issued and outstanding shares (referred to herein as the
“Subsidiary Shares”) and the owners thereof if it is a corporation, its
outstanding partnership interests (the “Partnership Interests”) if it is a
partnership and its outstanding limited liability company interests, interests
assigned to managers thereof and the voting rights associated therewith (the
“LLC Interests”) if it is a limited liability company. The Borrower and each
Subsidiary of the Borrower has good and marketable title to all of the
Subsidiary Shares, Partnership Interests and LLC Interests it purports to own,
free and clear in each case of any Lien. All Subsidiary Shares, Partnership
Interests and LLC Interests have been validly issued, and all Subsidiary Shares
are fully paid and nonassessable. All capital contributions and other
consideration required to be made or paid in connection with the issuance of the
Partnership Interests and LLC Interests have been made or paid, as the case may
be. As of the Closing Date, there are no options, warrants or other rights
outstanding to purchase any such Subsidiary Shares, Partnership Interests or LLC
Interests except as indicated on Schedule 6.1.2.

6.1.3Power and Authority

. Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

6.1.4Validity and Binding Effect

. This Agreement and each of the other Loan Documents has been duly and validly
executed and delivered by each Loan Party, and each other Loan Document which
any Loan Party is required to execute and deliver on or after the date hereof
will have been duly executed and delivered by such Loan Party on the required
date of delivery of such Loan Document. This Agreement and each other Loan
Document constitutes, or will constitute, legal, valid and binding obligations
of each Loan Party which is or will be a party thereto on and after its date of
delivery thereof, enforceable against such Loan Party in accordance with its
terms, except to the extent that enforceability of any of such Loan Document may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforceability of creditors’ rights generally or
limiting the right of specific performance.

6.1.5No Conflict

. Neither the execution and delivery of this Agreement or the other Loan
Documents by any Loan Party nor the consummation of the transactions herein or

81

--------------------------------------------------------------------------------

 

therein contemplated or compliance with the terms and provisions hereof or
thereof by any of them will conflict with, constitute a default under or result
in any breach of (i) the terms and conditions of the certificate of
incorporation, bylaws, constitution, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party or (ii) any Law or
any material agreement or instrument (including, but not limited to the 2017
Senior Note Debt Documents and documents related thereto) or order, writ,
judgment, injunction or decree to which any Loan Party or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries is bound or to
which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party or any of its Subsidiaries (other than Liens granted under the
Loan Documents).

6.1.6Litigation

. Except as set forth on Schedule 6.1.6, there are no actions, suits,
proceedings or investigations pending or, to the knowledge of any Loan Party,
threatened against such Loan Party or any Subsidiary of such Loan Party at law
or in equity before any Official Body as to which there is a reasonable
probability of such actions, suits, proceedings or investigations being
adversely decided and, if adversely decided, which would reasonably be expected
to have a Material Adverse Change. None of the Loan Parties or any Subsidiaries
of any Loan Party is in violation of any order, writ, injunction or any decree
of any Official Body which may result in any Material Adverse Change.

6.1.7Title to Properties

. The real property owned or leased by each Loan Party and each Subsidiary of
each Loan Party as of the Closing Date is described on Schedule 6.1.7. Each Loan
Party and each Subsidiary of each Loan Party has good and marketable title to or
valid leasehold interest in all material properties, assets and other rights
which it purports to own or lease or which are reflected as owned or leased on
its books and records, free and clear of all Liens and encumbrances except
Permitted Liens, and subject to the terms and conditions of the applicable
leases. All material leases of property are in full force and effect without the
necessity for any consent which has not previously been obtained upon
consummation of the transactions contemplated hereby.

6.1.8Financial Statements

.

(i)Historical Statements. The Borrower has delivered to the Administrative Agent
copies of its (a) audited consolidated year-end financial statements for and as
of the fiscal years ended December 31, 2014 and December 31, 2015, prepared on a
consolidated basis and in accordance with GAAP, and (b) unaudited consolidated
interim financial statements for the fiscal year to date and as of the end of
the fiscal quarter ended September 30, 2016 (collectively, the “Historical
Statements”). The Historical Statements were compiled from the books and records
maintained by Holdings’ management, are correct and complete and fairly
represent the consolidated financial condition of Holdings and its Subsidiaries,
as of their dates and the results of operations for the fiscal periods then
ended and have been prepared in accordance with GAAP consistently applied
subject, in the case of the interim statements, to normal year-end audit
adjustments.

(ii)Pro Forma Financial Statements; Financial Projections. The Borrower has
delivered to the Administrative Agent (a) a pro forma consolidated balance sheet

82

--------------------------------------------------------------------------------

 

of Holdings and its Subsidiaries as of and for the twelve-month period ended
September 30, 2016, prepared after giving effect to the transactions
contemplated by the Loan Documents and the 2017 Senior Notes as if such
transactions had occurred as of such date (in the case of such balance sheet)
(the “Pro Forma Balance Sheet”), and (b) pro forma projections (including a pro
forma consolidated balance sheet, statements of income and cash flow and
assumptions on which such projections are based) of Holdings and its
Subsidiaries (after giving effect to the transactions contemplated by the Loan
Documents and the 2017 Senior Notes) for the fiscal years 2016 through 2020
(prepared on a quarterly basis for fiscal years 2016 and 2017 and on an annual
basis for fiscal years 2018, 2019 and 2020) (the “Financial Projections” and,
together with the Pro Forma Balance Sheet, the “Pro Forma Financial
Information”). The Financial Projections represent a reasonable range of
possible results in light of the history of the business, present and
foreseeable conditions and the intentions of the Borrower’s management. The
Financial Projections accurately reflect the liabilities of Holdings and its
Subsidiaries upon consummation of the transactions contemplated by the Loan
Documents and the 2017 Senior Notes as of the Closing Date. The Pro Forma
Financial Information has been prepared in good faith by Holdings, based upon
assumptions that are made in good faith at the time made (it being understood
that any such Pro Forma Financial Information is subject to uncertainties and
contingencies, some of which are beyond Holdings’ control, that no assurance can
be given that any particular Pro Forma Financial Information will be realized,
and that actual results may differ and that such differences may be material).

(iii)Accuracy of Financial Statements. Neither the Borrower nor any Subsidiary
of the Borrower had, as of the date of the Historical Statements, any material
liabilities, contingent or otherwise, or forward or long-term commitments that
are not disclosed in the Historical Statements or in the notes thereto, and
except as disclosed therein there are no unrealized or anticipated losses from
any commitments of the Borrower or any Subsidiary of the Borrower which would
cause a Material Adverse Change. Since December 31, 2015, no Material Adverse
Change has occurred.

6.1.9Use of Proceeds; Margin Stock

.

6.1.9.1General.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Section 2.8 [Use of Proceeds] and Section 8.1.10 [Use of Proceeds].

6.1.9.2Margin Stock.

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board of Governors of the Federal
Reserve System). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or which is inconsistent with the provisions of the regulations of
the Board of Governors of the Federal Reserve System. None of the Loan Parties
or any Subsidiary of any Loan Party holds or intends

83

--------------------------------------------------------------------------------

 

to hold margin stock in such amounts that more than 25% of the reasonable value
of the assets of any Loan Party or Subsidiary of any Loan Party are or will be
represented by margin stock.

6.1.10Full Disclosure

. Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, in each case on the respective
dates thereof, contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein, in light of the circumstances under which they were made, not
misleading. As of the Closing Date, there is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, or results of operations specific to any Loan Party or Subsidiary of
any Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.

6.1.11Taxes

. All federal, state, local and other tax returns required to have been filed
with respect to each Loan Party and each Subsidiary of each Loan Party have been
filed, and payment or adequate provision has been made for the payment of all
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or to assessments received, except to the extent
that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made. As of the Closing Date there are no agreements or waivers
extending the statutory period of limitations applicable to any federal income
tax return of any Loan Party or Subsidiary of any Loan Party for any period.

6.1.12Consents and Approvals

. Except for the filing of financing statements in the state and county filing
offices, no consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents by any Loan Party,
except as listed on Schedule 6.1.12, all of which shall have been obtained or
made on or prior to the Closing Date except as otherwise indicated on
Schedule 6.1.12.

6.1.13No Event of Default; Compliance with Instruments

. No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents, which constitutes
an Event of Default or Potential Default. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of (i) any term of its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (ii) any material agreement or
instrument, including, but not limited to the 2017 Senior Note Debt Documents
and documents related thereto, to which it is a party or by which it or any of
its properties may be subject or bound where such violation constitutes a
Material Adverse Change.

6.1.14Patents, Trademarks, Copyrights, Licenses, Etc

. Each Loan Party and each Subsidiary of each Loan Party owns or possesses or
otherwise has the right to use all the

84

--------------------------------------------------------------------------------

 

material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known conflict with the
rights of others. The Borrower has delivered a listing (the “Material IP
Listing”) in form and substance satisfactory to the Administrative Agent of all
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises and permits (“Material IP”) of each Loan Party and
each Subsidiary of each Loan Party to the Administrative Agent.

6.1.15Security Interests

. The Liens and security interests granted to the Administrative Agent for the
benefit of the Lenders pursuant to the Patent, Trademark and Copyright Security
Agreement, the Pledge Agreement, and the Security Agreement in the Collateral
(other than the Real Property) constitute and will continue to constitute Prior
Security Interests under the Uniform Commercial Code as in effect in each
applicable jurisdiction (the “Uniform Commercial Code”) or other applicable Law
entitled to all the rights, benefits and priorities provided by the Uniform
Commercial Code or such Law. Upon the filing of financing statements relating to
said security interests in each office and in each jurisdiction where required
in order to perfect the security interests described above, taking possession of
any stock certificates or other certificates evidencing the Pledged Collateral
and recordation of the Patent, Trademark and Copyright Security Agreement in the
United States Patent and Trademark Office and United States Copyright Office, as
applicable, all such action as is necessary or advisable to establish such
rights of the Administrative Agent will have been taken, and there will be upon
execution and delivery of the Patent, Trademark and Copyright Security
Agreement, the Pledge Agreement, and the Security Agreement, such filings and
such taking of possession, no necessity for any further action in order to
preserve, protect and continue such rights, except the filing of continuation
statements with respect to such financing statements within six months prior to
each five-year anniversary of the filing of such financing statements. All
filing or registration fees and other expenses in connection with each such
action have been or will be paid by the Borrower.

6.1.16Status of the Pledged Collateral

. All the shares of capital stock, Partnership Interests or LLC Interests
included in the Pledged Collateral to be pledged pursuant to the Pledge
Agreement are or will be upon issuance validly issued and nonassessable and
owned beneficially and of record by the pledgors thereunder free and clear of
any Lien or restriction on transfer, except for taxes not yet due and payable to
the extent such prospective tax payments are given priority by statute or as
otherwise provided by the Pledge Agreement and except as the right of the
Lenders to dispose of such Subsidiary Shares, Partnership Interests or LLC
Interests may be limited by the Securities Act of 1933, as amended, and the
regulations promulgated by the Securities and Exchange Commission thereunder and
by applicable state securities laws. There are no shareholder, partnership,
limited liability company or other agreements or understandings with respect to
the shares of capital stock, Partnership Interests or LLC Interests included in
the Pledged Collateral except for the partnership agreements and limited
liability company agreements described on Schedule 6.1.16. The Loan Parties have
delivered true and correct copies of such partnership agreements and limited
liability company agreements to the Administrative Agent.

6.1.17Insurance

. Schedule 6.1.17 lists as of the Closing Date all insurance policies and other
bonds to which any Loan Party or Subsidiary of any Loan Party is a party, all

85

--------------------------------------------------------------------------------

 

of which are valid and in full force and effect. No notice has been given or
claim made and no grounds exist to cancel or avoid any of such policies or bonds
or to reduce the coverage provided thereby. Such policies and bonds provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each Loan Party and each Subsidiary
of each Loan Party in accordance with prudent business practice in the industry
of the Loan Parties and their Subsidiaries.

6.1.18Compliance with Laws

. The Loan Parties and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 6.1.23 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business.

6.1.19Material Contracts

. Schedule 6.1.19 lists as of the Closing Date all contracts relating to the
business operations of each Loan Party and each Subsidiary of any Loan Party
required to be filed by Item 601 of Regulation S-K of the Securities Act of
1933, as amended. All such material contracts are valid, binding and enforceable
upon such Loan Party or Subsidiary and each of the other parties thereto in
accordance with their respective terms. Holdings and its Subsidiaries are not in
material default with respect to any such material contracts, nor do the Loan
Parties have knowledge of any material default with respect to the other parties
to such material contracts.

6.1.20Investment Companies; Regulated Entities

. None of the Loan Parties or any Subsidiaries of any Loan Party is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an “investment company” or under such “control”. None of the Loan
Parties or any Subsidiaries of any Loan Party is subject to any other Federal or
state statute or regulation limiting its ability to incur Indebtedness.

6.1.21Plans and Benefit Arrangements

.

Except as set forth on Schedule 6.1.21:

(1)The Borrower and each other member of the ERISA Group are in compliance in
all material respects with any applicable provisions of ERISA, the Code and
other federal or state Laws with respect to all Benefit Arrangements, Plans and
Multiemployer Plans. There has been no Prohibited Transaction with respect to
any Benefit Arrangement or any Plan or, to the best knowledge of the Borrower,
with respect to any Multiemployer Plan or Multiple Employer Plan, which could
result in any material liability of the Borrower or any other member of the
ERISA Group. The Borrower and all other members of the ERISA Group have made
when due any and all payments required to be made under any agreement relating
to a Multiemployer Plan or a Multiple Employer Plan or any Law pertaining
thereto. With respect to each Plan and Multiemployer Plan, the Borrower and each
other member of the ERISA Group (i) have fulfilled in all material respects
their obligations under the minimum funding standards of ERISA and the Code,
(ii) have not incurred any liability to the PBGC (other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA), and (iii) have not had
asserted

86

--------------------------------------------------------------------------------

 

against them any penalty for failure to fulfill the minimum funding requirements
of ERISA or the Code.

(2)To the best of the Borrower’s knowledge, each Multiemployer Plan and Multiple
Employer Plan is able to pay benefits thereunder when due.

(3)Neither the Borrower nor any other member of the ERISA Group has instituted
or intends to institute proceedings to terminate any Plan under Section 4041 of
ERISA. No treatment of a Plan amendment as a termination under Section 4041(e)
of ERISA, or commencement of proceedings by the PBGC to terminate a Plan, has
occurred. No event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan has occurred.

(4)No Reportable Event requiring notice to the PBGC under Section 4043 of ERISA
has occurred or is reasonably expected to occur with respect to any Plan, and no
amendment has been made or is reasonably expected to be made to any Plan in
violation of Section 436(c) of the Code or Section 302(c)(7) of ERISA.

(5)Neither the Borrower nor any other member of the ERISA Group has incurred or
reasonably expects to incur any material withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan. Neither the Borrower nor any
member of the ERISA Group has incurred or reasonably expects to incur any
material liability under Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or
Section 4062(e) of ERISA with respect to cessation of operations at a facility.
Neither the Borrower nor any other member of the ERISA Group has been notified
by any Multiemployer Plan or Multiple Employer Plan that such Multiemployer Plan
or Multiple Employer Plan has been terminated within the meaning of Title IV of
ERISA and, to the best knowledge of the Borrower, no Multiemployer Plan or
Multiple Employer Plan is in reorganization or is reasonably expected to be
reorganized or terminated, within the meaning of Title IV of ERISA.

(6)To the extent that any Benefit Arrangement is insured, the Borrower and all
other members of the ERISA Group (i) have paid when due all premiums required to
be paid for all periods through the Closing Date; and, (ii) have no material
liability with respect to terminal funding obligations applicable to such
Benefit Arrangement. To the extent that any Benefit Arrangement is funded other
than with insurance, the Borrower and all other members of the ERISA Group have
made when due all contributions required to be paid, and have paid all claims
and other expenses incurred thereunder within more than the two full months
preceding the Closing Date, for all periods through the Closing Date.

(7)All Plans, Benefit Arrangements and, to the knowledge of any Loan Party,
Multiemployer Plans have been administered in accordance with their terms and
applicable Law in all material respects.

(8)The Borrower represents and warrants as of the Second Amendment Closing Date
that the Borrower is not and will not be using “plan assets” (within the

87

--------------------------------------------------------------------------------

 

meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

6.1.22Employment Matters

. Borrower and each member of the ERISA Group is in compliance with the Labor
Contracts and all applicable federal, state and local labor and employment Laws
including those related to equal employment opportunity and affirmative action,
labor relations, minimum wage, overtime, child labor, medical insurance
continuation, worker adjustment and relocation notices, immigration controls and
worker and unemployment compensation, where the failure to comply, whether
individually or in the aggregate, constitutes a Material Adverse Change. As of
the Closing Date and except as set forth on Schedule 6.1.22, there are no
outstanding grievances, arbitration awards or appeals therefrom arising out of
the Labor Contracts, no expired Labor Contracts where terms and conditions of
employment remain in effect or no current or threatened strikes, picketing,
handbilling or other work stoppages or slowdowns at facilities of any of the
Borrower or any member of the ERISA Group which in any case, whether
individually or in the aggregate, would constitute a Material Adverse Change.
The Borrower has delivered to the Administrative Agent true and correct copies
of each of the Labor Contracts.

6.1.23Environmental Matters and Safety Matters

.

Except as set forth on Schedule 6.1.23:

(1)None of the Loan Parties has received any Environmental Complaint for which
there is a reasonable probability of the same being adversely decided and, if
adversely decided, would reasonably be expected to result whether individually
or in the aggregate, in a Material Adverse Change, whether directed or issued to
any Loan Party or relating or pertaining to any predecessor of any Loan Party or
to any prior owner, operator or occupant of the Property, and none of the Loan
Parties is aware of any acts or omissions or any conditions or circumstances,
not subject to indemnification by Beazer East, which could reasonably be
expected to give rise to such an Environmental Complaint;

(2)No activity or operation of any Loan Party at the Property is being or has
been conducted in violation of any Environmental Law or Environmental Permit
where such violation would reasonably be expected to result whether individually
or in the aggregate in a Material Adverse Change, and to the knowledge of any
Loan Party no activity or operation of any predecessor of any Loan Party or any
prior owner, operator or occupant of the Property was conducted in material
violation of any Environmental Law in effect as of the date such predecessor,
prior owner, operator or occupant conducted such activity or operation where
such violation would reasonably be expected to result, whether individually or
in the aggregate, in a Material Adverse Change;

(3)To any Loan Party’s knowledge, all Regulated Substances which are or are
likely to result in Contamination and are present on, in, under, or migrating
from, or migrating to, the Property or any portion thereof are being managed,
including pursuant to Remedial Action, either (A) by a Person (other than a Loan
Party) in material compliance with applicable Environmental Laws and
Environmental Permits issued to such Person (other than a Loan Party), or (B) by
a Loan Party in compliance with applicable Environmental Laws and

88

--------------------------------------------------------------------------------

 

Environmental Permits, except (in the case of this clause (B)), where such
failure to so manage would not reasonably be expected to result in Material
Adverse Change;

(4)Each Loan Party in its current operations uses, generates, treats, collects,
stores, disposes, deposits, emits, releases, discharges and transports to or
from the Property all Regulated Substances in material compliance with
applicable Environmental Laws and Environmental Permits;

(5)Each Loan Party has all Environmental Permits (other than those Environmental
Permits that such Loan Party’s failure to have would not, either individually or
in the aggregate, result in a Material Adverse Change); all such Environmental
Permits are in full force and effect, each Loan Party’s operations at the
Property are conducted in compliance in all material respects with the terms and
conditions of such Environmental Permits, and none of the Loan Parties has
received any written notice from an Official Body that such Official Body has or
intends to suspend, revoke or adversely alter, whether in whole or in part, any
such Environmental Permit which would reasonably be expected to result whether
individually or in the aggregate in a Material Adverse Change;

(6)Each Loan Party has submitted to an Official Body and/or maintains in its
files, as applicable, all material Environmental Records;

(7)To the knowledge of any Loan Party, no structures, improvements, equipment,
fixtures, impoundments, pits, lagoons or aboveground or underground storage
tanks, operated or owned by any Loan Party, located on the Property contain or
use, except in compliance in all material respects with Environmental Laws and
Environmental Permits, Regulated Substances or otherwise are operated or owned
except in compliance in all material respects with Environmental Laws and
Environmental Permits.

(8)To the knowledge of each Loan Party, all structures, improvements, equipment,
fixtures, impoundments, pits, lagoons or aboveground or underground storage
tanks that contained or used Regulated Substances and were operated or
maintained by prior owners, operators or occupants of the Property have been
identified and/or located. To the knowledge of each Loan Party, any such
structure, improvement, equipment, fixture, impoundment, pit, lagoon or
aboveground or underground storage tank located on Property not acquired from
Beazer East, the presence of which does not comply in all material respects with
applicable Environmental Laws, or from which there has been or is a release of
Regulated Substances which has or could result in Contamination, is the subject
of a Remedial Action;

(9)To the knowledge of each Loan Party, no facility or site to which any Loan
Party, either directly or indirectly by a third party, has sent Regulated
Substances for storage, treatment, disposal or other management has been or is
being operated in material violation of Environmental Laws, or pursuant to
Environmental Laws is identified or proposed to be identified on any list of
contaminated properties or other properties which pursuant to Environmental Laws
are the subject of a Remedial Action by an Official Body or any other Person
(including any Loan Party), except where such violation, identification or
designation would not reasonably be expected to result, whether individually or
in the aggregate, in a Material Adverse Change;

89

--------------------------------------------------------------------------------

 

(10)To the knowledge of each Loan Party, no portion of the Property is
identified or to the knowledge of any Loan Party proposed to be identified on
any Official Body’s list of contaminated properties or other properties which
pursuant to Environmental Laws are the subject of a Remedial Action by an
Official Body or any other Person (including any Loan Party), nor to the
knowledge of any Loan Party is any property adjoining or in the proximity of the
Property identified or proposed to be identified on any such list or the subject
of a Remedial Action;

(11)To the knowledge of each Loan Party, no portion of the Property constitutes
an Environmentally Sensitive Area;

(12)To the knowledge of each Loan Party, no Official Body has filed or recorded
a lien for the recovery of Remedial Action costs against the Property or any
other assets of any Loan Party and none of the Loan Parties is aware of any acts
or omissions by any Loan Party or any conditions or circumstances caused or
created by any Loan Party which could reasonably be expected to result in the
filing or recording by an Official Body of any such lien;

(13)Neither the transaction contemplated by the Loan Documents nor any other
transaction involving the sale, transfer or exchange of the Property will
trigger or has triggered any obligation under any applicable Environmental Laws
to make a filing, provide a notice, provide other disclosure or take any other
action the failure to accomplish which whether individually or in the aggregate
would reasonably be expected to result in a Material Adverse Change, or in the
event that any such transaction-triggered obligation does arise or has arisen
under any Environmental Laws, all such actions required thereby have been taken
in compliance with applicable Environmental Laws (it being understood that the
foregoing does not constitute a representation or warranty that any transferee
or creditor could conduct operations on any Property under existing
Environmental Permits);

(14)The activities and operations of the Loan Parties are being conducted in
compliance with applicable Safety Laws, except where the failure, whether
individually or in the aggregate, to do so would not reasonably be expected to
result in a Material Adverse Change;

(15)The Loan Parties have not received any Safety Complaints, the Loan Parties
are not aware of any acts or omissions by any Loan Party or any conditions or
circumstances caused or created by any Loan Party which could reasonably be
expected to give rise to any Safety Complaints and, to the knowledge of the Loan
Parties no Safety Complaints are being threatened in each case as to which there
is a reasonable probability of the same being adversely decided and, if
adversely decided, would reasonably be expected to result whether individually
or in the aggregate in a Material Adverse Change; and

(16)Each Loan Party has submitted to an Official Body and/or maintains in its
files, as applicable, all material Safety Filings and Records.

It is expressly understood and agreed that for purposes of this Section 6.1.23
only to the extent any of the preceding requires the Loan Parties to make
representations and warranties which relate or pertain to: (a) any Person (other
than a Loan Party); or (b) the

90

--------------------------------------------------------------------------------

 

operations and activities of any Person (other than a Loan Party), including
Beazer East under the Beazer Acquisition Agreement, such representations and
warranties are being made to the knowledge of the Loan Parties; it is further
expressly understood and agreed that for purposes of this Section 6.1.23 only to
the extent any of the preceding requires the Loan Parties to make
representations and warranties which relate or pertain to portions of the
Property leased by a Loan Party, such representations and warranties are limited
to the operations conducted by the Loan Parties on such portions of the
Property.

6.1.24Solvency

. Each of the Loan Parties is Solvent. After giving effect to the transactions
contemplated by the Loan Documents, including all Indebtedness incurred thereby,
the Liens granted by the Loan Parties in connection therewith and the payment of
all fees related thereto, each of the Loan Parties will be Solvent, determined
as of the Closing Date.

6.1.25Anti-Terrorism Laws

. (i) No Covered Entity is a Sanctioned Person, and (ii) no Covered Entity,
either in its own right or through any third party, (a) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law, (b) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

6.1.26EEA Financial Institution

. No Loan Party is an EEA Financial Institution.

6.2Updates to Schedules and Material IP Listing

. Should any of the information or disclosures provided on the Material IP
Listing, or on any of the Schedules attached hereto which are not limited to
matters disclosed as of the Closing Date, become outdated or incorrect in any
material respect, the Borrower shall promptly provide the Administrative Agent
in writing with such revisions or updates to the Material IP Listing or such
Schedule as may be necessary or appropriate to update or correct same; provided,
however, that neither the Material IP Listing nor any Schedule shall be deemed
to have been amended, modified or superseded by any such correction or update,
nor shall any breach of warranty or representation resulting from the inaccuracy
or incompleteness of any the Material IP Listing or such Schedule be deemed to
have been cured thereby, unless and until the Required Lenders, in their sole
and absolute discretion, shall have accepted in writing such revisions or
updates to the Material IP Listing or such Schedule; provided, however, that the
Borrower may update Schedules 6.1.1 and 6.1.2 without any Lender approval in
connection with any transaction permitted under Sections 8.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions], 8.2.7 [Dispositions of Assets or
Subsidiaries] and 8.2.9 [Subsidiaries, Partnerships and Joint Ventures].

7.CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of each Issuing Lender to issue
Letters of Credit hereunder is subject to the satisfaction, at or prior to the
making of any such Loans or issuance of such Letters of Credit, of the following
conditions:

7.1First Loans and Letters of Credit

.

91

--------------------------------------------------------------------------------

 

7.1.1Deliveries

. On the Closing Date, the Administrative Agent shall have received each of the
following in form and substance satisfactory to the Administrative Agent:

(i)A certificate of each of the Loan Parties signed by an Authorized Officer,
dated the Closing Date stating that (w) all representations and warranties of
the Loan Parties set forth in this Agreement are true and correct in all
material respects, (x) the Loan Parties are in compliance with each of the
covenants and conditions hereunder, (y) no Event of Default or Potential Default
exists, and (z) no Material Adverse Change has occurred since the date of the
last audited financial statements of the Borrower delivered to the
Administrative Agent;

(ii)This Agreement and each of the other Loan Documents signed by an Authorized
Officer and all appropriate financing statements and appropriate stock powers
and certificates evidencing the pledged Collateral;

(iii)Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, with additional insured and lender loss
payable special endorsements attached thereto in form and substance satisfactory
to the Administrative Agent and its counsel naming the Administrative Agent as
additional insured and lender loss payee;

(iv)At least five business days prior to the Closing Date (to the extent
requested no later than 10 business days prior to the Closing Date), all
documentation and other information requested by the Administrative Agent, the
Arranger or any Lender that is required by U.S. regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act;

(v)A solvency certificate from an Authorized Officer of Holdings in
substantially the form attached hereto as Exhibit 7.1.1;

(vi)A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized;

(vii)Customary legal opinion(s) of counsel to the Loan Parties, dated the
Closing Date;

(viii)Lien searches in acceptable scope and with acceptable results;

(ix)Delivery of the Pro Forma Financial Information;

(x)All material regulatory approvals and licenses necessary for the consummation
of the transactions under the Loan Documents shall have been completed and

92

--------------------------------------------------------------------------------

 

there shall be an absence of any legal or regulatory prohibitions or
restrictions upon the consummation of the transactions under the Loan Documents;

(xi)Evidence of no labor or ERISA matters affecting any Loan Party or any
Subsidiary of any Loan Party;

(xii)The Prior Credit Agreement shall have been terminated and all outstanding
obligations thereunder shall have been paid in full and all Liens securing such
obligations shall have been released;

(xiii)Evidence that the 2009 Senior Notes have been refinanced with the 2017
Senior Notes;

(xiv)A duly completed Compliance Certificate as of the Closing Date, setting
forth pro-forma compliance of Holdings and its Subsidiaries on a consolidated
basis, after giving effect to the transactions under the Loan Documents, signed
by an Authorized Officer of Holdings; and

(xv)Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

7.1.2Payment of Fees

. The Borrower shall have paid all fees and expenses payable on or before the
Closing Date as required by this Agreement, the Administrative Agent’s Letter or
any other Loan Document.

7.2Each Loan or Letter of Credit

. At the time of making any Loans or issuing, extending or increasing any
Letters of Credit and after giving effect to the proposed extensions of credit:
(i) all representations and warranties of the Loan Parties set forth in this
Agreement are true and correct in all material respects on such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein), (ii) no Event of Default or
Potential Default shall have occurred and be continuing, (iii) the making of the
Loans or issuance, extension or increase of such Letter of Credit shall not
contravene any Law applicable to any Loan Party or Subsidiary of any Loan Party
or any of the Lenders, (iv) the Borrower shall have delivered to the
Administrative Agent a duly executed and completed Loan Request or to an Issuing
Lender an application for a Letter of Credit, as the case may be, (v) in the
case of any Loan to be denominated in an Optional Currency or Letter of Credit
to be denominated in an Alternate Currency, there shall not have occurred any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which in the reasonable opinion
of the Administrative Agent or the Required Lenders (in the case of any Loans to
be denominated in an Optional Currency) or the Issuing Lender (in the case of
any Letter of Credit to be denominated in an Alternate Currency) would make it
impracticable for such Loan to be denominated in the relevant Optional Currency
or Letter of Credit to be denominated in the relevant Alternate Currency, and
(vi) each of the Loan Parties shall have performed all of its Obligations to be
performed hereunder.

8.COVENANTS

93

--------------------------------------------------------------------------------

 

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

8.1Affirmative Covenants

.

8.1.1Preservation of Existence, Etc

. Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain
its legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 8.2.6 [Liquidations, Mergers, Etc.] and except to the extent that any
failure to be so licensed or qualified and in good standing would not constitute
a Material Adverse Change.

8.1.2Payment of Liabilities, Including Taxes, Etc

. Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay
and discharge all liabilities to which it is subject or which are asserted
against it, promptly as and when the same shall become due and payable,
including all taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that such liabilities, including taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made, but only to the extent that failure to discharge any such liabilities
would not result in any additional liability which would adversely affect to a
material extent the financial condition of any Loan Party or Subsidiary of any
Loan Party or which would materially adversely affect the Collateral, provided
that the Loan Parties and their Subsidiaries will pay all such liabilities
forthwith upon the commencement of proceedings to foreclose or enforce any Lien
which may have attached as security therefor.

8.1.3Maintenance of Insurance

. Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary, all as reasonably determined by the Administrative Agent. The Loan
Parties shall comply with the covenants and provide the endorsement set forth on
Schedule 0 relating to property and related insurance policies covering the
Collateral.

8.1.4Maintenance of Properties and Leases

. Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain
in good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof, except to the extent that the failure
to so maintain, repair, renew or replace such properties would not constitute a
Material Adverse Change.

94

--------------------------------------------------------------------------------

 

8.1.5Maintenance of Patents, Trademarks, Etc

. Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain
in full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.

8.1.6Visitation Rights

. Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Administrative
Agent or any of the Lenders to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as any of the Lenders may reasonably request, provided that
so long as an Event of Default has not occurred, each Lender shall provide the
Borrower and the Administrative Agent with reasonable notice prior to any visit
or inspection. In the event any Lender desires to conduct a visit of any Loan
Party, such Lender shall make a reasonable effort to conduct such visit
contemporaneously with any visit to be performed by the Administrative Agent.

8.1.7Keeping of Records and Books of Account

. The Borrower shall, and shall cause each Subsidiary of the Borrower to,
maintain and keep proper books of record and account which enable Holdings and
its Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

8.1.8Plans and Benefit Arrangements

. The Borrower shall, and shall cause each other member of the ERISA Group to,
comply with ERISA, the Code and other Laws applicable to Plans and Benefit
Arrangements except where such failure, alone or in conjunction with any other
failure, would not result in a Material Adverse Change. Without limiting the
generality of the foregoing, the Borrower shall, and shall cause each other
member of the ERISA Group to, cause all of its Plans and all Plans maintained by
any member of the ERISA Group to be funded in accordance with the minimum
funding requirements of ERISA and shall make, and cause each member of the ERISA
Group to make, in a timely manner, all contributions and other payments, and to
satisfy all obligations, due to Plans, Benefit Arrangements and Multiemployer
Plans.

8.1.9Compliance with Laws

. Each Loan Party shall, and shall cause each of its Subsidiaries to, comply
with all applicable Laws, including all Environmental Laws and Safety Laws, in
all respects, provided that it shall not be deemed to be a violation of this
Section 8.1.9 if any failure to comply with any Law would not result in fines,
penalties, costs associated with the performance of any Remedial Actions, other
similar liabilities or injunctive relief which in the aggregate would constitute
a Material Adverse Change. Without limiting the generality of the foregoing,
each Loan Party shall, and shall cause each of its Subsidiaries to, obtain,
maintain, renew and comply with all Environmental Permits applicable to their
respective operations and activities, provided that it shall not be deemed to be
a violation of this Section 8.1.9 if any failure to do so would not result in
cease and desist orders or fines, penalties

95

--------------------------------------------------------------------------------

 

or other similar liabilities or injunctive relief which in the aggregate would
constitute a Material Adverse Change.

8.1.10Use of Proceeds

. The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only in accordance with Section 2.8 [Use of Proceeds] as permitted by applicable
Law.

8.1.11Further Assurances

. Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Administrative Agent’s Lien on and Prior Security Interest in
the Collateral as a continuing first priority perfected Lien, subject only to
Permitted Liens, and shall do such other acts and things as the Administrative
Agent, in its reasonable discretion may deem necessary or advisable from time to
time in order to preserve, perfect and protect the Liens granted under the Loan
Documents and to exercise and enforce its rights and remedies thereunder with
respect to the Collateral.

8.1.12Subordination of Intercompany Loans

. Each Loan Party shall cause any intercompany Indebtedness, loans or advances
owed by any Loan Party to any other Loan Party to be subordinated pursuant to
the terms of the Intercompany Subordination Agreement.

8.1.13Anti-Terrorism Laws; International Trade Law Compliance

. (a) No Covered Entity will become a Sanctioned Person, (b) no Covered Entity,
either in its own right or through any third party, will (A) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (B) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrower shall
promptly notify the Administrative Agent in writing upon the occurrence of a
Reportable Compliance Event.

8.1.14Keepwell

. Each Qualified ECP Loan Party jointly and severally (together with each other
Qualified ECP Loan Party) hereby absolutely unconditionally and irrevocably
(a) guarantees the prompt payment and performance of all Swap Obligations owing
by each Non-Qualifying Party (it being understood and agreed that this guarantee
is a guaranty of payment and not of collection), and (b) undertakes to provide
such funds or other support as may be needed from time to time by any
Non-Qualifying Party to honor all of such Non Qualifying Party’s obligations
under this Agreement or any other Loan Document in respect of Swap Obligations
(provided, however, that each Qualified ECP Loan Party shall only be liable
under this Section 8.1.14 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 8.1.14, or
otherwise under this Agreement or any other Loan Document, voidable under
applicable law, including applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 8.1.14 shall remain in full force
and effect until payment in full of the Obligations and termination of this
Agreement and the other Loan

96

--------------------------------------------------------------------------------

 

Documents. Each Qualified ECP Loan Party intends that this Section 8.1.14
constitute, and this Section 8.1.14 shall be deemed to constitute, a guarantee
of the obligations of, and a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18(A)(v)(II)) of
the CEA.

8.2Negative Covenants

.

8.2.1Indebtedness

. Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

(i)Indebtedness under the Loan Documents;

(ii)Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions, renewals or replacements thereof), provided (a) there is no increase
in the amount thereof or other significant change in the terms thereof unless
otherwise specified on Schedule 8.2.1, and (b) the terms of such Indebtedness do
not restrict the ability of the Subsidiaries of the Borrower to pay dividends or
make other distributions on account of the ownership interests of the Borrower’s
Subsidiaries;

(iii)(a) Indebtedness of a Loan Party to another Loan Party which is
subordinated in accordance with the provisions of Section 8.1.12 [Subordination
of Intercompany Loans], (b) indebtedness of KWWHCV to KGICV in an amount not to
exceed $350,000,000, which is subordinated until Payment In Full, and
(c) Indebtedness of Foreign Subsidiaries to the Loan Parties and their
Subsidiaries to the extent permitted under Section 8.2.4(vi);

(iv)Indebtedness under any Lender-Provided Credit Arrangement; provided however,
that the aggregate amount of all such Indebtedness under this Section 8.2.1(iv)
shall not exceed $50,000,000 at any one time outstanding;

(v)Indebtedness under any Lender-Provided Treasury Arrangement or other cash
management arrangement approved by the Administrative Agent;

(vi)Any Lender-Provided Hedge or other Interest Rate Hedge approved by the
Administrative Agent;

(vii)Indebtedness secured by Purchase Money Security Interests and Indebtedness
evidenced by capitalized leases and other Indebtedness for borrowed money,
including without limitation, Indebtedness assumed in connection with Permitted
Acquisitions; provided however, (i) the aggregate amount of all such
Indebtedness under this Section 8.2.1(vii) (excluding for the purpose of this
computation any Indebtedness described in Schedule 8.2.1) shall not exceed
$25,000,000, and (ii) the terms of such Indebtedness shall not restrict the
ability of the Subsidiaries of the Borrower to pay dividends or make other
distributions on account of the ownership interests of the Borrower’s
Subsidiaries;

(viii)Unsecured, non-speculative Currency/Commodity Agreements entered into in
the ordinary course of business;

97

--------------------------------------------------------------------------------

 

(ix)Non-speculative Currency/Commodity Agreements entered into in the ordinary
course of business and consistent with past practice;

(x)The 2017 Senior Note Debt of the Borrower in an aggregate principal amount
not to exceed $500,000,000;

(xi)Guaranties permitted under Section 8.2.3 [Guaranties];

(xii)Indebtedness in respect of surety bonds, performance bonds, bid bonds, or
similar obligations arising in the ordinary course of business up to an amount
reasonably determined to be payable under all surety bonds then outstanding not
to exceed at any time $40,000,000 in the aggregate; and

(xiii)So long as no Event of Default or Potential Default exists or would result
therefrom, a Loan Party or any Subsidiary of a Loan Party may create, incur or
assume unsecured Indebtedness; provided that (a) the Total Leverage Ratio
determined on a pro-forma basis after giving effect to such Indebtedness and any
prepayment of the Loans that is permitted or required pursuant to Section 5.7
[Voluntary Prepayments] or Section 5.8 [Mandatory Prepayments] with the proceeds
of such Indebtedness or an Equity Issuance, as applicable, shall be 0.5 times
less than the then-applicable maximum Total Leverage Ratio required under
Section 8.2.17 [Maximum Total Leverage Ratio], (b) the stated maturity of such
Indebtedness (at the time of the incurrence of such Indebtedness) shall not be
less than 91 days later than the Expiration Date (provided that up to $60
million of such Indebtedness shall not be subject to the condition set forth in
this clause (b)), and (c) the Borrower shall deliver, at least five (5) Business
Days prior to the date of the incurrence of such Indebtedness, a certificate in
the form of Exhibit 8.2.1 evidencing compliance with the conditions set forth in
this Section 8.2.1(xiii); provided further that the Indebtedness incurred under
this Section 8.2.1(xiii) shall only be restricted by the conditions expressly
set forth in this Section 8.2.1(xiii).

8.2.2Liens; Lien Covenants

. Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any Lien
on any of its property or assets, tangible or intangible, now owned or hereafter
acquired, or agree or become liable to do so, except Permitted Liens. Each of
the Loan Parties shall not, and shall not permit any of its Subsidiaries to, at
any time directly or indirectly enter into or assume any agreement (other than
this Agreement, the other Loan Documents or the 2017 Senior Note Indenture), or
adopt any charter or other governing document provision, prohibiting the
creation or assumption of any Lien upon any of the property or assets of the
Loan Parties and their Subsidiaries, other than (i) this Agreement and the other
Loan Documents, (ii) the 2017 Senior Note Indenture, and (iii) agreements which
relate to purchase money financing and capital leases permitted under of
Section 8.2.1(vii) [Indebtedness]; provided that the prohibitions on Liens in
such agreements relate only to the assets subject to such financing or lease.

8.2.3Guaranties

. Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries or any Excluded Subsidiary to, at any time, directly or indirectly,
become or be liable in respect of any Guaranty, or assume, guarantee, become
surety for, endorse or otherwise agree, become or remain directly or
contingently liable upon or with respect to any obligation or liability of any
other Person, except for:

98

--------------------------------------------------------------------------------

 

(i)Guaranties of Indebtedness of the Loan Parties permitted hereunder;

(ii)(a) Guaranties by Loan Parties of performance and other obligations of other
Loan Parties and (b) Guaranties by non-Loan Party Subsidiaries of performance
and other obligations of other non-Loan Party Subsidiaries;

(iii)Guaranties by the Borrower of Indebtedness of Subsidiaries of the Borrower
and Excluded Subsidiaries under Lender-Provided Hedges, Lender-Provided Treasury
Arrangements and Lender-Provided Credit Arrangements permitted hereunder;

(iv)Guaranties listed on Schedule 8.2.3 hereto;

(v)Guaranties of Indebtedness and performance and other obligations incurred by
any Excluded Subsidiary, and its subsidiaries, permitted Joint Ventures under
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures] and non-Loan Party
Subsidiaries, provided however, that the aggregate principal or stated amount of
all such Guaranties under this Section 8.2.3(v) shall not exceed $120,000,000 at
any one time; and

(vi)indemnifications by the Borrower or any of its Subsidiaries of the
liabilities of its directors or officers pursuant to the provisions contained in
such party’s respective organizational documents or bylaws.

Notwithstanding the foregoing, no Subsidiary shall execute any Guaranty of any
Indebtedness under the 2017 Senior Note Indenture after the Closing Date unless,
prior to the date of such execution, such Subsidiary has executed and delivered
a Guaranty Agreement in favor of the Administrative Agent.

8.2.4Loans and Investments

. Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, at any time make or suffer to remain outstanding any loan or
advance to, or purchase or acquire any stock, bonds, notes or securities of, or
any partnership interest (whether general or limited) or limited liability
company interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing, except:

(i)trade credit extended on usual and customary terms, including extended
repayment terms to the extent consistent with the current practices of the Loan
Parties, in the ordinary course of business;

(ii)advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(iii)Permitted Investments and investments in Permitted Acquisitions;

(iv)loans and advances to, and investments in, other Loan Parties organized
under the laws of the United States or a state thereof, or, upon the Borrower’s
request and the prior written consent of the Administrative Agent, any other
country;

99

--------------------------------------------------------------------------------

 

(v)loans and investments set forth on Schedule 8.2.4;

(vi)loans and advances to, and investments in, Foreign Subsidiaries created or
acquired after the Closing Date, and additional loans and advances to, and
investments in, Foreign Subsidiaries in existence on the Closing Date in excess
of the amount of such investments in such Foreign Subsidiaries listed on
Schedule 8.2.4, in an aggregate amount not exceeding $100,000,000 at any one
time outstanding;

(vii)loans and advances to, and investments in, Joint Ventures not existing as
of the Closing Date, and additional loans, advances and investments in existing
Joint Ventures above the amount of such investments in existing Joint Ventures
listed on Schedule 8.2.4, which Joint Ventures (a) limit the liability of the
Loan Party or Subsidiary to such party’s investment therein (except to the
extent of liabilities under Guaranties otherwise permitted under this
Agreement), and (b) are in the same or substantially similar lines of business
as the Loan Parties’ business; provided that the aggregate amount of the sum of
(y) such investments in Joint Ventures from and after the Closing Date pursuant
to this clause (vii), and (z) advances under clause (ix) of this Section 8.2.4
shall not exceed $75,000,000 at any one time;

(viii)advances to subcontractors and suppliers of the Loan Parties or their
Subsidiaries made in the ordinary course of business, provided that the
aggregate amount of such advances shall not exceed $20,000,000 at any one time
outstanding;

(ix)advances not in excess of $20,000,000 at any one time outstanding to
customers of the Loan Parties or their Subsidiaries to finance the construction
of facilities for such customers which will use products supplied by the Loan
Parties or their Subsidiaries, provided that the aggregate amount of the sum of
(y) all such advances pursuant to this clause (ix), and (z) investments under
clause (vii) of this Section 8.2.4 shall not exceed $75,000,000 at any one time;
and

(x)loans and advances made by Foreign Subsidiaries to, and investments made by
Foreign Subsidiaries in, other Foreign Subsidiaries.

8.2.5Restricted Payments

. The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, make any Restricted Payment, provided that the Borrower
may make the following Restricted Payments:

(i)dividends and distributions by the Borrower to Holdings, including dividends
and distributions which are used to redeem or repurchase the outstanding capital
stock of Holdings, if prior to and after giving effect thereto, (A) no Event of
Default or Potential Default will have occurred and be continuing or shall
exist, and (B) the Loan Parties are in pro forma compliance with the Fixed
Charge Coverage Ratio set forth in Section 8.2.15 [Minimum Fixed Charge Coverage
Ratio] after giving effect to such dividend or distribution; and

(ii)payments made by the Borrower to repurchase the 2017 Senior Notes so long as
prior to and after giving effect to any such payments, (A) Undrawn Availability
is at least $50,000,000, and (B) no Event of Default or Potential Default will
have occurred and be continuing or shall exist.

100

--------------------------------------------------------------------------------

 

8.2.6Liquidations, Mergers, Consolidations, Acquisitions

. Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, dissolve, liquidate or wind-up its affairs, or become a party
to any merger or consolidation, or acquire by purchase, lease or otherwise all
or substantially all of the assets or capital stock of any other Person,
provided that:

(i)(a) any Loan Party other than the Borrower may consolidate or merge into the
Borrower or into another Loan Party which is wholly-owned by one or more of the
other Loan Parties, (b) the capital stock of any Specified Foreign Subsidiary
may be transferred to KGICV or a Subsidiary of KGICV, and (c) any Foreign
Subsidiary other than any first-tier Foreign Subsidiary may consolidate or merge
into another Foreign Subsidiary which is wholly-owned by one or more of the Loan
Parties;

(ii)any Subsidiary of a Loan Party may be liquidated or dissolved if it is
inactive or if all of the assets of such Subsidiary have been sold or disposed
of in compliance with the terms of this Agreement;

(iii)any Subsidiary of a Loan Party may be merged into any Person or may be
liquidated and dissolved, in each case in connection with the sale or
disposition of such Subsidiary, if the sale or disposition of all of the assets
of such Subsidiary would have been otherwise permitted hereunder, and any
Subsidiary of the Borrower which is not a Loan Party may be merged into any
other Subsidiary of the Borrower which is not a Loan Party; and

(iv)any Loan Party or any Subsidiary of a Loan Party may acquire, whether by
purchase or by merger, (A) all of the ownership interests of another Person or
(B) substantially all of the assets of another Person or of a business or
division of another Person (each, a “Permitted Acquisition”), provided that each
of the following requirements is met:

(a)if the Loan Parties are acquiring the ownership interests in such Person,
such Person shall execute a Guarantor Joinder and join this Agreement as a
Guarantor pursuant to Section 11.13 [Joinder of Guarantors] within 30 days after
the date of such Permitted Acquisition, or such longer period as may be agreed
to by the Administrative Agent;

(b)the Loan Parties, such Person and its owners, as applicable, if the same are
located in the United States, shall grant Liens in the assets of or acquired
from and stock or other ownership interests in such Person and otherwise comply
with Section 11.13 [Joinder of Guarantors] within 30 days after the date of such
Permitted Acquisition, or such longer period as may be agreed to by the
Administrative Agent;

(c)the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition;

(d)the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be reasonably
related to one or more line or lines of business conducted by the Loan Parties
and shall comply with Section 8.2.10 [Continuation of or Change in Business];

(e)no Potential Default or Event of Default shall exist immediately prior to and
after giving effect to such Permitted Acquisition;

101

--------------------------------------------------------------------------------

 

(f)in the case of any Permitted Acquisition, (1) the Borrower shall be in
compliance with the covenants contained in Section 8.2 hereof after giving
effect to such Permitted Acquisition (including in such computation Indebtedness
or other liabilities assumed or incurred in connection with such Permitted
Acquisition and income earned or expenses incurred by the Person, business or
assets to be acquired prior to the date of such Permitted Acquisition),
(2) after giving effect to such Permitted Acquisition, Undrawn Availability is
at least $50,000,000, and (3) if as of the date of such Permitted Acquisition,
the maximum Total Leverage Ratio under Section 8.2.17 [Maximum Total Leverage
Ratio] is greater than 5.00 to 1.00, then on a pro forma basis after giving
effect to such Permitted Acquisition (including in such computation Indebtedness
or other liabilities assumed or incurred in connection with such Permitted
Acquisition and income earned or expenses incurred by the Person, business or
assets to be acquired prior to the date of such Permitted Acquisition) the
Specified Ratio shall be less than 5.00 to 1.00. In the case of any Permitted
Acquisition in connection with which the aggregate Consideration exceeds
$75,000,000, the Borrower shall demonstrate compliance with clauses (1), (2) and
(3) of this subsection (f) by delivering at least five (5) Business Days prior
to such Permitted Acquisition (or solely in the case of the Permitted
Acquisition to be made on the Second Amendment Closing Date, on the Second
Amendment Closing Date) a certificate in the form of Exhibit 8.2.6 (each, an
“Acquisition Compliance Certificate”) evidencing compliance with such covenants
on a pro forma basis (determined with reference to any increase in the Total
Secured Leverage Ratio that would result from the consummation of such Permitted
Acquisition giving rise to the commencement of a Material Acquisition Period),
certifying as to such Undrawn Availability and providing a detailed calculation
of the Specified Ratio; and

(g)the Loan Parties or such Subsidiary, as applicable, shall deliver to the
Administrative Agent (a) at least five (5) Business Days before such Permitted
Acquisition drafts of any agreements proposed to be entered into by such Loan
Parties and/or such Subsidiary, as applicable, in connection with such Permitted
Acquisition, and (b) on or prior to the date of such Permitted Acquisition,
execution copies of such agreements entered into by such Loan Parties and/or
such Subsidiary, as applicable, in connection with such Permitted Acquisition,
and shall deliver to the Administrative Agent such other information about such
Person or its assets as any Loan Party may reasonably require.

8.2.7Dispositions of Assets or Subsidiaries

. Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, sell, convey, assign, lease, abandon or otherwise transfer or
dispose of, voluntarily or involuntarily, any of its properties or assets,
tangible or intangible (including sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of capital stock, shares of beneficial
interest, partnership interests or limited liability company interests of a
Subsidiary of such Loan Party), except:

(i)transactions involving the sale of inventory in the ordinary course of
business and casualty losses to inventory to the extent that the insurance
proceeds therefrom are used (a) to repair or replace such inventory, which
inventory shall be subject to the Lenders’ Prior Security Interest, or (b) to
prepay the Loans in accordance with this Agreement;

102

--------------------------------------------------------------------------------

 

(ii)any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business;

(iii)any sale, transfer or lease of assets by any wholly owned Subsidiary of a
Loan Party to another Loan Party;

(iv)subject to the provisions of Section 8.2.9, any transfer of the ownership
interests in a wholly owned Subsidiary of the Borrower which is not a Loan Party
to another wholly owned Subsidiary of the Borrower;

(v)any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased, provided such
substitute assets are subject to the Lenders’ Prior Security Interest if the
assets so sold, transferred or leased were so subject;

(vi)any sale of stock or equity of an Excluded Subsidiary;

(vii)provided no Event of Default or Potential Default exists, any sale of
Property A; provided however, the Net Cash Proceeds (after deduction of the
amount, if any, payable to Seller pursuant to Section 7.10 of the Osmose
Purchase Agreement) of any such sale of Property A shall be applied as a
mandatory prepayment in accordance with Section 5.8.1 [Asset Sales and Recovery
Events] hereof; or

(viii)provided no Event of Default or Potential Default exists, any sale,
transfer or lease of assets, other than those specifically excepted pursuant to
clauses (i) through (vii) above, which in any one sale, transfer or lease of
assets, or in any number of sales, transfers or leases of assets, involves the
sale, transfer, or lease of assets having a book value of not more than thirty
percent (30%) of the Consolidated Net Tangible Assets during the term of this
Agreement (Consolidated Net Tangible Assets shall be determined and
re-determined from time to time as of the date of any such sale, transfer, or
lease of assets and, in the case of a series of sales, transfers or leases of
assets, on the day of the first sale, transfer or lease in such series);
provided however, the Net Cash Proceeds of any such sale, transfer or lease of
assets under this clause (viii) shall be applied as a mandatory prepayment in
accordance with Section 5.8.1 [Asset Sales and Recovery Events].

8.2.8Affiliate Transactions

. Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, enter into or carry out any transaction with an Affiliate
(other than a Loan Party or a wholly-owned Subsidiary of a Loan Party to the
extent not otherwise prohibited by this Agreement) (including purchasing
property or services from or selling property or services to any Affiliate of
any Loan Party or other Person) unless such transaction is not otherwise
prohibited by this Agreement, is entered into in the ordinary course of business
upon fair and reasonable arm’s-length terms and conditions which are of a type
which are or have previously been fully disclosed to the Administrative Agent
and is in accordance with all applicable Law.

8.2.9Subsidiaries, Partnerships and Joint Ventures

. Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, own or create directly or indirectly any

103

--------------------------------------------------------------------------------

 

Subsidiaries other than (i) any Subsidiary which has joined this Agreement as a
Guarantor on the Closing Date or which is listed on Schedule 6.1.2 hereto
(excluding Koppers Assurance); (ii) any Subsidiary formed under the laws of the
United States or a state thereof after the Closing Date which joins this
Agreement as a Guarantor pursuant to Section 11.13 [Joinder of Guarantors],
provided that such Subsidiary and the Loan Parties, as applicable, shall grant
and cause to be perfected first priority Liens to the Administrative Agent for
the benefit of the Lenders (in form and substance satisfactory to the
Administrative Agent) in the assets held by, and stock of or other ownership
interests in, such Subsidiary; (iii) Excluded Subsidiaries and any subsidiary of
an Excluded Subsidiary, (iv) Foreign Subsidiaries and any subsidiary of a
Foreign Subsidiary, (v) Persons acquired in accordance with Section 8.2.6(iv),
which join this Agreement as Guarantors pursuant to Section 11.13 [Joinder of
Guarantors], provided that such Subsidiary and the Loan Parties, as applicable,
shall grant and cause to be perfected first priority Liens to the Administrative
Agent for the benefit of the Lenders (in form and substance satisfactory to the
Administrative Agent) in the assets held by, and stock of or other ownership
interests in, such Subsidiary. Except as set forth on Schedule 8.2.9 and to the
extent permitted by Section 8.2.4(vii) [Loans and Investments], each of the Loan
Parties shall not become or agree to (1) become a general or limited partner in
any general or limited partnership, except that the Loan Parties may be general
or limited partners in other Loan Parties, (2) become a member or manager of, or
hold a limited liability company interest in, a limited liability company,
except that the Loan Parties may be members or managers of, or hold limited
liability company interests in, other Loan Parties, or (3) become a party to a
Joint Venture.

8.2.10Continuation of or Change in Business

. Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, engage in any business other than as set forth on
Schedule 8.2.10, substantially as conducted and operated by such Loan Party or
Subsidiary during the present fiscal year and businesses reasonably related
thereto, and such Loan Party or Subsidiary shall not permit any material change
in the nature of such business. For avoidance of doubt, the parties recognize
that sale or dispositions of assets or Subsidiaries otherwise permitted under
this Agreement shall not violate this Section 8.2.10.

8.2.11Plans and Benefit Arrangements

. The Borrower shall not, and shall cause each member of the ERISA Group to not:

(1)fail to satisfy the minimum funding requirements of ERISA and the Code with
respect to any Plan;

(2)request a minimum funding waiver from the Internal Revenue Service with
respect to any Plan;

(3)engage in a Prohibited Transaction with respect to any Plan, Benefit
Arrangement or Multiemployer Plan which, alone or in conjunction with any other
circumstances or set of circumstances resulting in liability under ERISA, would
constitute a Material Adverse Change;

(4)fail to make when due any contribution or any other payment to any
Multiemployer Plan that the Borrower or any member of the ERISA Group may be
required

104

--------------------------------------------------------------------------------

 

to make under any agreement relating to such Multiemployer Plan, or any Law
pertaining thereto;

(5)withdraw (completely or partially) from any Multiemployer Plan or withdraw
(or be deemed under Section 4062(e) of ERISA to withdraw) from any Multiple
Employer Plan, where any such withdrawal, alone or in conjunction with any other
circumstances or set of circumstances resulting in liability under ERISA, is
likely to result in a material liability of the Borrower or any member of the
ERISA Group;

(6)terminate, or institute proceedings to terminate, any Plan under Section 4041
of ERISA, where such termination is likely to result in a material liability to
the Borrower or any member of the ERISA Group;

(7)make any amendment to any Plan in violation or contradiction of Section 436
of the Code; or

(8)fail to give any and all notices and make all disclosures and governmental
filings required under ERISA or the Code (including, without limitation, those
with respect to a Reportable Event), where such failure is likely to result in a
Material Adverse Change.

8.2.12Fiscal Year

. Holdings shall not, and shall not permit any Subsidiary of Holdings to, change
its fiscal year from the twelve-month period beginning January 1 and ending
December 31.

8.2.13Issuance of Stock

. Neither Holdings nor the Borrower shall issue any capital stock, options or
warrants, the effect of which would result in a Change of Control. Other than as
permitted under Sections 8.2.5 and 8.2.9, each of the Loan Parties other than
the Borrower and Holdings shall not, and shall not permit any of its
Subsidiaries to, issue any additional shares of its capital stock or any
options, warrants or other rights in respect thereof.

8.2.14Changes in Organizational Documents 2017 Senior Note Debt Documents

.

(i)Changes in Organizational Documents. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to capital stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents without providing at least ten (10) calendar
days’ prior written notice to the Administrative Agent and the Lenders and, in
the event such change would be materially adverse to the Lenders as determined
by the Administrative Agent in its sole discretion, obtaining the prior written
consent of the Required Lenders.

(ii)Changes in 2017 Senior Note Debt Documents. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, amend, modify, supplement
or restate any of the 2017 Senior Note Debt Documents or related documents or
waive compliance by any Person party thereto with any provision thereof without
providing at least thirty (30) calendar days’ prior written notice to the
Administrative Agent and, in the event such change

105

--------------------------------------------------------------------------------

 

could be adverse to the Lenders as reasonably determined by the Administrative
Agent, obtaining the prior written consent of the Required Lenders. Without
limiting the generality of the foregoing, the Administrative Agent may deem any
such amendment, modification, supplement or restatement to be adverse if the
covenants which relate to Holdings and its Subsidiaries set forth in the terms
and conditions of any such notes and related documents are more restrictive in
any material respect than the covenants set forth in this Agreement.

8.2.15Minimum Fixed Charge Coverage Ratio

. The Loan Parties shall not permit the Fixed Charge Coverage Ratio, calculated
as of the end of each fiscal quarter for the four fiscal quarters then ended, to
be less than 1.1 to 1.0.

8.2.16Maximum Total Secured Leverage Ratio

. The Loan Parties shall not permit the Total Secured Leverage Ratio, calculated
as of the end of each fiscal quarter for the four fiscal quarters then ended, to
exceed 3.25 to 1.00, with step downs (A) if an Equity Issuance has not occurred,
to (i) 3.00 to 1.00 on June 30, 2019, and (ii) 2.75 to 1.00 on December 31,
2019; and (B) if an Equity Issuance has occurred, to (i) 3.00 to 1.00 upon such
Equity Issuance, and (ii) 2.75 to 1.00 on June 30, 2019; provided, that if
(i) the maximum Total Secured Leverage Ratio required pursuant to this
Section 8.2.16 as of such date is not more than 2.75 to 1.00 and (ii) Undrawn
Availability is at least $50,000,000, then the Borrower may elect, with prior
written notice to the Administrative Agent, to increase the applicable maximum
Total Secured Leverage Ratio to 3.00 to 1.00 during the period of four (4)
consecutive fiscal quarters immediately following the consummation of a Material
Acquisition (commencing with the fiscal quarter in which such Material
Acquisition occurs) (a “Material Acquisition Period”); provided further, that
(a) immediately after the end of a Material Acquisition Period, the Total
Secured Leverage Ratio shall automatically revert to 2.75 to 1.00 and (b) there
shall be not more than one (1) Material Acquisition Period during the term of
this Agreement.

8.2.17Maximum Total Leverage Ratio

. The Loan Parties shall not permit the Total Leverage Ratio, calculated as of
the end of each fiscal quarter for the four fiscal quarters then ended, to
exceed 5.50 to 1.00, with step downs (A) if an Equity Issuance has not occurred,
to (i) 5.25 to 1.00 on June 30, 2019, (ii) 5.00 to 1.00 on December 31, 2019,
and (iii) 4.75 to 1.00 on December 31, 2020; and (B) if an Equity Issuance has
occurred, to (i) 5.25 to 1.00 upon such Equity Issuance, (ii) 5.00 to 1.00 on
June 30, 2019, and (iii) 4.75 to 1.00 on December 31, 2020.

8.3Reporting Requirements

. The Loan Parties will furnish or cause to be furnished to the Administrative
Agent and each of the Lenders:

8.3.1Quarterly Financial Statements

. As soon as available and in any event within forty-five (45) calendar days
after the end of each of the first three fiscal quarters in each fiscal year,
financial statements of Holdings and its Subsidiaries, consisting of a
consolidated balance sheet as of the end of such fiscal quarter and related
consolidated statements of income and cash flows for the fiscal quarter then
ended and the fiscal year through that date, which shall include in the notes
thereto the condensed consolidating balance sheet and condensed consolidating
statements of income and cash flows for Holdings and its Subsidiaries, all in
reasonable detail and certified (subject to normal year-end audit adjustments)
by the Chief Executive Officer, President, Chief Financial Officer, or Treasurer
of Holdings as having been prepared in accordance with GAAP, consistently
applied, and setting forth in comparative form

106

--------------------------------------------------------------------------------

 

the respective financial statements for the corresponding date and period in the
previous fiscal year. Simultaneously with the delivery of the financial
statements referred to above, the Borrower shall also furnish to the
Administrative Agent and the Lenders a report on environmental matters occurring
during such fiscal quarter with such information and in form and scope
satisfactory to the Administrative Agent.

8.3.2Annual Financial Statements

. As soon as available and in any event within ninety (90) calendar days after
the end of each fiscal year of Holdings, financial statements of Holdings and
its Subsidiaries consisting of a consolidated balance sheet as of the end of
such fiscal year, and related consolidated statements of income, stockholders’
equity and cash flows for the fiscal year then ended, which shall include in the
notes thereto the condensed consolidating balance sheet and condensed
consolidating statements of income and cash flows for Holdings and its
Subsidiaries, all in reasonable detail and setting forth in comparative form the
financial statements as of the end of and for the preceding fiscal year, and
certified by independent certified public accountants of nationally recognized
standing satisfactory to the Administrative Agent. The certificate or report of
accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of any Loan Party under any of the Loan Documents.
Simultaneously with the delivery of the financial statements referred to above,
the Borrower shall also furnish to the Administrative Agent and the Lenders a
report on environmental matters occurring during the fourth fiscal quarter of
such year which contains such information and in form and scope satisfactory to
the Administrative Agent.

8.3.3Certificate of the Borrower

. Concurrently with the financial statements of Holdings and its Subsidiaries
furnished to the Administrative Agent and to the Lenders pursuant to
Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements] (other than the financial statements furnished with respect to the
fiscal year ending December 31, 2016), a certificate (each, a “Compliance
Certificate”) of Holdings signed by the Chief Executive Officer, President,
Chief Financial Officer, or Treasurer of Holdings, in the form of Exhibit 8.3.3,
to the effect that, except as described pursuant to Section 8.3.4 [Notice of
Default], (i) the representations and warranties of the Borrower contained in
Section 6 and in the other Loan Documents are true on and as of the date of such
certificate with the same effect as though such representations and warranties
had been made on and as of such date (except representations and warranties
which expressly relate solely to an earlier date or time) and the Loan Parties
have performed and complied with all covenants and conditions hereof, (ii) no
Event of Default or Potential Default exists and is continuing on the date of
such certificate, (iii) containing calculations in sufficient detail to
demonstrate compliance as of the date of such financial statements with all
financial covenants contained in Section 8.2 [Negative Covenants] and setting
forth as of the date of such financial statements a detailed calculation of the
Net Senior Secured Leverage Ratio and (iv) containing a listing as of the date
of such financial statements of the identity and amount of (y) the outstanding
Lender-Provided Credit Arrangements and (z) the outstanding Guaranties under
Section 8.2.3(v).

8.3.4Notice of Default

. Promptly after any officer of any Loan Party has learned of the occurrence of
an Event of Default or Potential Default, a certificate signed by the

107

--------------------------------------------------------------------------------

 

Chief Executive Officer, President, Chief Financial Officer, Treasurer, or
Director of such Loan Party setting forth the details of such Event of Default
or Potential Default and the action which such Loan Party proposes to take with
respect thereto.

8.3.5Notice of Litigation

. Promptly after the commencement thereof, notice of all (i) actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party which relate to the
Collateral, involve a claim or series of claims in excess of $10,000,000 or,
(ii) Environmental Complaint, individually or in the aggregate which exceeds
$10,000,000 or a Safety Complaint, individually or in the aggregate, which
exceeds $10,000,000, which in any such case listed in clause (i) or (ii) would,
if adversely determined, constitute a Material Adverse Change.

8.3.6Certain Events

. Written notice to the Administrative Agent:

(1)at least ten (10) Business Days prior thereto, with respect to any proposed
sale or transfer of assets pursuant to clause (vi) of Section 8.2.7
[Dispositions of Assets or Subsidiaries],

(2)within the time limits set forth in Section 8.2.14(i) [Changes in
Organizational Documents], any amendment to the organizational documents of any
Loan Party; and

(3)at least ten (10) Business Days prior thereto, with respect to any change in
any Loan Party’s locations from the locations set forth in Schedule A to the
Security Agreement; and

(4)Immediately in the event that the Borrower or its accountants conclude or
advise that any previously issued financial statement, audit report or interim
review should no longer be relied upon or that disclosure should be made or
action should be taken to prevent future reliance, notice in writing setting
forth the details thereof and the action which the Borrower proposes to take
with respect thereto.

8.3.7Budgets, Forecasts, Other Reports and Information

. Promptly upon their becoming available to the Borrower:

(1)Holdings’ consolidated annual budget, including a consolidated balance sheet,
income statement and cash flow statement, and consolidated forecasts or
projections of Holdings and its subsidiaries, to be supplied not later than
sixty (60) days after the commencement of the fiscal year to which any of the
foregoing may be applicable,

(2)any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders,

(3)regular or periodic reports, including Forms 10-K, 10-Q and 8-K, registration
statements and prospectuses, filed by the Borrower with the Securities and
Exchange Commission,

108

--------------------------------------------------------------------------------

 

(4)a copy of any material order in any proceeding to which the Borrower or any
of its Subsidiaries is a party issued by any Official Body,

(5)a duly completed copy of IRS Form 8886 or any successor form, in the event
that the Borrower has notified the Administrative Agent of its intention to
treat the Loans and/or Letters of Credit as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4); and

(6)such other reports and information as any of the Lenders may from time to
time reasonably request. The Borrower shall also notify the Lenders promptly of
the enactment or adoption of any Law which results in a Material Adverse Change.

8.3.8Notices Regarding Plans and Benefit Arrangements

.

8.3.8.1Certain Events. Promptly upon becoming aware of the occurrence thereof,
notice (including the nature of the event and, when known, any action taken or
threatened by the United States Department of Labor, the Internal Revenue
Service or the PBGC with respect thereto) of:

(1)any Reportable Event with respect to the Borrower or any other member of the
ERISA Group,

(2)any Prohibited Transaction which could subject the Borrower or any other
member of the ERISA Group to a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Code in connection with any
Plan, any Benefit Arrangement or any trust or other funding vehicle created
thereunder,

(3)any assertion of material withdrawal liability with respect to any
Multiemployer Plan,

(4)any partial or complete withdrawal from a Multiemployer Plan by the Borrower
or any other member of the ERISA Group under Title IV of ERISA (or assertion
thereof), where such withdrawal is likely to result in material withdrawal
liability,

(5)any cessation of operations (by the Borrower or any other member of the ERISA
Group) at a facility in the circumstances described in Section 4062(e) of ERISA,

(6)withdrawal by the Borrower or any other member of the ERISA Group from a
Multiple Employer Plan,

(7)a failure by the Borrower or any other member of the ERISA Group to make a
payment to a Plan that is required to avoid the imposition of a Lien of any kind
under ERISA;,

(8)the approval or adoption of any amendment to a Plan that results in the
imposition of a Lien, or in a requirement to post security, or otherwise
encumber assets of the Plan, the Borrower or any member of the ERISA Group,
pursuant to ERISA, or

109

--------------------------------------------------------------------------------

 

(9)any change in the actuarial assumptions or funding methods used for any Plan,
where the effect of such change is to materially increase or materially reduce
the unfunded benefit liability or obligation to make periodic contributions.

8.3.8.2Notices of Involuntary Termination and Annual Reports. Promptly after
receipt thereof, copies of (a) all notices received by the Borrower or any other
member of the ERISA Group of the PBGC’s intent to terminate any Plan
administered or maintained by the Borrower or any member of the ERISA Group, or
to have a trustee appointed to administer any such Plan; and (b) at the request
of the Administrative Agent or any Lender each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any other member of the ERISA
Group, and schedules showing the amounts contributed to each such Plan by or on
behalf of the Borrower or any other member of the ERISA Group in which any of
their employees (whether current or former) participate or from which such
employees (whether current or former) may derive a benefit, and each Schedule B
(Actuarial Information) to the annual report filed by the administrator of the
Plan, the Borrower or any other member of the ERISA Group with the Internal
Revenue Service with respect to each such Plan.

8.3.8.3Notice of Voluntary Termination. Promptly upon the filing thereof, copies
of any Form 501, Form 5310, or any successor or equivalent form to such Forms,
filed with the PBGC or the Internal Revenue Service in connection with the
termination of any Plan under Section 4041 of ERISA.

9.DEFAULT

9.1Events of Default

. An Event of Default shall mean the occurrence or existence of any one or more
of the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

9.1.1Payments Under Loan Documents

. The Borrower shall fail to pay any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit or Obligation or any interest on
any Loan, Reimbursement Obligation or Letter of Credit Obligation or any other
amount owing hereunder or under the other Loan Documents on the date on which
such principal, interest or other amount becomes due in accordance with the
terms hereof or thereof;

9.1.2Breach of Warranty

. Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

9.1.3Anti-Terrorism Laws

. Any representation or warranty contained in Section 6.1.25 [Anti-Terrorism
Laws] is or becomes false or misleading at any time;

9.1.4Breach of Negative and Certain Other Covenants, Visitation Rights or
Anti-Terrorism Laws

. Any of the Loan Parties shall default in the observance or performance of

110

--------------------------------------------------------------------------------

 

any covenant contained in Section 8.1.6 [Visitation Rights], Section 8.1.13
[Anti-Terrorism Laws], or Section 8.2 [Negative Covenants];

9.1.5Breach of Other Covenants

. Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of thirty calendar days
after any officer of any Loan Party becomes aware of the occurrence thereof
(such grace period to be applicable only in the event such default can be
remedied by corrective action of the Loan Parties as determined by the
Administrative Agent in its sole discretion);

9.1.6Defaults in Other Agreements or Indebtedness

. (i) A default or event of default shall occur at any time under the terms of
any other agreement involving borrowed money or the extension of credit or any
other Indebtedness under which any Loan Party or Subsidiary of any Loan Party
may be obligated as a borrower or guarantor in excess of $15,000,000 in the
aggregate, and such breach, default or event of default consists of the failure
to pay (beyond any period of grace permitted with respect thereto, whether
waived or not) any Indebtedness when due (whether at stated maturity, by
acceleration or otherwise) or if such breach or default permits or causes the
acceleration of any Indebtedness (whether or not such right shall have been
waived), or (ii) the termination of any commitment to lend;

9.1.7Final Judgments or Orders

. Any final judgments or orders for the payment of money (not covered by
insurance for which there is no dispute with respect to coverage by the
applicable insurance carrier) in excess of $15,000,000 in the aggregate shall be
entered against any Loan Party by a court having jurisdiction in the premises,
which judgment is not discharged, vacated, bonded or stayed pending appeal
within a period of thirty (30) days from the date of entry;

9.1.8Loan Document Unenforceable

. Any of the Loan Documents shall cease to be legal, valid and binding
agreements enforceable against the party executing the same or such party’s
successors and assigns (as permitted under the Loan Documents) in accordance
with the respective terms thereof or shall in any way be terminated (except in
accordance with its terms) or become or be declared ineffective or inoperative
or shall in any way be challenged or contested or cease to give or provide the
respective Liens, security interests, rights, titles, interests, remedies,
powers or privileges intended to be created thereby;

9.1.9Uninsured Losses; Proceedings Against Assets

. There shall occur any material uninsured damage to or loss, theft or
destruction of any of the Collateral in excess of $15,000,000 or the Collateral
or any other of the Loan Parties’ or any of their Subsidiaries’ assets are
attached, seized, levied upon or subjected to a writ or distress warrant; or
such come within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors and the same is not cured within thirty (30) days
thereafter;

9.1.10Notice of Lien or Assessment

. A notice of Lien or assessment in excess of $10,000,000 which is not a
Permitted Lien is filed of record with respect to all or any part of any of the
Loan Parties’ or any of their Subsidiaries’ assets by the United States, Canada,
Bermuda or any department, agency or instrumentality of the foregoing, or by any
state, county, provincial, municipal or other governmental agency, including the
PBGC, or any taxes or debts

111

--------------------------------------------------------------------------------

 

owing at any time or times hereafter to any one of these becomes payable and the
same is not paid within thirty (30) days after the same becomes payable;

9.1.11Insolvency

. Any Loan Party or any Subsidiary of a Loan Party ceases to be Solvent or
admits in writing its inability to pay its debts as they mature;

9.1.12Events Relating to Plans and Benefit Arrangements

. Any of the following occurs: (i) any Reportable Event, which the
Administrative Agent determines in good faith constitutes grounds for the
termination of any Plan by the PBGC, or for the appointment of a trustee by the
PBGC to administer or liquidate any Plan, shall have occurred and be continuing;
(ii) proceedings shall have been instituted or other action taken to terminate
any Plan, or a termination notice shall have been filed with respect to any Plan
under Section 4041 of ERISA; (iii) a trustee shall be appointed by the PBGC to
administer or liquidate any Plan; (iv) the PBGC shall give notice of its intent
to institute proceedings to terminate any Plan or Plans or to appoint a trustee
to administer or liquidate any Plan; and, in the case of the occurrence of (i),
(ii), (iii) or (iv) above, the Administrative Agent determines in good faith
that the amount of the Borrower’s or any ERISA Group member’s liability, whether
alone or in conjunction with others, is likely to exceed $15,000,000; (v) the
Borrower or any member of the ERISA Group shall fail to make any contributions
or other payments when due to a Plan or a Multiemployer Plan; (vi) the Borrower
or any other member of the ERISA Group shall make any amendment to a Plan with
respect to which security is required under ERISA; (vii) the Borrower or any
other member of the ERISA Group shall withdraw completely or partially from a
Multiemployer Plan; (viii) the Borrower or any other member of the ERISA Group
shall withdraw (or shall be deemed under Section 4062(e) of ERISA to withdraw)
from a Multiple Employer Plan; or (ix) any applicable Law is adopted, changed or
interpreted by any Official Body with respect to or otherwise affecting one or
more Plans, Multiemployer Plans or Benefit Arrangements and, with respect to any
of the events specified in (v), (vi), (vii), (viii) or (ix), the Administrative
Agent determines in good faith that any such occurrence would be reasonably
likely to result in a Material Adverse Change;

9.1.13Cessation of Business

. Any Loan Party or Subsidiary of a Loan Party ceases to conduct its business as
contemplated, except as expressly permitted under Section 8.2.6 [Liquidations,
Mergers, Etc.] or 8.2.7 [Dispositions of Assets or Subsidiaries], or any Loan
Party or Subsidiary of a Loan Party is enjoined, restrained or in any way
prevented by court order from conducting all or any material part of its
business and such injunction, restraint or other preventive order is not
dismissed within thirty (30) days after the entry thereof;

9.1.14Change of Control

. A Change of Control shall have occurred;

9.1.15Beazer East Default

. (1) (a) A failure by Beazer East to pay any obligation or set of obligations
under Article VII of the Beazer Acquisition Agreement (not covered by insurance
for which there is no dispute with respect to coverage by the applicable
insurance carrier) in excess of $15,000,000 in the aggregate, which failure
shall have continued for a period of 30 days or more, or (b) any other failure
by Beazer East to perform any obligation or set of obligations under Article VII
of the Beazer Acquisition Agreement which the Required Lenders shall have
determined in good faith has had, is having, or would be reasonably likely to
have, a Material Adverse Change; and (2) a failure to perform by Beazer Limited
under the

112

--------------------------------------------------------------------------------

 

Beazer Acquisition Agreement Guarantee with respect to such obligation or set of
obligations; provided, however, that if an arbitration proceeding or
arbitrations proceedings shall have been instituted under Article XI of the
Beazer Acquisition Agreement with respect to such obligation or set of
obligations, such failure by Beazer East to perform shall not constitute an
Event of Default hereunder unless and until (w) a final decision shall have been
rendered against Beazer East in such arbitration proceeding and Beazer East
shall have failed to perform such obligation for a period of thirty days after
such final decision has been rendered, (x) the Required Lenders shall have
determined in good faith that such arbitration proceeding is not being
diligently prosecuted, (y) a period of one year shall have passed since the
commencement of such arbitration proceeding, or (z) the Borrower shall have
expended more than $15,000,000 in the aggregate in unreimbursed expenditures as
a result of such failure to perform by Beazer East and Beazer Limited;

9.1.16Involuntary Proceedings

. A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
Subsidiary of a Loan Party in an involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, receiver and manager, liquidator,
provisional liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, and such proceeding shall remain undismissed or unstayed and in effect
for a period of thirty (30) consecutive days or such court shall enter a decree
or order granting any of the relief sought in such proceeding; or

9.1.17Voluntary Proceedings

. Any Loan Party or Subsidiary of a Loan Party shall commence a voluntary case
under any applicable bankruptcy, insolvency, reorganization or other similar law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such law, or shall consent to the appointment or
taking possession by a receiver, receiver and manager, liquidator, provisional
liquidator, assignee, custodian, trustee, sequestrator, administrator,
conservator (or other similar official) of itself or for any substantial part of
its property or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
action in furtherance of any of the foregoing.

9.2Consequences of Event of Default

.

9.2.1Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings

. If an Event of Default specified under Sections 9.1.1 through 9.1.15 shall
occur and be continuing, the Lenders and the Administrative Agent shall be under
no further obligation to make Loans and the Issuing Lenders shall be under no
obligation to issue Letters of Credit and the Administrative Agent may, and upon
the request of the Required Lenders, shall (i) by written notice to the
Borrower, declare the unpaid principal amount of the Notes then outstanding and
all interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrower to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and (ii) require the Borrower to, and the Borrower shall
thereupon,

113

--------------------------------------------------------------------------------

 

deposit in a non-interest-bearing account with the Administrative Agent, as Cash
Collateral for its Obligations under the Loan Documents, an amount equal to the
maximum amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrower hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such cash as security for such
Obligations. Upon the curing of all Events of Default to the satisfaction of the
Required Lenders, the Administrative Agent shall return such Cash Collateral to
the Borrower; and

9.2.2Bankruptcy, Insolvency or Reorganization Proceedings

. If an Event of Default specified under Section 9.1.16 [Involuntary
Proceedings] or Section 9.1.17 [Voluntary Proceedings] shall occur, the Lenders
shall be under no further obligations to make Loans hereunder and the Issuing
Lenders shall be under no obligation to issue Letters of Credit and the unpaid
principal amount of the Loans then outstanding and all interest accrued thereon,
any unpaid fees and all other Indebtedness of the Borrower to the Lenders
hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and

9.2.3Set-off

. If an Event of Default shall have occurred and be continuing, each Lender,
each Issuing Lender, and each of their respective Affiliates and any participant
of such Lender or Affiliate which has agreed in writing to be bound by the
provisions of Section 5.4 [Sharing of Payments by Lenders] is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Loan Party against any and all of the Obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, such Issuing Lender, Affiliate or participant, irrespective of
whether or not such Lender, Issuing Lender, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or such Issuing
Lender different from the branch or office holding such deposit or obligated on
such Indebtedness. The rights of each Lender, each Issuing Lender and their
respective Affiliates and participants under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such Issuing Lender or their respective Affiliates and participants may have.
Each Lender and each Issuing Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application; and

9.2.4Application of Proceeds

. From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 9.2 and until Payment in Full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Administrative Agent, shall be applied as follows:

(i)First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the

114

--------------------------------------------------------------------------------

 

Administrative Agent in its capacity as such, each Issuing Lender in its
capacity as such and the Swing Loan Lender in its capacity as such, ratably
among the Administrative Agent, the Issuing Lenders and Swing Loan Lender in
proportion to the respective amounts described in this clause First payable to
them;

(ii)Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

(iii)Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

(iv)Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender-Provided Hedges, Lender-Provided Treasury Arrangements and
Lender-Provided Credit Arrangements, ratably among the Lenders, the Issuing
Lenders, and the Lenders or Affiliates of Lenders which provide Lender-Provided
Hedges, Lender-Provided Treasury Arrangements and Lender-Provided Credit
Arrangements, in proportion to the respective amounts described in this clause
Fourth held by them;

(v)Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any undrawn amounts under outstanding Letters of Credit; and

(vi)Last, the balance, if any, to the Loan Parties or as required by Law.

Notwithstanding anything to the contrary in this Section 9.2.4, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.4.

9.2.5Collateral Sharing

. All Liens granted under the Security Agreement, the Patent Trademark and
Copyright Security Agreement, the Pledge Agreement and any other Loan Document
(the “Collateral Documents”) shall secure ratably and on a pari passu basis
(i) the Obligations in favor of the Administrative Agent and the Lenders
hereunder, and (ii) the Obligations incurred by any of the Loan Parties in favor
of any Lender, or any Affiliate of any Lender, which provides a Lender-Provided
Hedge, a Lender-Provided Treasury Arrangement or a Lender-Provided Credit
Arrangement (the “Hedge/Treasury/Credit Provider”). The Administrative Agent
under the Collateral Documents shall be deemed to serve and is appointed as the
collateral agent for the Hedge/Treasury/Credit Provider and the Lenders
hereunder, provided that the Administrative Agent shall comply with the
instructions and directions of the

115

--------------------------------------------------------------------------------

 

Lenders under this Agreement to the extent that this Agreement or any other Loan
Documents empowers the Lenders to direct the Administrative Agent, as to all
matters relating to the Collateral, including the maintenance and disposition
thereof. No Hedge/Treasury/Credit Provider (except in its capacity as a Lender
hereunder) shall be entitled or have the power to direct or instruct the
Administrative Agent on all matters relating to the Collateral, including the
maintenance and disposition thereof or to control or direct in any manner the
maintenance or disposition of the Collateral.

9.2.6Other Rights and Remedies

. In addition to all of the rights and remedies contained in this Agreement or
in any of the other Loan Documents, the Administrative Agent shall have all of
the rights and remedies of a secured party under the Uniform Commercial Code or
other applicable Law, all of which rights and remedies shall be cumulative and
non-exclusive, to the extent permitted by Law. The Administrative Agent may, and
upon the request of the Required Lenders shall, exercise all post-default rights
granted to the Administrative Agent and the Lenders under the Loan Documents or
applicable Law.

9.2.7Notice of Sale

. Any notice required to be given by the Administrative Agent of a sale, lease,
or other disposition of the Collateral or any other intended action by the
Administrative Agent, if given ten (10) days prior to such proposed action,
shall constitute commercially reasonable and fair notice thereof to the
Borrower.

9.2.8Enforcement of Rights and Remedies

. Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with this Section 9.2 for the benefit of all
the Lenders and the Issuing Lender; provided that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Lender or the Swing Loan Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Issuing Lender or Swing
Loan Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 9.2.3
(subject to the terms of Section 5.4 [Sharing of Payments by Lenders]), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Insolvency Proceeding; and provided, further, that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to this Section 9.2.8, and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 5.4 [Sharing of Payments by Lenders], any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.ADMINISTRATIVE AGENT

116

--------------------------------------------------------------------------------

 

10.1Appointment and Authority

. Each of the Lenders and each Issuing Lender hereby irrevocably appoints PNC to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Section 10 are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lenders,
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.

10.2Rights as a Lender

. The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

10.3Exculpatory Provisions

. The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a final non-

117

--------------------------------------------------------------------------------

 

appealable judgment of a court of competent jurisdiction. The Administrative
Agent shall be deemed not to have knowledge of any Potential Default or Event of
Default unless and until notice describing such Potential Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.4Reliance by Administrative Agent

. The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, increase or renewal of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance, extension, increase or renewal of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.4.1Delegation of Duties

. The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub agents appointed by the Administrative Agent. The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section 10 shall apply to any such
sub agent and to the Related Parties of the Administrative Agent and any such
sub agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

10.4.2Resignation of Administrative Agent

. The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lenders and the Borrower.

118

--------------------------------------------------------------------------------

 

Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with approval from the Borrower (so long as no Event of Default has
occurred and is continuing), to appoint a successor, such approval not to be
unreasonably withheld or delayed. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.4.2. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and
Section 11.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

If PNC resigns as Administrative Agent under this Section 10.4.2, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

10.4.3Non-Reliance on Administrative Agent and Other Lenders

. Each Lender and each Issuing Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall

119

--------------------------------------------------------------------------------

 

from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

10.4.4No Other Duties, etc

. Anything herein to the contrary notwithstanding, none of the Administrative
Agent, the Joint Lead Arrangers, the Joint Bookrunners, the Syndication Agent,
or the Co-Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Lender hereunder.

10.4.5Administrative Agent’s Fee

. The Borrower shall pay to the Administrative Agent the nonrefundable fees (the
“Administrative Agent’s Fee”) under the terms of a letter (the “Administrative
Agent’s Letter”) between the Borrower and Administrative Agent, as amended from
time to time.

10.4.6Authorization to Release Collateral and Guarantors

. The Lenders and Issuing Lenders authorize the Administrative Agent to release
(i) any Collateral consisting of assets or equity interests sold or otherwise
disposed of in a sale or other disposition or transfer permitted under
Section 8.2.7 [Dispositions of Assets or Subsidiaries] or Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions], and (ii) any Guarantor
from its obligations under the Guaranty Agreement if the ownership interests in
such Guarantor are sold or otherwise disposed of or transferred to persons other
than Loan Parties or Subsidiaries of the Loan Parties in a transaction permitted
under Section 8.2.7 [Dispositions of Assets or Subsidiaries] or Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].

10.4.7No Reliance on Administrative Agent’s Customer Identification Program

. Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

10.4.8Authorization to Release Collateral and Guarantors

.The Lenders and Issuing Lenders authorize the Administrative Agent, to release
(i) any Collateral consisting of assets or equity interests sold or otherwise
disposed of in a sale or other disposition or transfer permitted under
Section 8.2.7 [Dispositions of Assets or Subsidiaries] or Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions], and (ii) any Guarantor
from its obligations under the Guaranty Agreement if the ownership interests in
such Guarantor are sold or otherwise disposed of or transferred to persons other
than Loan Parties or Subsidiaries of the

120

--------------------------------------------------------------------------------

 

Loan Parties in a transaction permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].

10.5Certain ERISA Matters

.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and Joint Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Loan Parties, that at least one of the following is and will be
true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I or PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the

121

--------------------------------------------------------------------------------

 

Administrative Agent and Joint Lead Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Loan Parties,
that:

(i)none of the Administrative Agent or any Joint Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
thereunder; and

(v)no fee or other compensation is being paid directly to the Administrative
Agent or any Joint Lead Arranger or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

(c)The Administrative Agent and each Joint Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage

122

--------------------------------------------------------------------------------

 

fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

11.MISCELLANEOUS

11.1Modifications, Amendments or Waivers

. With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Borrower, on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder; provided, however, that
only the consent of the Lender(s) party to any Lender-Provided Hedges,
Lender-Provided Treasury Arrangements and Lender-Provided Credit Arrangements
shall be required with respect to amendments, changes, waivers and consents to
agreements related thereto. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that no such agreement, waiver or consent may be made which will:

11.1.1Increase of Commitment

. Increase the amount of the Revolving Credit Commitment or Term Loan Commitment
of any Lender hereunder without the consent of such Lender;

11.1.2Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment

. Whether or not any Loans are outstanding, extend the Expiration Date or the
time for payment of principal or interest of any Loan (excluding the due date of
any mandatory prepayment of a Loan), the Commitment Fee or any other fee payable
to any Lender, or reduce the principal amount of or the rate of interest borne
by any Loan (other than as a result of waiving the applicability of any
post-default increase in interest rates) or reduce the Commitment Fee or any
other fee payable to any Lender, without the consent of each Lender directly
affected thereby; provided that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this Section 11.1.2;

11.1.3Release of Collateral or Guarantor

. Except for sales of assets or capital stock permitted by Section 8.2.7
[Dispositions of Assets or Subsidiaries] and releases of Guarantors and
Collateral authorized under Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures], release all or substantially all of the Collateral or any Guarantor
from its Obligations under the Guaranty Agreement without the consent of all
Lenders (other than Defaulting Lenders); or

11.1.4Miscellaneous

. Amend the definition of “Optional Currency” or Section 2.12.4(iii) [European
Monetary Union; Requests for Additional Optional Currencies], Section 5.2 [Pro
Rata Treatment of Lenders], Section 10.3 [Exculpatory Provisions] or Section 5.4
[Sharing of Payments by Lenders] or this Section 11.1, alter any provision
regarding the pro rata treatment of the Lenders or requiring all Lenders to
authorize the taking of any action or reduce any percentage specified in the
definition of Required Lenders, in each case without the consent of all of the
Lenders;

123

--------------------------------------------------------------------------------

 

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lenders, or the
Swing Loan Lender may be made without the written consent of the Administrative
Agent, the Issuing Lenders or the Swing Loan Lender, as applicable, and
provided, further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 through 11.1.4 above, the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each, a “Non-Consenting
Lender”), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.7.2 [Replacement of a Lender]. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender, and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

11.2No Implied Waivers; Cumulative Remedies

. No course of dealing and no delay or failure of the Administrative Agent or
any Lender in exercising any right, power, remedy or privilege under this
Agreement or any other Loan Document shall affect any other or future exercise
thereof or operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any further exercise thereof or of any other right, power,
remedy or privilege. The enumeration of the rights and remedies of the
Administrative Agent and the Lenders set forth in this Agreement is not intended
to be exhaustive and the exercise by the Administrative Agent and the Lenders of
any right or remedy shall not preclude the exercise of any other rights or
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise. No
reasonable delay or failure to take any action on the part of the Administrative
Agent or any Lender in exercising any right, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege or shall be construed to be a
waiver of any Event of Default.

11.3Expenses; Indemnity; Damage Waiver

.

11.3.1Costs and Expenses

. The Borrower shall pay (i) all out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket expenses
incurred by the Issuing Lenders in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (iii) all out of pocket expenses incurred by the Administrative
Agent, any Lender or any Issuing Lender (including the

124

--------------------------------------------------------------------------------

 

fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or any
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
the Administrative Agent’s regular employees and agents engaged periodically to
perform audits of the Loan Parties’ books, records and business properties.

11.3.2Indemnification by the Borrower

. The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and each Issuing Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), joint or several, incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
nonperformance by the parties hereto of their respective obligations and
enforcement hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Borrower under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
This Section 11.3.2 [Indemnification by the Borrower] shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

11.3.3Reimbursement by Lenders

. To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Sections 11.3.1 [Costs and Expenses] or 11.3.2
[Indemnification by the Borrower] to be paid by it to the Administrative Agent
(or any sub-agent thereof), the Issuing Lenders or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Issuing Lenders or such Related Party, as the case
may be, such Lender’s Ratable Share (determined as of the

125

--------------------------------------------------------------------------------

 

time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or an
Issuing Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) or
Issuing Lender in connection with such capacity.

11.3.4Waiver of Consequential Damages, Etc

. To the fullest extent permitted by applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in Section 11.3.2 [Indemnification by Borrower] shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

11.3.5Payments

. All amounts due under this Section shall be payable not later than ten (10)
days after demand therefor.

11.4Holidays

. Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Expiration Date if the Expiration
Date is not a Business Day. Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.

11.5Notices; Effectiveness; Electronic Communication

.

11.5.1Notices Generally

. Except in the case of notices and other communications expressly permitted to
be given by telephone (and except as provided in Section 11.5.2 [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to any other Person, to it at its address set forth on Schedule 1.1(B).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the

126

--------------------------------------------------------------------------------

 

extent provided in Section 11.5.2 [Electronic Communications], shall be
effective as provided in such Section.

11.5.2Electronic Communications

. Notices and other communications to the Lenders and the Issuing Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or any Issuing Lender if such Lender or such Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

11.5.3Change of Address, Etc

. Any party hereto may change its address, e mail address or telecopier number
for notices and other communications hereunder by notice to the other parties
hereto.

11.6Severability

. The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

11.7Duration; Survival

. All representations and warranties of the Loan Parties contained herein or
made in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment In Full. All
covenants and agreements of the Borrower contained herein relating to the
payment of principal, interest, premiums, additional compensation or expenses
and indemnification, including those set forth in the Notes, Section 5
[Payments] and Section 11.3 [Expenses; Indemnity; Damage Waiver], shall survive
Payment In Full. All other covenants and agreements of the Loan Parties shall
continue in full force and effect from and after the date hereof and until
Payment In Full.

11.8Successors and Assigns

.

11.8.1Successors and Assigns Generally

. The provisions of this Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Loan

127

--------------------------------------------------------------------------------

 

Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.8.2 [Assignments by Lenders], (ii) by way of
participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

11.8.2Assignments by Lenders

. Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(a)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(b)in any case not described in clause (i)(a) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, or $5,000,000 in the case of the Term Loan of such assigning Lender,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii)Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:

128

--------------------------------------------------------------------------------

 

(a)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(b)the consent of the Issuing Lenders (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv)Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(v)No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[Euro-Rate Unascertainable; Etc.], 5.9 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

11.8.3Register

. The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a record of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time. Such register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is in such register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such register shall be available for inspection by the

129

--------------------------------------------------------------------------------

 

Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

11.8.4Participations

. Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders,
and the Issuing Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Collateral or Guarantor]
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.4 [Euro-Rate Unascertainable, Etc.],
5.9 [Increased Costs], 5.11 [Indemnity] and 5.10 [Taxes] (subject to the
requirements and limitations therein, including the requirements under
Section 5.10.7 [Status of Lenders] (it being understood that the documentation
required under Section 5.10.7 [Status of Lenders] shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.8.2 [Assignments by
Lenders]; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.7.2 [Replacement of a Lender] and Section 5.7.3
[Designation of a Different Lending Office] as if it were an assignee under
Section 11.8.2 [Assignments by Lenders]; and (B) shall not be entitled to
receive any greater payment under Sections 5.9 [Increased Costs] or 5.10
[Taxes], with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.7.2
[Replacement of a Lender] and Section 5.7.3 [Designation of Different Lending
Office] with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.2.3 [Set-off] as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.4 [Sharing of Payments by Lenders] as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other

130

--------------------------------------------------------------------------------

 

obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

11.8.5Certain Pledges; Successors and Assigns Generally

. Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

11.9Confidentiality

.

11.9.1General

. Each of the Administrative Agent, the Lenders and the Issuing Lenders agrees
to maintain the confidentiality of the Information, except that Information may
be disclosed (i) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the consent of the Borrower, (viii) to the extent such
Information (Y) becomes publicly available other than as a result of a breach of
this Section or (Z) becomes available to the Administrative Agent, any Lender,
any Issuing Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or the other Loan Parties, or
(ix) on a confidential basis to (A) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities or (B) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities. In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement (but not confidential Information
regarding any Loan Party) to market data collectors, similar service providers
to the lending industry and service providers to the Administrative Agent or any
Lender in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied

131

--------------------------------------------------------------------------------

 

with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

11.9.2Sharing Information With Affiliates of the Lenders

. Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement to any such Subsidiary or Affiliate subject to the
provisions of Section 11.9.1 [General].

11.9.3Customary Advertising Material

. Each Loan Party consents to the publication by the Administrative Agent or any
Lender in advertising slicks posted on their internet sites, in pitchbooks or
sent in mailings to prospective customers and to give such other publicity to
the transactions contemplated hereby using the name, product photographs, logo
or trademark of such Loan Party as each may from time to time determine in its
sole discretion. Notwithstanding the foregoing, neither the Administrative Agent
nor any Lender shall publish the Loan Parties’ names in a newspaper or magazine
without obtaining the Borrower’s prior written approval.

11.10Counterparts; Integration; Effectiveness

.

11.10.1Counterparts; Integration; Effectiveness

. This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof including any prior confidentiality agreements and
commitments. Except as provided in Section 7 [Conditions Of Lending And Issuance
Of Letters Of Credit], this Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or e mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.11CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL

.

11.11.1Governing Law

. This Agreement shall be deemed to be a contract under the Laws of the State of
New York. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by the
Issuing Lenders, and each trade Letter of Credit

132

--------------------------------------------------------------------------------

 

shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the State of New York without regard to its conflict of
laws principles.

11.11.2SUBMISSION TO JURISDICTION

. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

11.11.3WAIVER OF VENUE

. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN THIS SECTION 11.11. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

11.11.4SERVICE OF PROCESS

. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.11.5WAIVER OF JURY TRIAL

. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL

133

--------------------------------------------------------------------------------

 

PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.12USA Patriot Act Notice

. Each Lender that is subject to the USA Patriot Act and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies Loan Parties
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Loan Parties in accordance with the USA Patriot Act.

11.13Joinder of Guarantors

. Any Subsidiary of the Borrower which is required to join this Agreement as a
Guarantor pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures] shall execute and deliver to the Administrative Agent (i) a Guarantor
Joinder in substantially the form attached hereto as Exhibit 1.1(G)(1) pursuant
to which it shall join as a Guarantor each of the documents to which the
Guarantors are parties; (ii) documents in the forms described in Section 7.1
[First Loans] modified as appropriate to relate to such Subsidiary; and
(iii) documents necessary to grant and perfect Prior Security Interests to the
Administrative Agent for the benefit of the Lenders in all Collateral held by
such Subsidiary. Unless required to be delivered sooner pursuant to the
provisions hereof, the Loan Parties shall deliver such Guarantor Joinder and
related documents to the Administrative Agent within five (5) Business Days
after the date of the filing of such Subsidiary’s articles of incorporation or
constitution if the Subsidiary is a corporation, the date of the filing of its
certificate of limited partnership if it is a limited partnership or the date of
its organization if it is an entity other than a limited partnership or
corporation.

11.14Funding by Branch, Subsidiary or Affiliate

.

11.14.1Notional Funding

. Each Lender shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 11.14 shall mean any corporation or association which is directly
or indirectly controlled by or is under direct or indirect common control with
any corporation or association which directly or indirectly controls such
Lender) of such Lender to have made, maintained or funded any Loan to which the
Euro-Rate Option applies at any time, provided that immediately following (on
the assumption that a payment were then due from the Borrower to such other
office), and as a result of such change, the Borrower would not be under any
greater financial obligation pursuant to Section 2.12.4(ii) [Additional
Compensation in Certain Circumstances] than it would have been in the absence of
such change. Notional funding offices may be selected by each Lender without
regard to such Lender’s actual methods of making,

134

--------------------------------------------------------------------------------

 

maintaining or funding the Loans or any sources of funding actually used by or
available to such Lender.

11.14.2Actual Funding

. Each Lender shall have the right from time to time to make or maintain any
Loan by arranging for a branch, Subsidiary or Affiliate of such Lender to make
or maintain such Loan subject to the last sentence of this Section 11.14.2. If
any Lender causes a branch, Subsidiary or Affiliate to make or maintain any part
of the Loans hereunder, all terms and conditions of this Agreement shall, except
where the context clearly requires otherwise, be applicable to such part of the
Loans to the same extent as if such Loans were made or maintained by such
Lender, but in no event shall any Lender’s use of such a branch, Subsidiary or
Affiliate to make or maintain any part of the Loans hereunder cause such Lender
or such branch, Subsidiary or Affiliate to incur any cost or expenses payable by
the Borrower hereunder or require the Borrower to pay any other compensation to
any Lender (including any expenses incurred or payable pursuant to
Section 2.12.4(ii) [Additional Compensation in Certain Circumstances]) which
would otherwise not be incurred.

11.14.3Right to Realize on Collateral and Enforce Guaranty

. Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender and each
Issuing Lender hereby agree that no Lender shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent on behalf of Lenders in accordance
with the terms hereof.

11.15Acknowledgment and Consent to Bail-In of EEA Financial Institutions

. Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable, (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

11.16No Advisory or Fiduciary Responsibility

. In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees that:
(i)(A) the arranging and other services regarding this Agreement provided by the
Lenders are arm’s-length commercial transactions between the Loan Parties and
their respective Affiliates, on the one hand, and the Lenders, on the other
hand, (B) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed

135

--------------------------------------------------------------------------------

 

appropriate, and (C) the Loan Parties are capable of evaluating, and understand
and accept, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii)(A) each of the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Loan Party or any of its Affiliates, or any
other Person and (B) no Lender has any obligation to any Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and no Lender has any
obligation to disclose any of such interests to the Loan Parties or any of their
respective Affiliates. To the fullest extent permitted by law, each Loan Party
hereby waives and releases any claims that it may have against each of the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]

 

 

136

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(A)

PRICING GRID

VARIABLE PRICING AND LETTER OF CREDIT

FEES BASED ON NET SENIOR SECURED LEVERAGE RATIO

Level

Net Senior Secured
Leverage Ratio

Commitment Fee

Letter of Credit Fee

Base Rate Spread

Euro-Rate Spread

I

Greater than or equal to 2.50 to 1.00

0.375%

3.00%

2.00%

3.00%

II

Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

0.375%

2.75%

1.75%

2.75%

III

Less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

0.250%

2.50%

1.50%

2.50%

IV

Less than 1.50 to 1.00 but greater than or equal to 1.00 to 1.00

0.250%

2.25%

1.25%

2.25%

V

Less than 1.00 to 1.00

0.250%

2.00%

1.00%

2.00%

 

For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:

(a)The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be at the rates set in accordance with the
Compliance Certificate delivered on the Second Amendment Closing Date until the
date on which the Compliance Certificate is due to be delivered under
Section 8.3.3 [Certificate of Borrower] in connection with the fiscal quarter
ending March 31, 2018.

(b)The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be recomputed as of the fiscal quarter ending
March 31, 2018 and as of the end of each fiscal quarter ending thereafter based
on the Net Senior Secured Leverage Ratio as of such quarter end. Any increase or
decrease in the Applicable Margin, Applicable Commitment Fee Rate or the
Applicable Letter of Credit Fee Rate computed as of a quarter end shall be
effective on the date on which the Compliance Certificate evidencing such
computation is due to be delivered under Section 8.3.3 [Certificate of
Borrower], except that any changes in pricing levels relating to outstanding
Borrowing Tranches of Optional Currency Loans shall be effective upon the
expiration of the current Interest Period with respect to such Borrowing
Tranches. If a Compliance Certificate is not delivered when due in accordance
with such Section 8.3.3, then the rates in the applicable Level I shall apply as
of the first Business Day after

 

--------------------------------------------------------------------------------

 

the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.

(c)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Net Senior Secured Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Net Senior Secured Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or any Issuing Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any Issuing Lender, as the case may be, under Section 2.9 [Letter
of Credit Subfacility] or Section 4.3 [Interest After Default] or Section 9
[Default]. The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

 

 

Schedule 1.1(A) – Page 2

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

Lender

Amount of Commitment for Revolving Credit Loans

Amount of Commitment for Term Loans

Commitment

Ratable Share

Name:PNC Bank, National Association
Address:The Tower at PNC
300 Fifth Avenue
Pittsburgh, Pennsylvania 15222
Attention: Tracy J. DeCock, Senior Vice President
Email:tracy.decock@pnc.com
Telephone:412-762-9999
Telecopy:412-762-4718

with a copy to:

Name:PNC Agency Services
Address:PNC Bank, National Association
PNC Firstside Center
500 First Avenue
Pittsburgh, Pennsylvania 15219
Attention:Steven Franceschi
Email:steven.franceschi@pnc.com
Telephone:412-762-7691

$85,714,285.69

$14,285,714.31

$100,000,000.00

14.285714286%

Name: Wells Fargo Bank, National
Association
Address:Four Gateway Center
444 Liberty Avenue, Suite 1400
Pittsburgh, PA 15222
Attention: J. Barrett Donovan
Email:barrett.donovan@wellsfargo.com
Telephone:412-454-4603

$70,285,714.29

$11,714,285.71

$82,000,000.00

11.714285714%

Name: Bank of America, N.A.
Address: US Steel Tower
600 Grant Street, 53rd Floor
Pittsburgh, PA 15219
Attention: Katie Osele
Email:katherine.osele@baml.com
Telephone:412-338-8742
Telecopy:212-909-8548

$57,857,142.86

$9,642,857.14

$67,500,000.00

9.642857143%

 

--------------------------------------------------------------------------------

 

Lender

Amount of Commitment for Revolving Credit Loans

Amount of Commitment for Term Loans

Commitment

Ratable Share

Name: Fifth Third Bank
Address: Gulf Tower
707 Grant Street, 21st Floor
MD AGTB21
Pittsburgh, PA 15219
Attention: Michael S. Barnett
Email:michael.barnett@53.com
Telephone:412-291-5457
Telecopy:412-291-5411

$57,857,142.86

$9,642,857.14

$67,500,000.00

9.642857143%

Name: Bank of Montreal
Address: 115 S. LaSalle Street
25th Floor West
Chicago, IL 60603
Attention: Joshua Hovermale
Email:joshua.hovermale@bmo.com
Telephone:312-461-7120
Telecopy:312-293-4327

$42,857,142.86

$7,142,857.14

$50,000,000.00

7.142857143%

Name: MUFG Bank, Ltd.
Address: 1221 Avenue of the Americas
New York, NY 10020-1104
Attention: Mustafa Khan
Email:mukhan@us.mufg.jp
Telephone:212-782-4458

$42,857,142.86

$7,142,857.14

$50,000,000.00

7.142857143%

Name: Citizens Bank of Pennsylvania
Address: 525 William Penn Place
PW 2625
Pittsburgh, PA 15219
Attention: Carl Tabacjar
Email:carl.s.tabacjar@citizensbank.com
Telephone:412-867-2432

$42,857,142.86

$7,142,857.14

$50,000,000.00

7.142857143%

Name: KeyBank National Association
Address: 11 Stanwix Street, 15th Floor
Pittsburgh, PA 15222
Attention: Philip Medsger
Email:philip_medsger@keybank.com
Telephone:412-807-2803

$42,857,142.86

$7,142,857.14

$50,000,000.00

7.142857143%

Schedule 1.1(B) – Page 2

--------------------------------------------------------------------------------

 

Lender

Amount of Commitment for Revolving Credit Loans

Amount of Commitment for Term Loans

Commitment

Ratable Share

Name: SunTrust Bank
Address: 500 West Monroe Street
Chicago, Illinois 60661
Attention: Lisa Garling
Email:Lisa.Garling@suntrust.com
Telephone:312-356-3295

$34,285,714.29

$5,714,285.71

$40,000,000.00

5.714285714%

Name: Northwest Bank
Address: 535 Smithfield Street, Suite 501
Pittsburgh, PA 15222
Attention: C. Forrest Tefft
Email:ftefft@nwbcorp.com
Telephone:412-325-6216 ext 3

$30,000,000.00

$5,000,000.00

$35,000,000.00

5.000000000%

Name: The Huntington National Bank
Address: 222 North LaSalle
Suite 1200
Chicago, IL 60601
Attention: Michael Kiss
Email:Michael.Kiss@huntington.com
Telephone:312-762-2163
Telecopy:877-860-4154

$30,000,000.00

$5,000,000.00

$35,000,000.00

5.000000000%

Name: First National Bank of Pennsylvania
Address: 12 Federal Street
Pittsburgh, PA 15212
Attention: Dennis F. Lennon
Email:Lennon@fnb-corp.com
Telephone:412-395-2042
Telecopy:412-231-3584

$30,000,000.00

$5,000,000.00

$35,000,000.00

5.000000000%

Name: First Commonwealth Bank
Address: 437 Grant Street
Frick Building, Suite 1600
Pittsburgh, PA 15219
Attention: Joseph P. Hynds
Email:JHynds@fcbanking.com
Telephone:412-690-2138
Telecopy:412-690-2206

$15,000,000.00

$2,500,000.00

$17,500,000.00

2.500000000%

Schedule 1.1(B) – Page 3

--------------------------------------------------------------------------------

 

Lender

Amount of Commitment for Revolving Credit Loans

Amount of Commitment for Term Loans

Commitment

Ratable Share

Name: Tristate Capital Bank
Address: 789 E. Lancaster Avenue, Suite 240
Villanova, PA 19085
Attention: Ellen Frank
Email:EFrank@tscbank.com
Telephone:610-526-6771

$11,142,857.14

$1,857,142.86

$13,000,000.00

1.857142857%

Name: Washington Financial Bank
Address: 77 South Main Street
Washington, PA 15301
Attention: Anthony M. Cardone
Email:acardone@mywashingtonfinancial.com
Telephone:724-206-1113
Telecopy:724-225-8642

$6,428,571.43

$1,071,428.57

$7,500,000.00

1.071428571%

TOTAL

$600,000,000

$100,000,000

$700,000,000

100.0000000%

 




Schedule 1.1(B) – Page 4

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Borrower and Guarantors:

ADMINISTRATIVE AGENT

Name:PNC Bank, National Association
Address:The Tower at PNC
300 Fifth Avenue, 13th Floor
Pittsburgh, Pennsylvania 15222
Attention: Tracy J. DeCock, Senior Vice President
Email:tracy.decock@pnc.com
Telephone:412-762-9999
Telecopy:412-762-4718

with a copy to:

Name:PNC Agency Services
Address:PNC Bank, National Association
PNC Firstside Center
500 First Avenue
Pittsburgh, Pennsylvania 15219
Attention:Steven Franceschi
Email:steven.franceschi@pnc.com

Telephone:412-762-7691
Telecopy:412-___-____

BORROWER:

Name: Koppers Inc.

Address:436 Seventh Avenue

Pittsburgh, Pennsylvania 15219

Attention:Louann E. Tronsberg-Deihle

Email:Tronsberg-DeihleLE@koppers.com

Telephone:412-227-2472

Telecopy:412-227-2159




Schedule 1.1(B) – Page 5

--------------------------------------------------------------------------------

 

 

GUARANTORS:

Name:[Name]

c/o Koppers Inc.

Address:436 Seventh Avenue

Pittsburgh, Pennsylvania 15219

Attention:Louann E. Tronsberg-Deihle

Email:Tronsberg-DeihleLE@koppers.com

Telephone:412-227-2472

Telecopy:412-227-2159

 

 

Schedule 1.1(B) – Page 6

--------------------------------------------------------------------------------

 

SCHEDULE 6.1.1

QUALIFICATIONS TO DO BUSINESS

Entity

Jurisdiction of
Incorporation/Organization

Jurisdictions of Qualification

Koppers Inc.

Pennsylvania

Alabama, Arkansas, California, Colorado, Connecticut, Delaware, District of
Columbia, Florida, Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky,
Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi,
Missouri, Nebraska, Nevada, New Hampshire, New Jersey, New York, North Carolina,
Ohio, Oklahoma, Oregon, South Carolina, Tennessee, Texas, Virginia, Washington,
West Virginia, Wisconsin

Koppers World-Wide Ventures Corporation

Delaware

 

Koppers Delaware, Inc.

Delaware

 

Koppers Assurance, Inc.

South Carolina

 

Koppers Asia LLC

Delaware

 

Koppers Holdings Inc.

Pennsylvania

 

Koppers Ventures Inc.

Delaware

 

Koppers Concrete Products, Inc.

Delaware

Ohio

Concrete Partners, Inc.

Delaware

 

M.A. Energy Resources, LLC

Kansas

Michigan, Tennessee, Texas

Cox Industries, Inc.

South Carolina

Texas, New Hampshire, Washington

Atlantic Pole - Georgia, LLC

South Carolina

Georgia

Atlantic Pole - Virginia, LLC

South Carolina

Virginia

Carolina Pole Leland, Inc.

North Carolina

Alabama, Florida, Georgia, Massachusetts, North Carolina, New Jersey,
Pennsylvania

Carolina Pole, Inc.

South Carolina

Kansas

Cove City Wood Preserving, Inc.

North Carolina

 

Cox Recovery Services, LLC

South Carolina

 

Cox Wood of Alabama, LLC

Alabama

 

Cox Wood of Virginia, LLC

Virginia

 

Cox Wood Preserving Company

South Carolina

 

Leland Land LLC

North Carolina

 

National Wood Sourcing, LLC

South Carolina

 

North - South Wood Preserving Company, Inc.

South Carolina

 

Ruby’s Corner, LLC

South Carolina

 

Structural Woods Preserving Co.

North Carolina

 

Sustainable Management Systems LLC

South Carolina

 

Sweetwater Wood Holdings, LLC

South Carolina

Tennessee, Georgia

Koppers Australia Holding Company Pty Ltd

Australia (Victoria)

 

Koppers Australia Pty Limited

Australia (NSW)

 

 

--------------------------------------------------------------------------------

 

Entity

Jurisdiction of
Incorporation/Organization

Jurisdictions of Qualification

Koppers Wood Products Pty. Ltd.

Australia (NSW)

Philippines

Koppers Carbon Materials & Chemicals Pty Ltd.

Australia (NSW)

 

Continental Carbon Australia Pty Ltd.

Australia (NSW)

 

Koppers Ashcroft Inc.

British Columbia (Canada)

 

Koppers Europe ApS

Denmark

 

Koppers Denmark ApS

Denmark

 

Koppers Tar Tech International ApS

Denmark

 

Koppers European Holdings ApS

Denmark

 

Koppers Poland Sp. z.o.o

Poland

 

Koppers UK Holding Ltd.

England

 

Koppers UK Limited

England

 

Koppers UK Transport Limited

England

 

Koppers Specialty Chemicals Limited

England

 

Koppers International B.V.

The Netherlands

 

Koppers Netherlands B.V.

The Netherlands

 

Koppers World-Wide Holdings C.V.

The Netherlands

 

Koppers Global Investments C.V.

The Netherlands

 

Koppers Australasian Investments C.V.

The Netherlands

 

Koppers Australasian B.V.

The Netherlands

 

Koppers UK Investments Ltd.

England

 

Tankrederij J.A. van Seumeren B.V.

The Netherlands

 

Koppers Performance Chemicals Inc.

New York

Georgia, Michigan, South Carolina, Tennessee, Washington

Koppers Railroad Structures Inc.

Delaware

Alabama, Arizona, Arkansas, California, Colorado, Connecticut, District of
Columbia, Florida, Georgia, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky,
Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi,
Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New
York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode
Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia,
Washington, West Virginia, Wisconsin, Wyoming

Koppers Railroad Structures Canada Inc.

British Columbia, Canada

Alberta, Manitoba, Ontario, Saskatchewan

Koppers-Nevada Limited-Liability Company

Nevada

 

Wood Protection Management LLC

Nevada

Texas

 

--------------------------------------------------------------------------------

 

Entity

Jurisdiction of
Incorporation/Organization

Jurisdictions of Qualification

Koppers Performance Chemicals Denmark ApS

Denmark

 

Koppers Performance Chemicals Australia Pty Ltd.

Australia

 

Koppers (Thailand) Ltd.

Thailand

 

Protim Solignum Sdn Bhd

Malaysia

 

Osmose Chile Limitada

Chile

 

Protim Solignum Ltd.

England

 

Koppers NZ LLC

New York

 

Timber Specialties Co.

Nova Scotia, Canada

Registered agents in Ontario, Alberta, British Columbia, Manitoba, Newfoundland,
Quebec and Saskatchewan

Wood Protection LP

Texas

 

Oy Koppers Finland Ab

Finland

 

Koppers Sweden AB

Sweden

 

Koppers Norway AS

Norway

 

Koppers Deutschland GmbH

Germany

 

Koppers Latvia SIA

Latvia

 

Protim Solignum South Africa Pty Ltd.

South Africa

 

Koppers Performance Chemicals New Zealand

New Zealand

 

Koppers NZ Holdings

New Zealand

 

Protim Ltd.

Ireland

 

Koppers Performance Chemicals Brasil Comercio de Preservantes Ltda.

Brazil

 

Retratar Espana S.L.

Spain

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1.2

SUBSIDIARIES1

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

 

Borrower’s United States Subsidiaries:

Concrete Partners, Inc.

Delaware corporation

1,000 shares of common stock are currently authorized.

1,000 shares of common stock are currently issued and outstanding.

Koppers Inc. owns 100% of the issued and outstanding common stock of Concrete
Partners, Inc.

Koppers Asia LLC

Delaware limited liability company

None.

None.

Koppers Inc. owns 100% of the membership interest in Koppers Asia LLC

Koppers Assurance, Inc.

South Carolina corporation

100,000 shares of common stock are currently authorized.

50,000 shares of common stock are currently issued and outstanding.

Koppers Inc. owns 100% of the issued and outstanding common stock of Koppers
Assurance, Inc.

Koppers Concrete Products, Inc.

Delaware corporation

1,000 shares of common stock are currently authorized.

1,000 shares of common stock are currently issued and outstanding.

Koppers Inc. owns 100% of the issued and outstanding common stock of Koppers
Concrete Products, Inc.

 

1 

There are no options, warrants or other rights outstanding to purchase any of
the Subsidiary Shares set forth on this Schedule 6.1.3.

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers Delaware, Inc.

Delaware corporation

1,000 shares of common stock are currently authorized.

1,000 shares of common stock are currently issued and outstanding.

Koppers Inc. owns 100% of the issued and outstanding common stock of Koppers
Delaware, Inc.

Koppers Ventures Inc.

Delaware corporation

100 shares of common stock are currently authorized.

100 shares of common stock are currently issued and outstanding.

Koppers World-Wide Ventures Corporation owns 100% of the issued and outstanding
common stock of Koppers Ventures Inc.

Koppers World-Wide Ventures Corporation

Delaware corporation

1,000 shares of common stock are currently authorized.

1,000 shares of common stock are currently issued and outstanding.

Koppers Inc. owns 100% of the issued and outstanding common stock of Koppers
World-Wide Ventures Corporation

M.A. Energy Resources, LLC

Kansas limited liability company

None.

None.

Koppers Inc. owns 100% of the membership interest in M.A. Energy Resources, LLC

Cox Industries, Inc.

South Carolina corporation

1 share of common stock is currently authorized.

1 share of common stock is currently issued and outstanding.

Koppers Inc. owns 100% of the issued and outstanding common stock of Cox
Industries, Inc.

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Atlantic Pole - Georgia, LLC

South Carolina limited liability company

None.

None.

Cox Industries, Inc. owns 100% of the membership interest in Atlantic Pole -
Georgia, LLC

Atlantic Pole - Virginia, LLC

South Carolina limited liability company

None.

None.

Cox Industries, Inc. owns 100% of the membership interest in Atlantic Pole -
Virginia, LLC

Carolina Pole Leland, Inc.

North Carolina corporation

100,000 shares of common stock are currently authorized.

100,000 shares of common stock are currently issued and outstanding.

Cox Industries, Inc. owns 100% of the issued and outstanding common stock of
Carolina Pole Leland, Inc.

Carolina Pole, Inc.

South Carolina corporation

1,000,000 shares of common stock are currently authorized.

260,000 shares of common stock are currently issued and outstanding.

Cox Industries, Inc. owns 100% of the issued and outstanding common stock of
Carolina Pole, Inc.

Cove City Wood Preserving, Inc.

North Carolina corporation

1,000,000 shares of common stock are currently authorized.

260,000 shares of common stock are currently issued and outstanding.

Cox Industries, Inc. owns 100% of the issued and outstanding common stock of
Cove City Wood Preserving, Inc.

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Cox Recovery Services, LLC

South Carolina limited liability company

None.

None.

Cox Industries, Inc. owns 100% of the membership interest in Cox Recovery
Services, LLC

Cox Wood of Alabama, LLC

Alabama limited liability company

None.

None.

Cox Industries, Inc. owns 100% of the membership interest in Cox Wood of
Alabama, LLC

Cox Wood of Virginia, LLC

Virginia limited liability company

None.

None.

Cox Industries, Inc. owns 100% of the membership interest in Cox Wood of
Virginia, LLC

Cox Wood Preserving Company

South Carolina corporation

1,000,000 shares of common stock are currently authorized.

260,000 shares of common stock are currently issued and outstanding.

Cox Industries, Inc. owns 100% of the issued and outstanding common stock of Cox
Wood Preserving Company

Leland Land LLC

North Carolina limited liability company

None.

None.

Carolina Pole, Inc. owns 100% of the membership interest in Leland Land LLC

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

National Wood Sourcing, LLC

South Carolina limited liability company

None.

None.

Cox Industries, Inc. owns 100% of the membership interest in National Wood
Sourcing, LLC

North - South Wood Preserving Company, Inc.

South Carolina corporation

100,000 shares of common stock are currently authorized.

2,000 shares of common stock are currently issued and outstanding.

Cox Industries, Inc. owns 100% of the issued and outstanding common stock of
North - South Wood Preserving Company, Inc.

Ruby’s Corner, LLC

South Carolina limited liability company

None.

None.

Cox Industries, Inc. owns 100% of the membership interest in Ruby’s Corner, LLC

Structural Woods Preserving Co.

North Carolina corporation

100,000 shares of common stock are currently authorized.

95,000 shares of common stock are currently issued and outstanding.

Cox Industries, Inc. owns 100% of the issued and outstanding common stock of
Structural Woods Preserving Co.

Sustainable Management Systems LLC

South Carolina limited liability company

None.

None.

Cox Industries, Inc. owns 100% of the membership interest in Sustainable
Management Systems LLC

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Sweetwater Wood Holdings, LLC

South Carolina limited liability company

None.

None.

Cox Industries, Inc. owns 100% of the membership interest in Sweetwater Wood
Holdings, LLC

 

Borrower’s Australian Subsidiaries:

Koppers Australia Holding Company Pty Ltd.

Australian corporation (Victoria)

Ordinary, “A” class, “B” class, “C” class, “D” class, “E” class, “F” class, “G”
class, “H” class and Redeemable Preference Shares are currently authorized.

12 Ordinary Shares fully paid are currently issued and outstanding.

Koppers Australasian B.V. owns 100% of the issued and outstanding common stock
of Koppers Australia Holding Co. Pty Ltd.

Koppers Australia Pty Ltd.

Australian corporation (NSW)

Ordinary, Shares and “C” Shares are currently authorized.

12,375,000 ordinary shares fully paid are currently issued and outstanding and
2,183,824 non- voting C shares are currently issued and outstanding.

Koppers Australia Holding Company Pty Ltd. currently owns 100% of the issued and
outstanding ordinary shares of common stock of Koppers Australia Pty. Ltd and
100% of the issued and outstanding non-voting C shares.

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers Wood Products Pty Ltd.

Australian corporation (NSW)

Directors are currently authorized to control issuance of shares.

3,500,000 ordinary shares fully paid are currently issued and outstanding.

Koppers Australia Pty. Limited currently owns 100% of the issued and outstanding
shares of nominal common stock of Koppers Wood Products Pty Ltd.

Koppers Carbon Materials & Chemicals Pty Ltd.

Australian corporation (NSW)

Directors are currently authorized to control issuance of shares.

2,000,000 ordinary shares fully paid are currently issued and outstanding.

Koppers Australia Pty. Limited currently owns 100% of the issued and outstanding
shares of nominal common stock of Koppers Carbon Materials & Chemicals Pty Ltd.

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Continental Carbon Australia Pty Ltd.

Australian corporation (NSW)

Directors are currently authorized to control issuance of shares.

8,000,000 ordinary shares fully paid are currently issued and outstanding.

Koppers Australia Pty Limited currently owns 100% of the issued and outstanding
shares of nominal common stock of Continental Carbon Australia Pty Ltd.

 

Borrower’s Canadian Subsidiaries:

Koppers Ashcroft Inc.

British Columbia, Canada corporation

Unlimited shares of capital stock without par are currently authorized.

100 shares of common stock are currently issued and outstanding.

Koppers World-Wide Ventures Corporation currently owns 100% of the issued and
outstanding shares of common stock of Koppers Ashcroft Inc.

 

Borrower’s European Subsidiaries:

Koppers Global Investments C.V.

The Netherlands – limited partnership

None.

None.

Koppers Ventures Inc. owns <1% of the interests and Koppers World-Wide Ventures
Corporation owns >99% of the interests of Koppers Global Investments C.V.

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers UK Investments Ltd.

English limited corporation

Shares of ordinary A shares and shares of ordinary B shares are currently
authorized.

198 ordinary A shares and 2 ordinary B shares of registered capital stock are
currently issued and outstanding.

Koppers UK Ltd. owns 100% of the issued and outstanding shares of ordinary A
stock and 100% of the issued and outstanding shares of ordinary B stock of
Koppers UK Investments Ltd.

Koppers Australasian Investments C.V.

The Netherlands – limited partnership

None.

None.

Koppers Ventures Inc. owns <1% of the interests and Koppers World-Wide Holdings
C.V. owns >99% of the interests of Koppers Australasian Investments C.V.

Koppers Australasian B.V.

The Netherlands – private limited liability company

One or more shares may be issued with a nominal value of EUR 1 per share.

1 share is currently issued and outstanding.

Koppers International B.V.
(Represented by its General Partner, Koppers Ventures Inc.)

owns 100% of the issued and outstanding shares of Koppers Australasian B.V.

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers Europe ApS

Danish corporation

DKK 8,375,000 shares of registered capital stock are currently authorized.

DKK 8,375,000 shares of registered capital stock are currently issued and
outstanding.

Koppers International B.V. currently owns 100% of the issued and outstanding
shares of registered capital stock of Koppers Europe ApS.

Koppers Denmark ApS

Danish corporation

DKK 70,000,000 shares of registered capital stock are currently authorized.

DKK 70,000,000 shares of registered capital stock are currently issued and
outstanding.

Koppers Europe ApS currently owns 100% of the issued and outstanding shares of
registered capital stock of Koppers Denmark ApS.

Koppers Tar Tech International ApS

Danish corporation

DKK 2,000,000 shares of registered capital stock are currently authorized.

DKK 2,000,000 shares of registered capital stock are currently issued and
outstanding.

Koppers Denmark ApS currently owns 100% of the issued and outstanding shares of
registered capital stock of Koppers Tar Tech International ApS.

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers European Holdings ApS

Danish corporation

DKK 500,000 shares of registered capital stock are currently authorized.

DKK 500,000 shares of registered capital stock are currently issued and
outstanding.

Koppers Denmark ApS owns 100% of the issued and outstanding shares of registered
capital stock of Koppers European Holdings ApS.

Koppers Poland Sp. z.o.o.

Polish corporation (limited liability company)

PLN 1.700.000 divided into 3,400 shares with a value of PLN 500 each are
currently authorized.

3,400 shares are currently issued and outstanding.

Koppers European Holdings ApS currently owns 100% of the issued and outstanding
capital stock of Koppers Poland Sp. z.o.o.

Koppers UK Holding Ltd.

English limited corporation

3,900,000 shares of registered capital stock are currently authorized.

3,900,000 shares of registered capital stock are currently issued and
outstanding.

Koppers European Holdings ApS currently owns 100% of the issued and outstanding
capital stock of Koppers UK Holding Ltd.

Koppers UK Limited

English limited corporation

3,000,000 shares of registered capital stock are currently authorized.

1,560,000 shares of registered capital stock are currently issued and
outstanding.

Koppers UK Holding Ltd. currently owns 100% of the issued and outstanding
capital stock of Koppers UK Limited.

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers UK Transport Limited

English limited corporation

20,000 ordinary shares are currently authorized.

16,150 ordinary shares are currently issued and outstanding.

Koppers UK Investments Ltd currently owns 100% of the issued and outstanding
capital stock of Koppers UK Transport Limited

Koppers Specialty Chemicals Limited

English limited corporation

100,000 ordinary shares of registered capital stock are currently authorized.

100,000 ordinary share of registered capital stock are currently issued and
outstanding.

Koppers UK Investments Ltd. currently owns 100% of the issued and outstanding
capital stock of Koppers Specialty Chemicals Limited.

Koppers International B.V.

The Netherlands – private limited liability company

90,000 shares may be issued with a nominal value of EUR 1 per share.

18,000 shares are issued and outstanding with a nominal value of EUR 1 per
share.

Koppers Australasian Investments C.V. (Represented by its General Partner,
Koppers Ventures Inc.) owns 100% of the issued and outstanding shares of Koppers
International B.V.

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers Netherlands B.V.

The Netherlands – private limited liability company

EUR 6,750,000.00 divided into 15,000 shares with a par value of EUR 450 each are
authorized.

EUR 3,150,000.00 divided into 7,000 shares with a par value of EUR 450 each are
issued and outstanding.

Koppers International B.V. owns 100% of the issued and outstanding shares of
Koppers Netherlands B.V.

Koppers World- Wide Holdings C.V.

The Netherlands – limited partnership

None.

None.

Koppers Ventures Inc. owns <1% of the interests and Koppers Global Investments
C.V. owns >99% of the interests of Koppers World-Wide Holdings C.V.

Tankrederij J.A. van Seumeren B.V.

The Netherlands – private limited liability company

NLG 75,000 (Dutch guilders) divided into 75 shares of NLG at 1,000 each are
authorized.

NLG 15,000 shares are issued and outstanding.

Koppers Netherlands B.V. owns 100% of the issued and outstanding shares of
Tankrederij J.A. van Seumeren B.V.

 

Borrower’s Subsidiaries acquired from Osmose Holdings, Inc.:

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers Performance Chemicals Inc.

New York corporation

2,250,000 shares of common stock are currently authorized. 52,600 shares of
Preferred, Series A stock are currently authorized.

774,254 shares of common stock are currently issued and outstanding. 52,600
shares of Preferred Series A stock are currently issued and outstanding.

Koppers Inc. owns 100% of the issued and outstanding common stock of Koppers
Performance Chemicals Inc. Koppers UK Limited owns 100% of the issued and
outstanding Preferred, Series A stock of Koppers Performance Chemicals Inc.

Koppers Railroad Structures Inc.

Delaware corporation

3,000 shares of common stock are currently authorized.

100 shares of common stock are currently issued and outstanding.

Koppers Inc. owns 100% of the issued and outstanding common stock of Koppers
Railroad Structures Inc.

Koppers Railroad Structures Canada Inc.

British Columbia, Canada corporation

Common shares of no maximum amount are currently authorized.

100 shares of common stock are currently issued and outstanding.

Koppers Railroad Structures Inc. owns 100% of the issued and outstanding common
stock of Koppers Railroad Structures Canada Inc.

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers-Nevada Limited-Liability Company

Nevada limited liability company

None.

None.

Koppers Performance Chemicals Inc. owns 100% of the interests of Koppers-Nevada
Limited-Liability Company.

Wood Protection Management LLC

Nevada limited liability company

None.

None.

Koppers Performance Chemicals Inc. owns 100% percent of the interests of Wood
Protection Management LLC

Koppers Performance Chemicals Denmark ApS

Danish corporation

DKK 4,001,000 shares of registered capital stock are currently authorized.

10 shares of capital stock are currently issued and outstanding.

Koppers Europe ApS owns 100% of the issued and outstanding shares of registered
capital stock of Koppers Performance Chemicals Denmark ApS

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers Performance Chemicals Australia Pty Ltd.

Australian corporation (NSW)

4 ordinary shares are currently authorized.

4 ordinary shares are currently issued and outstanding.

Koppers Australia Holding Company Pty. Ltd. owns 100% of the issued and
outstanding ordinary shares of Koppers Performance Chemicals Australia Pty. Ltd.

Koppers (Thailand) Ltd.

Thailand corporation

Registered capital is fixed at Baht 2,000,000 divided into 20,000 shares at 100
Baht per share.

20,000 shares of capital stock are currently issued and outstanding.

Koppers Performance Chemicals Inc. owns 74.995% of the issued and outstanding
shares, Protim Solignum Ltd. owns 25% of the issued and outstanding shares, and
Stuart Jepson owns 1 of the issued and outstanding shares of Koppers (Thailand)
Ltd.

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Protim Solignum Sdn Bhd

Malaysian corporation

RM 50,000 of ordinary share capital divided into 50,000 ordinary shares is
currently authorized.

2 ordinary shares are currently issued and outstanding.

Koppers Performance Chemicals Inc. and Protim Solignum Ltd. each own 50% of the
issued and outstanding ordinary shares of Protim Solignum Sdn Bhd.

Osmose Chile Limitada

Chilean corporation

CLP 5,000,000 of formal capital.

100% of the rights are currently issued and outstanding.

Koppers Performance Chemicals Inc. owns 99.9% of the issued and outstanding
rights and Michael Grosty Cousino owns 0.1% of the issued and outstanding rights
as nominee of Osmose Chile Limitada.

Protim Solignum Ltd.

English limited corporation

2,020,001 ordinary shares are currently authorized.

2,020,001 ordinary shares are currently issued and outstanding.

Koppers UK Holding Ltd. owns 100% of the issued and outstanding ordinary shares
of Protim Solignum Ltd.

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers NZ LLC

New York limited liability company

None.

None.

Koppers Performance Chemicals Inc. owns 100% of the interests of Koppers NZ LLC.

Timber Specialties Co.

Nova Scotia, Canada corporation

Shares of common shares with the power to divide such shares into classes are
currently authorized

2 shares of common stock are currently issued and outstanding.

Koppers International B.V. owns 100% of the issued and outstanding shares of
Timber Specialties Co.

Wood Protection LP

Texas limited partnership

None.

None.

Koppers-Nevada Limited-Liability Company owns 99% of the interests and Wood
Protection Management LLC owns 1% of the interests of Wood Protection LP.

Oy Koppers Finland Ab

Finnish corporation

EUR 10,000 capital stock is currently authorized.

234 shares of capital stock are currently issued and outstanding.

Koppers Performance Chemicals Denmark ApS owns 100% of the issued and
outstanding capital stock of Oy Koppers Finland AB.

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers Sweden AB

Swedish corporation

SEK 1,000,000 of capital stock with a minimum of 50,000 shares and a maximum of
100,000 shares is currently authorized.

50,000 shares of capital stock are currently issued and outstanding.

Koppers Performance Chemicals Denmark ApS owns 100% of the issued and
outstanding capital stock of Koppers Sweden AB.

Koppers Norway AS

Norwegian corporation

NOK 166,000 of share capital divided into 83 shares, each with a par value of
NOK 2,000 is currently authorized.

83 shares are currently issued and outstanding.

Koppers Performance Chemicals Denmark ApS owns 100% of the issued and
outstanding capital stock of Koppers Norway AS.

Koppers Deutschland GmbH

German corporation

EUR 25,000 of share capital is currently authorized.

EUR 25,000 of share capital is currently issued and outstanding.

Koppers Performance Chemicals Denmark ApS owns 100% of the issued and
outstanding capital stock of Koppers Deutschland GmbH

Koppers Latvia SIA

Latvian corporation

EUR 2828 of capital stock divided into 101 shares is currently authorized.

101 shares of capital stock are currently issued and outstanding.

Koppers Performance Chemicals Denmark ApS owns 100% of the issued and
outstanding capital stock of Koppers Latvia SIA.

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Protim Solignum South Africa Pty Ltd.

South African corporation

1,000 shares are currently authorized.

120 shares are currently issued and outstanding.

Protim Solignum Ltd. owns 100% of the issued and outstanding shares of Protim
Solignum South Africa Pty Ltd.

Koppers Performance Chemicals New Zealand

New Zealand corporation

5,071,900 shares are currently authorized.

5,071,900 shares are currently issued and outstanding.

Koppers NZ Holdings owns 100% of the issued and outstanding shares of Koppers
Performance Chemicals New Zealand.

Koppers NZ Holdings

New Zealand corporation

2 shares of capital stock are currently authorized.

2 shares are currently issued and outstanding.

Koppers Australasian B.V. owns 100% of the issued and outstanding shares of
Koppers NZ Holdings.

Protim Ltd.

Irish corporation

EUR 100,000 of capital stock divided into 100,000 shares is currently
authorized.

100 shares of capital stock are currently issued and outstanding.

Protim Solignum Ltd. owns 100% of the issued and outstanding shares of capital
stock of Protim Ltd.

 

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Incorporation/
Organization

Authorized
Capital Stock

Issued and Outstanding Shares of Capital Stock

Holders of Issued and Outstanding Shares of Capital Stock

Koppers Performance Chemicals Brasil Comercio de Preservantes Ltda.

Brazilian corporation

N/A

8,909,218 quotas are currently issued and outstanding.

Koppers Performance Chemicals Inc. owns 99.99% and Koppers-Nevada
Limited-Liability Company owns 0.01% of the issued and outstanding quotas of
Koppers Performance Chemicals Brasil Comerico de Preservantes Ltda.

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1.6

LITIGATION

1.Coal Tar Pitch Cases.

Koppers Inc. is one of several defendants in lawsuits filed in two states in
which the plaintiffs claim they suffered a variety of illnesses (including
cancer) as a result of exposure to coal tar pitch sold by the defendants. There
are 87 plaintiffs in 48 cases pending as of December 31, 2017 compared to
99 plaintiffs in 55 cases as of December 31, 2016. As of December 31, 2017,
there are 47 cases pending in state court in Pennsylvania, and 1 case pending in
state court in Tennessee.

The plaintiffs in all 48 pending cases seek to recover compensatory damages.
Plaintiffs in 44 of those cases also seek to recover punitive damages. The
plaintiffs in the 47 cases filed in Pennsylvania seek unspecified damages in
excess of the court’s minimum jurisdictional limit. The plaintiff in the
Tennessee state court case seeks damages of $15.0 million. The other defendants
in these lawsuits vary from case to case and include companies such as Beazer
East, Inc. (“Beazer East”), Honeywell International Inc., Graftech International
Holdings, Dow Chemical Company, UCAR Carbon Company, Inc., and SGL Carbon
Corporation. Discovery is proceeding in these cases. No trial dates have been
set in any of these cases.

The Company has not provided a reserve for these lawsuits because, at this time,
the Company cannot reasonably determine the probability of a loss, and the
amount of loss, if any, cannot be reasonably estimated. The timing of resolution
of these cases cannot be reasonably determined. Although Koppers Inc. is
vigorously defending these cases, an unfavorable resolution of these matters may
have a material adverse effect on the Company’s business, financial condition,
cash flows and results of operations.

2.Gainesville.

Koppers Inc. operated a utility pole treatment plant in Gainesville, Florida
from December 29, 1988 until its closure in 2009. The property upon which the
utility pole treatment plant was located was sold by Koppers Inc. to Beazer East
in 2010.

In November 2010, a putative class action complaint was filed by residential
real property owners located in a neighborhood west of and immediately adjacent
to the former utility pole treatment plant in Gainesville. The plaintiffs
alleged that chemicals and contaminants from the Gainesville plant contaminated
their properties, caused property damage (diminution in value) and placed
residents and owners of the putative class properties at an elevated risk of
exposure to and injury from the chemicals at issue. The district court denied
the plaintiffs motion for class certification and the plaintiffs filed an
amended complaint on behalf of five individual plaintiffs in August 2017. In
December 2017, the parties have agreed to resolve this litigation with the five
remaining individual plaintiffs for an immaterial amount, and the parties have
filed a joint stipulation for dismissal.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6.1.7

US Real Property

FACILITY

CITY

STATE

OWNED OR LEASED

STATUS

Clairton

Clairton

PA

Owned and Subleased

Open

Follansbee

Follansbee

WV

Owned

Open

Stickney

Cicero

IL

Owned

Open

Woodward Tar

Dolomite

AL

Owned

Closed

Portland

Portland

OR

Leased

Open

Griffin - Vacant Lot

Griffin

GA

Owned

Open

1016 Everee Inn Road

Griffin

GA

Owned

Open

1121 Anne Street

Griffin

GA

Owned

Open

1141 Anne Street

Griffin

GA

Owned

Open

1143 Anne Street

Griffin

GA

Owned

Open

1145 Anne Street

Griffin

GA

Owned

Open

Millington

Millington

TN

Owned

Open

Rock Hill

Rock Hill

SC

Owned

Open

52430 Duncan Avenue

Hubbell

MI

Leased

Open

Hubbell

Hubbell (Tamarack City)

MI

Leased

Open

3691 Tulane Road

Memphis

TN

Leased

Open

372 Titan St.

Memphis

TN

Leased

Open

3183 Tranquility Dr.

Memphis

TN

Leased

Open

3333Asteroid Rd.

Memphis

TN

Leased

Open

 

--------------------------------------------------------------------------------

 

FACILITY

CITY

STATE

OWNED OR LEASED

STATUS

Koppers Global Technology Center

Pittsburgh

PA

Leased

Open

Koppers Headquarters

Pittsburgh

PA

Leased

Open

4518 Tompkins Drive

Madison

WI

Owned

Open

4546 Tompkins Drive

Madison

WI

Owned

Open

4602 Tompkins Drive

Madison

WI

Owned

Open

6405 Metcalf Ave., Ste.106

Overland Park

KS

Leased

Open

100 New Hermitage Drive, Office 2B

Hermitage

MO

Leased

Open

184 A&B, West Independence Blvd

Mount Airy

NC

Leased

Open

6801 School Street Ste 106  Valley City, OH 44280

Liverpool Township

OH

Leased

Open

Houston Wood

Austin

TX

Owned

Closed

6801 School Street

Valley City

OH

Leased

Open

Denver

Denver

CO

Owned

Open

Florence

Florence

SC

Owned

Open

Grenada

Grenada

MS

Owned

Closed

Green Spring

Green Spring

WV

Owned

Closed

Guthrie

Guthrie

KY

Owned

Open

North Little Rock

North Little Rock

AR

Owned

Open

 

--------------------------------------------------------------------------------

 

FACILITY

CITY

STATE

OWNED OR LEASED

STATUS

Portsmouth

Portsmouth

OH

Leased

Tie Procurement

Roanoke

Salem

VA

Owned

Open

Somerville

Somerville

TX

Owned

Open

Susquehanna

Susquehanna

PA

Owned

Open

Beaver Dam

Beaver Dam

KY

Leased

Cross Ties

Corinth

Corinth

MS

Leased

Tie Procurement

Crewe

Crewe

VA

Leased

Tie Procurement

Dillwyn

Dillwyn

VA

Leased

Tie Procurement

Fordyce

Fordyce

AR

Leased

Tie Procurement

Galesburg

Galesburg

IL

Leased

Open

Garrison

Garrison

KY

Leased

Tie Procurement

Hamden

Hamden

OH

Leased

Open

Holly Springs

Holly Springs

MS

Owned and Leased

Open

Huntington

Huntington

WV

Leased

Open

Jackson

Jackson

TN

Leased

Tie Procurement

Loogootee

Loogootee

IN

Leased

Tie Procurement

Lordstown

Lordstown

OH

Leased

Tie Procurement

 

--------------------------------------------------------------------------------

 

FACILITY

CITY

STATE

OWNED OR LEASED

STATUS

Mitchell

Mitchell

IN

Leased

Tie Procurement

Morrison

McMinnville

TN

Leased

Tie Procurement

Orange

Orange

VA

Leased

Tie Procurement

Paducah

Paducah

KY

Leased

Tie Procurement

Poplar Bluff

Poplar Bluff

MO

Leased

Tie Procurement

Sedalia

Sedalia

MO

Leased

Tie Procurement

South Alabama

South Alabama

AL

Leased

Tie Procurement

Superior

Superior

WI

Leased

Tie Procurement

West Plains

West Plains

MO

Leased

Tie Procurement

9401 Indian Creek Parkway

Overland Park

KS

Leased

Open

12911 Highway 59 North

Queen City

TX

Leased

Open

1999 North Teal Road

Orange

TX

Leased

Open

11700 Fm 3129

Queen City

TX

Leased

Open

17691 U.S. Hwy 41

L’Anse

MI

Leased

Open

1901 Wood Treatment Road

Leland

NC

Owned

Open

237 Forestry Road

Eutawville

SC

Owned

Open

 

--------------------------------------------------------------------------------

 

FACILITY

CITY

STATE

OWNED OR LEASED

STATUS

HWY 453/Eutaw Rd.

Holly Hill

SC

Owned

Open

2960 Cox Road

Blackstone

VA

Owned

Open

704 Atlantic Avenue

Vidalia

GA

Owned

Open

21366 General Thomas Highway

Newsoms

VA

Owned

Open

160 Preserver Rd

North

SC

Owned

Open

2364 Savannah Highway

Sylvania

GA

Owned

Open

917/945 Two Church Road

Bowman

SC

Owned

Open

555 S. Main Street

Sweetwater

TN

Owned

Open

Milport at Butler Road 128 Millport Circle (Office Space 202 and 233)

Greenville

SC

Leased

Open

Milport at Butler Road 128 Millport Circle (Office Space 240)

Greenville

SC

Leased

Open

707 Grant Street

Pittsburgh

PA

Leased

Open

8 acre parcel located at 7085 Eddy Road

Arbuckle

CA

Leased

Open

Three-acre parcel at the Northeastern Industrial Park

Guilderland Center

NY

Leased

Open

860 Maple Street

Rochester

NY

Leased

Open

Yard and Storage Space

South Windham

CT

Leased

Open

 

--------------------------------------------------------------------------------

 

FACILITY

CITY

STATE

OWNED OR LEASED

STATUS

Yard and Storage Space

New Haven

CT

Leased

Open

Corner of 12th Street and Avenue E

Council Bluffs

IA

Leased

Open

1248 Buchanan Street

Green Bay

WI

Leased

Open

Two parcels of land located at Main Line Mile Post 4.0

Rochester

NY

Leased

Open

1517 Route 38

Hainesport

NJ

Leased

Open

Track at or near milepost 183.5

Dubuque

IA

Leased

Open

225 feet of Lessor’s Track No. 011

Ivory, St Louis

MO

Leased

Open

219 E. Hoffmeister Ave.

St. Louis

MO

Leased

Open

Premises in Oklahoma City, OK described in Exhibit to Lease

Oklahoma City

OK

Leased

Open

Located from AKE 385.86 to AKE 386.05 Eutawville, SC 29048

Eutawville

SC

Leased

Open

18719 Highway 11

Vance

AL

Leased

Open

310 Hendley St.

Fulton

AL

Leased

Open

3223 Sunset Blvd

West Columbia

SC

Leased

Open

N. Railroad Avenue

Chauncey

GA

Leased

Open

61 Union Street

Westfield

MA

Leased

Open

 

--------------------------------------------------------------------------------

 

FACILITY

CITY

STATE

OWNED OR LEASED

STATUS

1958 Broadway

Raynham

MA

Leased

Open

860 Cannon Bridge Road

Orangeburg

SC

Leased

Open

 

Australian/Asian Real Property

FACILITY

COUNTRY

OWNED OR LEASED

Cafpirco Road
Cambier, SA 5290
Mount Gambier South Australia

AU

Owned

25 Buckley Grove, Moolap, Victoria
Moolap Victoria

AU

Owned

PO Box 9100
Bunbury Western Australia

AU

Owned/ Leased

PO Box 335 
38 Red Lane
Grafton New South Wales

AU

Owned

PO Box 29 
24 Tannery Road
Longford Tasmania

AU

Owned

PO Box 23 
Woodstock Street port cl
Mayfield New Castle
New South Wales

AU

Owned

Unit 12/ 49 Jijaws St., Sumner Park, QLD

AU

Leased

Biovista
No. 25-1 Jl. Damai Niaga
Alam Damai Cheras
5600 Kuala Lumpur

Malaysia

Leased

6, Jalan 5, Kawasan Perusahaan,
Bandar Sultan Sulaiman,
Pelabuhan Klang,
Selangor, 42000, Malaysia

Malaysia

Leased

 

--------------------------------------------------------------------------------

 

FACILITY

COUNTRY

OWNED OR LEASED

19 Lebuh Sultan Mohamed 2,
Bandar Sultan Sulaiman,
Pelabuhan Klang,
Selangor, 42000, Malaysia

Malaysia

Leased

152 Unit 1607, 16th Floor
Chartered Square Building
North Sathorn Road Silom
Bangkok 10500, Thailand

Thailand

Leased

Product warehouse space

Thailand

Leased

PO Box 162 Hervey Bay 
225 Torbanlea Pialba Road
Takura Queensland 

AU

Leased

Unit 1214 Medical Plaza Makati Amorsolo St. Cor. De la Rosa Street 
Legaspi Village
Manilla Philippines

Philippines

Leased

 

Canadian Real Property

FACILITY

COUNTRY

OWNED OR LEASED

1425 Evans Road, P.O. Box 1510 
Ashcroft, British Columbia V0K 1A0

Canada

Owned

35 Crawford Street, Campbellville ON L0P 1B0

Canada

Leased

 

China Real Property

FACILITY

COUNTRY

OWNED OR LEASED

Jingtan Port Balizhuangnan, Fengrunqu Tangshan 063039 
Hebei Provence 

China

Owned

Tangshan Plant Balizhuangnan, Fengrunqu 
Hebei Province, Tangshan 063039

China

Owned

 

 

--------------------------------------------------------------------------------

 

New Zealand Real Property

FACILITY

COUNTY

OWNED OR LEASED

14 Mayo Road
Wiri, Manukau Auckland

New Zealand

Owned

8 Mayo Road
Wiri, Manukau Auckland

New Zealand

Owned

23 Yukon Place
Hornby, Christchurch

New Zealand

Owned

 

European Real Property

FACILITY

COUNTRY

OWNED OR LEASED

Lingfield Way

United Kingdom

Owned

Marlow

United Kingdom

Owned

Plot 8 (Fieldhouse Lane) Marlow, Bucks, United Kingdom SL7 1LS

United Kingdom

Protim Solignum Limited / the Urban District Council of Marlow / Wycombe
District Council

Stan Robinson (Stafford) Limited
Darlington Road,
Darlington, County Durham
Postal Code: DL1 4PT

United Kingdom

Owned

Unit 1214 Medical Plaza Makati Amorsolo St. Cor. De la Rosa Street 
Legaspi Village

Denmark

Owned/Leased

11 Jamestown Rd.
Inchicore
Dublin 8

Ireland

Leased

Lundinkatu 10 B 35, FI-061000 Porvoo

Finland


Leased

Premises No 30-11-2011/001
Sampetera Str. 2
1046 Riga, Latvia cadastral No. 0100 076 0184

Latvia

Leased

 

--------------------------------------------------------------------------------

 

FACILITY

COUNTRY

OWNED OR LEASED

Lilla Garnisonsgatan 36
25467 Helsingborg

Sweden

Leased

Lilla Garnisonsgatan 33
25467 Helsingborg

Sweden

Leased

Ekvandan 6
N. Vala
Helsingborg

Sweden

Leased

St. Petri.g. 7
NO-3003 Drammen

Norway

Leased

Myklerudveien
NO-1454 Fagerstrand

Norway

Leased

Espa
Heidtun 2
NO-2338 Espa

Norway

Leased

Am Sagewerk 26 D-D-68526 Ladenburg

Germany

Leased

PL Rodla 8
70-419 Szezecin

Poland

Leased

Waibrzyskie Wharf

Poland

Leased

Molenlaan 55
1422 XN Uithoorn

The Netherlands

Leased

 

Latin American Real Property

FACILITY

COUNTY

OWNED OR LEASED

Rua Alexandre Schlemm 531, Sala 02
Barrio Anita Garibaldi, CEP 89202-181
Joinville
Estado do Santa Catarina

Brazil

Tecnologias De Madeiras Brasileiras Comercio de Preservantes Ltda. /
Ironildo Osellame

 

--------------------------------------------------------------------------------

 

Americo Vespucio Norte 2680 Oficina “62” complejo El Cortijo
Comuna de Conchali


Código postal 8551378
Santiago – Region Metropolitanta

Chile

Comercial Osmose Chile Limitada / Patagonica Immobiliaria S.A. (sublessor) /
Banco Santander-Chile


 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1.16

PARTNERSHIP AGREEMENTS; LLC AGREEMENTS

Koppers Asia LLC Operating Agreement

Amended and Restated Operating Agreement of Koppers-Nevada Limited-Liability
Company

Amended and Restated Operating Agreement of Wood Protection Management LLC

Amended and Restated Operating Agreement of Koppers NZ LLC

Amended and Restated Agreement of Limited Partnership of Wood Protection LP

Amended and Restated Limited Partnership Agreement of Koppers Australasian
Investments C.V.

Amended and Restated Limited Partnership Agreement of Koppers Global Investments
C.V.

Amended and Restated Limited Partnership Agreement of Koppers World-Wide
Holdings C.V.

Third Amended and Restated Operating Agreement of M.A. Energy Resources, LLC

Amended and Restated Operating Agreement of Atlantic - Pole Georgia, LLC

Amended and Restated Operating Agreement of Atlantic - Pole Virginia, LLC

Amended and Restated Operating Agreement of Cox Recovery Services, LLC

Amended and Restated Operating Agreement of Cox Wood of Alabama, LLC

Amended and Restated Operating Agreement of Cox Wood of Virginia, LLC

Amended and Restated Operating Agreement of Leland Land LLC

Amended and Restated Operating Agreement of National Wood Sourcing, LLC

Amended and Restated Operating Agreement of Ruby’s Corner, LLC

Amended and Restated Operating Agreement of Sustainable Management Systems LLC

Amended and Restated Operating Agreement of Sweetwater Wood Holdings, LLC

 

 

--------------------------------------------------------------------------------

 

Schedule 6.1.17

Insurance Policies

The following Insurance policies are in effect for Koppers Inc. as of January 1,
2017

 

 

 

Coverage

 

Carrier

Limits

Executive Risks (Worldwide)

 

 

D&O / ODL

Federal Insurance Company

$10,000,000

First Excess D&O

AIG

$10,000,000

Second Excess D&O

Navigators

$10,000,000

Third Excess D&O

Endurance

$10,000,000

Side A Excess DIC

Chubb

$10,000,000

 

 

 

 

Koppers FOS D&O (United Kingdom, Germany, Finland, Netherlands, Sweden, Poland,
Denmark, Spain)

Chubb Insurance Company of Europe

$1,000,000

Koppers Australia D&O

Chubb Insurance Australia Ltd

$1,000,000

Koppers Brazil D&O

Chubb Seguros Brasil SA (in approval)

$1,000,000

Koppers Chile D&O

Chubb De Chile

$1,000,000

Koppers China D&O

Chubb (PICC Property & Casualty Co, Ltd)

$1,000,000

Koppers Canada

 

Chubb Insurance of Canada

$1,000,000

Fiduciary

 

AIG (National Union Fire Insurance Company)

$10,000,000

1st Excess – Fiduciary

Endurance

$10,000,000

Employment Practices

AIG (National Union Fire Insurance Company)

$10,000,000

Crime (term 11/1/16 – 11/1/19)

 

Zurich

$5,000,000

Special Coverage (term 11/1/17 – 11/1/20)

Federal Insurance Company

$5,000,000

 

 

 

 

Koppers US

 

 

Casualty

 

 

 

Primary Workers Compensation

AIG

Statutory /$2,000,000

Primary Employers Liability

AIG

$2,000,000

 

--------------------------------------------------------------------------------

 

Primary General Liability

AIG

 

 

General Aggregate

 

$3,000,000

 

Products Completed

 

$3,000,000

 

Personal & Advertising

 

$1,000,000

 

Each Occurrence Limit

 

$1,000,000

 

Damage to Premises

 

$1,000,000

 

Medical Expense

 

$1,000,000

 

Employee Benefit

 

$1,000,000

Primary Automobile

AIG

 

 

Liability

 

$2,000,000

 

Auto Medical Payments

 

$10,000

 

Uninsured Motorist Coverage

 

$2,000,000

Umbrella

 

AIG

$23,000,000 xs Primary

Excess Liability

XL Bermuda Ltd

$75,000,000 xs $25,000,000

Excess Liability

Argo

$25,000,000 xs $100,000,000

Excess Liability

Iron-Starr

$25,000,000 xs $125,000,000

Professional Liability

 

Lloyd’s

$3,000,000

Contractors Pollution

 

Ironshore

$5,000,000

 

 

 

Pollution

 

 

 

 

 

Pollution Legal Liability (pre-existing conditions) (term 2009-2019)

Ace

$25,000,000 per pollution condition / $50,000,000 aggregate

Pollution Legal Liability (pre-existing conditions) (term 2009-2019) (Excess)

XL

$25,000,000 xs Primary

Pollution Legal Liability (new conditions) (term 2014-2017)

AIG

$25,000,000

Pollution Legal Liability (new conditions) (term 2014-2017) – 1st excess layer

Philadelphia

$25,000,000 xs Primary

Pollution Legal Liability (new conditions) (term 2014-2017) = 2nd excess layer

XL

$25,000,000 xs Primary

 

 

 

 

Pollution Legal Liability (new conditions) (term 2017-2020)

Beazley )Lloyds)

$25,000,000

 

--------------------------------------------------------------------------------

 

Pollution Legal Liability (pre-existing and new conditions) (term 2017-2020) –
1st excess layer

Philadelphia

$25,000,000 xs Primary

Pollution Legal Liability (pre-existing and new conditions) (term 2017-2020) =
2nd excess layer

Ironshore

$10,000,000 xs Primary

 

 

 

 

Osmose Pollution Legal Liability (pre-existing and new conditions)

Split Policy Term = 2012-2018 New / 2012-2022 Pre-Existing

Chartis

$25,000,000

Osmose Pollution Legal Liability (pre-existing and new conditions) – Excess

Split Policy Term = 2012-2018 New / 2012-2022 Pre-Existing

Zurich

$10,000,000 xs Primary

China (locally-admitted) – New Conditions

CCPCIC

$1,000,000

 

 

 

 

 

 

 

 

International Liability (DIC)

AIG

 

General Liability

 

$4,000,000

Products / Completed Operations

 

$4,000,000

Each Occurrence

 

$2,000,000

Personal / Advertising Injury

 

$2,000,000

Employee Benefits Liability

 

$2,000,000

Automobile

 

$2,000,000

Hired Automobile Physical Damage

 

$25,000

Auto Medical Payments

 

$50,000

Employers Liability

 

$2,000,000

Repatriation Expense

 

$1,000,000

 

 

 

 

Property

 

 

 

All Risks

Boiler and Machinery

ACE

$118,750,000 of $250,000,000

 

Boiler and Machinery

HDI

$62,500,000 of $250,000,000

 

Boiler and Machinery

Liberty Mutual

$43,750,000 of $250,000,000

 

 

Aspen

$25,000,000 of $250,000,000

 

 

 

 

Marine Cargo ( Transit)

XL Catlan

$10,000,000

Marine Cargo ( Storage)

XL Catlan

$20,000,000

Excess Storage

Lloyd’s

$10,000,000 xs $20,000,000

Marine Liability

XL Catlan

$1,000,000

 

--------------------------------------------------------------------------------

 

Excess Marine Liabilty

Lloyd’s

$24,00,000 xs $1,000,000

Contractors Equipment

Travelers

$6,877,889

Motor Truck Cargo Liability

Travelers

$500,000

 

 

 

 

Business Travel

Chubb

 

 

Class 1- full time & part time salaried employees

 

5 X Salary max of $1,500,000

 

Class 2- Outside Directors

 

$250,000

 

Class 3 - Eligible Spouse / Children

 

Spouse $100,000 Children $25,000

 

 

 

 

Koppers Europe

 

 

UK Employer Liability

Zurich

£ 25,000,000  

Employer’s Liability -Terrorism

 

Zurich

£ 5,000,000  

Professional Indemnity ( Denmark only)

 

Ace

£ 2,000,000  

Koppers Europe Public & Products Liability

Ace

£ 2,000,000  

UK Motor Fleet

Zurich

Unlimited for personal injury Third Party Property Damage

Cars-50,000,000

UK & Netherlands Computer

RSA

Various  

UK Hired in Plant

Zurich

£ 1,200,000  

UK – Engineering Inspection

Zurich

£ 1,200,000  

Russia Policy ( Rail Cars)

Igosstrakh

Property $2 million USD Liability $1 million USD

UK Personal Accident & Travel

AIG

Various

 

 

 

 

Koppers Australia

 

 

Workers Compensation

QBE

Statutory

General Liability / Products / Advertising

CGU

$5,000,000

Fidelity Guarantee

Chubb

AUD 500,000

Motor Vehicle Fleet

CGU

AUD 30,000,000

 

 

 

Koppers New Zealand

 

 

Motor Vehicle Fleet

Zurich

NZD 30,000,000 TP

NZD 250,000 Own damage

Statutory Liability / Employers Liability

Vero

NZD 1,000,000

 



 

--------------------------------------------------------------------------------

 

Commercial Insurance Railroad Protection Liability Policy

Zurich –Port of Columbia

$2,000,000

Commercial Insurance Railroad Protection Liability Policy

Zurich –Palouse River & Coulee City Railroad

$2,000,000

Commercial Insurance Railroad Protection Liability Policy

Zurich-Grand Elk Railroad

$2,000,000

Commercial Insurance Railroad Protection Liability Policy

Zurich-Boise Valley Railroad

$2,000,000

Commercial Insurance Railroad Protection Liability Policy

Zurich- Eastern Idaho Railroad Steel repair

$2,000,000

Commercial Insurance Railroad Protection Liability Policy

Zurich- Eastern Idaho Railroad

$2,000,000

Commercial Insurance Railroad Protection Liability Policy

Zurich- Eastern Idaho Railroad

$2,000,000

Commercial Insurance Railroad Protection Liability Policy

Zurich-Montana Rail Link Railroad

$2,000,000

Commercial Insurance Railroad Protection Liability Policy

Zurich-Stillwater Central Railroad

$2,000,000

 

--------------------------------------------------------------------------------

 

Commercial Insurance Railroad

Protection Liability Policy

Zurich-Birmingham Terminal Railroad

$2,000,000

Commercial Insurance Railroad Protection Liability Policy

Zurich-Blue Ridge Southern Railroad

$2,000,000

 

Builders Risk

Travelers – BNSF St. Croix

$171,435

Builders Risk

Travelers – BNSF Chillicothe

$99,494

Builders Risk

Travelers – BNSF North Dakota

$788,114

 

The following Insurance policies are in effect for M.A. Energy Resources, LLC as
of February 28, 2018

 

 

 

Coverage

 

Carrier

Limits

Environmental

Ironshore

$10,000,000

D&O

Travelers

$1,000,000

Employment Practices Liability

Travelers

$1,000,000

Fiduciary Liability

Travelers

$1,000,000

Workers Compensation

Liberty Mutual

$1,000,000

 

Employers Liability

Liberty Mutual

$1,000,000

 

Federal Employers Liability Act

Liberty Mutual

$25,000

 

Voluntary Compensation

Liberty Mutual

$1,000,000

Commercial Auto

Liberty Mutual

$1,000,000

 

Liability

Liberty Mutual

$1,000,000

 

Auto Medical Payments

Liberty Mutual

$5,000

 

Uninsured Motorists

Liberty Mutual

$1,000,000

 

Physical Damage

Liberty Mutual

Lesser of Actual Cash Value or Cost of Repair.

General Liability

Liberty Mutual

$2,000,000

Inland Marine

Chubb

 

 

Contractors Equipment

Chubb

$9,595,183

 

--------------------------------------------------------------------------------

 

 

Railroad Rolling Stock

Chubb

$400,000

Property

Chubb

 

 

Personal Property

Chubb

$393,000

 

Business Income with Extra Expense

Chubb

$1,000,000

Railcar Liability

 

 

 

General Aggregate

Liberty Surplus

$2,000,000

 

Bodily Injury & Property Damage Liability

Liberty Surplus

$1,000,000

 

Personal and Advertising Injury Limit

Liberty Surplus

$1,000,000

 

Medical Payments

Liberty Surplus

$5,000

Umbrella

 

 

 

General Aggregate

Travelers

$10,000,000

 

Products/Completed Operations Aggregate

Travelers

$10,000,000

 

Occurrence Limit

Travelers

$10,000,000

 

Crisis Management Service Expenses

Travelers

$100,000

 

The following Insurance policies are in effect for Cox Industries, Inc. as of
April 10, 2018

 

 

 

Coverage

 

Carrier

Limits

Commercial General Liability

Occurrence

Wesco Insurance Company

$1,000,000

 

General Aggregate

Wesco Insurance Company

$3,000,000

 

Medical Expenses

Wesco Insurance Company

$10,000/person

 

--------------------------------------------------------------------------------

 

Automobile Liability

Combined Single Limit

Wesco Insurance Company

$2,000,000

Umbrella Liability

Each Occurrence/Aggregate

Wesco Insurance Company

$1,000,000

Workers Compensation and Employers’ Liability

 

New Hampshire Insurance Co., Illinois National Insurance Company, & National
Union Fire Ins Co Pittsburgh PA

$2,000,000

First Excess

Each Occurrence/Aggregate

Endurance American Insurance Company

$4,000,000

Second Excess

Each Occurrence/Aggregate

Markel American Insurance Company

$5,000,000

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1.23

ENVIRONMENTAL DISCLOSURES

Section 6.1.23(1):

 

1)

In July 2008, the Illinois EPA (“IEPA”) issued two Notices of Violation to the
Stickney, Illinois facility alleging improper management of hazardous materials
and demanding an investigation of the site. One notice was for the owned portion
of the site (38 acres) and one Notice was for the leased terminal. Koppers Inc.
(the “Company”), in cooperation with the former owner, Beazer East Inc., has
conducted an investigation of both parcels. Remediation of the leased parcel is
complete and the IEPA issued a Return to Compliance Letter on the Notice of
Violation. Investigation continues on the owned parcel.

 

2)

In February 2007, the United States Environmental Protection Agency (“EPA” or
“USEPA”) Region IV issued an Information Request to both the Company and Beazer
East, Inc. regarding the investigation and remediation of the Grenada,
Mississippi facility. Subsequent meetings resolved the issues related to the
owned property, but issues were raised concerning the possible migration of
contaminants off the property. The Company, in cooperation with the former
owner, Beazer East Inc, conducted a series of investigations of offsite
properties and have conducted remediation activities in certain offsite areas
and two onsite stormwater ponds. USEPA requested additional work offsite,
including in an upgradient direction, which the Company and Beazer East, Inc.
declined to complete. USEPA is proceeding with the work.

 

3)

Florence NOV – In February 2013, the South Carolina Department of Health and
Environmental Control (“SCDHEC”) issued a Notice of Violation to the Company
regarding issues related to the design of the facility drip track. The Company
made voluntary improvements to the drip pads to address the agency’s concerns.

 

4)

Stickney SPCC – On January 31, 2014, the United States Environmental Protection
Agency (“USEPA”) Region V issued a Notice of Violation regarding the facility
Spill Prevention, Countermeasures and Control (“SPCC”) Plan as a result of a
September 11, 2013 inspection. The NOV alleged a lack of detail in the Plan. The
Agency issued a Consent Order and the Company completed all requirements per the
associated timeline.

 

5)

Follansbee - On December 28, 2012, Beazer East Inc (“Beazer”) alleged an
increase in Light Non-Aqueous Phase Liquids (“LNAPL”) in an on-site groundwater
monitoring well was being caused by Koppers activities at the site and demanded
that the Company address the issue. The Company agreed to conduct an
investigation. The initial investigation revealed that the alleged source of
contaminants, an on-site sump, was intact and was not the cause of the
contaminants. LNAPL levels have returned to previously measured levels and
Beazer continues to monitor LNAPL and water quality in the well. No further
actions are planned at this time.

 

6)

Portland Harbor Superfund. The Company has been named as one of the potentially
responsible parties (“PRPs”) at the Portland Harbor CERCLA site located on the

 

--------------------------------------------------------------------------------

 

 

Willamette River in Oregon. The Company formerly operated a coal tar pitch
terminal near the site. The Company has responded to an EPA information request
and has executed a PRP agreement which outlines the process to develop an
allocation of past and future costs among more than 80 parties to the site. The
Company believes that it is a de minimus contributor at the site. The USEPA
issued the Record of Decision (“ROD”) on the site on January 13, 2017. A subset
of the PRP group has reached agreement with USEPA to conduct sampling in the
Willamette River to update the database for the site and collect information to
support design of the remedial action specified in the ROD. The remaining PRPs
agreed to fund a portion of the sampling costs on a pro rata basis.
Additionally, a separate natural resource damages assessment (“NRDA”) is being
conducted by a local trustee group. The NRDA is intended to identify further
information necessary to estimate liabilities for remediation based settlements
of national resource damages (“NRD”) claims. The Company entered into a separate
process to develop an allocation of NRD cost and is negotiating a cash-out
settlement with the Trustee Group. On November 1, 2016, the Yakama Nation, which
had earlier dropped out of the Trustee coalition, sent PRPs a letter indicating
their intent to file suit to seek recovery for Natural Resources damages. In
January 2017, Koppers Inc. was named as a party to a lawsuit filed by the Yakama
Nation in Oregon federal court. Koppers Inc. is vigorously defending against
this action. Motions to dismiss the case are pending.

 

7)

Newark Bay Superfund. In September 2009, the Company received a general notice
letter notifying it that it may be a PRP at the Newark Bay CERCLA site. In
January 2010, Koppers Inc. submitted a response to the general notice letter
asserting that Koppers Inc. is a de minimus party at this site. The Company has
not received a response to this letter.

 

8)

LWD, Calvert City, Kentucky (CERCLA) - In 2009, USEPA accepted completion of
remedial activities at the site. Subsequently, the Kentucky Department of
Environmental Protection (“KYDEP”) identified additional potential work areas.
In 2015, KYDEP approved the PRPs statement of work (capping and monitoring) and
operation & maintenance (O&M) plan to address the identified areas, issued the
Record of Decision (ROD), and executed the Agreed Order with the PRPs and the
landowner to complete the incinerator remedy and long-term O&M estimated at $6M.
An Environmental Covenant was also filed on the property as required by the ROD
and the Agreed Order. The work at the incinerator area was completed in 3Q and
4Q 2016, and the construction completion report was submitted to KYDEP.
Following completion of the work, additional maintenance was required and the
long-term O&M estimate was updated. The PRP Group’s and USEPA’s tolling
agreements with non-settling parties expired on 12/31/2012 and the PRPs filed
suit against non-settling parties at that time. The PRP continues to obtain
funds from these previously non-settling parties. The Company does not believe
that on an individual basis this matter would have a material adverse effect on
the Company’s business, financial condition, cash flows and results of
operations.

 

9)

Millington, Tenessee: Following the acquisition of Osmose, the Company,
following up on the site’s voluntary entry into the Tennessee Site Remediation
Program (“SRP”), met with the Tennessee Department of Environment and
Conservation (“TDEC”) to discuss the site’s status within the SRP and the scope
of any possible additional work. In September 2015, TDEC approved a Work Plan
for additional soil and groundwater

 

--------------------------------------------------------------------------------

 

 

characterization to better assess potential remedial actions. The investigation
report and recommendations for further actions including treatment through
subsurface injection was approved by TDEC in August 2016. The remedial
implementation including identification of underground obstructions and
utilities, installation of additional wells, and subsurface injection was
completed in the 4th quarter of 2016. Success of the subsurface injection
continues to be evaluated through ongoing groundwater monitoring. Work on this
site is covered, on a 50% basis, by the Environmental Escrow included in the
Stock Purchase Agreement with Osmose, subject to a $5M aggregate limit for all
Osmose sites.

 

10)

Mt Gambier, South Australia: - Groundwater sampling conducted in 2012 and 2013
at the Osmose, Inc. facility in Mt. Gambier, Australia indicated the presence of
dissolved chromium at levels above applicable guidelines. Pursuant to a letter
directive (2013) by the South Australia EPA, the Company conducted further
investigation at the site to assess the possible sources and extent of chromium
in groundwater at the site. Following review with the agency, a groundwater
extraction test program was conducted in 2017 to determine if migration of
chromium can be controlled by pumping. Based on the results, a strategy for
ongoing management of groundwater through pumping was presented in the
Groundwater Management and Monitoring Plan (GMMP) submitted to South Australia
EPA in February 2017. The GMMP will be implemented following approval from the
South Australia EPA.

 

11)

Marlow, UK: Following the acquisition of Osmose, the Company conducted an
environmental investigation of the Marlow site, to follow up on previous
investigations and to close data gaps, and developed a site remediation plan. A
review of investigation findings, bench and field tests of proposed remediation
technologies and the remedial approach was presented to the Environmental Agency
(EA) in 2016. With EA approval, remedial work on site was conducted from late
2016 through 3Q 2017. The work completed was documented in the November 2017
Validation Report submitted to the EA. By letter dated November 17, 2017, the EA
confirmed there were no further work requirements for the site in its current
use Work on this site is covered, on a 100% basis, by the Environmental Escrow
included in the Stock Purchase Agreement with Osmose, subject to a $5M aggregate
limit for all Osmose sites.

 

12)

Follansbee – In July 2015 the USEPA conducted a SPCC inspection at the facility.
The facility was aware of and correcting all deficiencies noted during the
inspection. In November 2015 the facility received a Consent Order form the
Agency. All corrective actions were completed per the timeline of the Consent
Order.

Section 6.1.23(2):

Follansbee, WV NPDES – a permit was issued in February 2013 with modified
discharge limits on certain parameters which the Company cannot currently meet.
The Company has appealed the modified discharge limits on those certain
parameters (and certain other minor matters) and is working with the West
Virginia DEP to resolve the issues.

 

--------------------------------------------------------------------------------

 

Guthrie, KY air permit – As the result of installation of new equipment,
Kentucky required the Company to perform air emission testing. The results of
such testing are in discussion and may result in modified permit limits.

Section 6.1.23(3):

Follansbee, WV NPDES - a permit was issued in February 2013 with modified
discharge limits on certain parameters which the Company cannot currently meet.
The Company has appealed the modified discharge limits on those certain
parameters (and certain other minor matters) and is working with the West
Virginia DEP to resolve the issues.

Section 6.1.23(7):

There may be structures, improvements, equipment, fixtures, impoundments, pits,
lagoons, or aboveground or underground storage tanks which are owned by a Loan
Party (by virtue of the acquisition of a Property), but that are not currently
operated by a Loan Party which may contain Regulated Substances other than
conforming to the descriptions contained in Section 6.1.24 (vii).

Section 6.1.23(9):

The Company has been notified that it is a PRP at the following sites:

1)

LWD, Calvert City, Kentucky

2)

Portland Harbor, Oregon

3)

Newark Bay, New Jersey

4)

CES Environmental Services, Houston, TX - In September 2014 Koppers Inc.
received notice of request for information from the TX Commission on
Environmental Quality related to the CES Environmental Services, Inc. facility
(referred to state Superfund). In November 2014, Koppers responded it sent
limited quantities of non-hazardous and universal wastes to the facility. No
response has been received to date.

5)

SBA Shipyard, Jenning, LA – On October 13, 2016, the Company notified USEPA that
the documentation indicated that the activities at the site occurred prior to
December 28, 1988 and therefore, were the responsibility of Beazer East, Inc.
(fka Koppers Company, Inc.). The Company also tendered the claim to Beazer. By
email dated October 14, 2016 USEPA indicated it would take note of the Company’s
letter, but no further correspondence has been received from USEPA.

6)

Tank Car Corporation of America, Oreland, PA - In May 2011, Koppers Inc.
received a request for information from USEPA Region III for “Koppers Company”
in connection with the Tank Car Corporation of America Inc. Site. In May 2011,
Koppers responded that supporting documents referenced in USEPA’s letter
predated the sale from Beazer and therefore Koppers Inc. was not liable. The
Company also tendered the claim to Beazer. USEPA has not responded to date

 

--------------------------------------------------------------------------------

 

7)

J&W Pallet and Drum, Atlanta, GA - In December 2007, EPA Region IV issued an
Information Request to Osmose, Inc. regarding the J&W Pallet and Drum Superfund
Site. In its January 2008 response, Osmose, Inc. stated that it has no record of
sending waste to J&W Pallet and Drum Company. The Company has had no further
contact with the EPA regarding this matter.

8)

Kentucky Wood Preserving Site, Winchester, KY - In October 2007, EPA Region 4
issued an Information Request to Osmose, Inc. regarding the Kentucky Wood
Preserving Site. In its response, Osmose, Inc. stated that, according to its
records, it sold a product to Kentucky Wood Preserving between 1964 and sometime
after 1980. The Company has had no further contact with the EPA regarding this
matter.

9)

Vine Hill Complex, Martinez, CA - The Company received notice from the
California Department of Justice on December 5, 2016, that it was identified as
a potentially responsible party at the Vine Hill Complex Site. Koppers responded
by letter dated December 19, 2016 that the documentation provided indicated no
offsite wastes were accepted at the referenced site after 1987 and since Koppers
was not incorporated until December 1989 that Koppers was not liable in this
matter. By letter dated February 15, 2017, the Department of Justice dismissed
without prejudice Koppers Inc. as a respondent named in the Order. Koppers
tendered the claim to Beazer.

10)

Alternate Energy Resources, Augusta, GA - In November 2009, Koppers Inc.
received a request for information from USEPA Region IV in connection with the
Alternate Energy Resources Superfund Site. In January 2010, Koppers responded
that supporting documents provided with the USEPA’s letter predated the sale
from Beazer and therefore Koppers Inc. was not liable. The Company also tendered
the claim to Beazer. USEPA has not responded to date.

Section 6.1.23(10):

1)

Properties owned or operated by the Borrower that are on the NPL: Galesburg,
Illinois (125 acres of leased property); Hubbell, Michigan is a leased property
that is located within a CERCLA site. This operation was acquired from Osmose,
Inc in 2014. Neither Osmose nor Koppers is identified as a PRP in the CERCLA
site.

2)

Properties owned or operated by the Borrower at which a RCRA Facility
Investigation, Corrective Action Study and/or Corrective Action is underway:
Denver, Colorado (64 acres of owned property; Follansbee, West Virginia (32
acres of owned property); Florence, South Carolina (200 acres of owned
property); Green Spring, West Virginia (98 acres of owned property); Grenada,
Mississippi (154 acres of owned property); Guthrie, Kentucky (122 acres of owned
property); Montgomery, Alabama (84 acres of owned property); North Little Rock,
Arkansas (148 acres of owned property); Roanoke, Virginia (91 acres of owned
property); Somerville, Texas (244 acres of owned property); Sweetwater,
Tennessee (Langdale Forest Products Co. has retained responsibility for
corrective action obligations at the Sweetwater, TN property under the March 2,
2018 Asset Purchase Agreement with Sweetwater Wood Holdings, LLC); Susquehanna,

 

--------------------------------------------------------------------------------

 

Pennsylvania (109 acres of owned property); Woodward, Alabama (23 acres of owned
property).

3)

Properties owned or operated by the Borrower that are being investigated under
Environmental Laws other than CERCLA or RCRA: Clairton, Pennsylvania (17 acres
of owned property) – Pursuant to Pennsylvania Clean Streams Law; Stickney,
Illinois (38 acres of owned property) – voluntary site investigation at the
request of the IEPA; Stickney, Illinois (7.89 acres of leased land) – Illinois
site remediation program; Millington, Tennessee – voluntary site investigation
and remediation pursuant to the Tennessee voluntary Site Remediation Program;
Portland, Oregon (6 acres of leased property) - voluntary investigation by the
property owner under direction of ODEQ; Kurnell, New South Wales, Australia –
pursuant to a lease agreement and in coordination with the local environmental
agency; Mayfield, New South Wales, Australia – pursuant to a sales agreement and
in coordination with the New South Wales Environment Agency; Mt Gambier, South
Australia – pursuant to a letter demand from the SA Environment Agency; Marlow,
UK – voluntary; Hubbell, MI – groundwater investigation by prior owner/operator
under direction of MI Department of Environmental Quality; Superior, WI –
investigation of drip pad closure requirements under 40 CFR Part 265 Subpart W
and NR 665; Leland, NC – remediation under the North Carolina Brownfields
Property Reuse Act; Vidalia, GA – remediation under the Georgia Hazardous Site
Reuse and Redevelopment Act.

4)

Properties owned or operated by the Borrower which have known CERCLA or RCRA
sites located adjacent: ; Denver, Colorado – Broderick wood treating site
(CERCLA); Denver, Colorado – Dewey Lake (to the knowledge of any Loan Party
Dewey Lake has not yet been identified or proposed to be identified on any such
list, but some investigatory work has been done); Clairton, Pennsylvania – USS
Clairton Works (RCRA); Portland, Oregon – Portland Harbor (CERCLA); Woodward,
Alabama – Beazer Coke Plant (RCRA); Grenada, Mississippi – Heatcraft (RCRA).

Note: All Properties subject to a Remedial Action either have a land use
restriction filed, recorded or imposed, or can be expected to have a land use
restriction filed, recorded or imposed, effectively restricting the use of the
land to industrial use.

Section 6.1.23(11):

Green Spring, West Virginia; Roanoke, Virginia; and Montgomery, Alabama are each
located in a floodplain.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.2.1

PERMITTED INDEBTEDNESS

United States (all amounts in U.S. Dollars)

Total Facility

Total Drawn As of
Second Amendment Closing Date*

Koppers Inc. – (Financing of Insurance Premiums)

(not to exceed $13 million depending on premium amount)

(not to exceed $13 million)

PNC Visa Procurement Card

Bank of America, NA –Uncommitted Banker’s Undertaking Facility and Uncommitted
Overdraft Facility to Koppers Australia Pty, Limited

$10,000,000

A$11,000,000

$1,500,000

Nil

Bank of America, NA –Overdraft Facility to Koppers International BV

€5,000,000

Nil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

The following intercompany loans as of 1/31/17

 

[g20180503194019243534.jpg]

 

--------------------------------------------------------------------------------

 

[g20180503194019285535.jpg]

 

--------------------------------------------------------------------------------

 

[g20180503194019320536.jpg]

 

--------------------------------------------------------------------------------

 

[g20180503194019354537.jpg]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(N)(3)

TERM NOTE

$_______________

Pittsburgh, Pennsylvania
April ____, 2018

FOR VALUE RECEIVED, the undersigned KOPPERS INC., a Pennsylvania corporation
(herein called the “Borrower”), hereby unconditionally promises to pay to the
order of _________________________________ (the “Lender”) the principal sum of
___________________________ Dollars (US$__________), pursuant to Section 3.1
[Term Loan Commitments] of the Credit Agreement dated as of February 17, 2017
among the Borrower, the Guarantors now or hereafter party thereto, the Lenders
now or hereafter party thereto, and PNC Bank, National Association, as
administrative agent (hereinafter referred to in such capacity as the
“Administrative Agent”), (as amended, restated, modified or supplemented, from
time to time, the “Credit Agreement”), payable to the Lender in the amounts and
at such times as set forth in Section 3.2 [Nature of Lenders’ Obligations with
Respect to Term Loans; Repayment Terms] of, or as otherwise provided in, the
Credit Agreement.

The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrower pursuant to Section 4.1 [Interest Rate Options] of, or
as otherwise provided in, the Credit Agreement. Subject to the provisions of the
Credit Agreement, interest on this Term Note will be payable pursuant to Section
5.6 [Interest Payment Dates] of, or as otherwise provided in, the Credit
Agreement. If any payment or action to be made or taken hereunder shall be
stated to be or become due on a day which is not a Business Day, such payment or
action shall be made or taken on the next following Business Day, unless
otherwise provided in the Credit Agreement, and such extension of time shall be
included in computing interest or fees, if any, in connection with such payment
or action. Upon the occurrence and during the continuation of an Event of
Default and at the Administrative Agent’s discretion or upon written demand by
the Required Lenders, the Borrower shall pay interest on the unpaid principal
balance hereof at a rate per annum as set forth in Section 4.3 [Interest After
Default] of the Credit Agreement. Such interest will accrue before and after any
judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions, security interests, if any,
and Liens, if any, contained or granted therein. The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified. The Borrower waives presentment, demand,
notice, protest and all other

 

--------------------------------------------------------------------------------

 

demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Term Note and the Credit Agreement.

This Term Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Lender and its successors and
assigns. All references herein to the “Borrower” and the “Lender” shall be
deemed to apply to the Borrower and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.

This Term Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York without giving effect to its conflicts of law
principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Term Note.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE - TERM NOTE]

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Term Note by its duly authorized officer.

 

BORROWER:

 

 

KOPPERS INC.

By:

Name:Louann E. Tronsberg-Deihle

Title:Treasurer

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 2.5.1

[FORM OF]

LOAN REQUEST

TO:

PNC Bank, National Association, as Administrative Agent
PNC Firstside Center - 4th Floor
500 First Avenue
P7-PFSC-04-I
Pittsburgh, PA 15219
Telephone No.: 412-762-7744
Telecopier No.: 412-768-0423
Attn: Agency Services

FROM:

Koppers Inc., a Pennsylvania corporation (the “Borrower”).

RE:

Credit Agreement (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), dated as of February 17, 2017, by and among the
Borrower, the Guarantors party thereto, the Lenders party thereto and PNC Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

A.

Pursuant to Section 2.5.1 [Revolving Credit Loan Requests] of the Credit
Agreement, the undersigned Borrower irrevocably requests [check one line under
1(a) and/or 1(b) below and fill in blank space next to the line as appropriate]:

 

1(a)

 

A new Revolving Credit Loan in U.S. Dollars, OR

 

 

 

Renewal of the Euro-Rate Option applicable to an outstanding Revolving Credit
Loan in U.S. Dollars originally made on __________ , 20__, OR

 

 

 

Conversion of the Base Rate Option applicable to an outstanding Revolving Credit
Loan in U.S. Dollars originally made on _________, 20__ to a Loan in U.S.
Dollars to which the Euro-Rate Option applies, OR

 

 

 

Conversion of the Euro-Rate Option applicable to an outstanding Revolving Credit
Loan in U.S. Dollars originally made on __________ __, 20__ to a Loan in U.S.
Dollars to which the Base Rate Option applies, OR

 

--------------------------------------------------------------------------------

 

 

 

 

A new Revolving Credit Loan in [specify Optional Currency: Euro, Australian
Dollars, other]_______________, OR

 

 

 

Renewal of the Euro-Rate Option applicable to an outstanding _______________
Revolving Credit Loan in [specify Optional Currency: Euro, Australian Dollars,
other]_______________ originally made on __________ , 20__, OR

 

1(b)

______

A new Term Loan in U.S. Dollars,2 OR

 

1(b)

 

Renewal of the Euro-Rate Option applicable to an outstanding Term Loan in U.S.
Dollars originally made on __________ , 20__, OR

 

 

 

Conversion of the Base Rate Option applicable to an outstanding Term Loan in
U.S. Dollars originally made on _________, 20__ to a Loan in U.S. Dollars to
which the Euro-Rate Option applies, OR

 

 

 

Conversion of the Euro-Rate Option applicable to an outstanding Term Loan in
U.S. Dollars originally made on __________ __, 20__ to a Loan in U.S. Dollars to
which the Base Rate Option applies.

 

SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:

[Check one line under 1(c) below and fill in blank spaces in line next to line]:

 

1(c)(i)

 

Under the Base Rate Option for Loans in U.S. Dollars. Such Loan in U.S. Dollars
shall have a Borrowing Date of __________, 20___ (which date shall be (i) the
same Business Day of receipt by the Administrative Agent by 12:00 noon eastern
time of this Loan Request for making a new Loan to which the Base Rate Option
applies, or (ii) the last day of the preceding Interest Period if a Loan to
which the Euro-Rate Option applies is being converted to a Loan to which the
Base Rate Option applies).

 

 

 

OR

 

2 

Applicable only on Second Amendment Closing Date

 

--------------------------------------------------------------------------------

 

 

(ii)

 

Under the Euro-Rate Option for Loans in U.S. Dollars. Such Loan shall have a
Borrowing Date of _____________, 20__ (which date shall be three (3) Business
Days subsequent to the Business Day of receipt by the Administrative Agent by
12:00 noon eastern time of this Loan Request for making a new Loan in U.S.
Dollars to which the Euro-Rate Option applies, renewing a Loan in U.S. Dollars
to which the Euro-Rate Option applies, or converting a Loan in U.S. Dollars to

which the Base Rate Option applies to a Loan in U.S. Dollars to which the
Euro-Rate Option applies).

 

 

 

OR

 

(iii)

 

Under the Euro-Rate Option for Loans in [specify Optional Currency: Euro,
Australian Dollars, other]. __________________ Such Loan shall have a Borrowing
Date of _____________, 20__ (which date shall be four (4) Business Days
subsequent to the Business Day of receipt by the Administrative Agent by 12:00
noon eastern time of this Loan Request for making a new Revolving Credit Loan in
[specify Optional Currency: Euro, Australian Dollars, other]_______________ to
which the Euro-Rate Option applies, renewing a Loan in [specify Optional
Currency: Euro, Australian Dollars, other]______________ to which the Euro-Rate
Option applies.

 

2

Such Loan is in the principal amount of [specify U.S. Dollars OR Optional
Currency: Euro, Australian Dollars, other]_____________ or the principal amount
to be renewed is [specify U.S. Dollars OR Optional Currency: Euro, Australian
Dollars, other]_____________ or the principal amount to be converted is [specify
U.S. Dollars OR Optional Currency: Euro, Australian Dollars]
________________________ [not to be less than U.S. $1,000,000, or the Dollar
Equivalent thereof if an Optional Currency Loan, and in increments of U.S.
$500,000, or the Dollar Equivalent thereof if an Optional Currency Loan, for
each Borrowing Tranche under the Euro-Rate Option and not less than the lesser
of $100,000 or the maximum amount available for Borrowing Tranches under the
Base Rate Option].

 

3

[Complete the applicable blank below if the Borrower is selecting the Euro-Rate
Option]:

Such Loan in U.S. Dollars shall have an Interest Period of [select: one, two,
three, or six] Month(s): _______________________________.

OR

Such Loan in [specify Optional Currency: Euro, Australian Dollars,
other]_______________ shall have an Interest Period of one Month.

 

 

--------------------------------------------------------------------------------

 

B.

As of the date hereof and the date of making the above-requested Loan (and after
giving effect thereto): (i) all of the representations and warranties contained
in Article 6 of the Credit Agreement and in the other Loan Documents are true
and correct in all material respects on such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties were true and correct on and as of the specific dates or times
referred to therein); (ii) no Event of Default or Potential

Default has occurred and is continuing; (iii) the making of such Loan shall not
contravene any Law applicable to any Loan Party, any Subsidiary of any Loan
Party, or any of the Lenders; (iv) each of the Loan Parties has performed all of
its Obligations to be performed under the Credit Agreement; and (v) the making
of such Loan shall not cause the Revolving Facility Usage to exceed the
Revolving Credit Commitments.

C.

Each of the undersigned hereby irrevocably requests [check one line below and
fill in blank spaces next to the line as appropriate]:

 

1

 

Funds to be deposited into a PNC Bank deposit account per our current standing
instructions. Complete amount of deposit if not full loan advance amount:
[specify U.S. Dollars OR Optional Currency: Euro, Australian Dollars,
other]_______________.

 

2

 

Funds to be wired per the following wire instructions:

Amount of Wire Transfer: ___________________
[specify U.S. Dollars OR Optional Currency: Euro, Australian Dollars, other]
Bank Name: _____________________
ABA: __________________________
Account Number: _________________
Account Name: ___________________
Reference: _______________________

 

3

 

Funds to be wired per the attached Funds Flow (multiple wire transfers).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO LOAN REQUEST]

The Borrower certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on ________________ __, 20___.

 

KOPPERS INC.

By:

Name:

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 8.2.1

[FORM OF]

UNSECURED INDEBTEDNESS CERTIFICATE

This certificate is delivered pursuant to Section 8.2.1(xiii) of that certain
Credit Agreement dated as of February 17, 2017 (as amended, restated, modified
or supplemented from time to time, the “Credit Agreement”) by and among KOPPERS
INC., a Pennsylvania corporation (the “Borrower”), the Lenders from time to time
party thereto (the “Lenders”), the Guarantors from time to time party thereto
(the “Guarantors”) and PNC Bank, National Association, as Administrative Agent
for the Lenders (in such capacity, the “Administrative Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement are used herein with the
same meanings.

The undersigned officer, ________, the ________ [Chief Executive
Officer/President/Chief Financial Officer/Treasurer] of the Borrower, does
hereby certify on behalf of the Loan Parties in such capacity, as follows:

 

(1)

________________________ [insert specific Loan Party or Subsidiary] desires to
create, incur or assume unsecured Indebtedness in the amount of
$_____________________ (“Subject Indebtedness”).

 

(2)

The proposed date of incurrence, creation or assumption of the Subject
Indebtedness is _________________ (the “Subject Indebtedness Date”), which date
is at least five (5) Business Days after the date of delivery of this
Certificate.

 

(3)

The Total Leverage Ratio, determined on a proforma basis after giving effect to
the Subject Indebtedness, is _____ to 1.00, which is 0.5 times less than the
applicable maximum Total Leverage Ratio required under Section 8.2.17 [Maximum
Total Leverage Ratio] of the Credit Agreement as of the Subject Indebtedness
Date.

 

(4)

The stated maturity of the Subject Indebtedness is not less than 91 days later
than the Expiration Date.3

 

(5)

No Event of Default or Potential Default exists or would result from the
incurrence, creation or assumption of the Subject Indebtedness which is the
basis for this Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURES TO FOLLOW]




 

3 

  Up to $60 million of the amount of the Subject Indebtedness set forth in (1)
shall not be subject to this condition.

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO UNSECURED INDEBTEDNESS CERTIFICATE]

IN WITNESS WHEREOF, the undersigned has executed this Certificate this _______
day of ________, 20__.

 

 

KOPPERS INC.

By:

Name:

Title: [President/Chief Executive Officer/Chief Financial Officer/Treasurer]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 8.2.6

[FORM OF]

ACQUISITION COMPLIANCE CERTIFICATE

________ __, 20__

This certificate is delivered pursuant to Section 8.2.6 of that certain Credit
Agreement dated as of February 17, 2017 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”) by and among Koppers
Inc., a Pennsylvania corporation (the “Borrower”), the Lenders from time to time
party thereto (the “Lenders”), the Guarantors from time to time party thereto
(the “Guarantors”) and PNC Bank, National Association, as Administrative Agent
for the Lenders (in such capacity, the “Administrative Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement are used herein with the
same meanings.

The undersigned officer, ________, the ________ [Chief Executive
Officer/President/Chief Financial Officer/Treasurer] of the Borrower, does
hereby certify on behalf of the Borrower after giving pro forma effect to the
Permitted Acquisition which is the basis for this Certificate, as follows:

1.

The Borrower desires that ___________________ [list Borrower, Guarantor or other
Subsidiary that will be making the Acquisition] (the “Acquiring Company”)
[acquire the assets/acquire the stock] [by purchase/by merger] of
____________________________ [Insert name of entity or business division whose
assets are being acquired or the entity whose equity interests are being
acquired] (the “Target”) from ______________ [identify the name(s) of the
seller(s) of such assets or equity interests] (the “Seller”) (the
“Acquisition”).

2.

The total Consideration to be paid, including the aggregate of (i) cash paid by
the Borrower or any of its Subsidiaries, directly or indirectly, to the Seller,
(ii) the Indebtedness incurred or assumed by the Borrower or any of its
Subsidiaries in connection with the Acquisition, whether in favor of Seller or
otherwise, and whether fixed or contingent, (iii) any Guaranty given or incurred
by the Borrower or any of its Subsidiaries in connection with the Acquisition,
and (iv) any other consideration given or obligation incurred by the Borrower or
any of its Subsidiaries in connection with the Acquisition is $__________, which
amount exceeds $75,000,000 and, accordingly, Section 8.2.6(iv)(f) [Liquidations,
Mergers, Consolidations, Acquisitions] of the Credit Agreement requires the
delivery of this Certificate.

3.

The proposed date of Acquisition is _________________ (the “Acquisition Date”),
which date is at least five (5) Business Days after the date this Certificate is
delivered.

4.

The Target is engaged in ____________________ [describe business being
acquired], which is reasonably related to one or more line or lines of business
conducted by the Loan Parties and complies with Section 8.2.10 [Continuation of
or Change in Business] of the Credit Agreement.

 

--------------------------------------------------------------------------------

PNC Bank, National Association

as Administrative Agent

___________ __, 20__

Page 2

5.

The board of directors or other equivalent governing body of the Seller has
approved such Acquisition.

6.

Maximum Total Secured Leverage Ratio (Section 8.2.16 and 8.2.6(iv)(f)(1)). The
Total Secured Leverage Ratio is ___ to 1.00 (from item (6)(C) below), on a pro
forma basis after giving effect to the Acquisition4, which does not exceed the
permitted ratio permitted ratio set forth in the below table for the applicable
period:

If an Equity Issuance has not occurred:

At the end of each fiscal quarter after the Second Amendment Closing Date until
June 30, 2019

3.25 to 1.00

On June 30, 2019 and at the end of each fiscal quarter thereafter until December
31, 2019

3.00 to 1.00

On December 31, 2019 and at the end of each fiscal quarter thereafter

2.75 to 1.00

If an Equity Issuance has occurred:

Upon the occurrence of an Equity Issuance and at the end of each fiscal quarter
thereafter until June 30, 2019

3.00 to 1.00

On June 30, 2019 and at the end of each fiscal quarter thereafter

2.75 to 1.00

Material Acquisition Period:

During a Material Acquisition Period

3.00 to 1.00

 

4 

  For the purposes of this Certificate, in giving effect to the Acquisition:

(a)

Consolidated EBITDA shall be calculated on a pro forma basis, using
(i) historical numbers, in accordance with GAAP as if the Permitted Acquisition
had been consummated at the beginning of such period or (ii) financial effects
that are reasonably identifiable and factually supportable, as projected by
Holdings in good faith, which were set forth in the certificate previously or
concurrently delivered by an Authorized Officer of Holdings to the
Administrative Agent (which certificate also set forth in reasonable detail the
calculation of such financial effects), and agreed to by the Administrative
Agent, and

(b)

Indebtedness or other liabilities assumed or incurred in connection with the
Permitted Acquisition and income earned or expenses incurred by the Target,
business or assets to be acquired prior to the date of the Acquisition shall be
included.

 

--------------------------------------------------------------------------------

PNC Bank, National Association

as Administrative Agent

___________ __, 20__

Page 3

Immediately after Material Acquisition Period

2.75 to 1.00

 

 

(a)

Total Secured Debt, the numerator of the Total Secured Leverage Ratio, is
proforma Indebtedness in respect of the following in each case of Holdings and
its Subsidiaries, determined and consolidated in accordance with GAAP, and is
calculated without duplication as follows:

(a)borrowed money secured by a Lien on assets of a Loan Party

$_____________

(b)amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility secured by a Lien on assets of a Loan Party

$_____________

(c)the unreimbursed amount of all drafts drawn under letters of credit issued
for the account of Holdings or its Subsidiaries and the undrawn stated amount of
all letters of credit issued for the account of Holdings and its Subsidiaries,
in each case secured by a Lien on assets of a Loan Party

$_____________

(d)obligations with respect to capitalized leases secured by a Lien on assets of
a Loan Party

$_____________

(e)net obligations requiring any actual cash payment or settlement under any
commodity swap, currency swap, interest rate swap, cap, collar or floor
agreement or other interest rate management device, in any case whether secured
or unsecured

$_____________

(f)the sum of items (6)(A)(i) through (6)(A)(v) equals Total Secured Debt, the
numerator of the Total Secured Leverage Ratio

$_____________

 

(b)

Proforma Consolidated EBITDA, the denominator of the Total Secured Leverage
Ratio, in each case of Holdings and its Subsidiaries, determined and
consolidated in accordance with GAAP, is calculated as follows:

(a)Consolidated Net Income

$_____________

(b)depreciation

$_____________

(c)depletion

$_____________

 

--------------------------------------------------------------------------------

PNC Bank, National Association

as Administrative Agent

___________ __, 20__

Page 4

(d)amortization

$_____________

(e)other non-recurring, non-cash charges to net income

$_____________

(f)losses on the sale of assets outside the ordinary course of business

$_____________

(g)interest expense

$_____________

(h)income tax expense

$_____________

(i)cash dividends received from Affiliates to the extent not included in
determining Consolidated Net Income

$_____________

(j)equity losses of Affiliates (other than Consolidated Subsidiaries) to the
extent included in determining Consolidated Net Income

$_____________

(k)non-recurring, cash and non-charges to net income in an aggregate cumulative
amount during the period commencing on (y) January 1, 2017 through and including
December 31, 2017 not greater than $15,000,000 and (z) January 1, 2018 and
continuing for the balance of the term of the Credit Agreement not greater than
$75,000,000, in each case, related to discontinuation or sale of business
operations of Holdings and its Subsidiaries

$_____________

(l)transaction expenses incurred in connection with Permitted Acquisitions which
close on or after January 1, 2018 in an aggregate cumulative amount for the
balance of the term of the Credit Agreement not greater than $10,000,000

$_____________

(m)non-cash stock-based compensation expense

$_____________

(n)all unamortized financing costs written off, and premiums paid, gains/losses
incurred, and/or charges and fees paid and not capitalized, in each case, by the
Loan Parties in connection with (x) the refinancing of the Prior Credit
Agreement, (y) early extinguishment of the 2009 Senior Notes or (z) exchange,
redemption, repurchase, tender or retirement of the 2009 Senior Notes

$_____________

(o)non-recurring, non-cash credits to net income

$_____________

 

--------------------------------------------------------------------------------

PNC Bank, National Association

as Administrative Agent

___________ __, 20__

Page 5

(p)gains on the sale of assets outside the ordinary course of business

$_____________

(q)gains on non-cash equity-based compensation

$_____________

(r)equity earnings of Affiliates (other than Consolidated Subsidiaries) to the
extent included in determining Consolidated Net Income

$_____________

(s)the sum of items (6)(B)(i) through (6)(B)(xiv) minus the sum of items
(6)(B)(xv) through (6)(B)(xviii)

$_____________

(t)Adjustment to Consolidated EBITDA to the extent that the computation of
Consolidated EBITDA includes a gain or loss with respect to any commodity swap,
currency swap, interest rate swap, cap, collar or floor agreement or other
interest rate management device (including, for the avoidance of doubt,
obligations under such commodity swap, currency swap, interest rate swap, cap,
collar or floor agreement or other interest rate management device that are
secured as well as those that are unsecured) as follows: Consolidated EBITDA
shall be (1) increased by any non-cash items of loss arising from such swap,
agreement or other device, in each case, net of any actual cash payments related
to the items giving rise to the loss and (2) decreased by any non-cash items of
gain arising from such swap, agreement or other device, in each case, net of any
actual cash payments related to items giving rise to the gain

$_____________

(u)the sum of items (6)(B)(xix) and (6)(B)(xx) equals Consolidated EBITDA, the
denominator of the Total Secured Leverage Ratio

$_____________

 

(c)item (6)(A)(vi) divided by item (6)(B)(xxi) equals the Total Secured Leverage
Ratio


______ to 1.00

 

7.

Maximum Leverage Ratio (Section 8.2.17). The Total Leverage Ratio is ___ to 1.00
(from item (7)(C) below), : on a pro forma basis after giving effect to the
Acquisition5,

 

5 

See footnote 1 above.

 

--------------------------------------------------------------------------------

PNC Bank, National Association

as Administrative Agent

___________ __, 20__

Page 6

which does not exceed the permitted ratio permitted ratio set forth in the below
table for the applicable period:

If an Equity Issuance has not occurred:

At the end of each fiscal quarter after the Second Amendment Closing Date until
June 30, 2019

5.50 to 1.00

On June 30, 2019 and at the end of each fiscal quarter thereafter until December
31, 2019

5.25 to 1.00

On December 31, 2019 and at the end of each fiscal quarter thereafter until
December 31, 2020

5.00 to 1.00

On December 31, 2020 and at the end of each fiscal quarter thereafter

4.75 to 1.00

If an Equity Issuance has occurred:

Upon the occurrence of an Equity Issuance and at the end of each fiscal quarter
thereafter until June 30, 2019

5.25 to 1.00

On June 30, 2019 and at the end of each fiscal quarter thereafter until December
31, 2020

5.00 to 1.00

On December 31, 2020 and at the end of each fiscal quarter thereafter

4.75 to 1.00

 

 

(a)

Total Debt, the numerator of the Total Leverage Ratio, is Indebtedness in
respect of the following in each case of Holdings and its Subsidiaries,
determined and consolidated in accordance with GAAP, and is calculated without
duplication as follows:

(a)borrowed money

$_____________

(b)amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility

$_____________

 

--------------------------------------------------------------------------------

PNC Bank, National Association

as Administrative Agent

___________ __, 20__

Page 7

(c)the unreimbursed amount of all drafts drawn under letters of credit issued
for the account of Holdings or its Subsidiaries and the undrawn stated amount of
all letters of credit issued for the account of Holdings and its Subsidiaries

$_____________

(d)obligations with respect to capitalized leases

$_____________

(e)net obligations requiring any actual cash payment or settlement under any
commodity swap, currency swap, interest rate swap, cap, collar or floor
agreement or other interest rate management device, in any case whether secured
or unsecured

$_____________

(f)the sum of items (7)(A)(i) through (7)(A)(v) equals Total Debt, the numerator
of the Total Leverage Ratio

$_____________

 

(b)Consolidated EBITDA (from item 6(B)(xxi) above)


$_____________

(c)item (7)(A)(vi) divided by item (7)(B) equals the Total Leverage Ratio


______ to 1.00

 

8.

Minimum Fixed Charge Coverage Ratio (Section 8.2.15 and 8.2.6(iv)(f)(1)). The
Fixed Charge Coverage Ratio, on a pro forma basis after giving effect to the
proposed Acquisition, calculated as of the most recently ended fiscal quarter
for the four fiscal quarters then ended6, is ___ to 1.0 (from item (8)(C)
below), which is not less than the permitted ratio of 1.1 to 1.0.

(a)

The numerator of the Fixed Charge Coverage Ratio of Holdings and its
Subsidiaries, determined and consolidated in accordance with GAAP, is calculated
as follows:

(a)Consolidated EBITDA (from item (6)(B)(xxi) above)

$_____________

(b)Capital Expenditures (as adjusted as provided in the definition of such term)

$_____________

(c)cash taxes

$_____________

 

6 

  See footnote 1 above.

 

--------------------------------------------------------------------------------

PNC Bank, National Association

as Administrative Agent

___________ __, 20__

Page 8

(d)item (8)(A)(i) minus item (8)(A)(ii) minus item (8)(A)(iii) equals the
numerator of the Fixed Charge Coverage Ratio

$_____________

 

(b)

Fixed Charges, the denominator of the Fixed Charge Coverage Ratio, of Holdings
and its Subsidiaries, determined and consolidated in accordance with GAAP, are
calculated as follows:

(a)interest expense

$_____________

(b)contractual principal installments on Indebtedness

$_____________

(c)contractual principal payments on capitalized leases

$_____________

(d)dividends and distributions paid after the Closing Date

$_____________

(e)sum of items (8)(B)(i) through (8)(B)(iv) equals the denominator of the Fixed
Charge Coverage Ratio

$_____________

 

(c)item (8)(A)(iv) divided by item (8)(B)(v) equals the Fixed Charge Coverage
Ratio

______ to 1.0

 

9.

Undrawn Availability (Section 8.2.6(iv)(f)(2)). After giving effect to the
Acquisition, Undrawn Availability is $_____________, which is at least
$50,000,000.

10.

[Specified Ratio (8.2.6(iv)(f)(3))7. The Specified Ratio is ___ to 1.00 (from
item (10)(C) below), on a pro forma basis after giving effect to the
Acquisition8, which does not exceed the permitted ratio of 5.00 to 1.00.

 

(a)

Specified Debt, the numerator of the Specified Ratio, is proforma Specified Debt
in respect of the following in each case of Holdings and its Subsidiaries,
determined and consolidated in accordance with GAAP, and is calculated without
duplication as follows:

(a)Total Secured Debt (from item 6(A)(vi) above)

$_____________

(b)2017 Senior Note Debt

$_____________

 

7 

Specified Ratio to be tested only if as of the Acquisition Date, the maximum
Total Leverage Ratio applicable pursuant to Section 8.2.17 of the Credit
Agreement is greater than 5.00 to 1.00

8 

  See footnote 1 above.

 

--------------------------------------------------------------------------------

PNC Bank, National Association

as Administrative Agent

___________ __, 20__

Page 9

(c)any other unsecured Indebtedness in respect of borrowed money

$_____________

(d)the sum of items (10)(A)(i) through (10)(A)(iii) equals Specified Debt, the
numerator of the Specified Ratio

$_____________

 

(b)

Proforma Consolidated EBITDA, the denominator of the Specified Ratio, is
$_____________ (from item 6(b)(xxi) above)

(c)item (10)(A)(iv) divided by item (10)(B) equals the Specified Ratio


______ to 1.00]

 

11.

No Event of Default or Potential Default exists immediately prior to or after
giving effect to the Permitted Acquisition which is the basis for this
Certificate.




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO

ACQUISITION COMPLIANCE CERTIFICATE]

IN WITNESS WHEREOF, the undersigned has executed this Certificate this __ day of
________, 20__.

 

 

KOPPERS INC.

By:___________________________

Name:_________________________

Title: [President/Chief Executive Officer/Chief Financial Officer/Treasurer]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 8.3.3

[FORM OF]
QUARTERLY COMPLIANCE CERTIFICATE

________ __, 20__

This certificate is delivered pursuant to Section 8.3.3 of that certain Credit
Agreement dated as of February 17, 2017 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”) by and among Koppers
Inc., a Pennsylvania corporation (the “Borrower”), the Lenders from time to time
party thereto (the “Lenders”), the Guarantors from time to time party thereto
(the “Guarantors”) and PNC Bank, National Association, as Administrative Agent
for the Lenders (in such capacity, the “Administrative Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement are used herein with the
same meanings.

The undersigned officer, ______________________, the ___________ [Chief
Executive Officer/President/Chief Financial Officer/Treasurer] of Holdings, does
hereby certify on behalf of Holdings and each of Holdings’ Subsidiaries as of
the fiscal [quarter/year] ended ________ __, 20__ (the “Report Date”), as
follows:

1.Maximum Total Secured Leverage Ratio (Section 8.2.16). The Total Secured
Leverage Ratio is ___ to 1.00 (from item (1)(C) below), calculated as of the
Report Date for the four fiscal quarters ended as of the Report Date, which does
not exceed the permitted ratio set forth in the table below for the applicable
period:

If an Equity Issuance has not occurred:

At the end of each fiscal quarter after the Second Amendment Closing Date until
June 30, 2019

3.25 to 1.00

On June 30, 2019 and at the end of each fiscal quarter thereafter until December
31, 2019

3.00 to 1.00

On December 31, 2019 and at the end of each fiscal quarter thereafter

2.75 to 1.00

If an Equity Issuance has occurred:

Upon the occurrence of an Equity Issuance and at the end of each fiscal quarter
thereafter until June 30, 2019

3.00 to 1.00

On June 30, 2019 and at the end of each fiscal quarter thereafter

2.75 to 1.00

 

--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

________ __, 20__

Page 2

Material Acquisition Period:

During a Material Acquisition Period

3.00 to 1.00

Immediately after Material Acquisition Period

2.75 to 1.00

 

 

(a)

Total Secured Debt, the numerator of the Total Secured Leverage Ratio, is
Indebtedness in respect of the following in each case of Holdings and its
Subsidiaries, determined and consolidated in accordance with GAAP, and is
calculated without duplication as follows:

(a)borrowed money secured by a Lien on assets of a Loan Party

$_____________

(b)amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility secured by a Lien on assets of a Loan Party

$_____________

(c)the unreimbursed amount of all drafts drawn under letters of credit issued
for the account of Holdings or its Subsidiaries and the undrawn stated amount of
all letters of credit issued for the account of Holdings and its Subsidiaries,
in each case secured by a Lien on assets of a Loan Party

$_____________

(d)obligations with respect to capitalized leases secured by a Lien on assets of
a Loan Party

$_____________

(e)net obligations requiring any actual cash payment or settlement under any
commodity swap, currency swap, interest rate swap, cap, collar or floor
agreement or other interest rate management device, in any case whether secured
or unsecured

$_____________

(f)the sum of items (1)(A)(i) through (1)(A)(v) equals Total Secured Debt, the
numerator of the Total Secured Leverage Ratio

$_____________

 

 

(b)

Consolidated EBITDA, the denominator of the Total Secured Leverage Ratio, in
each case of Holdings and its Subsidiaries, determined and consolidated in
accordance with GAAP, is calculated as follows:



 

--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

________ __, 20__

Page 3

(a)Consolidated Net Income

$_____________

(b)depreciation

$_____________

(c)depletion

$_____________

(d)amortization

$_____________

(e)other non-recurring, non-cash charges to net income

$_____________

(f)losses on the sale of assets outside the ordinary course of business

$_____________

(g)interest expense

$_____________

(h)income tax expense

$_____________

(i)cash dividends received from Affiliates to the extent not included in
determining Consolidated Net Income

$_____________

(j)equity losses of Affiliates (other than Consolidated Subsidiaries) to the
extent included in determining Consolidated Net Income

$_____________

(k)non-recurring, cash and non-charges to net income in an aggregate cumulative
amount during the period commencing on (y) January 1, 2017 through and including
December 31, 2017 not greater than $15,000,000 and (z) January 1, 2018 and
continuing for the balance of the term of the Credit Agreement not greater than
$75,000,000, in each case, related to discontinuation or sale of business
operations of Holdings and its Subsidiaries

$_____________

(l)transaction expenses incurred in connection with Permitted Acquisitions which
close on or after January 1, 2018 in an aggregate cumulative amount for the
balance of the term of the Credit Agreement not greater than $10,000,000

$_____________

(m)non-cash stock-based compensation expense

$_____________

 

--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

________ __, 20__

Page 4

(n)all unamortized financing costs written off, and premiums paid, gains/losses
incurred, and/or charges and fees paid and not capitalized, in each case, by the
Loan Parties in connection with (x) the refinancing of the Prior Credit
Agreement, (y) early extinguishment of the 2009 Senior Notes or (z) exchange,
redemption, repurchase, tender or retirement of the 2009 Senior Notes

$_____________

(o)non-recurring, non-cash credits to net income

$_____________

(p)gains on the sale of assets outside the ordinary course of business

$_____________

(q)gains on non-cash equity-based compensation

$_____________

(r)equity earnings of Affiliates (other than Consolidated Subsidiaries) to the
extent included in determining Consolidated Net Income

$_____________

(s)the sum of items (1)(B)(i) through (1)(B)(xiv) minus the sum of items
(1)(B)(xv) through (1)(B)(xviii)

$_____________

(t)Adjustment to Consolidated EBITDA to the extent that the computation of
Consolidated EBITDA includes a gain or loss with respect to any commodity swap,
currency swap, interest rate swap, cap, collar or floor agreement or other
interest rate management device (including, for the avoidance of doubt,
obligations under such commodity swap, currency swap, interest rate swap, cap,
collar or floor agreement or other interest rate management device that are
secured as well as those that are unsecured) as follows: Consolidated EBITDA
shall be (1) increased by any non-cash items of loss arising from such swap,
agreement or other device, in each case, net of any actual cash payments related
to the items giving rise to the loss and (2) decreased by any non-cash items of
gain arising from such swap, agreement or other device, in each case, net of any
actual cash payments related to items giving rise to the gain

$_____________

 

--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

________ __, 20__

Page 5

(u)the sum of items (1)(B)(xix) and (1)(B)(xx) equals Consolidated EBITDA, the
denominator of the Total Secured Leverage Ratio

$_____________

 

(c)item (1)(A)(vi) divided by item (1)(B)(xxi) equals the Total Secured Leverage
Ratio


______ to 1.00

 

2.Maximum Leverage Ratio (Section 8.2.17). The Total Leverage Ratio is ___ to
1.00 (from item (2)(C) below), calculated as of the Report Date for the four
fiscal quarters ended as of the Report Date, which does not exceed the permitted
ratio set forth in the below table for the applicable period:

If an Equity Issuance has not occurred:

At the end of each fiscal quarter after the Second Amendment Closing Date until
June 30, 2019

5.50 to 1.00

On June 30, 2019 and at the end of each fiscal quarter thereafter until December
31, 2019

5.25 to 1.00

On December 31, 2019 and at the end of each fiscal quarter thereafter until
December 31, 2020

5.00 to 1.00

On December 31, 2020 and at the end of each fiscal quarter thereafter

4.75 to 1.00

If an Equity Issuance has occurred:

Upon the occurrence of an Equity Issuance and at the end of each fiscal quarter
thereafter until June 30, 2019

5.25 to 1.00

On June 30, 2019 and at the end of each fiscal quarter thereafter until December
31, 2020

5.00 to 1.00

On December 31, 2020 and at the end of each fiscal quarter thereafter

4.75 to 1.00

 

 

--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

________ __, 20__

Page 6

 

(a)

Total Debt, the numerator of the Total Leverage Ratio, is Indebtedness in
respect of the following in each case of Holdings and its Subsidiaries,
determined and consolidated in accordance with GAAP, and is calculated without
duplication as follows:

(a)borrowed money

$_____________

(b)amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility

$_____________

(c)the unreimbursed amount of all drafts drawn under letters of credit issued
for the account of Holdings or its Subsidiaries and the undrawn stated amount of
all letters of credit issued for the account of Holdings and its Subsidiaries

$_____________

(d)obligations with respect to capitalized leases

$_____________

(e)net obligations requiring any actual cash payment or settlement under any
commodity swap, currency swap, interest rate swap, cap, collar or floor
agreement or other interest rate management device, in any case whether secured
or unsecured

$_____________

(f)the sum of items (2)(A)(i) through (2)(A)(v) equals Total Debt, the numerator
of the Total Leverage Ratio

$_____________

 

(b)Consolidated EBITDA (from item 1(B)(xxi) above)


$_____________

(c)item (2)(A)(vi) divided by item (2)(B) equals the Total Leverage Ratio


______ to 1.00

 

3.Minimum Fixed Charge Coverage Ratio (Section 8.2.15). The Fixed Charge
Coverage Ratio, calculated as of the Report Date for the four fiscal quarters
ended as of the Report Date, is ___ to 1.0 (from item (3)(C) below), which is
not less than the permitted ratio of 1.1 to 1.0.

 

(a)

The numerator of the Fixed Charge Coverage Ratio of Holdings and its
Subsidiaries, determined and consolidated in accordance with GAAP, is calculated
as follows:



 

--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

________ __, 20__

Page 7

(a)Consolidated EBITDA (from item (1)(B)(xxi) above)

$_____________

(b)Capital Expenditures (as adjusted as provided in the definition of such term)

$_____________

(c)cash taxes

$_____________

(d)item (3)(A)(i) minus item (3)(A)(ii) minus item (3)(A)(iii) equals the
numerator of the Fixed Charge Coverage Ratio

$_____________

 

 

(b)

Fixed Charges, the denominator of the Fixed Charge Coverage Ratio, of Holdings
and its Subsidiaries, determined and consolidated in accordance with GAAP, are
calculated as follows:

(a)interest expense

$_____________

(b)contractual principal installments on Indebtedness

$_____________

(c)contractual principal payments on capitalized leases

$_____________

(d)dividends and distributions paid after the Closing Date

$_____________

(e)sum of items (3)(B)(i) through (3)(B)(iv) equals the denominator of the Fixed
Charge Coverage Ratio

$_____________

 

(c)item (3)(A)(iv) divided by item (3)(B)(v) equals the Fixed Charge Coverage
Ratio

______ to 1.0

 

4.

Indebtedness (Section 8.2.1).

 

(a)

As of the Report Date, the aggregate amount of all Indebtedness under any
Lender-Provided Credit Arrangement is $__________, which is not greater than the
permitted amount of $50,000,000.

 

(b)

As of the Report Date, the aggregate amount of Indebtedness secured by Purchase
Money Security Interests and Indebtedness evidenced by capitalized leases and
other Indebtedness for borrowed money, including without limitation,
Indebtedness assumed in connection with Permitted Acquisitions (excluding any
Indebtedness described in Schedule 8.2.1) is $____________, which does not
exceed the permitted amount of $25,000,000.

 

--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

________ __, 20__

Page 8

 

(c)

As of the Report Date, the aggregate amount of Indebtedness in respect of surety
bonds, performance bonds, bid bonds, or similar obligations arising in the
ordinary course of business (up to an amount reasonably determined to be payable
under all surety bonds then outstanding) is $______________, which does not
exceed the permitted amount of $40,000,000.

5.Guaranties (Section 8.2.3). The aggregate principal or stated amount of
Guaranties of Indebtedness and performance and other obligations incurred by any
Excluded Subsidiary, and its subsidiaries, permitted Joint Ventures under
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures] and non-Loan Party
Subsidiaries is $______________, which does not exceed the permitted amount of
$120,000,000.

6.

Loans and Investments (Section 8.2.4).

 

(a)

The aggregate amount of (i) loans and advances to, and investments in, Foreign
Subsidiaries created or acquired after the Closing Date, and (ii) additional
loans and advances to, and investments in, Foreign Subsidiaries in existence on
the Closing Date that are in excess of the applicable amounts described for such
Foreign Subsidiary on Schedule 8.2.4 is $______________, which does not exceed
the permitted amount of $100,000,000.

 

(b)

The aggregate amount of (i) loans and advances to, and investments in, Joint
Ventures not existing as of the Closing Date, and (ii) additional loans,
advances and investments in in existing Joint Ventures listed on Schedule 8.2.4,
which Joint Ventures (a) limit the liability of the Loan Party or Subsidiary to
such party’s investment therein (except to the extent of liabilities under
Guaranties otherwise permitted under the Credit Agreement), and (b) are in the
same or substantially similar lines of business as the Loan Parties’ business;
provided that the aggregate amount of the sum of (y) such investments in Joint
Ventures from and after the Closing Date pursuant to Section 8.2.4(vii), and
(z) advances under Section 8.2.4(ix) are $______________, which does not exceed
the permitted amount of $75,000,000.

 

(c)

The aggregate amount of advances to subcontractors and suppliers of the Loan
Parties or their Subsidiaries made in the ordinary course of business is
$______________, which does not exceed the permitted amount of $20,000,000.

 

(d)

The aggregate amount of advances to customers of the Loan Parties or their
Subsidiaries to finance the construction of facilities for such customers which
will use products supplied by the Loan Parties or their Subsidiaries is
$______________, which does not exceed the permitted amount of $20,000,000,
provided that the aggregate amount of the sum of (y) all such advances pursuant
to Section 8.2.4(ix), and (z) investments under Section 8.2.4(vii) is
$______________, which does not exceed the permitted amount of $75,000,000.

7.

[INSERT IF APPLICABLE:] Restricted Payments (Section 8.2.5(i)).

 

--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

________ __, 20__

Page 9

 

(a)

The Borrower made dividends and distributions in an aggregate amount equal to
$_____________ to Holdings, and prior to and after giving effect thereto:

 

(a)

The Fixed Charge Coverage Ratio on a pro forma basis after giving effect to such
dividends and distributions is __________ to 1.0 which is not less than the
permitted ratio of 1.1 to 1.0; and

 

(b)

No Event of Default or Potential Default occurred, was continuing or existed.

 

(b)

The Borrower made payments to repurchase the 2017 Senior Notes in an aggregate
amount equal to $_____________, and prior to and after giving effect thereto:

 

(a)

Undrawn Availability is $_____________, which is not less than the required
amount of $50,000,000; and

 

(b)

No Event of Default or Potential Default occurred, was continuing or existed.

8.

Net Senior Secured Leverage Ratio. The Net Senior Secured Leverage Ratio is ___
to 1.00 (from item (8)(C) below), calculated as of the Report Date for the four
fiscal quarters ended as of the Report Date.

 

(a)

Net Secured Debt, the numerator of the Net Senior Secured Leverage Ratio, is
calculated as follows:

(a)Total Secured Debt (from item (1)(A)(vi) above)

$_____________

(b)Eligible U.S. Cash

$_____________

(c)Dollar Equivalent amount of Eligible Foreign Cash

$_____________

(d)the sum of items (8)(A)(ii) plus (8)(A)(iii)

$_____________

(e)the sum of items (8)(A)(i) minus the lesser of (a) item (8)(A)(iv) and
(b) $10,000,000 equals Net Secured Debt, the numerator of the Net Senior Secured
Leverage Ratio

$_____________

(b)Consolidated EBITDA (from item (1)(B)(xxi) above)

$_____________

(c)item (8)(A)(v) divided by item (8)(B) equals the Net Senior Secured Leverage
Ratio

______ to 1.00

 

 

--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

________ __, 20__

Page 10

9.

As of the date hereof, all of the representations and warranties of the Borrower
and the other Loan Parties contained in Article 6 of the Credit Agreement and in
the other Loan Documents are true and correct on and as of the date hereof with
the same effect as though such representations and warranties had been made on
the date hereof (except representations and warranties which expressly relate
solely to an earlier date or time, which representations and warranties were
true and correct on and as of the specific dates or times referred to therein);
the Loan Parties have performed and complied with all covenants and conditions
of the Credit Agreement; and no Event of Default or Potential Default exists or
occurred and is continuing.

10.

As of the date hereof, the identity and amount of all outstanding
Lender-Provided Credit Arrangements and any outstanding Guaranties described in
Section 8.2.3(v) of the Credit Agreement are listed on Annex 1 hereto.

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO QUARTERLY COMPLIANCE CERTIFICATE]

IN WITNESS WHEREOF, the undersigned has executed this Certificate this __ day of
________, 20__.

 

KOPPERS HOLDINGS INC.

By:

Name:

Title:

 




 

--------------------------------------------------------------------------------

 

Annex 1

[Listing of Lender-Provided Credit Arrangements and
any outstanding Guaranties described in Section 8.2.3(v) of the Credit
Agreement]

 

 